


Exhibit 10.1

 

Execution Copy

 

 

$2,710,000,000

 

CREDIT AGREEMENT

 

Dated as of August 20, 2004

 

among

 

PANAMSAT CORPORATION,
as the Borrower

 

The Several Lenders
from Time to Time Parties Hereto

 

CITICORP USA, INC.,
as Administrative Agent

 

CITIGROUP GLOBAL MARKETS INC.,
as Joint Lead Arranger and Joint Bookrunner

 

CREDIT SUISSE FIRST BOSTON,
acting through its Cayman Islands Branch,
as Joint Lead Arranger, Joint Bookrunner and Syndication Agent

 

BEAR, STEARNS & CO. INC.,
as Co-Documentation Agent

 

LEHMAN BROTHERS INC.,

as Co-Documentation Agent

 

 

and

 

BANK OF AMERICA, N.A.,
as Co-Documentation Agent

 

 

Cahill Gordon & Reindel LLP
80 Pine Street
New York, New York  10005

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

SECTION 1.

 

DEFINITIONS

 

1.1.

 

Defined Terms

 

1.2. [a2146362zex-10_1.htm#ex10-1-2_ExchangeRates]

 

Exchange Rates [a2146362zex-10_1.htm#ex10-1-2_ExchangeRates]

 

 

 

 

 

SECTION 2. [a2146362zex-10_1.htm#ex10-1-2_Section2]

 

AMOUNT AND TERMS OF CREDIT [a2146362zex-10_1.htm#ex10-1-2_Section2]

 

2.1. [a2146362zex-10_1.htm#ex10-1-2_Commitments]

 

Commitments [a2146362zex-10_1.htm#ex10-1-2_Commitments]

 

2.2. [a2146362zex-10_1.htm#ex10-1-3_MinimumAmountOfEachBorrowingMaximu]

 

Minimum Amount of Each Borrowing; Maximum Number of Borrowings
[a2146362zex-10_1.htm#ex10-1-3_MinimumAmountOfEachBorrowingMaximu]

 

2.3. [a2146362zex-10_1.htm#ex10-1-3_NoticeOfBorrowing]

 

Notice of Borrowing [a2146362zex-10_1.htm#ex10-1-3_NoticeOfBorrowing]

 

2.4. [a2146362zex-10_1.htm#ex10-1-3_DisbursementOfFunds]

 

Disbursement of Funds [a2146362zex-10_1.htm#ex10-1-3_DisbursementOfFunds]

 

2.5. [a2146362zex-10_1.htm#ex10-1-3_RepaymentOfLoansEvidenceOfDebt]

 

Repayment of Loans; Evidence of Debt
[a2146362zex-10_1.htm#ex10-1-3_RepaymentOfLoansEvidenceOfDebt]

 

2.6. [a2146362zex-10_1.htm#ex10-1-3_ConversionsAndContinuations]

 

Conversions and Continuations
[a2146362zex-10_1.htm#ex10-1-3_ConversionsAndContinuations]

 

2.7. [a2146362zex-10_1.htm#ex10-1-3_ProRataBorrowings]

 

Pro Rata Borrowings [a2146362zex-10_1.htm#ex10-1-3_ProRataBorrowings]

 

2.8. [a2146362zex-10_1.htm#ex10-1-3_Interest]

 

Interest [a2146362zex-10_1.htm#ex10-1-3_Interest]

 

2.9. [a2146362zex-10_1.htm#ex10-1-3_InterestPeriods]

 

Interest Periods [a2146362zex-10_1.htm#ex10-1-3_InterestPeriods]

 

2.10. [a2146362zex-10_1.htm#ex10-1-3_IncreasedCosts]

 

Increased Costs, Illegality, etc [a2146362zex-10_1.htm#ex10-1-3_IncreasedCosts]

 

2.11. [a2146362zex-10_1.htm#ex10-1-3_Compensation]

 

Compensation [a2146362zex-10_1.htm#ex10-1-3_Compensation]

 

2.12. [a2146362zex-10_1.htm#ex10-1-3_ChangeOfLendingOffice]

 

Change of Lending Office [a2146362zex-10_1.htm#ex10-1-3_ChangeOfLendingOffice]

 

2.13. [a2146362zex-10_1.htm#ex10-1-3_NoticeOfCertainCosts]

 

Notice of Certain Costs [a2146362zex-10_1.htm#ex10-1-3_NoticeOfCertainCosts]

 

2.14. [a2146362zex-10_1.htm#ex10-1-3_IncrementalFacilities]

 

Incremental Facilities [a2146362zex-10_1.htm#ex10-1-3_IncrementalFacilities]

 

 

 

 

 

SECTION 3. [a2146362zex-10_1.htm#ex10-1-3_Section3]

 

LETTERS OF CREDIT [a2146362zex-10_1.htm#ex10-1-3_Section3]

 

3.1. [a2146362zex-10_1.htm#ex10-1-3_LettersOfCredit]

 

Letters of Credit [a2146362zex-10_1.htm#ex10-1-3_LettersOfCredit]

 

3.2. [a2146362zex-10_1.htm#ex10-1-3_LetterOfCreditRequests]

 

Letter of Credit Requests [a2146362zex-10_1.htm#ex10-1-3_LetterOfCreditRequests]

 

3.3. [a2146362zex-10_1.htm#ex10-1-3_LetterOfCreditParticipations]

 

Letter of Credit Participations
[a2146362zex-10_1.htm#ex10-1-3_LetterOfCreditParticipations]

 

3.4. [a2146362zex-10_1.htm#ex10-1-3_AgreementToRepayLetterOfCreditDraw]

 

Agreement to Repay Letter of Credit Drawings
[a2146362zex-10_1.htm#ex10-1-3_AgreementToRepayLetterOfCreditDraw]

 

3.5. [a2146362zex-10_1.htm#ex10-1-3_Increasedcosts3_5]

 

Increased Costs [a2146362zex-10_1.htm#ex10-1-3_Increasedcosts3_5]

 

3.6. [a2146362zex-10_1.htm#ex10-1-3_SuccessorLetterOfCreditIssuer]

 

Successor Letter of Credit Issuer
[a2146362zex-10_1.htm#ex10-1-3_SuccessorLetterOfCreditIssuer]

 

 

 

 

 

SECTION 4. [a2146362zex-10_1.htm#ex10-1-3_Section4]

 

FEES; COMMITMENTS [a2146362zex-10_1.htm#ex10-1-3_Section4]

 

4.1. [a2146362zex-10_1.htm#ex10-1-3_Fees]

 

Fees [a2146362zex-10_1.htm#ex10-1-3_Fees]

 

4.2. [a2146362zex-10_1.htm#ex10-1-3_VoluntaryReductionOfRevolvingCredit]

 

Voluntary Reduction of Revolving Credit Commitments
[a2146362zex-10_1.htm#ex10-1-3_VoluntaryReductionOfRevolvingCredit]

 

4.3. [a2146362zex-10_1.htm#ex10-1-3_MandatoryTerminationOfCommitments]

 

Mandatory Termination of Commitments
[a2146362zex-10_1.htm#ex10-1-3_MandatoryTerminationOfCommitments]

 

 

 

 

 

SECTION 5. [a2146362zex-10_1.htm#ex10-1-3_Section5]

 

PAYMENTS [a2146362zex-10_1.htm#ex10-1-3_Section5]

 

5.1. [a2146362zex-10_1.htm#ex10-1-3_VoluntaryPrepayments]

 

Voluntary Prepayments [a2146362zex-10_1.htm#ex10-1-3_VoluntaryPrepayments]

 

5.2. [a2146362zex-10_1.htm#ex10-1-3_MandatoryPrepayments]

 

Mandatory Prepayments [a2146362zex-10_1.htm#ex10-1-3_MandatoryPrepayments]

 

5.3. [a2146362zex-10_1.htm#ex10-1-3_MethodAndPlaceOfPayment]

 

Method and Place of Payment
[a2146362zex-10_1.htm#ex10-1-3_MethodAndPlaceOfPayment]

 

5.4. [a2146362zex-10_1.htm#ex10-1-4_NetPayments]

 

Net Payments [a2146362zex-10_1.htm#ex10-1-4_NetPayments]

 

5.5. [a2146362zex-10_1.htm#ex10-1-4_ComputationsOfInterestAndFees]

 

Computations of Interest and Fees
[a2146362zex-10_1.htm#ex10-1-4_ComputationsOfInterestAndFees]

 

5.6. [a2146362zex-10_1.htm#ex10-1-4_LimitOnRateOfInterest]

 

Limit on Rate of Interest [a2146362zex-10_1.htm#ex10-1-4_LimitOnRateOfInterest]

 

 

i

--------------------------------------------------------------------------------


 

SECTION 6. [a2146362zex-10_1.htm#ex10-1-4_Section6]

 

CONDITIONS PRECEDENT TO INITIAL BORROWING
[a2146362zex-10_1.htm#ex10-1-4_Section6]

 

6.1. [a2146362zex-10_1.htm#ex10-1-4_CreditDocuments]

 

Credit Documents [a2146362zex-10_1.htm#ex10-1-4_CreditDocuments]

 

6.2. [a2146362zex-10_1.htm#ex10-1-4_Collateral]

 

Collateral [a2146362zex-10_1.htm#ex10-1-4_Collateral]

 

6.3. [a2146362zex-10_1.htm#ex10-1-4_LegalOpinions]

 

Legal Opinions [a2146362zex-10_1.htm#ex10-1-4_LegalOpinions]

 

6.4. [a2146362zex-10_1.htm#ex10-1-4_NoDefault]

 

No Default [a2146362zex-10_1.htm#ex10-1-4_NoDefault]

 

6.5. [a2146362zex-10_1.htm#ex10-1-4_SeniorNotes]

 

Senior Notes [a2146362zex-10_1.htm#ex10-1-4_SeniorNotes]

 

6.6. [a2146362zex-10_1.htm#ex10-1-4_EquityInvestments]

 

Equity Investments [a2146362zex-10_1.htm#ex10-1-4_EquityInvestments]

 

6.7. [a2146362zex-10_1.htm#ex10-1-4_ClosingCertificates]

 

Closing Certificates [a2146362zex-10_1.htm#ex10-1-4_ClosingCertificates]

 

6.8. [a2146362zex-10_1.htm#ex10-1-4_CorporateProceedingsOfEachCreditPar]

 

Corporate Proceedings of Each Credit Party
[a2146362zex-10_1.htm#ex10-1-4_CorporateProceedingsOfEachCreditPar]

 

6.9. [a2146362zex-10_1.htm#ex10-1-4_CorporateDocuments]

 

Corporate Documents [a2146362zex-10_1.htm#ex10-1-4_CorporateDocuments]

 

6.10. [a2146362zex-10_1.htm#ex10-1-4_Fees]

 

Fees [a2146362zex-10_1.htm#ex10-1-4_Fees]

 

6.11. [a2146362zex-10_1.htm#ex10-1-4_RepresentationsAndWarranties]

 

Representations and Warranties
[a2146362zex-10_1.htm#ex10-1-4_RepresentationsAndWarranties]

 

6.12. [a2146362zex-10_1.htm#ex10-1-4_RelatedAgreements]

 

Related Agreements [a2146362zex-10_1.htm#ex10-1-4_RelatedAgreements]

 

6.13. [a2146362zex-10_1.htm#ex10-1-4_SolvencyCertificate]

 

Solvency Certificate [a2146362zex-10_1.htm#ex10-1-4_SolvencyCertificate]

 

6.14. [a2146362zex-10_1.htm#ex10-1-4_GovernmentalAuthorizationsAndConsents]

 

Governmental Authorizations and Consents
[a2146362zex-10_1.htm#ex10-1-4_GovernmentalAuthorizationsAndConsents]

 

6.15. [a2146362zex-10_1.htm#ex10-1-4_FinancialStatements]

 

Financial Statements [a2146362zex-10_1.htm#ex10-1-4_FinancialStatements]

 

6.16. [a2146362zex-10_1.htm#ex10-1-4_Acquisition]

 

Acquisition [a2146362zex-10_1.htm#ex10-1-4_Acquisition]

 

6.17. [a2146362zex-10_1.htm#ex10-1-4_Insurance]

 

Insurance [a2146362zex-10_1.htm#ex10-1-4_Insurance]

 

6.18. [a2146362zex-10_1.htm#ex10-1-4_ProFormaFinancialStatements]

 

Pro Forma Financial Statements
[a2146362zex-10_1.htm#ex10-1-4_ProFormaFinancialStatements]

 

6.19. [a2146362zex-10_1.htm#ex10-1-4_ExistingIndebtedness]

 

Existing Indebtedness [a2146362zex-10_1.htm#ex10-1-4_ExistingIndebtedness]

 

 

 

 

 

SECTION 7. [a2146362zex-10_1.htm#ex10-1-4_Section7]

 

CONDITIONS PRECEDENT TO ALL CREDIT EVENTS
[a2146362zex-10_1.htm#ex10-1-4_Section7]

 

7.1. [a2146362zex-10_1.htm#ex10-1-4_NoDefaultRepresentationsAndWarranti]

 

No Default; Representations and Warranties
[a2146362zex-10_1.htm#ex10-1-4_NoDefaultRepresentationsAndWarranti]

 

7.2. [a2146362zex-10_1.htm#ex10-1-4_NoticeOfBorrowingLetterOfCreditRe]

 

Notice of Borrowing; Letter of Credit Request
[a2146362zex-10_1.htm#ex10-1-4_NoticeOfBorrowingLetterOfCreditRe]

 

 

 

 

 

SECTION 8. [a2146362zex-10_1.htm#ex10-1-4_Section8]

 

REPRESENTATIONS, WARRANTIES AND AGREEMENTS
[a2146362zex-10_1.htm#ex10-1-4_Section8]

 

8.1. [a2146362zex-10_1.htm#ex10-1-4_CorporateStatus]

 

Corporate Status [a2146362zex-10_1.htm#ex10-1-4_CorporateStatus]

 

8.2. [a2146362zex-10_1.htm#ex10-1-4_CorporatePowerAndAuthority]

 

Corporate Power and Authority
[a2146362zex-10_1.htm#ex10-1-4_CorporatePowerAndAuthority]

 

8.3. [a2146362zex-10_1.htm#ex10-1-4_NoViolation]

 

No Violation [a2146362zex-10_1.htm#ex10-1-4_NoViolation]

 

8.4. [a2146362zex-10_1.htm#ex10-1-4_Litigation]

 

Litigation [a2146362zex-10_1.htm#ex10-1-4_Litigation]

 

8.5. [a2146362zex-10_1.htm#ex10-1-4_MarginRegulations]

 

Margin Regulations [a2146362zex-10_1.htm#ex10-1-4_MarginRegulations]

 

8.6. [a2146362zex-10_1.htm#ex10-1-4_GovernmentalApprovals]

 

Governmental Approvals [a2146362zex-10_1.htm#ex10-1-4_GovernmentalApprovals]

 

8.7. [a2146362zex-10_1.htm#ex10-1-4_InvestmentCompanyAct]

 

Investment Company Act [a2146362zex-10_1.htm#ex10-1-4_InvestmentCompanyAct]

 

8.8. [a2146362zex-10_1.htm#ex10-1-4_TrueAndCompleteDisclosure]

 

True and Complete Disclosure
[a2146362zex-10_1.htm#ex10-1-4_TrueAndCompleteDisclosure]

 

8.9. [a2146362zex-10_1.htm#ex10-1-4_FinancialConditionFinancialStatement]

 

Financial Condition; Financial Statements
[a2146362zex-10_1.htm#ex10-1-4_FinancialConditionFinancialStatement]

 

8.10. [a2146362zex-10_1.htm#ex10-1-4_TaxReturnsAndPayments]

 

Tax Returns and Payments [a2146362zex-10_1.htm#ex10-1-4_TaxReturnsAndPayments]

 

8.11. [a2146362zex-10_1.htm#ex10-1-4_ComplianceWithErisa]

 

Compliance with ERISA [a2146362zex-10_1.htm#ex10-1-4_ComplianceWithErisa]

 

8.12. [a2146362zex-10_1.htm#ex10-1-4_Subsidiaries]

 

Subsidiaries [a2146362zex-10_1.htm#ex10-1-4_Subsidiaries]

 

8.13. [a2146362zex-10_1.htm#ex10-1-4_Patents]

 

Patents, etc [a2146362zex-10_1.htm#ex10-1-4_Patents]

 

8.14. [a2146362zex-10_1.htm#ex10-1-4_EnvironmentalLaws]

 

Environmental Laws [a2146362zex-10_1.htm#ex10-1-4_EnvironmentalLaws]

 

8.15. [a2146362zex-10_1.htm#ex10-1-4_Properties]

 

Properties [a2146362zex-10_1.htm#ex10-1-4_Properties]

 

8.16. [a2146362zex-10_1.htm#ex10-1-4_Solvency]

 

Solvency [a2146362zex-10_1.htm#ex10-1-4_Solvency]

 

8.17. [a2146362zex-10_1.htm#ex10-1-4_PublicUtilityHoldingCompanyAct]

 

Public Utility Holding Company Act
[a2146362zex-10_1.htm#ex10-1-4_PublicUtilityHoldingCompanyAct]

 

8.18. [a2146362zex-10_1.htm#ex10-1-4_FccLicenses]

 

FCC Licenses, Etc [a2146362zex-10_1.htm#ex10-1-4_FccLicenses]

 

8.19. [a2146362zex-10_1.htm#ex10-1-4_Satellites]

 

Satellites [a2146362zex-10_1.htm#ex10-1-4_Satellites]

 

 

ii

--------------------------------------------------------------------------------


 

SECTION 9. [a2146362zex-10_1.htm#ex10-1-4_Section9]

 

AFFIRMATIVE COVENANTS [a2146362zex-10_1.htm#ex10-1-4_Section9]

 

9.1. [a2146362zex-10_1.htm#ex10-1-4_InformationCovenants]

 

Information Covenants [a2146362zex-10_1.htm#ex10-1-4_InformationCovenants]

 

9.2. [a2146362zex-10_1.htm#ex10-1-4_RecordsAndInspections]

 

Books, Records and Inspections
[a2146362zex-10_1.htm#ex10-1-4_RecordsAndInspections]

 

9.3. [a2146362zex-10_1.htm#ex10-1-4_MaintenanceOfInsurance]

 

Maintenance of Insurance [a2146362zex-10_1.htm#ex10-1-4_MaintenanceOfInsurance]

 

9.4. [a2146362zex-10_1.htm#ex10-1-4_PaymentOfTaxes]

 

Payment of Taxes [a2146362zex-10_1.htm#ex10-1-4_PaymentOfTaxes]

 

9.5. [a2146362zex-10_1.htm#ex10-1-4_ConsolidatedCorporateFranchises]

 

Consolidated Corporate Franchises
[a2146362zex-10_1.htm#ex10-1-4_ConsolidatedCorporateFranchises]

 

9.6. [a2146362zex-10_1.htm#ex10-1-4_ComplianceWithStatutes]

 

Compliance with Statutes, Regulations, etc
[a2146362zex-10_1.htm#ex10-1-4_ComplianceWithStatutes]

 

9.7. [a2146362zex-10_1.htm#ex10-1-4_Erisa]

 

ERISA [a2146362zex-10_1.htm#ex10-1-4_Erisa]

 

9.8. [a2146362zex-10_1.htm#ex10-1-4_MaintenanceOfProperties]

 

Maintenance of Properties
[a2146362zex-10_1.htm#ex10-1-4_MaintenanceOfProperties]

 

9.9. [a2146362zex-10_1.htm#ex10-1-4_TransactionsWithAffiliates]

 

Transactions with Affiliates
[a2146362zex-10_1.htm#ex10-1-4_TransactionsWithAffiliates]

 

9.10. [a2146362zex-10_1.htm#ex10-1-4_EndOfFiscalYearsFiscalQuarters]

 

End of Fiscal Years; Fiscal Quarters
[a2146362zex-10_1.htm#ex10-1-4_EndOfFiscalYearsFiscalQuarters]

 

9.11. [a2146362zex-10_1.htm#ex10-1-4_AdditionalGuarantorsAndGrantors]

 

Additional Guarantors and Grantors
[a2146362zex-10_1.htm#ex10-1-4_AdditionalGuarantorsAndGrantors]

 

9.12. [a2146362zex-10_1.htm#ex10-1-4_PledgesOfAdditionalStockAndEvidence]

 

Pledges of Additional Stock and Evidence of Indebtedness
[a2146362zex-10_1.htm#ex10-1-4_PledgesOfAdditionalStockAndEvidence]

 

9.13. [a2146362zex-10_1.htm#ex10-1-4_UseOfProceeds]

 

Use of Proceeds [a2146362zex-10_1.htm#ex10-1-4_UseOfProceeds]

 

9.14. [a2146362zex-10_1.htm#ex10-1-4_ChangesInBusiness]

 

Changes in Business [a2146362zex-10_1.htm#ex10-1-4_ChangesInBusiness]

 

9.15. [a2146362zex-10_1.htm#ex10-1-4_FurtherAssurances]

 

Further Assurances [a2146362zex-10_1.htm#ex10-1-4_FurtherAssurances]

 

9.16. [a2146362zex-10_1.htm#ex10-1-5_Access]

 

Access and Command Codes [a2146362zex-10_1.htm#ex10-1-5_Access]

 

9.17. [a2146362zex-10_1.htm#ex10-1-5_Ttc]

 

TTC&M Providers [a2146362zex-10_1.htm#ex10-1-5_Ttc]

 

9.18. [a2146362zex-10_1.htm#ex10-1-5_MaintenanceOfRatingOfFacilities]

 

Maintenance of Rating of Facilities
[a2146362zex-10_1.htm#ex10-1-5_MaintenanceOfRatingOfFacilities]

 

9.19. [a2146362zex-10_1.htm#ex10-1-5_TenderPayments]

 

Tender Payments [a2146362zex-10_1.htm#ex10-1-5_TenderPayments]

 

 

 

 

 

SECTION 10. [a2146362zex-10_1.htm#ex10-1-5_Section10]

 

NEGATIVE COVENANTS [a2146362zex-10_1.htm#ex10-1-5_Section10]

 

10.1. [a2146362zex-10_1.htm#ex10-1-5_LimitationOnIndebtedness]

 

Limitation on Indebtedness
[a2146362zex-10_1.htm#ex10-1-5_LimitationOnIndebtedness]

 

10.2. [a2146362zex-10_1.htm#ex10-1-5_LimitationOnLiens]

 

Limitation on Liens [a2146362zex-10_1.htm#ex10-1-5_LimitationOnLiens]

 

10.3. [a2146362zex-10_1.htm#ex10-1-5_LimitationOnFundamentalChanges]

 

Limitation on Fundamental Changes
[a2146362zex-10_1.htm#ex10-1-5_LimitationOnFundamentalChanges]

 

10.4. [a2146362zex-10_1.htm#ex10-1-5_LimitationOnSaleOfAssets]

 

Limitation on Sale of Assets
[a2146362zex-10_1.htm#ex10-1-5_LimitationOnSaleOfAssets]

 

10.5. [a2146362zex-10_1.htm#ex10-1-5_LimitationOnInvestments]

 

Limitation on Investments
[a2146362zex-10_1.htm#ex10-1-5_LimitationOnInvestments]

 

10.6. [a2146362zex-10_1.htm#ex10-1-5_LimitationOnDividends]

 

Limitation on Dividends [a2146362zex-10_1.htm#ex10-1-5_LimitationOnDividends]

 

10.7. [a2146362zex-10_1.htm#ex10-1-5_LimitationsOnDebtPaymentsAndAmendme]

 

Limitations on Debt Payments and Amendments; Unpaid Refinancing Amount
[a2146362zex-10_1.htm#ex10-1-5_LimitationsOnDebtPaymentsAndAmendme]

 

10.8. [a2146362zex-10_1.htm#ex10-1-5_LimitationsOnSaleLeasebacks]

 

Limitations on Sale Leasebacks
[a2146362zex-10_1.htm#ex10-1-5_LimitationsOnSaleLeasebacks]

 

10.9. [a2146362zex-10_1.htm#ex10-1-5_ConsolidatedTotalDebtToConsolidated]

 

Consolidated Total Debt to Consolidated EBITDA Ratio
[a2146362zex-10_1.htm#ex10-1-5_ConsolidatedTotalDebtToConsolidated]

 

10.10. [a2146362zex-10_1.htm#ex10-1-5_ConsolidatedEbitdaToConsolidatedInte]

 

Consolidated EBITDA to Consolidated Interest Expense Ratio
[a2146362zex-10_1.htm#ex10-1-5_ConsolidatedEbitdaToConsolidatedInte]

 

10.11. [a2146362zex-10_1.htm#ex10-1-5_CapitalExpenditures]

 

Capital Expenditures [a2146362zex-10_1.htm#ex10-1-5_CapitalExpenditures]

 

 

 

 

 

SECTION 11. [a2146362zex-10_1.htm#ex10-1-5_Section11]

 

EVENTS OF DEFAULT [a2146362zex-10_1.htm#ex10-1-5_Section11]

 

11.1. [a2146362zex-10_1.htm#ex10-1-5_Payments]

 

Payments [a2146362zex-10_1.htm#ex10-1-5_Payments]

 

11.2. [a2146362zex-10_1.htm#ex10-1-5_Representations]

 

Representations, etc [a2146362zex-10_1.htm#ex10-1-5_Representations]

 

11.3. [a2146362zex-10_1.htm#ex10-1-5_Covenants]

 

Covenants [a2146362zex-10_1.htm#ex10-1-5_Covenants]

 

11.4. [a2146362zex-10_1.htm#ex10-1-5_DefaultUnderOtherAgreements]

 

Default Under Other Agreements
[a2146362zex-10_1.htm#ex10-1-5_DefaultUnderOtherAgreements]

 

11.5. [a2146362zex-10_1.htm#ex10-1-5_Bankruptcy]

 

Bankruptcy, etc [a2146362zex-10_1.htm#ex10-1-5_Bankruptcy]

 

11.6. [a2146362zex-10_1.htm#ex10-1-5_Erisa]

 

ERISA [a2146362zex-10_1.htm#ex10-1-5_Erisa]

 

11.7. [a2146362zex-10_1.htm#ex10-1-5_Guarantee]

 

Guarantee [a2146362zex-10_1.htm#ex10-1-5_Guarantee]

 

11.8. [a2146362zex-10_1.htm#ex10-1-5_PledgeAgreements]

 

Pledge Agreements [a2146362zex-10_1.htm#ex10-1-5_PledgeAgreements]

 

11.9. [a2146362zex-10_1.htm#ex10-1-5_SecurityAgreements]

 

Security Agreements [a2146362zex-10_1.htm#ex10-1-5_SecurityAgreements]

 

11.10. [a2146362zex-10_1.htm#ex10-1-5_Mortgages]

 

Mortgages [a2146362zex-10_1.htm#ex10-1-5_Mortgages]

 

 

iii

--------------------------------------------------------------------------------


 

11.11. [a2146362zex-10_1.htm#ex10-1-5_Judgments]

 

Judgments [a2146362zex-10_1.htm#ex10-1-5_Judgments]

 

11.12. [a2146362zex-10_1.htm#ex10-1-5_ChangeOfControl]

 

Change of Control [a2146362zex-10_1.htm#ex10-1-5_ChangeOfControl]

 

 

 

 

 

SECTION 12. [a2146362zex-10_1.htm#ex10-1-5_Section12]

 

THE ADMINISTRATIVE AGENT [a2146362zex-10_1.htm#ex10-1-5_Section12]

 

12.1. [a2146362zex-10_1.htm#ex10-1-5_Appointment]

 

Appointment [a2146362zex-10_1.htm#ex10-1-5_Appointment]

 

12.2. [a2146362zex-10_1.htm#ex10-1-5_DelegationOfDuties]

 

Delegation of Duties [a2146362zex-10_1.htm#ex10-1-5_DelegationOfDuties]

 

12.3. [a2146362zex-10_1.htm#ex10-1-5_ExculpatoryProvisions]

 

Exculpatory Provisions [a2146362zex-10_1.htm#ex10-1-5_ExculpatoryProvisions]

 

12.4. [a2146362zex-10_1.htm#ex10-1-5_RelianceByAdministrativeAgent]

 

Reliance by Administrative Agent
[a2146362zex-10_1.htm#ex10-1-5_RelianceByAdministrativeAgent]

 

12.5. [a2146362zex-10_1.htm#ex10-1-5_NoticeOfDefault]

 

Notice of Default [a2146362zex-10_1.htm#ex10-1-5_NoticeOfDefault]

 

12.6. [a2146362zex-10_1.htm#ex10-1-5_NonrelianceOnAdministrativeAgentAnd]

 

Non-Reliance on Administrative Agent and Other Lenders
[a2146362zex-10_1.htm#ex10-1-5_NonrelianceOnAdministrativeAgentAnd]

 

12.7. [a2146362zex-10_1.htm#ex10-1-5_Indemnification]

 

Indemnification [a2146362zex-10_1.htm#ex10-1-5_Indemnification]

 

12.8. [a2146362zex-10_1.htm#ex10-1-5_AdministrativeAgentInItsIndividualC]

 

Administrative Agent in its Individual Capacity
[a2146362zex-10_1.htm#ex10-1-5_AdministrativeAgentInItsIndividualC]

 

12.9. [a2146362zex-10_1.htm#ex10-1-5_SuccessorAgent]

 

Successor Agent [a2146362zex-10_1.htm#ex10-1-5_SuccessorAgent]

 

12.10. [a2146362zex-10_1.htm#ex10-1-5_WithholdingTax]

 

Withholding Tax [a2146362zex-10_1.htm#ex10-1-5_WithholdingTax]

 

 

 

 

 

SECTION 13. [a2146362zex-10_1.htm#ex10-1-5_Section13]

 

MISCELLANEOUS [a2146362zex-10_1.htm#ex10-1-5_Section13]

 

13.1. [a2146362zex-10_1.htm#ex10-1-5_AmendmentsAndWaivers]

 

Amendments and Waivers [a2146362zex-10_1.htm#ex10-1-5_AmendmentsAndWaivers]

 

13.2. [a2146362zex-10_1.htm#ex10-1-5_Notices]

 

Notices [a2146362zex-10_1.htm#ex10-1-5_Notices]

 

13.3. [a2146362zex-10_1.htm#ex10-1-5_NoWaiverCumulativeRemedies]

 

No Waiver; Cumulative Remedies
[a2146362zex-10_1.htm#ex10-1-5_NoWaiverCumulativeRemedies]

 

13.4. [a2146362zex-10_1.htm#ex10-1-5_SurvivalOfRepresentationsAndWarranti]

 

Survival of Representations and Warranties
[a2146362zex-10_1.htm#ex10-1-5_SurvivalOfRepresentationsAndWarranti]

 

13.5. [a2146362zex-10_1.htm#ex10-1-5_PaymentOfExpensesAndTaxes]

 

Payment of Expenses and Taxes
[a2146362zex-10_1.htm#ex10-1-5_PaymentOfExpensesAndTaxes]

 

13.6. [a2146362zex-10_1.htm#ex10-1-5_SuccessorsAndAssignsParticipationsA]

 

Successors and Assigns; Participations and Assignments
[a2146362zex-10_1.htm#ex10-1-5_SuccessorsAndAssignsParticipationsA]

 

13.7. [a2146362zex-10_1.htm#ex10-1-6_ReplacementsOfLendersUnderCertainCi]

 

Replacements of Lenders under Certain Circumstances
[a2146362zex-10_1.htm#ex10-1-6_ReplacementsOfLendersUnderCertainCi]

 

13.8. [a2146362zex-10_1.htm#ex10-1-6_AdjustmentsSetoff]

 

Adjustments; Set-off [a2146362zex-10_1.htm#ex10-1-6_AdjustmentsSetoff]

 

13.9. [a2146362zex-10_1.htm#ex10-1-6_Counterparts]

 

Counterparts [a2146362zex-10_1.htm#ex10-1-6_Counterparts]

 

13.10. [a2146362zex-10_1.htm#ex10-1-6_Severability]

 

Severability [a2146362zex-10_1.htm#ex10-1-6_Severability]

 

13.11. [a2146362zex-10_1.htm#ex10-1-6_Integration]

 

Integration [a2146362zex-10_1.htm#ex10-1-6_Integration]

 

13.12. [a2146362zex-10_1.htm#ex10-1-6_GoverningLaw]

 

GOVERNING LAW [a2146362zex-10_1.htm#ex10-1-6_GoverningLaw]

 

13.13. [a2146362zex-10_1.htm#ex10-1-6_SubmissionToJurisdictionWaivers]

 

Submission to Jurisdiction; Waivers
[a2146362zex-10_1.htm#ex10-1-6_SubmissionToJurisdictionWaivers]

 

13.14. [a2146362zex-10_1.htm#ex10-1-6_Acknowledgments]

 

Acknowledgments [a2146362zex-10_1.htm#ex10-1-6_Acknowledgments]

 

13.15. [a2146362zex-10_1.htm#ex10-1-6_WaiversOfJuryTrial]

 

WAIVERS OF JURY TRIAL [a2146362zex-10_1.htm#ex10-1-6_WaiversOfJuryTrial]

 

13.16. [a2146362zex-10_1.htm#ex10-1-6_Confidentiality]

 

Confidentiality [a2146362zex-10_1.htm#ex10-1-6_Confidentiality]

 

13.17. [a2146362zex-10_1.htm#ex10-1-6_CitigroupDirectWebsiteCommunications]

 

Citigroup Direct Website Communications
[a2146362zex-10_1.htm#ex10-1-6_CitigroupDirectWebsiteCommunications]

 

13.18. [a2146362zex-10_1.htm#ex10-1-6_UsaPatriotAct]

 

USA PATRIOT Act [a2146362zex-10_1.htm#ex10-1-6_UsaPatriotAct]

 

 

iv

--------------------------------------------------------------------------------


 

SCHEDULES

 

 

 

 

 

 

Schedule A

Satellite Risk Management Program

 

Schedule 1.1(a)

Existing Letters of Credit

 

Schedule 1.1 (b)

Mortgaged Properties

 

Schedule 1.1 (c)

Commitments and Addresses of Lenders

 

Schedule 1.1 (d)

Excluded Subsidiaries

 

Schedule 1.1 (e)

Historical Adjustments

 

Schedule 8.12

Subsidiaries

 

Schedule 8.18

FCC Licenses

 

Schedule 8.19

Satellites

 

Schedule 10.1

Closing Date Indebtedness

 

Schedule 10.2

Closing Date Liens

 

Schedule 10.5

Closing Date Investments

 

 

 

EXHIBITS

 

 

 

Exhibit C

Form of Guarantee

 

Exhibit D

Form of Mortgage (Real Property)

 

Exhibit E

Form of Perfection Certificate

 

Exhibit F

Form of Lender Pledge Agreement

 

Exhibit F-1

Form of Shared Pledge Agreement

 

Exhibit G

Form of Lender Security Agreement

 

Exhibit G-1

Form of Shared Security Agreement

 

Exhibit H

Form of Letter of Credit Request

 

Exhibit I-1

Form of Legal Opinion of Simpson Thacher & Bartlett LLP

 

Exhibit I-2

Form of Legal Opinion of General Counsel

 

Exhibit I-3

Form of Legal Opinion of Goldberg, Godles, Weiner & Wright

 

Exhibit I-4

Form of Legal Opinions of Local Counsel

 

Exhibit I-5

Form of Legal Opinion of Milbank, Tweed, Hadley & McCloy LLP

 

Exhibit J

Form of Closing Certificate

 

Exhibit K

Form of Assignment and Acceptance

 

Exhibit L-1

Form of Promissory Note (Tranche A Term Loans)

 

Exhibit L-2

Form of Promissory Note (Tranche B Term Loans and New Tranche B Term Loans)

 

Exhibit L-3

Form of Promissory Note (Revolving Credit and Swingline Loans)

 

Exhibit M

Form of Joinder Agreement

 

Exhibit N

Form of Intercreditor and Collateral Trust Agreement

 

 

v

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT dated as of August 20, 2004, among PANAMSAT CORPORATION (the
“Borrower”), the lending institutions from time to time parties hereto (each a
“Lender” and, collectively, the “Lenders”), CITICORP USA, INC., as
Administrative Agent, CITIGROUP GLOBAL MARKETS INC., as Joint Lead Arranger and
Joint Bookrunner, CREDIT SUISSE FIRST BOSTON, acting through its Cayman Islands
Branch, as Joint Lead Arranger, Joint Bookrunner and Syndication Agent (such
term and each other capitalized term used but not defined in this introductory
statement having the meaning provided in Section 1), and BEAR, STEARNS & CO.
INC., LEHMAN BROTHERS INC. and BANK OF AMERICA, N.A., as Co-Documentation
Agents.

 

In connection with the Acquisition, (a)(i) acquisition vehicles
(collectively, ”Holdco”) controlled by the Sponsors will receive an amount in
cash as common equity from the Sponsors, which together with equity (including
rollover equity) issued to the Management Investors (as defined below), equals
$550,000,000 (the “Equity Investments”), (ii) PAS Merger Sub, Inc. (“PAS Merger
Sub”), a wholly-owned subsidiary of The DIRECTV Group, Inc. (“DirecTV”) will
merge with and into the Borrower, with the Borrower continuing as the surviving
corporation and each share of common stock of the Borrower converting into the
right to receive $23.50 in cash (collectively, the “Merger”) and (iii) Holdco
and the Borrower will purchase the remaining outstanding shares of the Borrower
owned by DirecTV (together with the Merger, the “Acquisition”); and

 

(b)                                 the Borrower will issue senior notes (the
“Senior Notes”) in a Rule 144A or other private placement (the “Senior Notes
Offering”) generating , collectively, aggregate gross proceeds of up to
$1,010,000,000 (or such lesser amount sufficient, together with the Equity
Investments and the proceeds generated from the Credit Facilities hereunder, to
consummate the transactions contemplated by the Acquisition);

 

In connection with the foregoing, the Borrower has requested the Lenders to
extend credit in the form of (a) Term Loans, in an aggregate principal amount of
$2,460,000,000 and (b) Revolving Credit Loans made available to the Borrower at
any time and from time to time prior to the Revolving Credit Maturity Date, in
an aggregate principal amount at any time outstanding not in excess of
$250,000,000 less the sum of (i) the aggregate Letters of Credit Outstanding at
such time and (ii) the aggregate principal amount of all Swingline Loans
outstanding at such time.  The Borrower has requested (a) the Letter of Credit
Issuer to issue Letters of Credit at any time and from time to time prior to the
L/C Maturity Date, in an aggregate face amount at any time outstanding not in
excess of $100,000,000 and (b) to deem the letters of credit issued by the
Letter of Credit Issuer pursuant to the 364-day Facility (the “Existing Letters
of Credit”) and identified on Schedule 1.1(a) hereto to be Letters of Credit for
all purposes under this Agreement.  The Borrower has requested the Swingline
Lender to extend credit in the form of Swingline Loans at any time and from time
to time prior to the Swingline Maturity Date, in an aggregate principal amount
at any time outstanding not in excess of $25,000,000.

 

The proceeds of the Term Loans and any Revolving Credit Loans will be used by
the Borrower, together with (a) the net proceeds of the Senior Notes Offering
and (b) the net proceeds of the Equity Investments, on the Closing Date solely
to effect the Acquisition and to pay Transaction Expenses, provided, that the
proceeds of the Tranche A-2 Term Loan may be used

 

--------------------------------------------------------------------------------


 

after the Closing Date for any subsequent payments necessary pursuant to the
Acquisition Agreement.  Proceeds of Revolving Credit Loans and Swingline Loans
will be used by the Borrower on or after the Closing Date for general corporate
purposes (including Permitted Acquisitions).  Letters of Credit will be used by
the Borrower for general corporate purposes.

 

The parties hereto hereby agree as follows:

 


SECTION 1.                                DEFINITIONS


 

1.1.                              Defined Terms.  (a)  As used herein, the
following terms shall have the meanings specified in this Section 1.1 unless the
context otherwise requires (it being understood that defined terms in this
Agreement shall include in the singular number the plural and in the plural the
singular):

 

“ABR” shall mean, for any day, a rate per annum (rounded upwards, if necessary,
to the next 1/16 of 1%) equal to the greater of (a) the Prime Rate in effect on
such day or (b) the Federal Funds Effective Rate in effect on such day plus ½ of
1%.  Any change in the ABR due to a change in the Prime Rate or the Federal
Funds Effective Rate shall be effective as of the opening of business on the
effective day of such change in the Prime Rate or the Federal Funds Effective
Rate, respectively.

 

“ABR Loan” shall mean each Loan bearing interest at the rate provided in
Section 2.8(a) and, in any event, shall include all Swingline Loans.

 

“Acceptable Exclusions” shall mean, in the case of any insurance procured in
accordance with Section 9.3(b), (i) war, invasion, hostile or warlike action in
time of peace or war, including action in hindering, combating or defending
against an actual, impending or expected attack by: (a) any government or
sovereign power (de jure or de facto); or (b) any authority maintaining or using
a military, navy or air force; or (c) a military, navy, or air force; or (d) any
agent of any such government, power, authority or force, (ii) any anti-satellite
device, or device employing atomic or nuclear fission and/or fusion, or device
employing laser or directed energy beams, (iii) insurrection, strikes, labor
disturbances, riots, civil commotion, rebellion, revolution, civil war,
usurpation, or action taken by a government authority in hindering, combating or
defending against such an occurrence, whether there be declaration of war or
not, (iv) confiscation, nationalization, seizure, restraint, detention,
appropriation, requisition for title or use by or under the order of any
government or governmental authority or agent (whether secret or otherwise
and/or whether civil, military or de facto) or public or local authority or
agency, (v) nuclear reaction, nuclear radiation, or radioactive contamination of
any nature, whether such loss or damage be direct or indirect, except for
radiation naturally occurring in the space environment, (vi) electromagnetic or
radio frequency interference, except for physical damage to a Satellite directly
resulting from such interference, (vii) willful or intentional acts of the
directors or officers of the named insured, acting within the scope of their
duties, designed to cause loss or failure of a Satellite, (viii) an act of one
or more persons, whether or not agents of a sovereign power, for political or
terrorist purposes and whether the loss, damage or failure resulting therefrom
is accidental or intentional, (ix) any unlawful seizure or wrongful exercise of
control of a Satellite made by any person or persons acting for political or
terrorist purposes, (x) loss of revenue, incidental damages and/or consequential
loss, (xi) extra expenses, other than the expenses insured under a

 

2

--------------------------------------------------------------------------------


 

policy, (xii) third party liability, (xiii) loss of a redundant component(s)
that does not cause a transponder failure, and (xiv) such other similar
exclusions as may be customary for policies of such type as of the date of
issuance or renewal of such coverage.

 

“Acquired EBITDA” shall mean, with respect to any Acquired Entity or Business,
any Converted Restricted Subsidiary, any Sold Entity or Business or any
Converted Unrestricted Subsidiary (any of the foregoing, a “Pro Forma Entity”)
for any period, the amount for such period of Consolidated EBITDA of such Pro
Forma Entity (determined using such definitions as if references to the Borrower
and its Subsidiaries therein were to such Pro Forma Entity and its
Subsidiaries), all as determined on a consolidated basis for such Pro Forma
Entity in accordance with GAAP.

 

“Acquired Entity or Business” shall have the meaning provided in the definition
of the term “Consolidated EBITDA”.

 

“Acquisition” shall have the meaning provided in the preamble hereto.

 

“Acquisition Agreement” shall mean the Transaction Agreement, dated as of April
20, 2004, among Constellation, LLC, the Borrower, DirecTV and PAS Merger Sub, as
amended from time to time in accordance therewith.

 

“Adjusted Total Revolving Credit Commitment” shall mean at any time the Total
Revolving Credit Commitment less the aggregate Revolving Credit Commitments of
all Defaulting Lenders.

 

“Adjusted Total Term Loan Commitment” shall mean at any time the Total Term Loan
Commitment less the Term Loan Commitments of all Defaulting Lenders.

 

“Administrative Agent” shall mean Citicorp North America, Inc., as the
administrative agent for the Lenders under this Agreement and the other Credit
Documents.

 

“Administrative Agent’s Office” shall mean in respect of all Credit Events for
the account of the Borrower, the office of the Administrative Agent located at
390 Greenwich Street, New York, New York 10013, or such other office as the
Administrative Agent may hereafter designate in writing as such to the other
parties hereto.

 

“Administrative Questionnaire” shall have the meaning provided in Section
13.6(b).

 

“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with such Person.  A Person shall be deemed to control a corporation if
such Person possesses, directly or indirectly, the power (a) to vote 10% or more
of the securities having ordinary voting power for the election of directors of
such corporation or (b) to direct or cause the direction of the management and
policies of such corporation, whether through the ownership of voting
securities, by contract or otherwise.

 

3

--------------------------------------------------------------------------------


 

“Agents” shall mean each Joint Lead Arranger, the Administrative Agent, the
Syndication Agent and the Documentation Agents.

 

“Agent Parties” shall have the meaning provided in Section 13.17(c).

 

“Aggregate Revolving Credit Outstandings” shall have the meaning provided in
Section 5.2(b).

 

“Agreement” shall mean this Credit Agreement, as the same may be amended,
supplemented or otherwise modified from time to time.

 

“All Risks Insurance” shall mean, with respect to any Satellite, insurance for
risks of loss of and damage to such Satellite and the related Associated
Equipment, including all components thereof, at all times during the
manufacture, testing, storage, payload processing and transport of such
Satellite and such Associated Equipment, if any, up to the time of Launch, in
the case of such Satellite, and until delivery to the applicable Satellite
Purchaser, in the case of such Associated Equipment.

 

“Amortization Amount” shall have the meaning provided in Section 5.2(c).

 

“Applicable ABR Margin” shall mean at any date, (a) with respect to each ABR
Loan that is a Tranche B Term Loan, 1.75% per annum, and (b) with respect to
each ABR Loan that is a Tranche A Term Loan, Revolving Credit Loan or a
Swingline Loan, the applicable percentage per annum set forth below based upon
the Status in effect on such date:

 

Status

 

Applicable ABR Margin for
Tranche A Term Loans,
Revolving Credit and Swingline Loans

 

 

 

 

 

Level I Status

 

1.50

%

Level II Status

 

1.25

%

Level III Status

 

1.00

%

Level IV Status

 

0.75

%

 

Notwithstanding the foregoing, the term “Applicable ABR Margin” shall mean, with
respect to each ABR Loan that is a Tranche A Term Loan, Revolving Credit Loan or
a Swingline Loan, 1.50% per annum, during the period from and including the
Closing Date to but excluding the Initial Financial Statement Delivery Date.

 

“Applicable Amount” shall mean on any date (the “Reference Date”) (A) the sum
of, without duplication, (i) (x) for purposes of Section 10.5(g) and 10.5(i),
$125,000,000 and (y) for purposes of Section 10.6(c) and Section 10.7(a),
$75,000,000 and (ii) 50% of Cumulative Consolidated Net Income Available to
Stockholders (calculated after giving pro forma effect to any Investment or
dividend or prepayment, repurchase or redemption actually made pursuant to
Section 10.5(g), 10.5(i), 10.6(c) or 10.7(a)), provided that, in the case of
Section 10.6(c) and 10.7(a) only, the amount in clause (ii) shall only be
available if the Consolidated Total Debt to Consolidated EBITDA Ratio of
Borrower for the Test Period last ended is less than 5.50:1.00,

 

4

--------------------------------------------------------------------------------


 

determined on a pro forma basis after giving effect to any dividend or
prepayment, repurchase or redemption actually made pursuant to Sections 10.6(c)
or 10.7(a), plus (B) the amount of any capital contributions (other than the
Equity Investments) made in cash to the Borrower from and including the Business
Day immediately following the Closing Date through and including the Reference
Date, including contributions with proceeds from the issuance of equity
securities of the Borrower, minus (C) the sum at the time of determination of
(i) the aggregate amount of Investments made since the Closing Date pursuant to
Section 10.5(g) or 10.5(i), (ii) the aggregate amount of dividends made since
the Closing Date pursuant to Section 10.6(c) and (iii) the aggregate amount of
prepayments, repurchases and redemptions made since the Closing Date pursuant to
Section 10.7(a).

 

“Applicable LIBOR Margin” shall mean at any date, (a) with respect to each LIBOR
Loan that is a Tranche B Term Loan, 2.75% per annum, and (b) with respect to
each LIBOR Loan that is a Tranche A Term Loan, Revolving Credit Loan or a
Swingline Loan, the applicable percentage per annum set forth below based upon
the Status in effect on such date:

 

Status

 

Applicable LIBOR Margin for
Tranche A Term Loans,
Revolving Credit and Swingline Loans

 

 

 

 

 

Level I Status

 

2.50

%

Level II Status

 

2.25

%

Level III Status

 

2.00

%

Level IV Status

 

1.75

%

 

Notwithstanding the foregoing, the term “Applicable LIBOR Margin” shall mean,
with respect to each LIBOR Loan that is a Tranche A Term Loan, Revolving Credit
Loan or a Swingline Loan, 2.50% per annum, during the period from and including
the Closing Date to but excluding the Initial Financial Statement Delivery Date.

 

“Approved Fund” shall have the meaning provided in Section 13.6.

 

“Asset Sale Prepayment Event” shall mean any sale, transfer or other disposition
of any business units, assets or other property of the Borrower or any of the
Restricted Subsidiaries not in the ordinary course of business (including any
sale, transfer or other disposition of any capital stock of any Subsidiary of
the Borrower owned by the Borrower or a Restricted Subsidiary, including any
sale or issuance of any capital stock of any Restricted Subsidiary). 
Notwithstanding the foregoing, the term “Asset Sale Prepayment Event” shall not
include any transaction permitted by Section 10.4, other than transactions
permitted by Sections 10.4(b) and (e).

 

“Assignment and Acceptance” shall mean an assignment and acceptance
substantially in the form of Exhibit K.

 

“Associated Equipment” shall mean, with respect to any Satellite, the equipment
to be delivered by the Satellite Manufacturer with respect thereto pursuant to
the terms of the applicable Satellite Purchase Agreement.

 

5

--------------------------------------------------------------------------------


 

“Authorized Officer” shall mean the President, the Chief Financial Officer, the
Treasurer or any other senior officer of the Borrower designated as such in
writing to the Administrative Agent by the Borrower.

 

“Available Commitment” shall mean an amount equal to the excess, if any, of (a) 
the amount of the Total Revolving Credit Commitment over (b) the sum of (i) the
aggregate principal amount of all Revolving Credit Loans (but not Swingline
Loans) then outstanding and (ii) the aggregate Letters of Credit Outstanding at
such time.

 

“Bankruptcy Code” shall have the meaning provided in Section 11.5.

 

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States (or any successor).

 

“Borrower” shall have the meaning provided in the preamble to this Agreement.

 

“Borrowing” shall mean and include (a) the incurrence of Swingline Loans from
the Swingline Lender on a given date, (b) the incurrence of one Type of Term
Loan on the Closing Date (or resulting from conversions on a given date after
the Closing Date) having, in the case of LIBOR Term Loans, the same Interest
Period (provided that ABR Loans incurred pursuant to Section 2.10(b) shall be
considered part of any related Borrowing of LIBOR Term Loans) and (c) the
incurrence of one Type of Revolving Credit Loan on a given date (or resulting
from conversions on a given date) having, in the case of LIBOR Revolving Credit
Loans, the same Interest Period (provided that ABR Loans incurred pursuant to
Section 2.10(b) shall be considered part of any related Borrowing of LIBOR
Revolving Credit Loans).

 

“Business Day” shall mean any day excluding Saturday, Sunday and any day that
shall be in The City of New York a legal holiday or a day on which banking
institutions are authorized by law or other governmental actions to close.

 

“Capital Expenditures” shall mean, for any period, the aggregate of all
expenditures (whether paid in cash or accrued as liabilities and including in
all events all amounts expended or capitalized under Capital Leases, but
excluding any amount representing capitalized interest) by the Borrower and the
Restricted Subsidiaries during such period that, in conformity with GAAP, are or
are required to be included as additions during such period to property, plant
or equipment reflected in the consolidated balance sheet of the Borrower and its
Subsidiaries, provided that the term “Capital Expenditures” shall not include
(a) expenditures made in connection with the replacement, substitution,
restoration or repair of assets (i) to the extent financed from insurance
proceeds paid on account of the loss of or damage to the assets being replaced,
restored or repaired or (ii) with awards of compensation arising from the taking
by eminent domain or condemnation of the assets being replaced, (b) the purchase
price of equipment that is purchased simultaneously with the trade-in of
existing equipment to the extent that the gross amount of such purchase price is
reduced by the credit granted by the seller of such equipment for the equipment
being traded in at such time, (c) the purchase of plant, property or equipment
made within two years of the sale of any asset to the extent purchased with the
proceeds of such sale, (d) expenditures that constitute any part of Consolidated
Lease Expense or (e) capitalized interest in connection with the purchase of
Satellites.

 

6

--------------------------------------------------------------------------------


 

“Capital Lease” shall mean, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is, or is required to be, accounted for as a capital lease on the
balance sheet of that Person.

 

“Capitalized Lease Obligations” shall mean, as applied to any Person, all
obligations under Capital Leases of such Person or any of its Subsidiaries, in
each case taken at the amount thereof accounted for as liabilities in accordance
with GAAP.

 

“Carlyle” shall mean TC Group, L.L.C. (which operates under the trade name “The
Carlyle Group”).

 

“Casualty Event” shall mean, with respect to any property (including any
Satellite) of any Person, any loss of or damage to, or any condemnation or other
taking by a Governmental Authority of, such property for which such Person or
any of its Restricted Subsidiaries receives insurance proceeds, or proceeds of a
condemnation award or other compensation.

 

“Change in Law” shall mean (a) the adoption of any law, treaty, order, policy,
rule or regulation after the date of this Agreement, (b) any change in any law,
treaty, order, policy, rule or regulation or in the interpretation or
application thereof by any Governmental Authority after the date of this
Agreement or (c) compliance by the Lender with any guideline, request or
directive issued or made after the date hereof by any central bank or other
governmental or quasi-governmental authority (whether or not having the force of
law).

 

“Change of Control” shall mean and be deemed to have occurred if (a) (i) the
Sponsor and the Management Investors shall at any time not own, in the
aggregate, directly or indirectly, beneficially and of record, at least 35% of
the voting power of the outstanding Voting Stock of the Borrower (other than as
the result of one or more widely distributed offerings of the Borrower’s common
stock, in each case whether by the Borrower, Sponsor or Management Investors)
and/or (ii) any person, entity or “group” (within the meaning of Section 13(d)
or 14(d) of the Securities Exchange Act of 1934, as amended) shall at any time
have acquired direct or indirect beneficial ownership of a percentage of the
voting power of the outstanding Voting Stock of the Borrower that exceeds the
percentage of the voting power of such Voting Stock then beneficially owned, in
the aggregate, by the Sponsor and the Management Investors, unless, in the case
of either clause (i) or (ii) above, the Sponsor and the Management Investors
have, at such time, the right or the ability by voting power, contract or
otherwise to elect or designate for election at least a majority of the board of
directors of the Borrower; and/or (b) at any time Continuing Directors shall not
constitute at least a majority of the board of directors of the Borrower; and/or
(c) a Change of Control (as defined in the Senior Note Indenture) shall have
occurred.

 

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Credit Loans, New
Revolving Loans, Tranche A Term Loans, Tranche B Term Loans, New Tranche B Term
Loans (of each Series) or Swingline Loans and, when used in reference to any
Commitment, refers to whether such Commitment is a Revolving Credit Commitment,
a New Revolving Credit Commitment, Tranche A Term Loan Commitment, Tranche B
Term Loan Commitment or a New Tranche B Term Loan Commitment.

 

7

--------------------------------------------------------------------------------


 

“Closing Date” shall mean the date of the initial Borrowing hereunder.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated and rulings issued thereunder.  Section
references to the Code are to the Code, as in effect at the date of this
Agreement, and any subsequent provisions of the Code, amendatory thereof,
supplemental thereto or substituted therefor.

 

“Collateral” shall have the meaning provided in the Lender Pledge Agreement, the
Shared Pledge Agreement, the Lender Security Agreement, the Shared Security
Agreement, the Intercreditor and Collateral Trust Agreement or any Mortgage, as
applicable.

 

“Collateral Trustee” shall have the meaning provided in the Shared Pledge
Agreement and the Shared Security Agreement, as applicable.

 

“Commitment Fee Rate” shall mean, with respect to the Available Commitment on
any day, the rate per annum set forth below opposite the Status in effect on
such day:

 

Status

 

Commitment Fee Rate

 

 

 

 

 

Level I Status

 

0.50

%

Level II Status

 

0.50

%

Level III Status

 

0.375

%

Level IV Status

 

0.25

%

 

Notwithstanding the foregoing, the term “Commitment Fee Rate” shall mean 0.50%,
during the period from and including the Closing Date to but excluding the
Initial Financial Statement Delivery Date.

 

“Commitments” shall mean, with respect to each Lender, such Lender’s Term Loan
Commitment, Revolving Credit Commitment, New Revolving Credit Commitment or New
Tranche B Term Loan Commitment.

 

“Communications” shall have the meaning provided in Section 13.17(a).

 

“Confidential Information” shall have the meaning provided in Section 13.16.

 

“Confidential Information Memorandum” shall mean the Confidential Information
Memorandum of the Borrower dated July 2004, delivered to the Lenders in
connection with this Agreement.

 

“Consolidated Earnings” shall mean, for any period, “income (loss) before the
deduction of income taxes” of the Borrower and the Restricted Subsidiaries,
excluding (a) extraordinary items, for such period, determined in a manner
consistent with the manner in which such amount was determined in accordance
with the audited financial statements referred to in Section 9.1(a) and (b) the
cumulative effect of a change in accounting principles during such period.

 

8

--------------------------------------------------------------------------------


 

“Consolidated EBITDA” shall mean, for any period, the sum, without duplication,
of the amounts for such period of:

 

(a)                                  Consolidated Earnings plus

 

(b)                                 to the extent (and in the same proportion
after giving effect to the exclusion in clause (ii) in the proviso to this
definition) already deducted in arriving at Consolidated Earnings, the
following:

 

(i)                                     interest expense as used in determining
such Consolidated Earnings,

 

(ii)                                  depreciation expense,

 

(iii)                               amortization expense,

 

(iv)                              extraordinary losses and unusual or
non-recurring charges (including severance, relocation costs and one-time
compensation charges),

 

(v)                                 non-cash charges (provided that if any such
non-cash charges represent an accrual or reserve for potential cash items in any
future period, the cash payment in respect thereof in such future period shall
be subtracted from Consolidated EBITDA to such extent, and excluding
amortization of a prepaid cash item that was paid in a prior period),

 

(vi)                              losses on asset sales,

 

(vii)                           restructuring charges or reserves (including
costs related to closure of facilities),

 

(viii)                        in the case of any period that includes a period
ending prior to or during the fiscal year ending December 31, 2005, Transaction
Expenses,

 

(ix)                                any expenses or charges incurred in
connection with any issuance of debt, equity securities or any refinancing
transaction or any amendment or other modification of any debt instrument,

 

(x)                                   any fees and expenses related to Permitted
Acquisitions,

 

(xi)                                any deductions attributable to minority
interests,

 

(xii)                             the amount of management, monitoring,
consulting and advisory fees and related expenses paid to the Sponsors,

 

(xiii)                          any impairment charge or asset write-off
pursuant to Financial Accounting Standards Board Statement No. 142 or No. 144
and the amortization of intangibles arising pursuant to No. 141,

 

(xiv)                         the Historical Adjustments,

 

9

--------------------------------------------------------------------------------


 

(xv)                            foreign withholding taxes paid or accrued in
such period,

 

(xvi)                         any amounts receivable for such period in
connection with contracts that are attributable to Globo Comunicacõs e
Participacöes, Ltda involvement in arrangements with Sky Multi-Country Partners
(the “Globo Receivables”),

 

(xvii)                      non-cash charges related to stock compensation
expense and

 

(xviii)                   loss from the early extinguishment of Indebtedness or
hedging obligations or other derivative instruments; plus

 

(c)                                  to the extent not otherwise included in
arriving at Consolidated Earnings, collections on investments in sale-type
leases during such period;

 

less to the extent included in arriving at Consolidated Earnings, the sum of the
following amounts for such period of:

 

(a)                                  extraordinary gains and non-recurring
gains,

 

(b)                                 non-cash gains (excluding any such non-cash
gain to the extent it represents the reversal of an accrual or reserve for
potential cash item in any prior period),

 

(c)                                  gains on asset sales,

 

(d)                                 any gross profit on sales-type leases
included in Consolidated Earnings for such period, except for collection on
investments in sales-type leases during such period, to the extent included in
Consolidated Earnings for such period, and

 

(e)                                  any income from the early extinguishment of
Indebtedness or hedging obligations on other derivative instruments,

 

in each case, as determined on a consolidated basis for the Borrower and the
Restricted Subsidiaries in accordance with GAAP, provided that

 

(i)                                     except as provided in clause (iv) below,
there shall be excluded from Consolidated Earnings for any period the income
from continuing operations before income taxes and extraordinary items of all
Unrestricted Subsidiaries for such period to the extent otherwise included in
Consolidated Earnings, except to the extent actually received in cash by the
Borrower or its Restricted Subsidiaries during such period through dividends or
other distributions,

 

(ii)                                  there shall be excluded from Consolidated
Earnings for any period the non-cash loss from continuing operations before
income taxes and extraordinary items of each Joint Venture for such period
corresponding to the percentage of capital stock or other equity interests in
such Joint Venture owned by the Borrower or its Restricted Subsidiaries,

 

10

--------------------------------------------------------------------------------


 

(iii)                               there shall be excluded in determining
Consolidated EBITDA non-operating currency transaction gains and losses
(including the net loss or gain resulting from Hedge Agreements for currency
exchange risk),

 

(iv)                              (x) there shall be included in determining
Consolidated EBITDA for any period (A) the Acquired EBITDA of any Person,
property, business or asset (other than an Unrestricted Subsidiary) acquired to
the extent not subsequently sold, transferred or otherwise disposed of (but not
including the Acquired EBITDA of any related Person, property, business or
assets to the extent not so acquired) by the Borrower or any Restricted
Subsidiary during such period (each such Person, property, business or asset
acquired and not subsequently so disposed of, an “Acquired Entity or Business”),
and the Acquired EBITDA of any Unrestricted Subsidiary that is converted into a
Restricted Subsidiary during such period (each, a “Converted Restricted
Subsidiary”), in each case based on the actual Acquired EBITDA of such Acquired
Entity or Business or Converted Restricted Subsidiary for such period (including
the portion thereof occurring prior to such acquisition or conversion) and
(B) for the purposes of the definition of the term “Permitted Acquisition” and
Sections 10.3, 10.9 and 10.10, an adjustment in respect of each Acquired Entity
or Business equal to the amount of the Pro Forma Adjustment with respect to such
Acquired Entity or Business for such period (including the portion thereof
occurring prior to such acquisition or conversion) as specified in the Pro Forma
Adjustment Certificate delivered to the Lenders and the Administrative Agent and
(y) for purposes of determining the Consolidated Total Debt to Consolidated
EBITDA Ratio only, there shall be excluded in determining Consolidated EBITDA
for any period the Acquired EBITDA of any Person, property, business or asset
(other than an Unrestricted Subsidiary) sold, transferred or otherwise disposed
of, closed or classified as discontinued operations by the Borrower or any
Restricted Subsidiary during such period (each such Person, property, business
or asset so sold or disposed of, a “Sold Entity or Business”), and the Acquired
EBITDA of any Restricted Subsidiary that is converted into an Unrestricted
Subsidiary during such period (each, a “Converted Unrestricted Subsidiary”), in
each case based on the actual Acquired EBITDA of such Sold Entity or Business or
Converted Unrestricted Subsidiary for such period (including the portion thereof
occurring prior to such sale, transfer, disposition or conversion) and

 

(v)                                 there shall be excluded from Consolidated
Earnings and the determination of Consolidated EBITDA for any period the effects
of adjustments in component amounts required or permitted by the Financial
Accounting Standards Board Statements of Financial Accounting Standards Nos. 141
and 142 and related authoritative pronouncements, as a result of the
Transactions or Permitted Acquisitions or the amortization or write-off of any
amounts in connection therewith and related financings thereof.

 

Notwithstanding anything to the contrary contained herein, Consolidated EBITDA
shall be deemed to be $155,266,000 and $155,224,000, respectively, for the
fiscal quarters ended March 31, 2004 and June 30, 2004.

 

11

--------------------------------------------------------------------------------


 

“Consolidated EBITDA to Consolidated Interest Expense Ratio” shall mean, as of
any date of determination, the ratio of (a) Consolidated EBITDA for the relevant
Test Period to (b) Consolidated Interest Expense for such Test Period.

 

“Consolidated Interest Expense” shall mean, for any period, the cash interest
expense (including that attributable to Capital Leases in accordance with GAAP),
net of cash interest income, of the Borrower and the Restricted Subsidiaries on
a consolidated basis with respect to all outstanding Indebtedness of the
Borrower and the Restricted Subsidiaries, including all commissions, discounts
and other fees and charges owed with respect to letters of credit and bankers’
acceptance financing and net costs under Hedge Agreements (other than currency
swap agreements, currency future or option contracts and other similar
agreements) and including, without duplication, capitalized interest in
connection with the purchase of Satellites to the extent paid in cash, but
excluding, however, amortization of deferred financing costs and any other
amounts of non-cash interest, all as calculated on a consolidated basis in
accordance with GAAP and excluding, for avoidance of any doubt, any interest in
respect of items excluded from Indebtedness in the proviso to the definition
thereof, provided that (a) except as provided in clause (b) below, there shall
be excluded from Consolidated Interest Expense for any period the cash interest
expense (or cash interest income) of all Unrestricted Subsidiaries for such
period to the extent otherwise included in Consolidated Interest Expense and
(b) for purposes of the definition of the term “Permitted Acquisition” and
Sections 10.3, 10.9 and 10.10, there shall be included in determining
Consolidated Interest Expense for any period the cash interest expense (or
income) of any Acquired Entity or Business acquired during such period and of
any Converted Restricted Subsidiary converted during such period, in each case
based on the cash interest expense (or income) of such Acquired Entity or
Business or Converted Restricted Subsidiary for such period (including the
portion thereof occurring prior to such acquisition or conversion) assuming any
Indebtedness incurred or repaid in connection with any such acquisition or
conversion had been incurred or prepaid on the first day of such period.
Notwithstanding anything to the contrary contained herein, for purposes of
determining Consolidated Interest Expense for any period ending prior to the
first anniversary of the Closing Date, Consolidated Interest Expense shall be an
amount equal to actual Consolidated Interest Expense from the Closing Date
through the date of determination multiplied by a fraction the numerator of
which is 365 and the denominator of which is the number of days from the Closing
Date through the date of determination.

 

“Consolidated Lease Expense” shall mean, for any period, all rental expenses of
the Borrower and the Restricted Subsidiaries during such period under operating
leases for real or personal property (including in connection with Permitted
Sale Leasebacks), excluding real estate taxes, insurance costs and common area
maintenance charges and net of sublease income, other than (a) obligations under
vehicle leases entered into in the ordinary course of business, (b) all such
rental expenses associated with assets acquired pursuant to a Permitted
Acquisition to the extent that such rental expenses relate to operating leases
in effect at the time of (and immediately prior to) such acquisition and
(c) Capitalized Lease Obligations, all as determined on a consolidated basis in
accordance with GAAP, provided that there shall be excluded from Consolidated
Lease Expense for any period the rental expenses of all Unrestricted
Subsidiaries for such period to the extent otherwise included in Consolidated
Lease Expense.

 

12

--------------------------------------------------------------------------------


 

“Consolidated Net Income” shall mean, for any period, the consolidated net
income (or loss) after the deduction of income taxes of the Borrower and the
Restricted Subsidiaries, determined on a consolidated basis in accordance with
GAAP.

 

“Consolidated Total Debt” shall mean, as of any date of determination, (a) the
sum of (i) all Indebtedness of the Borrower and the Restricted Subsidiaries for
borrowed money outstanding on such date and (ii) all Capitalized Lease
Obligations of the Borrower and the Restricted Subsidiaries outstanding on such
date, all calculated on a consolidated basis in accordance with GAAP minus (b)
the aggregate amount of cash included in the cash accounts listed on the
consolidated balance sheet of the Borrower and the Restricted Subsidiaries as at
such date to the extent the use thereof for application to payment of
Indebtedness is not prohibited by law or any contract to which the Borrower or
any of the Restricted Subsidiaries is a party.

 

“Consolidated Total Debt to Consolidated EBITDA Ratio” shall mean, as of any
date of determination, the ratio of (a) Consolidated Total Debt as of the last
day of the relevant Test Period to (b) Consolidated EBITDA for such Test Period.

 

“Consolidated Working Capital” shall mean, at any date, the excess of (a) the
sum of all amounts (other than cash, cash equivalents and bank overdrafts) that
would, in conformity with GAAP, be set forth opposite the caption “total current
assets” (or any like caption) on a consolidated balance sheet of the Borrower
and the Restricted Subsidiaries at such date over (b) the sum of all amounts
that would, in conformity with GAAP, be set forth opposite the caption “total
current liabilities” (or any like caption) on a consolidated balance sheet of
the Borrower and the Restricted Subsidiaries on such date, but excluding (i) the
current portion of any Funded Debt, (ii) without duplication of clause (i)
above, all Indebtedness consisting of Loans and Letter of Credit Exposure to the
extent otherwise included therein and (iii) the current portion of deferred
income taxes.

 

“Continuing Director” shall mean, at any date, an individual (a) who is a member
of the board of directors of the Borrower on the date hereof, (b) who, as at
such date, has been a member of such board of directors for at least the 12
preceding months, (c) who has been nominated to be a member of such board of
directors, directly or indirectly, by a Sponsor or Persons nominated by a
Sponsor or (d) who has been nominated to be a member of such board of directors
by a majority of the other Continuing Directors then in office.

 

“Converted Restricted Subsidiary” shall have the meaning provided in the
definition of the term “Consolidated EBITDA”.

 

“Converted Unrestricted Subsidiary” shall have the meaning provided in the
definition of the term “Consolidated EBITDA”.

 

“Covered Satellite” means any Satellite that is owned by the Borrower or any of
its Restricted Subsidiaries or for which the Borrower or any of its Restricted
Subsidiaries otherwise retains the risk of loss.

 

13

--------------------------------------------------------------------------------


 

“Credit Documents” shall mean this Agreement, the Security Documents, the
Intercreditor and Collateral Trust Agreement, each Letter of Credit and any
promissory notes issued by the Borrower hereunder.

 

“Credit Event” shall mean and include the making (but not the conversion or
continuation) of a Loan and the issuance of a Letter of Credit.

 

“Credit Facility” shall mean a category of Commitments and extensions of credit
thereunder.

 

“Credit Party” shall mean each of the Borrower, the Guarantors and each other
Subsidiary of the Borrower that is a party to a Credit Document.

 

“Cumulative Consolidated Net Income Available to Stockholders” shall mean, as of
any date of determination, Consolidated Net Income less cash dividends paid by
the Borrower with respect to its capital stock for the period (taken as one
accounting period) commencing on the Closing Date and ending on the last day of
the most recent fiscal quarter for which Section 9.1 Financials have been
delivered to the Lenders under Section 9.1.

 

“Debt Incurrence Prepayment Event” shall mean any issuance or incurrence by the
Borrower or any of the Restricted Subsidiaries of any Indebtedness (including
any issuance by the Borrower of Permitted Additional Notes to the extent the Net
Cash Proceeds are not used for a Permitted Acquisition but excluding any other
Indebtedness permitted to be issued or incurred under Section 10.1 other than
Section 10.1(A)(o)).

 

“Default” shall mean any event, act or condition that with notice or lapse of
time, or both, would constitute an Event of Default.

 

“Defaulting Lender” shall mean any Lender with respect to which a Lender Default
is in effect.

 

“dividends” shall have the meaning provided in Section 10.6.

 

“Documentation Agents” shall mean Bear, Stearns & Co. Inc, together with its
affiliates, Lehman Brothers Inc., together with its affiliates and Banc of
America Securities LLC, together with its affiliates, as the co-documentation
agents for the Lenders under this Agreement and the other Credit Documents.

 

“Dollars” and “$” shall mean dollars in lawful currency of the United States of
America.

 

“Dollar Equivalent” shall mean, on any date of determination, (a) with respect
to any amount denominated in Dollars, such amount, and (b) with respect to any
amount denominated in any Foreign Currency, the equivalent in Dollars of such
amount, determined by the Administrative Agent pursuant using the applicable
Exchange Rate.

 

14

--------------------------------------------------------------------------------


 

“Domestic Subsidiary” shall mean each Subsidiary of the Borrower that is
organized under the laws of the United States, any state or territory thereof,
or the District of Columbia.

 

“Drawing” shall have the meaning provided in Section 3.4(b).

 

“Environmental Claims” shall mean any and all actions, suits, orders, decrees,
demands, demand letters, claims, liens, notices of noncompliance, violation or
potential responsibility or investigation (other than internal reports prepared
by the Borrower or any of the Subsidiaries (a) in the ordinary course of such
Person’s business or (b) as required in connection with a financing transaction
or an acquisition or disposition of real estate) or proceedings relating in any
way to any Environmental Law or any permit issued, or any approval given, under
any such Environmental Law (hereinafter, “Claims”), including, without
limitation, (i) any and all Claims by governmental or regulatory authorities for
enforcement, cleanup, removal, response, remedial or other actions or damages
pursuant to any applicable Environmental Law and (ii) any and all Claims by any
third party seeking damages, contribution, indemnification, cost recovery,
compensation or injunctive relief relating to the presence, release or
threatened release of Hazardous Materials or arising from alleged injury or
threat of injury to health or safety (to the extent relating to human exposure
to Hazardous Materials), or the environment including, without limitation,
ambient air, surface water, groundwater, land surface and subsurface strata and
natural resources such as wetlands.

 

“Environmental Law” shall mean any applicable Federal, state, foreign or local
statute, law, rule, regulation, ordinance, code and rule of common law now or
hereafter in effect and in each case as amended, and any binding judicial or
administrative interpretation thereof, including any binding judicial or
administrative order, consent decree or judgment, relating to the protection of
environment, including, without limitation, ambient air, surface water,
groundwater, land surface and subsurface strata and natural resources such as
wetlands, or human health or safety (to the extent relating to human exposure to
Hazardous Materials), or Hazardous Materials.

 

“Equity Investments” shall have the meaning provided in the preamble to this
Agreement.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.  Section references to ERISA are to ERISA as in
effect at the date of this Agreement and any subsequent provisions of ERISA
amendatory thereof, supplemental thereto or substituted therefor.

 

“ERISA Affiliate” shall mean each person (as defined in Section 3(9) of ERISA)
that together with the Borrower or a Subsidiary would be deemed to be a “single
employer” within the meaning of Section 414(b) or (c) of the Code or, solely for
purposes of Section 302 of ERISA and Section 412 of the Code, is treated as a
single employer under Section 414 of the Code.

 

“Event of Default” shall have the meaning provided in Section 11.

 

15

--------------------------------------------------------------------------------


 

“Excess Cash Flow” shall mean, for any period, an amount equal to the excess of

 

(a) the sum, without duplication, of

 

(i) Consolidated Net Income for such period,

 

(ii) an amount equal to the amount of all non-cash charges to the extent
deducted in arriving at such Consolidated Net Income,

 

(iii) decreases in Consolidated Working Capital for such period and

 

(iv) an amount equal to the aggregate net non-cash loss on the sale, lease,
transfer or other disposition of assets by the Borrower and the Restricted
Subsidiaries during such period (other than sales in the ordinary course of
business) to the extent deducted in arriving at such Consolidated Net Income
over

 

(b) the sum, without duplication, of

 

(i) an amount equal to the amount of all non-cash credits included in arriving
at such Consolidated Net Income,

 

(ii) $300,000,000 (provided, however, that with respect to the year ended
December 31, 2004, such amount shall be $400,000,000) less the principal amount
of Indebtedness incurred in connection with Capital Expenditures, in such
period,

 

(iii) the aggregate amount of all prepayments of Revolving Credit Loans and
Swingline Loans made during such period to the extent accompanying reductions of
the Total Revolving Credit Commitments, except to the extent financed with the
proceeds of other Indebtedness of the Borrower or its Restricted Subsidiaries,

 

(iv) the aggregate amount of all principal payments of Indebtedness of the
Borrower or the Restricted Subsidiaries (including any Term Loans and the
principal component of payments in respect of Capitalized Lease Obligations but
excluding Revolving Credit Loans, Swingline Loans and voluntary prepayments of
Term Loans pursuant to Section 5.1) made during such period (other than in
respect of any revolving credit facility to the extent there is not an
equivalent permanent reduction in commitments thereunder), except to the extent
financed with the proceeds of other Indebtedness of the Borrower or its
Restricted Subsidiaries,

 

(v) an amount equal to the aggregate net non-cash gain on the sale, lease,
transfer or other disposition of assets by the Borrower and the Restricted
Subsidiaries during such period (other than sales in the ordinary course of
business) to the extent included in arriving at such Consolidated Net Income,

 

16

--------------------------------------------------------------------------------


 

(vi) increases in Consolidated Working Capital for such period,

 

(vii) payments by the Borrower and the Restricted Subsidiaries during such
period in respect of long-term liabilities of the Borrower and the Restricted
Subsidiaries other than Indebtedness,

 

(viii) the amount of Investments made during such period pursuant to
Section 10.5 to the extent that such Investments were financed with internally
generated cash flow of the Borrower and the Restricted Subsidiaries,

 

(ix) the amount of dividends paid during such period pursuant to clause (b) or
(d) of the proviso to Section 10.6 to the extent such dividends were paid with
the proceeds of any amount referred to in paragraph (a) of this definition,

 

(x) the aggregate amount of expenditures actually made by the Borrower and the
Restricted Subsidiaries in cash during such period (including expenditures for
the payment of financing fees) to the extent that such expenditures are not
expensed during such period and

 

(xi) the aggregate amount of any premium, make-whole or penalty payments
actually paid in cash by the Borrower and the Restricted Subsidiaries during
such period that are required to be made in connection with any prepayment of
Indebtedness and that are accounted for as extraordinary items.

 

“Exchange Rate” shall mean on any day with respect to any Foreign Currency, the
rate at which such Foreign Currency may be exchanged into Dollars, as set forth
at approximately 11:00 a.m. (London time) on such day on the Reuters World
Currency Page for such Foreign Currency; in the event that such rate does not
appear on any Reuters World Currency Page, the Exchange Rate shall be determined
by reference to such other publicly available service for displaying exchange
rates as may be agreed upon by the Administrative Agent and the Borrower, or, in
the absence of such agreement, such Exchange Rate shall instead be the
arithmetic average of the spot rates of exchange of the Administrative Agent in
the market where its foreign currency exchange operations in respect of such
Foreign Currency are then being conducted, at or about 10:00 a.m. (New York City
time) on such date for the purchase of Dollars for delivery two Business Days
later.

 

“Excluded Satellites” shall mean (a) the Satellites of the Borrower and its
Restricted Subsidiaries commonly referred to as “PAS-4”, “PAS-5”, “PAS-7”,
“PAS-1R”, “PAS-6B”, “SBS-6”, “Galaxy IIIR”, “Galaxy IVR”, “Galaxy 10R” and
“Galaxy 11” and (b) any other Satellite that (i) is not expected or intended, in
the good faith determination of the board of directors and evidenced by a board
resolution delivered to the Administrative Agent, to earn future revenues from
the operation of such Satellite in excess of $25,000,000 in any fiscal year, and
(ii) has suffered loss or damage such that (1) the procurement of In-Orbit
Insurance therefor in the amount and on the terms required by Section
9.3(b)(iii) would not be available for a price that is, and on other terms and
conditions that are, commercially reasonable or (2) such In-Orbit Insurance
would be subject to exclusions or limitations of coverage that would make the
terms of the

 

17

--------------------------------------------------------------------------------


 

insurance commercially unreasonable, in either case, as determined in good faith
by the board of directors and evidenced by a board resolution delivered to the
Administrative Agent.

 

“Excluded Taxes” shall mean, with respect to the Administrative Agent or any
Lender, (a) (i) net income taxes and franchise taxes (imposed in lieu of net
income taxes) and capital taxes imposed on the Administrative Agent or any
Lender and (ii) any taxes imposed on the Administrative Agent or any Lender as a
result of any current of former connection between the Administrative Agent or
such Lender and the jurisdiction of the Governmental Authority imposing such tax
or any political subdivision or taxing authority thereof or therein (other than
any such connection arising solely from the Administrative Agent or such Lender
having executed, delivered or performed its obligations or received a payment
under, or having been a party to or having enforced this Agreement) and (b) in
the case of a Non-U.S. Lender, (i) any U.S. federal withholding tax that is
imposed on amounts payable to such Non-U.S. Lender under the law in effect at
the time such Non-U.S. Lender becomes a party to this Agreement (or, in the case
of a Non-U.S. Participant, on the date such Non-U.S. Participant became a
Participant hereunder); provided that this clause (b)(i) shall not apply to the
extent that (x) the indemnity payments or additional amounts any Lender (or
Participant) would be entitled to receive (without regard to this clause (b)(i))
do not exceed the indemnity payment or additional amounts that the person making
the assignment, participation or transfer to such Lender (or Participant) would
have been entitled to receive in the absence of such assignment, participation
or transfer or (y) any Tax is imposed on a Lender in connection with an interest
or participation in any Loan or other obligation that such Lender was required
to acquire pursuant to Section 13.8(a) of this Agreement or that such Lender
acquired pursuant to Section 13.7 of this Agreement (it being understood and
agreed, for the avoidance of doubt, that any withholding tax imposed on a
Non-U.S. Lender as a result of a Change in Law occurring after the time such
Non-U.S.  Lender became a party to this Agreement (or designates a new lending
office) shall not be an Excluded Tax) or (ii) any Tax to the extent attributable
to such Non-U.S. Lender’s failure to comply with Section 5.4(d).

 

“Existing Credit Agreement” shall mean the Credit Agreement, dated as of
February 25, 2002, between the Borrower, the Lenders party thereto and Credit
Suisse First Boston, as Sole Bookrunner and Sole Lead Arranger, Credit Suisse
First Boston and Deutsche Bank Alex. Brown Inc., as Joint Arrangers, Deutsche
Bank Alex. Brown Inc., as Syndication Agent and Societe Generale, New York
Branch, as Documentation Agent, as the same may be amended, supplemented or
otherwise modified from time to time.

 

“Existing Letters of Credit” shall have the meaning provided in the preamble to
this Agreement.

 

“Existing Senior Notes” shall mean the Borrower’s 8½% Senior Notes due 2012.

 

“Existing Senior Notes Indenture” shall mean the Indenture, dated as of
February 1, 2002, between the Borrower, as Issuer, the Guarantors named therein
and The Bank of New York, as Trustee, relating to the Borrower’s Existing Senior
Notes.

 

“FCC” shall mean the Federal Communications Commission or any governmental
authority substituted therefor.

 

18

--------------------------------------------------------------------------------


 

“FCC Licenses” shall mean all authorizations, orders, licenses and permits
issued by the FCC to the Borrower or any of its Restricted Subsidiaries, under
which the Borrower or any of its Restricted Subsidiaries is authorized to launch
and operate any of its Satellites or to operate any of its transmit only,
receive only or transmit and receive earth stations.

 

“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the per annum rates on overnight federal funds transactions with members of the
Federal Reserve System arranged by federal funds brokers, as published on the
next succeeding Business Day by the Federal Reserve Bank of New York, or, if
such rate is not so published for any day that is a Business Day, the average of
the quotations for the day of such transactions received by the Administrative
Agent from three federal funds brokers of recognized standing selected by it.

 

“Fees” shall mean all amounts payable pursuant to, or referred to in,
Section 4.1.

 

“Final Date” shall mean the date on which the Revolving Credit Commitments shall
have terminated, no Revolving Credit Loans shall be outstanding and the Letters
of Credit Outstanding shall have been reduced to zero.

 

“Foreign Asset Sale” shall have the meaning provided in Section 5.2(h).

 

“Foreign Currencies” shall mean Euro and Sterling.

 

“Foreign Plan” shall mean any employee benefit plan, program, policy,
arrangement or agreement maintained or contributed to by the Borrower or any of
its Subsidiaries with respect to employees employed outside the United States.

 

“Foreign Subsidiary” shall mean each Subsidiary of the Borrower that is not a
Domestic Subsidiary.

 

“Fronting Fee” shall have the meaning provided in Section 4.1(c).

 

“Funded Debt” shall mean all indebtedness of the Borrower and the Restricted
Subsidiaries for borrowed money that matures more than one year from the date of
its creation or matures within one year from such date that is renewable or
extendable, at the option of the Borrower or any Restricted Subsidiary, to a
date more than one year from such date or arises under a revolving credit or
similar agreement that obligates the lender or lenders to extend credit during a
period of more than one year from such date, including all amounts of Funded
Debt required to be paid or prepaid within one year from the date of its
creation and, in the case of the Borrower, Indebtedness in respect of the Loans.

 

“GAAP” shall mean generally accepted accounting principles in the United States
of America, as in effect from time to time; provided, however, that if there
occurs after the date hereof any change in GAAP that affects in any respect the
calculation of any covenant contained in Section 10, the Lenders and the
Borrower shall negotiate in good faith amendments to the provisions of this
Agreement that relate to the calculation of such covenant with the intent of
having the respective positions of the Lenders and the Borrower after such
change in GAAP conform as nearly as possible to their respective positions as of
the date of this Agreement and, until

 

19

--------------------------------------------------------------------------------

 

any such amendments have been agreed upon, the covenants in Section 10 shall be
calculated as if no such change in GAAP has occurred.

 

“Globo Receivables” shall have the meaning given such term in the definition of
Consolidated EBITDA.

 

“Governmental Authority” shall mean any nation or government, any state,
province, territory or other political subdivision thereof, and any entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government.

 

“Guarantee” shall mean the Guarantee, made by each Guarantor in favor of the
Administrative Agent for the benefit of the Secured Parties, substantially in
the form of Exhibit C, as the same may be amended, supplemented or otherwise
modified from time to time.

 

“Guarantee and Collateral Exception Amount” shall mean, at any time: 
(a) $250,000,000 minus (b) the sum of (i) the aggregate amount of Indebtedness
incurred or assumed prior to such time pursuant to Section 10.1(A)(j) or (A)(k)
that is outstanding at such time and that was used to acquire, or was assumed in
connection with the acquisition of, capital stock and/or assets in respect of
which guarantees, pledges and security have not been given pursuant to
Sections 9.11 and 9.12, (ii) the aggregate New Loan Commitments at such time and
(iii) any Indebtedness incurred by any Restricted Subsidiary that is not a
Guarantor, provided that if such amount is a negative number, the Guarantee and
Collateral Exception Amount shall be zero.

 

“Guarantee Obligations” shall mean, as to any Person, any obligation of such
Person guaranteeing or intended to guarantee any Indebtedness of any other
Person (the “primary obligor”) in any manner, whether directly or indirectly,
including any obligation of such Person, whether or not contingent, (a) to
purchase any such Indebtedness or any property constituting direct or indirect
security therefor, (b) to advance or supply funds (i) for the purchase or
payment of any such Indebtedness or (ii) to maintain working capital or equity
capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (c) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such
Indebtedness of the ability of the primary obligor to make payment of such
Indebtedness or (d) otherwise to assure or hold harmless the owner of such
Indebtedness against loss in respect thereof; provided, however, that the term
“Guarantee Obligations” shall not include endorsements of instruments for
deposit or collection in the ordinary course of business.  The amount of any
Guarantee Obligation shall be deemed to be an amount equal to the stated or
determinable amount of the Indebtedness in respect of which such Guarantee
Obligation is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof (assuming such Person is required to
perform thereunder) as determined by such Person in good faith.

 

“Guarantors” shall mean the Subsidiary Guarantors, other than the immaterial
Subsidiaries listed on Schedule 1.1(d).

 

“Hazardous Materials” shall mean (a) any petroleum or petroleum products,
radioactive materials, friable asbestos, urea formaldehyde foam insulation,
transformers or other equipment that contain dielectric fluid containing
regulated levels of polychlorinated biphenyls, and radon gas; (b) any chemicals,
materials or substances defined as or included in the definition

 

20

--------------------------------------------------------------------------------


 

of “hazardous substances”, “hazardous waste”, “hazardous materials”, “extremely
hazardous waste”, “restricted hazardous waste”, “toxic substances”, “toxic
pollutants”, “contaminants”, or “pollutants”, or words of similar import, under
any applicable Environmental Law; and (c) any other chemical, material or
substance, which is prohibited, limited or regulated by any Environmental Law.

 

“Hedge Agreements” shall mean interest rate swap, cap or collar agreements,
interest rate future or option contracts, currency swap agreements, currency
future or option contracts, commodity price protection agreements or other
commodity price hedging agreements, and other similar agreements entered into by
the Borrower in the ordinary course of business (and not for speculative
purposes) in order to protect the Borrower or any of the Restricted Subsidiaries
against fluctuations in interest rates, currency exchange rates or commodity
prices.

 

“Historical Adjustments” shall mean, with respect to the Borrower and its
Restricted Subsidiaries, without duplication, the items set forth on
Schedule 1.1(e) to the extent incurred prior to the Closing Date.

 

“Historical Financial Statements” shall mean as of the Closing Date, the audited
financial statements of the Borrower and its Subsidiaries, for the immediately
preceding three fiscal years, consisting of balance sheets and the related
consolidated statements of income, stockholders’ equity and cash flows for such
fiscal years.

 

“In-Orbit Insurance” shall mean, with respect to any Satellite, insurance for
risks of loss of and damage to such Satellite attaching upon the expiration of
the Launch Insurance therefor and renewing, during the commercial in-orbit
service of such Satellite, prior to the expiration of the immediately preceding
corresponding In-Orbit Insurance policy, subject to the terms and conditions set
forth herein.

 

“In-Orbit Spare Satellite” shall mean a Satellite that meets the qualifying
requirements for in-orbit spare satellites set out in Schedule A.

 

“Increased Amount Date” shall have the meaning provided in Section 2.14.

 

“Indebtedness” of any Person shall mean (a) all indebtedness of such Person for
borrowed money, (b) the deferred purchase price of assets or services that in
accordance with GAAP would be included as liabilities in the balance sheet of
such Person, (c) the face amount of all letters of credit issued for the account
of such Person and, without duplication, all drafts drawn thereunder, (d) all
Indebtedness of a second Person secured by any Lien on any property owned by
such first Person, whether or not such Indebtedness has been assumed, (e) all
Capitalized Lease Obligations of such Person, (f) all obligations of such Person
under interest rate swap, cap or collar agreements, interest rate future or
option contracts, currency swap agreements, currency future or option contracts,
commodity price protection agreements or other commodity price hedging
agreements and other similar agreements and (g) without duplication, all
Guarantee Obligations of such Person, provided that Indebtedness shall not
include (i) trade payables and accrued expenses, in each case payable directly
or through a bank clearing arrangement and arising in the ordinary course of
business, (ii) obligations under Satellite Purchase Agreements, Launch Service
Agreements, in each case, not overdue by more than 90 days, (iii) deferred or

 

21

--------------------------------------------------------------------------------


 

prepaid revenue, and (iv) purchase price holdbacks in respect of a portion of
the purchase price of an asset to satisfy warranty or other unperformed
obligations of the respective seller and (v) obligations to make payments to one
or more insurers under satellite insurance policies in respect of premiums or
the requirement to remit to such insurer(s) a portion of the future revenues
generated by a Satellite which has been declared a constructive total loss, in
each case in accordance with the terms of the insurance policies relating
thereto.

 

“Indemnified Taxes” shall mean all Taxes (other than Excluded Taxes) and Other
Taxes.

 

“India Tax Obligations” shall mean tax claims of the government of India related
to withholding taxes assessed on revenues for the India tax years ended
March 31, 1996 through 2005 in an aggregate amount not to exceed $60,000,000.

 

“Initial Financial Statement Delivery Date” shall mean the date on which
Section 9.1 Financials are delivered to the Lenders under Section 9.1 for the
first full fiscal quarter ending at least six months after the Closing Date.

 

“Intercreditor and Collateral Trust Agreement” means the intercreditor and
collateral trust agreement substantially in the form of Exhibit N.

 

“Interest Period” shall mean, with respect to any Term Loan or Revolving Credit
Loan, the interest period applicable thereto, as determined pursuant to
Section 2.9.

 

“Investment” shall mean, for any Person:  (a) the acquisition (whether for cash,
property, services or securities or otherwise) of capital stock, bonds, notes,
debentures, partnership or other ownership interests or other securities of any
other Person (including any “short sale” or any sale of any securities at a time
when such securities are not owned by the Person entering into such sale);
(b) the making of any deposit with, or advance, loan or other extension of
credit to, any other Person (including the purchase of property from another
Person subject to an understanding or agreement, contingent or otherwise, to
resell such property to such Person), but excluding any such advance, loan or
extension of credit having a term not exceeding 364 days arising in the ordinary
course of business and excluding also any Investment in leases entered into in
the ordinary course of business; or (c) the entering into of any guarantee of,
or other contingent obligation with respect to, Indebtedness or other monetary
liability of any other Person.

 

“Joinder Agreement” shall mean an agreement substantially in the form of
Exhibit M.

 

“Joint Lead Arrangers” shall mean Citigroup Global Markets Inc. and Credit
Suisse First Boston.

 

“Joint Ventures” shall mean any Person in which the Borrower or a Restricted
Subsidiary maintains an equity investment (including those formed for the
purpose of selling or leasing transponders or transponder capacity to third
party customers in the ordinary course of business of the Borrower and its
Restricted Subsidiaries), but which is not a Subsidiary of the Borrower.

 

22

--------------------------------------------------------------------------------


 

“KKR” shall mean each of Kohlberg Kravis Roberts & Co., L.P. and KKR
Associates, L.P.

 

“L/C Maturity Date” shall mean the date that is five Business Days prior to the
Revolving Credit Maturity Date.

 

“L/C Participant” shall have the meaning provided in Section 3.3(a).

 

“L/C Participation” shall have the meaning provided in Section 3.3(a).

 

“Launch” shall mean, with respect to any Satellite, the point in time before
lift-off of such Satellite at which risk of loss of such Satellite passes to the
applicable Satellite Purchaser under the terms of the applicable Satellite
Purchase Agreement, unless risk of loss thereunder is to pass to such Satellite
Purchaser after lift-off, in which case “Launch” shall mean the intentional
ignition of the first stage engines of the launch vehicle that has been
integrated with such Satellite.

 

“Launch Insurance” shall mean, with respect to any Satellite, insurance for
risks of loss of and damage to such Satellite attaching not later than the time
of Launch and continuing until the successful or unsuccessful attempt to achieve
physical separation of such Satellite from the launch vehicle that had been
integrated with such Satellite except that with respect to any Satellite that is
intended for use as an In-Orbit Spare Satellite such insurance shall continue
until the completion of initial in-orbit testing, subject to the terms and
conditions set forth herein.

 

“Launch Services Agreement” shall mean, with respect to any Satellite, the
agreement between the applicable Satellite Purchaser and the applicable Launch
Services Provider relating to the launch of such Satellite.

 

“Launch Services Provider” shall mean, with respect to any Satellite, the
provider of launch services for such Satellite pursuant to the terms of the
Launch Services Agreement related thereto.

 

“Lender” shall have the meaning provided in the preamble to this Agreement.

 

“Lender Default” shall mean (a) the failure (which has not been cured) of a
Lender to make available its portion of any Borrowing or to fund its portion of
any unreimbursed payment under Section 3.3 or (b) a Lender having notified the
Administrative Agent and/or the Borrower that it does not intend to comply with
the obligations under Section 2.1(a), 2.1(b), 2.1(d) or 3.3, in the case of
either clause (a) or clause (b) above, as a result of the appointment of a
receiver or conservator with respect to such Lender at the direction or request
of any regulatory agency or authority.

 

“Lender Pledge Agreement” shall mean the Lender Pledge Agreement, entered into
by the Borrower, the other pledgors party thereto and the Administrative Agent
for the benefit of the Lenders, substantially in the form of Exhibit F, as the
same may be amended, supplemented or otherwise modified from time to time.

 

23

--------------------------------------------------------------------------------


 

“Lender Security Agreement” shall mean the Lender Security Agreement entered
into by the Borrower, the other grantors party thereto and the Administrative
Agent for the benefit of the Lenders, substantially in the form of Exhibit G, as
the same may be amended, supplemented or otherwise modified from time to time.

 

“Letter of Credit” shall mean each standby letter of credit issued pursuant to
Section 3.1.

 

“Letter of Credit Commitment” shall mean $100,000,000, as the same may be
reduced from time to time pursuant to Section 3.1.

 

“Letter of Credit Exposure” shall mean, with respect to any Lender, at any time,
the sum of (a) the amount of any Unpaid Drawings in respect of which such Lender
has made (or is required to have made) payments to the Letter of Credit Issuer
pursuant to Section 3.4(a) at such time and (b) such Lender’s Revolving Credit
Commitment Percentage of the Letters of Credit Outstanding at such time
(excluding the portion thereof consisting of Unpaid Drawings in respect of which
the Lenders have made (or are required to have made) payments to the Letter of
Credit Issuer pursuant to Section 3.4(a)).

 

“Letter of Credit Fee” shall have the meaning provided in Section 4.1(b).

 

“Letter of Credit Issuer” shall mean Credit Suisse First Boston, any of its
Affiliates or any successor pursuant to Section 3.6.  The Letter of Credit
Issuer may, in its discretion, arrange for one or more Letters of Credit to be
issued by Affiliates of the Letter of Credit Issuer, and in each such case the
term “Letter of Credit Issuer” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate.  In the event that there is more
than one Letter of Credit Issuer at any time, references herein and in the other
Credit Documents to the Letter of Credit Issuer shall be deemed to refer to the
Letter of Credit Issuer in respect of the applicable Letter of Credit or to all
Letter of Credit Issuers, as the context requires.

 

“Letters of Credit Outstanding” shall mean, at any time, the sum of, without
duplication, (a) the aggregate Stated Amount of all outstanding Letters of
Credit and (b) the aggregate amount of all Unpaid Drawings in respect of all
Letters of Credit.

 

“Letter of Credit Request” shall have the meaning provided in Section 3.2.

 

“Level I Status” shall mean, on any date, the Consolidated Total Debt to
Consolidated EBITDA Ratio is greater than or equal to 6.00 to 1.00 as of such
date.

 

“Level II Status” shall mean, on any date, the circumstance that Level I Status
does not exist and the Consolidated Total Debt to Consolidated EBITDA Ratio is
greater than or equal to 5.50 to 1.00 as of such date.

 

“Level III Status” shall mean, on any date, the circumstance that neither
Level I Status nor Level II Status exists and the Consolidated Total Debt to
Consolidated EBITDA Ratio (x) with respect to the Applicable ABR Margin and
Applicable LIBOR Margin, is greater than or

 

24

--------------------------------------------------------------------------------


 

equal to 5.00 to 1.00 as of such date and (y) with respect to the Commitment Fee
Rate, is greater than or equal to 4.50 to 1.00 as of such date.

 

“Level IV Status” shall mean, on any date, the circumstance that the
Consolidated Total Debt to Consolidated EBITDA Ratio is less than (x) with
respect to the Applicable ABR Margin and Applicable LIBOR Margin, 5.00 to 1.00
as of such date and (y) with respect to the Commitment Fee Rate, 4.50 to 1.00 as
of such date.

 

“LIBOR Loan” shall mean any LIBOR Term Loan or LIBOR Revolving Credit Loan.

 

“LIBOR Rate” shall mean, in the case of any LIBOR Term Loan or LIBOR Revolving
Credit Loan, with respect to each day during each Interest Period pertaining to
such LIBOR Loan, (a) the rate of interest determined on the basis of the rate
for deposits in Dollars for a period equal to such Interest Period commencing on
the first day of such Interest Period appearing on Page 3750 of the Telerate
screen as of 11:00 a.m. (London time) two Business Days prior to the beginning
of such Interest Period multiplied by (b) the Statutory Reserve Rate.  In the
event that any such rate does not appear on the applicable Page of the Telerate
Service (or otherwise on such service), the “LIBOR Rate” for the purposes of
this paragraph shall be determined by reference to such other publicly available
service for displaying LIBOR rates as may be agreed upon by the Administrative
Agent and the Borrower or, in the absence of such agreement, the “LIBOR Rate”
for the purposes of this paragraph shall instead be the rate per annum notified
to the Administrative Agent by the Reference Lender as the rate at which the
Reference Lender is offered Dollar deposits at or about 11:00 a.m. (London time)
two Business Days prior to the beginning of such Interest Period in the
interbank LIBOR market where the LIBOR and foreign currency and exchange
operations in respect of its LIBOR Loans are then being conducted for delivery
on the first day of such Interest Period for the number of days comprised
therein and in an amount comparable to the amount of its LIBOR Term Loan or
LIBOR Revolving Credit Loan, as the case may be, to be outstanding during such
Interest Period.

 

“LIBOR Revolving Credit Loan” shall mean any Revolving Credit Loan bearing
interest at a rate determined by reference to the LIBOR Rate.

 

“LIBOR Term Loan” shall mean any Term Loan bearing interest at a rate determined
by reference to the LIBOR Rate.

 

“Lien” shall mean any mortgage, pledge, security interest, hypothecation,
assignment, lien (statutory or other) or similar encumbrance (including any
agreement to give any of the foregoing, any conditional sale or other title
retention agreement or any lease in the nature thereof).

 

“License Subsidiary” shall mean PanAmSat Licensee Corp., a Delaware corporation,
and any other wholly owned Subsidiary formed for the purpose of holding Subject
Licenses to be used by the Borrower or any of its Restricted Subsidiaries in the
operation of their respective businesses and all of the shares of capital stock
and other ownership interests of which are held by a Guarantor.

 

25

--------------------------------------------------------------------------------


 

“Loan” shall mean any Revolving Credit Loan, Swingline Loan, Term Loan, New
Revolving Loan or New Tranche B Term Loan made by any Lender hereunder.

 

“Management Investors” shall mean the directors, management officers and
employees of the Borrower and its Subsidiaries who are investors in the Borrower
on the Closing Date.

 

“Mandatory Borrowing” shall have the meaning provided in Section 2.1(d).

 

“Material Adverse Change” shall mean any event or circumstance which has
resulted or is reasonably likely to result in a material adverse change in the
business, assets, operations, properties or financial condition of the Borrower
and its Subsidiaries, taken as a whole or that would materially adversely affect
the ability of the Borrower and the other Credit Parties, taken as a whole, to
perform their obligations under this Agreement or any of the other Credit
Documents.

 

“Material Adverse Effect” shall mean a circumstance or condition affecting the
business, assets, operations, properties or financial condition of the Borrower
and the Subsidiaries, taken as a whole, that would materially adversely affect
(a) the ability of the Borrower and the other Credit Parties, taken as a whole,
to perform their obligations under this Agreement or any of the other Credit
Documents or (b) the rights and remedies of the Administrative Agent and the
Lenders under this Agreement or any of the other Credit Documents.

 

“Material Subsidiary” shall mean, at any date of determination, (1) each License
Subsidiary and (2) each Restricted Subsidiary of the Borrower (a) whose total
assets at the last day of the Test Period ending on the last day of the most
recent fiscal period for which Section 9.1 Financials have been delivered were
equal to or greater than 5% of the consolidated total assets of the Borrower and
the Restricted Subsidiaries at such date or (b) whose gross revenues for such
Test Period were equal to or greater than 5% of the consolidated gross revenues
of the Borrower and the Restricted Subsidiaries for such period, in each case
determined in accordance with GAAP.

 

“Maturity Date” shall mean the Tranche A Term Loan Maturity Date, the Tranche B
Term Loan Maturity Date or the Revolving Credit Maturity Date.

 

“Merger” shall have the meaning provided in the recitals hereto.

 

“Minimum Borrowing Amount” shall mean (a) with respect to a Borrowing of Term
Loans or Revolving Credit Loans, $1,000,000 and (b) with respect to a Borrowing
of Swingline Loans, $100,000.

 

“Minority Investment” shall mean any Person (other than a Subsidiary) in which
the Borrower or any Restricted Subsidiary owns capital stock or other equity
interests.

 

“Moody’s” shall mean Moody’s Investors Service, Inc. or any successor by merger
or consolidation to its business.

 

26

--------------------------------------------------------------------------------


 

“Mortgage” shall mean a Mortgage, Assignment of Leases and Rents, Security
Agreement and Financing Statement or other security document entered into by the
owner of a Mortgaged Property and the Collateral Trustee for the benefit of the
Secured Parties in respect of that Mortgaged Property, substantially in the form
of Exhibit D, as the same may be amended, supplemented or otherwise modified
from time to time.

 

“Mortgaged Property” shall mean, initially, each parcel of real estate and the
improvements thereto owned by a Credit Party and identified on Schedule 1.1(b),
and includes each other parcel of real property and improvements thereto with
respect to which a Mortgage is granted pursuant to Section 9.15.

 

“Net Cash Proceeds” shall mean, with respect to any Prepayment Event or the
issuance after the Closing Date by the Borrower of any capital stock, (a) the
gross cash proceeds (including payments from time to time in respect of
installment obligations, if applicable) received by or on behalf of the Borrower
or any of the Restricted Subsidiaries in respect of such Prepayment Event or
issuance, as the case may be, less (b) the sum of:

 

(i)                                     in the case of any Prepayment Event, the
amount, if any, of all taxes paid or estimated to be payable by the Borrower or
any of the Restricted Subsidiaries in connection with such Prepayment Event,

 

(ii)                                  in the case of any Prepayment Event, the
amount of any reasonable reserve established in accordance with GAAP against any
liabilities (other than any taxes deducted pursuant to clause (i) above)
(x) associated with the assets that are the subject of such Prepayment Event and
(y) retained by the Borrower or any of the Restricted Subsidiaries, provided
that the amount of any subsequent reduction of such reserve (other than in
connection with a payment in respect of any such liability) shall be deemed to
be Net Cash Proceeds of such a Prepayment Event occurring on the date of such
reduction,

 

(iii)                               in the case of any Prepayment Event, the
amount of any Indebtedness secured by a Lien on the assets that are the subject
of such Prepayment Event to the extent that the instrument creating or
evidencing such Indebtedness requires that such Indebtedness be repaid upon
consummation of such Prepayment Event,

 

(iv)                              in the case of any Asset Sale Prepayment Event
(other than a transaction permitted by Section 10.4(e)(ii)), Casualty Event or
Permitted Sale Leaseback, the amount of any proceeds of such Asset Sale
Prepayment Event that the Borrower or any Subsidiary has reinvested (or intends
to reinvest within the Reinvestment Period or has entered into a binding
commitment prior to the last day of the Reinvestment Period to reinvest) in the
business of the Borrower or any of the Restricted Subsidiaries (subject to
Section 9.14), provided that any portion of such proceeds that has not been so
reinvested within such Reinvestment Period shall, unless the Borrower or a
Subsidiary has entered into a binding commitment prior to the last day of such
Reinvestment Period to reinvest such proceeds, (x) be deemed to be Net Cash
Proceeds of an Asset Sale Prepayment Event, Casualty Event or Permitted Sale
Leaseback occurring on the last day of such Reinvestment Period and (y) be
applied to the repayment of Term Loans in accordance with Section 5.2(a)(i); and

 

27

--------------------------------------------------------------------------------


 

(v)                                 in the case of any Prepayment Event or the
issuance by the Borrower of any capital stock, reasonable and customary fees,
commissions, expenses, issuance costs, discounts and other costs paid by the
Borrower or any of the Restricted Subsidiaries, as applicable, in connection
with such Prepayment Event or issuance, as the case may be (other than those
payable to the Borrower or any Subsidiary of the Borrower), in each case only to
the extent not already deducted in arriving at the amount referred to in
clause (a) above.

 

“New Loan Commitments” shall have the meaning provided in Section 2.14.

 

“New Revolving Credit Commitments” shall have the meaning provided in
Section 2.14.

 

“New Revolving Loan Lender” shall have the meaning provided in Section 2.14.

 

“New Revolving Loans” shall have the meaning provided in Section 2.14.

 

“New Tranche B Term Loan Commitments” shall have the meaning provided in
Section 2.14.

 

“New Tranche B Term Loan Lender” shall have the meaning provided in
Section 2.14.

 

“New Tranche B Term Loans” shall have the meaning provided in Section 2.14.

 

“New Tranche B Term Loan Maturity Date” shall mean the date on which a New
Tranche B Term Loan matures.

 

“Non-Consenting Lender” shall have the meaning provided in Section 13.7.

 

“Non-Defaulting Lender” shall mean and include each Lender other than a
Defaulting Lender.

 

“Non-U.S. Lender” shall mean any Lender that is not, for United States federal
income tax purposes, (i) a citizen or resident of the United States, (ii) a
corporation or partnership or entity treated as a corporation or partnership
created or organized in or under the laws of the United States, or any political
subdivision thereof, (iii) an estate whose income is subject to U.S. federal
income taxation regardless of its source or (iv) a trust if a court within the
United States is able to exercise primary supervision over the administration of
such trust and one or more United States persons have the authority to control
all substantial decisions of such trust or a trust that has a valid election in
effect under applicable U.S. Treasury regulations to be treated as a United
States person.

 

“Non-U.S. Participant” shall mean any Participant that if it were a Lender would
qualify as a Non-U.S. Lender.

 

“Notice of Borrowing” shall have the meaning provided in Section 2.3.

 

28

--------------------------------------------------------------------------------


 

“Notice of Conversion or Continuation” shall have the meaning provided in
Section 2.6.

 

“Obligations” shall have the meaning assigned to such term in the Security
Documents.

 

“Other Taxes” shall mean any and all present or future stamp, documentary or any
other excise, property or similar taxes (including interest, fines, penalties,
additions to tax and related expenses with regard thereto) arising directly from
any payment made or required to be made under this Agreement or from the
execution or delivery of, registration or enforcement of, consummation or
administration of, or otherwise with respect to, this Agreement or any other
Credit Document.

 

“Participant” shall have the meaning provided in Section 13.6(c)(i).

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Section 4002 of ERISA, or any successor thereto.

 

“Perfection Certificate” shall mean a certificate of the Borrower in the form of
Exhibit E or any other form approved by the Administrative Agent.

 

“Permitted Acquisition” shall mean the acquisition, by merger or otherwise, by
the Borrower or any of the Restricted Subsidiaries of assets or capital stock or
other equity interests, so long as (a) such acquisition and all transactions
related thereto shall be consummated in accordance with applicable law; (b) such
acquisition shall result in the issuer of such capital stock or other equity
interests becoming a Restricted Subsidiary and a Subsidiary Guarantor, to the
extent required by Section 9.11; (c) such acquisition shall result in the
Administrative Agent, for the benefit of the applicable Lenders, being granted a
security interest in any capital stock or any assets so acquired, to the extent
required by Sections 9.11, 9.12 and/or 9.15; (d) after giving effect to such
acquisition, no Default or Event of Default shall have occurred and be
continuing; and (e) the Borrower shall be in compliance, on a pro forma basis
after giving effect to such acquisition (including any Indebtedness assumed or
permitted to exist or incurred pursuant to Sections 10.1(A)(j) and 10.1(A)(k),
respectively, and any related Pro Forma Adjustment), with the covenants set
forth in Sections 10.9 and 10.10, as such covenants are recomputed as at the
last day of the most recently ended Test Period under such Section as if such
acquisition had occurred on the first day of such Test Period.

 

“Permitted Additional Notes” shall mean senior or senior subordinated notes,
issued by the Borrower, (i) the terms of which (1) do not provide for any
scheduled repayment, mandatory redemption or sinking fund obligation prior to
the date on which the final maturity of the Senior Notes occurs (as in effect on
the Closing Date) (other than customary offers to purchase upon a change of
control, asset sale or event of loss and customary acceleration rights after an
event of default) and (2) to the extent senior subordinated notes, provide for
customary subordination to the Obligations under the Credit Documents, (ii) the
covenants, events of default, Subsidiary guarantees and other terms of which
(other than interest rate and redemption premiums), taken as a whole, are not
more restrictive to the Borrower and the Subsidiaries than those

 

29

--------------------------------------------------------------------------------


 

in the Senior Notes and (iii) of which no Subsidiary of the Borrower (other than
a Guarantor) is an obligor under such notes that is not an obligor under the
Senior Notes.

 

“Permitted Capital Expenditure Amount” shall have the meaning provided in
Section 10.11.

 

“Permitted Investments” shall mean:

 

(a)                                  securities issued or unconditionally
guaranteed by the United States government or any agency or instrumentality
thereof, in each case having maturities of not more than 24 months from the date
of acquisition thereof;

 

(b)                                 securities issued by any state of the United
States of America or any political subdivision of any such state or any public
instrumentality thereof or any political subdivision of any such state or any
public instrumentality thereof having maturities of not more than 24 months from
the date of acquisition thereof and, at the time of acquisition, having an
investment grade rating generally obtainable from either S&P or Moody’s (or, if
at any time neither S&P nor Moody’s shall be rating such obligations, then from
another nationally recognized rating service);

 

(c)                                  commercial paper issued by any Lender or
any bank holding company owning any Lender;

 

(d)                                 commercial paper maturing no more than
12 months after the date of creation thereof and, at the time of acquisition,
having a rating of at least A-2 or P-2 from either S&P or Moody’s (or, if at any
time neither S&P nor Moody’s shall be rating such obligations, an equivalent
rating from another nationally recognized rating service);

 

(e)                                  domestic and LIBOR certificates of deposit
or bankers’ acceptances maturing no more than two years after the date of
acquisition thereof issued by any Lender or any other bank having combined
capital and surplus of not less than $250,000,000 in the case of domestic banks
and $100,000,000 (or the Dollar Equivalent thereof) in the case of foreign
banks;

 

(f)                                    repurchase agreements with a term of not
more than 30 days for underlying securities of the type described in clauses
(a), (b) and (e) above entered into with any bank meeting the qualifications
specified in clause (e) above or securities dealers of recognized national
standing;

 

(g)                                 marketable short-term money market and
similar funds (x) either having assets in excess of $250,000,000 or (y) having a
rating of at least A-2 or P-2 from either S&P or Moody’s (or, if at any time
neither S&P nor Moody’s shall be rating such obligations, an equivalent rating
from another nationally recognized rating service);

 

(h)                                 shares of investment companies that are
registered under the Investment Company Act of 1940 and substantially all the
investments of which are one or more of the types of securities described in
clauses (a) through (g) above; and

 

30

--------------------------------------------------------------------------------


 

(i)                                     in the case of Investments by any
Restricted Foreign Subsidiary or Investments made in a country outside the
United States of America, other customarily utilized high-quality Investments in
the country where such Restricted Foreign Subsidiary is located or in which such
Investment is made.

 

“Permitted Liens” shall mean (a) Liens for taxes, assessments or governmental
charges or claims not yet due or which are being contested in good faith and by
appropriate proceedings for which appropriate reserves have been established in
accordance with GAAP;

 

(b) Liens in respect of property or assets of the Borrower or any of the
Subsidiaries imposed by law, such as carriers’, warehousemen’s and mechanics’
Liens and other similar Liens arising in the ordinary course of business, in
each case so long as such Liens arise in the ordinary course of business and do
not individually or in the aggregate have a Material Adverse Effect;

 

(c) Liens arising from judgments or decrees in circumstances not constituting an
Event of Default under Section 11.1;

 

(d) Liens incurred or deposits made in connection with workers’ compensation,
unemployment insurance and other types of social security, or to secure the
performance of tenders, statutory obligations, surety and appeal bonds, bids,
leases, government contracts, performance and return-of-money bonds and other
similar obligations incurred in the ordinary course of business;

 

(e) ground leases in respect of real property on which facilities owned or
leased by the Borrower or any of its Subsidiaries are located;

 

(f) easements, rights-of-way, restrictions, minor defects or irregularities in
title and other similar charges or encumbrances not interfering in any material
respect with the business of the Borrower and its Subsidiaries, taken as a
whole;

 

(g) any interest or title of a lessor or secured by a lessor’s interest under
any lease permitted by this Agreement;

 

(h) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

 

(i) Liens on goods the purchase price of which is financed by a documentary
letter of credit issued for the account of the Borrower or any of its
Subsidiaries, provided that such Lien secures only the obligations of the
Borrower or such Subsidiaries in respect of such letter of credit to the extent
permitted under Section 10.1;

 

(j) leases or subleases granted to others not interfering in any material
respect with the business of the Borrower and its Subsidiaries, taken as a
whole; and

 

(k) Liens created in the ordinary course of business in favor of banks and other
financial institutions over credit balances of any bank accounts of the Borrower
and the Restricted

 

31

--------------------------------------------------------------------------------


 

Subsidiaries held at such banks or financial institutions, as the case may be,
to facilitate the operation of cash pooling and/or interest set-off arrangements
in respect of such bank accounts in the ordinary course of business.

 

“Permitted Sale Leaseback” shall mean any Sale Leaseback consummated by the
Borrower or any of the Restricted Subsidiaries after the Closing Date, provided
that any such Sale Leaseback not between the Borrower and any Guarantor or any
Guarantor and another Guarantor is consummated for fair value as determined at
the time of consummation in good faith by the Borrower and, in the case of any
Sale Leaseback (or series of related Sales Leasebacks) the aggregate proceeds of
which exceed $20,000,000, the board of directors of the Borrower (which such
determination may take into account any retained interest or other Investment of
the Borrower or such Restricted Subsidiary in connection with, and any other
material economic terms of, such Sale Leaseback).

 

“Person” shall mean any individual, partnership, joint venture, firm,
corporation, limited liability company, association, trust or other enterprise
or any Governmental Authority.

 

“Plan” shall mean any multiemployer or single-employer plan, as defined in
Section 4001 of ERISA and subject to Title IV of ERISA, that is or was within
any of the preceding six plan years maintained or contributed to by (or to which
there is or was an obligation to contribute or to make payments to) the
Borrower, a Subsidiary or an ERISA Affiliate.

 

“Platform” shall have the meaning provided in Section 13.17(b).

 

“Pledge Agreements” shall mean the Lender Pledge Agreement and the Shared Pledge
Agreement.

 

“Prepayment Event” shall mean any Asset Sale Prepayment Event, Debt Incurrence
Prepayment Event, Casualty Event or any Permitted Sale Leaseback.

 

“Prime Rate” shall mean the rate of interest per annum publicly announced from
time to time by the Administrative Agent as its reference rate in effect at its
principal office in New York City (the Prime Rate not being intended to be the
lowest rate of interest charged by Citibank, N.A. in connection with extensions
of credit to debtors).

 

“Pro Forma Adjustment” shall mean, for any test period that includes any of the
six consecutive fiscal quarters first ending following any Permitted
Acquisition, with respect to the Acquired EBITDA of the applicable Acquired
Entity or Business or the Consolidated EBITDA of the Borrower affected by such
acquisition, the pro forma increase or decrease in such Acquired EBITDA or such
Consolidated EBITDA, as the case may be, projected by the Borrower in good faith
as a result of reasonably identifiable and factually supportable net cost
savings or additional net costs, as the case may be, realizable during such
period by combining the operations of such Acquired Entity or Business with the
operations of the Borrower and its Subsidiaries, provided that so long as such
net cost savings or additional net costs will be realizable at any time during
such six-quarter period, it may be assumed, for purposes of projecting such
pro forma increase or decrease to such Acquired EBITDA or such Consolidated
EBITDA, as the case may be, that such net cost savings or additional net costs
will be realizable during the

 

32

--------------------------------------------------------------------------------


 

entire such period; provided further that any such pro forma increase or
decrease to such Acquired EBITDA or such Consolidated EBITDA, as the case may
be, shall be without duplication for net cost savings or additional net costs
actually realized during such period and already included in such Acquired
EBITDA or such Consolidated EBITDA, as the case may be.

 

“Pro Forma Adjustment Certificate” shall mean any certificate of an Authorized
Officer of the Borrower delivered pursuant to Section 9.1(h) or setting forth
the information described in clause (iv) to Section 9.1(d).

 

“Providence” shall mean Providence Equity Partners.

 

“Qualified PIK Securities” shall mean (1) any preferred capital stock or
preferred equity interest of the Borrower (a) that does not provide for any cash
dividend payments or other cash distributions in respect thereof on or prior to
the Tranche B Term Loan Maturity Date and (b) that by its terms (or by the terms
of any security into which it is convertible or for which it is exchangeable or
exercisable) or upon the happening of any event does not (i)(x) mature or become
mandatorily redeemable pursuant to a sinking fund obligation or otherwise,
(y) become convertible or exchangeable at the option of the holder thereof for
Indebtedness or preferred stock that is not Qualified PIK Securities or
(z) become redeemable at the option of the holder thereof (other than as a
result of a change of control), in whole or in part, in each case on or prior to
the first anniversary of the Tranche B Term Loan Maturity Date and (ii) provide
holders thereunder with any rights upon the occurrence of a “change of control”
event prior to the repayment of the Obligations under the Credit Documents and
(2) any Indebtedness of the Borrower which has payments terms at least as
favorable to the Borrower and Lenders as described in clauses (1)(a) and (b)
above and is subordinated on customary terms and conditions (including remedy
standstills at all times prior to the Tranche B Term Loan Maturity Date) and has
other terms, other than with respect to interest rates, at least as favorable to
the Borrower and Lenders as the Senior Notes.

 

“Real Estate” shall have the meaning provided in Section 9.1(f).

 

“Redemption” shall mean the redemption, defeasance or other repurchase of the
2005 Notes.

 

“Reference Lender” shall mean Citibank, N.A.

 

“Register” shall have the meaning provided in Section 13.6(b)(iv).

 

“Regulation D” shall mean Regulation D of the Board as from time to time in
effect and any successor to all or a portion thereof establishing reserve
requirements.

 

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.

 

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.

 

33

--------------------------------------------------------------------------------


 

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.

 

“Reinvestment Period” shall mean the earlier of (x) 10 Business Days prior to
the occurrence of an obligation to make an offer to repurchase Senior Notes (or
any Permitted Additional Notes) pursuant to the asset sale or event of loss
provisions of the Senior Note Indenture and (y) 15 months following the date of
such Asset Sale Prepayment Event or Casualty Event.

 

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the directors, officers, employees, agents, trustees,
advisors of such Person and any Person that possesses, directly or indirectly,
the power to direct or cause the direction of the management or policies of such
Person, whether through the ability to exercise voting power, by contract or
otherwise.

 

“Repayment Amount” shall mean the Tranche A-1 Repayment Amount, the Tranche A-2
Repayment Amount and the Tranche B Repayment Amount, as applicable.

 

“Repayment Date” shall mean a Tranche A-1 Repayment Date, the Tranche A-2
Repayment Date or a Tranche B Repayment Date, as applicable.

 

“Reportable Event” shall mean an event described in Section 4043 of ERISA and
the regulations thereunder.

 

“Required Lenders” shall mean, at any date, (a) Non-Defaulting Lenders having or
holding a majority of the sum of (i) the Adjusted Total Revolving Credit
Commitment at such date, (ii) the Adjusted Total Term Loan Commitment at such
date and (iii) the outstanding principal amount of the Term Loans (excluding
Term Loans held by Defaulting Lenders) at such date or (b) if the Total
Revolving Credit Commitment and the Total Term Loan Commitment have been
terminated or for the purposes of acceleration pursuant to Section 11, the
holders (excluding Defaulting Lenders) of a majority of the outstanding
principal amount of the Loans and Letter of Credit Exposures (excluding the
Loans and Letter of Credit Exposure of Defaulting Lenders) in the aggregate at
such date.

 

“Required Tranche A Term Loan Lenders” shall mean, at any date, Non-Defaulting
Lenders having or holding a majority of the sum of (a) the portion of the
Adjusted Total Term Loan Commitment that relates to Tranche A Term Loan
Commitments at such date and (b) the outstanding principal amount of the Tranche
A Term Loans (excluding
Tranche A Term Loans held by Defaulting Lenders) in the aggregate at such date.

 

“Required Tranche B Term Loan Lenders” shall mean, at any date, Non-Defaulting
Lenders having or holding a majority of the sum of (a) the portion of the
Adjusted Total Term Loan Commitment that relates to Tranche B Term Loan
Commitments at such date and (b) the outstanding principal amount of the Tranche
B Term Loans (excluding Tranche B Term Loans held by Defaulting Lenders) in the
aggregate at such date.

 

“Requirement of Law” shall mean, as to any Person, the Certificate of
Incorporation and by-laws or other organizational or governing documents of such
Person, and any law,

 

34

--------------------------------------------------------------------------------


 

treaty, rule or regulation or determination of an arbitrator or a court or other
Governmental Authority, in each case applicable to or binding upon such Person
or any of its property or assets or to which such Person or any of its property
or assets is subject.

 

“Restricted Foreign Subsidiary” shall mean a Foreign Subsidiary that is a
Restricted Subsidiary.

 

“Restricted Subsidiary” shall mean any Subsidiary of the Borrower other than an
Unrestricted Subsidiary; provided that in any event each License Subsidiary
shall be a Restricted Subsidiary.

 

“Revolving Credit Commitment” shall mean, (a) with respect to each Lender that
is a Lender on the date hereof, the amount set forth opposite such Lender’s name
on Schedule 1.1(c) as such Lender’s “Revolving Credit Commitment” and (b) in the
case of any Lender that becomes a Lender after the date hereof, the amount
specified as such Lender’s “Revolving Credit Commitment” in the Assignment and
Acceptance pursuant to which such Lender assumed a portion of the Total
Revolving Credit Commitment, in each case of the same may be changed from time
to time pursuant to terms hereof.  The aggregate amount of the Revolving Credit
Commitment as of the Closing Date is $250,000,000.

 

“Revolving Credit Commitment Percentage” shall mean at any time, for each
Lender, the percentage obtained by dividing (a) such Lender’s Revolving Credit
Commitment by (b) the aggregate amount of the Revolving Credit Commitments,
provided that at any time when the Total Revolving Credit Commitment shall have
been terminated, each Lender’s Revolving Credit Commitment Percentage shall be
its Revolving Credit Commitment Percentage as in effect immediately prior to
such termination.

 

“Revolving Credit Exposure” shall mean, with respect to any Lender at any time,
the sum of (a) the aggregate principal amount of the Revolving Credit Loans of
such Lender then outstanding, (b) such Lender’s Letter of Credit Exposure at
such time and (c) such Lender’s Revolving Credit Commitment Percentage of the
aggregate principal amount of all outstanding Swingline Loans.

 

“Revolving Credit Loans” shall have the meaning provided in Section 2.1(b).

 

“Revolving Credit Maturity Date” shall mean the date that is five years after
the Closing Date, or, if such date is not a Business Day, the next preceding
Business Day.

 

“Sale Leaseback” shall mean any transaction or series of related transactions
pursuant to which the Borrower or any of the Restricted Subsidiaries (a) sells,
transfers or otherwise disposes of any property, real or personal, whether now
owned or hereafter acquired, and (b) as part of such transaction, thereafter
rents or leases such property or other property that it intends to use for
substantially the same purpose or purposes as the property being sold,
transferred or disposed.

 

“Satellite” shall mean any satellite owned by, or leased to, the Borrower or any
of its Restricted Subsidiaries and any satellite purchased pursuant to the terms
of a Satellite

 

35

--------------------------------------------------------------------------------


 

Purchase Agreement, whether such satellite is in the process of manufacture, has
been delivered for launch or is in orbit (whether or not in operational
service).

 

“Satellite Manufacturer” shall mean, with respect to any Satellite, the prime
contractor and manufacturer of such Satellite.

 

“Satellite Purchase Agreement” shall mean, with respect to any Satellite, the
agreement between the applicable Satellite Purchaser and the applicable
Satellite Manufacturer relating to the manufacture, testing and delivery of such
Satellite.

 

“Satellite Purchaser” shall mean the Borrower or Restricted Subsidiary that is a
party to a Satellite Purchase Agreement or Launch Services Agreement, as the
case may be.

 

“Satellite Risk Management Program” shall mean the in-orbit insurance program of
the Borrower described in Schedule A.

 

“S&P” shall mean Standard & Poor’s Ratings Services or any successor by merger
or consolidation to its business.

 

“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.

 

“Section 9.1 Financials” shall mean the financial statements delivered, or
required to be delivered, pursuant to Section 9.1(a) or (b) together with the
accompanying officer’s certificate delivered, or required to be delivered,
pursuant to Section 9.1(d).

 

“Secured Parties” shall have the meaning assigned to such term in the applicable
Security Documents.

 

“Security Agreements” shall mean the Lender Security Agreement and the Shared
Security Agreement.

 

“Security Documents” shall mean, collectively, (a) the Guarantee, (b) the Pledge
Agreements, (c) the Security Agreements, (d) the Mortgages, (e) the
Intercreditor and Collateral Trust Agreement and (f) each other security
agreement or other instrument or document executed and delivered pursuant to
Section 9.11 or 9.12 or pursuant to any of the Security Documents to secure any
of the Obligations.

 

“Senior Notes” shall mean (a) the Senior Notes defined in the Recitals hereof
and (b) any replacement or refinancing thereof that constitutes Permitted
Additional Notes, provided that any such amendment, replacement or refinancing
shall bear a rate of interest determined by the board of directors of the
Borrower to be a market rate of interest at the date of such amendment,
replacement or refinancing and have other terms customary for similar issuances
under similar market conditions or otherwise be on terms reasonably acceptable
to the Administrative Agent.

 

36

--------------------------------------------------------------------------------


 

“Senior Note Indenture” shall mean the Indenture dated as of the Closing Date,
among the Borrower, the guarantors party thereto and The Bank of New York, as
trustee, pursuant to which the Senior Notes are issued, as the same may be
amended, supplemented or otherwise modified from time to time in accordance
therewith.

 

“Senior 1998 Notes” shall mean each of the Borrower’s 61/8% Notes due 2005 (the
“2005 Notes”) in an aggregate outstanding principal amount of $275,000,000 as of
the date hereof, 63/8% Notes due 2008 in an aggregate outstanding principal
amount of $150,000,000 as of the date hereof, and 67/8% Debentures due 2028 in
an aggregate outstanding principal amount of $125,000,000 as of the date hereof.

 

“Senior 1998 Notes Indenture” shall mean that certain indenture dated as of
January 16, 1998 made by and among the Borrower, as issuer, and JPMorgan Chase
Bank (formerly known as The Chase Manhattan Bank), as trustee, pursuant to which
the Senior 1998 Notes are issued.

 

“Series” shall have the meaning as provided in Section 2.14.

 

“Shared Pledge Agreement” shall mean the Shared Pledge Agreement entered into by
the Borrower, the other pledgors party thereto and the Collateral Trustee for
the benefit of the Lenders, substantially in the form of Exhibit F-1, as the
same may be amended, supplemented or otherwise modified from time to time.

 

“Shared Security Agreement” shall mean the Security Agreement entered into by
the Borrower, the other grantors party thereto and the Collateral Trustee for
the benefit of the Lenders, substantially in the form of Exhibit G-1, as the
same may be amended, supplemented or otherwise modified from time to time.

 

“Sold Entity or Business” shall have the meaning provided in the definition of
the term “Consolidated EBITDA”.

 

“Solvent” shall mean, with respect to the Borrower, that as of the Closing Date,
both (i) (a) the sum of the Borrower’s debt (including contingent liabilities)
does not exceed the present fair saleable value of the Borrower’s present
assets; (b) the Borrower’s capital is not unreasonably small in relation to its
business as contemplated on the Closing Date; and (c) the Borrower has not
incurred and does not intend to incur, or believe that it will incur, debts
including current obligations beyond its ability to pay such debts as they
become due (whether at maturity or otherwise); and (ii) such Person is “solvent”
within the meaning given that term and similar terms under applicable laws
relating to fraudulent transfers and conveyances.  For purposes of this
definition, the amount of any contingent liability at any time shall be computed
as the amount that, in light of all of the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability (irrespective of whether such contingent liabilities
meet the criteria for accrual under Statement of Financial Accounting Standard
No.5).

 

“Specified Subsidiary” shall mean, at any date of determination (a) any Material
Subsidiary or (b) any Unrestricted Subsidiary (i) whose total assets at the last
day of the Test

 

37

--------------------------------------------------------------------------------


 

Period ending on the last day of the most recent fiscal period for which
Section 9.1 Financials have been delivered were equal to or greater than 10% of
the consolidated total assets of the Borrower and the Subsidiaries at such date,
(ii) whose gross revenues for such Test Period were equal to or greater than 10%
of the consolidated gross revenues of the Borrower and the Subsidiaries for such
period, in each case determined in accordance with GAAP and (c) each other
Subsidiary that, when combined with any other Subsidiary that is the subject of
an Event of Default under Section 11.5 would constitute a Specified Subsidiary
under clause (a) or (b) above.

 

“Sponsor” shall mean any of KKR, Carlyle and Providence and their respective
Affiliates.

 

“Stated Amount” of any Letter of Credit shall mean the maximum amount from time
to time available to be drawn thereunder, determined without regard to whether
any conditions to drawing could then be met.

 

“Status” shall mean, as to the Borrower as of any date, the existence of Level I
Status, Level II Status, Level III Status or Level IV Status, as the case may be
on such date.  Changes in Status resulting from changes in the Consolidated
Total Debt to Consolidated EBITDA Ratio shall become effective (the date of such
effectiveness, the “Effective Date”) as of the first day following the last day
of the most recent fiscal year or period for which (a) Section 9.1 Financials
are delivered to the Lenders under Section 9.1 and (b) an officer’s certificate
is delivered by the Borrower to the Lenders setting forth, with respect to such
Section 9.1 Financials, the then-applicable Status, and shall remain in effect
until the next change to be effected pursuant to this definition, provided that
(i) if the Borrower shall have made any payments in respect of interest or
commitment fees during the period (the “Interim Period”) from and including the
Effective Date to but excluding the day any change in Status is determined as
provided above, then the amount of the next such payment due on or after such
day shall be increased or decreased by an amount equal to any underpayment or
overpayment so made by the Borrower during such Interim Period and (ii) each
determination of the Consolidated Total Debt to Consolidated EBITDA Ratio
pursuant to this definition shall be made with respect to the Test Period ending
at the end of the fiscal period covered by the relevant financial statements.

 

“Statutory Reserve Rate” shall mean for any day as applied to any LIBOR Loan, a
fraction (expressed as a decimal), the numerator of which is the number one and
the denominator of which is the number one minus the aggregate of the maximum
reserve percentages that are in effect on that day (including any marginal,
special, emergency or supplemental reserves), expressed as a decimal, as
prescribed by the Board and to which the Administrative Agent is subject, for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board).  Such reserve percentages shall include those
imposed pursuant to such Regulation D.  LIBOR Loans shall be deemed to
constitute eurocurrency funding and to be subject to such reserve requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under such Regulation D or any
comparable regulation.  The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

 

“Subject Licenses” shall mean all FCC Licenses for the launch and operation of
Satellites with C-band or Ku-band transponders and the operation of TT&C
Stations used to

 

38

--------------------------------------------------------------------------------


 

control such Satellites and, from and after the launch of any Satellites other
than those that have C-band or Ku-band transponders, the FCC Licenses for the
launch and operation of such Satellites and for the operation of TT&C Stations
used to control such Satellites.

 

“Subsidiary” of any Person shall mean and include (a) any corporation more than
50% of whose stock of any class or classes having by the terms thereof ordinary
voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time stock of any class or classes of
such corporation shall have or might have voting power by reason of the
happening of any contingency) is at the time owned by such Person directly or
indirectly through Subsidiaries and (b) any partnership, association, joint
venture or other entity in which such Person directly or indirectly through
Subsidiaries has more than a 50% equity interest at the time.  Unless otherwise
expressly provided, all references herein to a “Subsidiary” shall mean a
Subsidiary of the Borrower.

 

“Subsidiary Guarantors” shall mean (a) each Domestic Subsidiary (other than an
Unrestricted Subsidiary) on the Closing Date and (b) each Domestic Subsidiary
that becomes a party to the Guarantee after the Closing Date pursuant to
Section 9.11.

 

“Subordinated Indebtedness” shall mean Indebtedness of Borrower or any Guarantor
that is by its terms subordinated in right of payment to the obligations of
Borrower and such Guarantor, as applicable, under this Agreement.

 

“Successor Borrower” shall have the meaning provided in Section 10.3(a).

 

“Swingline Commitment” shall mean $25,000,000.

 

“Swingline Lender” shall mean Citicorp USA, Inc. in its capacity as lender of
Swingline Loans hereunder.

 

“Swingline Loans” shall have the meaning provided in Section 2.1(c).

 

“Swingline Maturity Date” shall mean, with respect to any Swingline Loan, the
date that is five Business Days prior to the Revolving Credit Maturity Date.

 

“Syndication Agent” shall mean Credit Suisse First Boston, together with its
affiliates, as the syndication agent for the Lenders under this Agreement and
the other Credit Documents.

 

“Taxes” shall mean any and all present or future taxes, duties, levies, imposts,
assessments, deductions, withholdings or other similar charges imposed by any
Governmental Authority whether computed on a separate, consolidated, unitary,
combined or other basis and any and all liabilities (including interest, fines,
penalties or additions to tax) with respect to the foregoing.

 

“TT&C Station” shall mean an earth station operated by the Borrower or any of
its Restricted Subsidiaries for the purpose of providing tracking, telemetry,
control and monitoring of any Satellite.

 

39

--------------------------------------------------------------------------------


 

“Tender Offer” shall mean, collectively (i) the offer to purchase any and all
Existing Senior Notes and the solicitation of certain consents relating to the
Existing Senior Notes Indenture and (ii) the offer to purchase any and all 2005
Notes.

 

“Term Loans” shall mean the Tranche A Term Loans and the Tranche B Term Loans,
collectively.

 

“Term Loan Commitment” shall mean, with respect to each Lender, such Lender’s
Tranche A Term Loan Commitment and Tranche B Term Loan Commitment.

 

“Test Period” shall mean, for any determination under this Agreement, the four
consecutive fiscal quarters of the Borrower then last ended; provided, however,
that for any period ending prior to one year after the end of the first fiscal
quarter ending after the Closing Date, pro forma adjustments shall be made with
respect to the relevant determination in accordance with Schedule 1.1(e).

 

“Third Party Launch Liability Insurance” shall mean insurance for legal
liability for property loss or damage and bodily injury caused by any Satellite
or the launch vehicle used to launch such Satellite and procured by the Launch
Services Provider with respect to such Satellite in accordance with the terms of
the related Launch Services Agreement.

 

“364-day Facility” shall mean the 364-day Revolving Credit Agreement, dated as
of August 18, 2004, between the Borrower, the Lenders party thereto and Citicorp
North America, Inc., as Administrative Agent, Citigroup Global Markets Inc., as
Joint Lead Arranger and Joint Bookrunner, Credit Suisse First Boston, acting
through its Cayman Islands Branch, as Joint Lead Arranger, Joint Bookrunner and
Syndication Agent, and Bear, Stearns & Co. Inc. and Lehman Brothers Inc., as
Co-Documentation Agents.

 

“Total Commitment” shall mean the sum of the Total Term Loan Commitment and the
Total Revolving Credit Commitment.

 

“Total Credit Exposure” shall mean, at any date, the sum of (a) the Total
Revolving Credit Commitment at such date, (b) the Total Term Loan Commitment at
such date and (c) the outstanding principal amount of all Term Loans at such
date.

 

“Total Revolving Credit Commitment” shall mean the sum of the Revolving Credit
Commitments of all the Lenders.

 

“Total Term Loan Commitment” shall mean the sum of the Tranche A Term Loan
Commitments, the Tranche B Commitments and New Tranche B Term Loan Commitments,
if applicable, of all the Lenders.

 

“Tranche A Repayment Amount” shall have the meaning provided in Section 2.5(b).

 

“Tranche A Repayment Date” shall have the meaning provided in Section 2.5(b).

 

40

--------------------------------------------------------------------------------


 

“Tranche A Term Loans” shall mean the Tranche A-1 Term Loans and the Tranche A-2
Term Loans.

 

“Tranche A Term Loan Commitments” shall mean the Tranche A-1 Term Loan
Commitments and the Tranche A-2 Term Loan Commitments.

 

“Tranche A Term Loan Lender” shall mean a Lender with a Tranche A Term Loan
Commitment or an outstanding Tranche A Term Loan.

 

“Tranche A-1 Term Loan” shall have the meaning provided in Section 2.1.

 

“Tranche A-1 Term Loan Commitment” shall mean (a) in the case of each Lender
that is a Lender on the date hereof, the amount set forth opposite such Lender’s
name on Schedule 1.1(c) as such Lender’s “Tranche A-1 Term Loan Commitment” and
(b) in the case of any Lender that becomes a Lender after the date hereof, the
amount specified as such Lender’s “Tranche A-1 Commitment” in the Assignment and
Acceptance pursuant to which such Lender assumed a portion of the Total Tranche
A-1 Term Loan Commitment, in each case as the same may be changed from time to
time pursuant to the terms hereof.  The aggregate amount of the Tranche A-1 Term
Loan Commitments as of the Closing Date is $550,000,000.

 

“Tranche A-2 Term Loan” shall have the meaning provided in Section 2.1.

 

“Tranche A-2 Term Loan Commitment” shall mean (a) in the case of each Lender
that is a Lender on the date hereof, the amount set forth opposite such Lender’s
name on Schedule 1.1(c) as such Lender’s “Tranche A-2 Term Loan Commitment” and
(b) in the case of any Lender that becomes a Lender after the date hereof, the
amount specified as such Lender’s “Tranche A-2 Commitment” in the Assignment and
Acceptance pursuant to which such Lender assumed a portion of the Total Tranche
A-2 Term Loan Commitment, in each case as the same may be changed from time to
time pursuant to the terms hereof.  The aggregate amount of the Tranche A-2 Term
Loan Commitments as of the Closing Date is $250,000,000.

 

“Tranche A-2 Term Loan Commitment Termination Date” shall mean the earlier of
(a) March 31, 2005, if the Tranche A-2 Term Loan(s) have not been made on or
prior to such date, or if such date is not a Business Day, the immediately
preceding Business Day and (b) the date the Tranche A-2 Term Loan Commitment is
reduced to $0.

 

“Tranche A Term Loan Maturity Date” shall mean the date which is five years
after the Closing Date or, if such date is not a Business Day, the first
Business Day thereafter.

 

“Tranche B Repayment Amount” shall have the meaning provided in Section 2.5(c).

 

“Tranche B Repayment Date” shall have the meaning provided in Section 2.5(c).

 

“Tranche B Term Loan” shall have the meaning provided in Section 2.1.

 

41

--------------------------------------------------------------------------------


 

“Tranche B Term Loan Commitment” shall mean, (a) in the case of each Lender that
is a Lender on the date hereof, the amount set forth opposite such Lender’s name
on Schedule 1.1(c) as such Lender’s “Tranche B Commitment” and (b) in the case
of any Lender that becomes a Lender after the date hereof, the amount specified
as such Lender’s “Tranche B Term Loan Commitment” in the Assignment and
Acceptance pursuant to which such Lender assumed a portion of the Total Tranche
B Commitment, in each case as the same may be changed from time to time pursuant
to the terms hereof.  The aggregate amount of the Tranche B Commitments as of
the Closing Date is $1,660,000,000.

 

“Tranche B Term Loan Lender” shall mean a Lender with a Tranche B Term Loan
Commitment or an outstanding Tranche B Term Loan.

 

“Tranche B Term Loan Maturity Date” shall mean the date which is seven years
after the Closing Date or, if such date is not a Business Day, the first
Business Day thereafter.

 

“Transactions” shall mean, collectively, the transactions contemplated by this
Agreement, the Senior Notes Indenture, the Acquisition, the Equity Investments,
the Redemption and the Tender Offer and Consent Solicitation.

 

“Transaction Expenses” shall mean any fees or expenses incurred or paid by the
Borrower or any of its Subsidiaries in connection with the Transactions, this
Agreement and the other Credit Documents and the transactions contemplated
hereby and thereby.

 

“Transferee” shall have the meaning provided in Section 13.6(e).

 

“2005 Unpaid Refinancing Amount” shall mean any amounts of the Borrower’s 2005
Notes issued pursuant to the Senior 1998 Notes Indenture not tendered pursuant
to the Tender Offer relating to the 2005 Notes or otherwise repurchased or
redeemed in accordance with the terms of the Senior 1998 Notes Indenture.

 

“2012 Unpaid Refinancing Amount” shall mean any amounts of the Borrower’s
Existing Senior Notes issued pursuant to the Existing Senior Notes Indenture not
tendered pursuant to the Tender Offer relating to the Existing Senior Notes.

 

“Type” shall mean (a) as to any Term Loan, its nature as an ABR Loan or a LIBOR
Term Loan and (b) as to any Revolving Credit Loan, its nature as an ABR Loan or
a LIBOR Revolving Credit Loan.

 

“Unfunded Current Liability” of any Plan shall mean the amount, if any, by which
the present value of the accrued benefits under the Plan as of the close of its
most recent plan year, determined in accordance with Statement of Financial
Accounting Standards No. 87 as in effect on the date hereof, based upon the
actuarial assumptions that would be used by the Plan’s actuary in a termination
of the Plan, exceeds the fair market value of the assets allocable thereto.

 

“Unpaid Drawing” shall have the meaning provided in Section 3.4(a).

 

42

--------------------------------------------------------------------------------


 

“Unpaid Refinancing Amount” shall mean the 2005 Unpaid Refinancing Amount and
the 2012 Unpaid Refinancing Amount.

 

“Unrestricted Subsidiary” shall mean (a) any Subsidiary of the Borrower that is
formed or acquired after the Closing Date, provided that at such time (or
promptly thereafter) the Borrower designates such Subsidiary an Unrestricted
Subsidiary in a written notice to the Administrative Agent, (b) any Restricted
Subsidiary subsequently re-designated as an Unrestricted Subsidiary by the
Borrower in a written notice to the Administrative Agent, provided that in the
case of (a) and (b), (x) such designation or re-designation shall be deemed to
be an Investment on the date of such re-designation in an Unrestricted
Subsidiary in an amount equal to the sum of (i) the Borrower’s direct or
indirect equity ownership percentage of the net worth of such designated or
re-designated Restricted Subsidiary immediately prior to such designated or
re-designation (such net worth to be calculated without regard to any guarantee
provided by such designated or re-designated Restricted Subsidiary) and (ii) the
aggregate principal amount of any Indebtedness owed by such designated or
re-designated Restricted Subsidiary to the Borrower or any other Restricted
Subsidiary immediately prior to such designated or re-designation, all
calculated, except as set forth in the parenthetical to clause (i), on a
consolidated basis in accordance with GAAP and (y) no Default or Event of
Default would result from such designation or re-designation and (c) each
Subsidiary of an Unrestricted Subsidiary; provided, however, that at the time of
any written designation or re-designation by the Borrower to the Administrative
Agent that any Unrestricted Subsidiary shall no longer constitute an
Unrestricted Subsidiary, such Unrestricted Subsidiary shall cease to be an
Unrestricted Subsidiary to the extent no Default or Event of Default would
result from such designation or re-designation.  On or promptly after the date
of its formation, acquisition, designation or re-designation, as applicable,
each Unrestricted Subsidiary (other than an Unrestricted Subsidiary that is a
Foreign Subsidiary) shall have entered into a tax sharing agreement containing
terms that, in the reasonable judgment of the Administrative Agent, provide for
an appropriate allocation of tax liabilities and benefits.

 

“Voting Stock” shall mean, with respect to any Person, shares of such Person’s
capital stock having the right to vote for the election of directors of such
Person under ordinary circumstances.

 

The words “hereof,” “herein” and “hereunder” and words of similar import when
used in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement, and Section references are to Sections
of this Agreement unless otherwise specified.  The words “include,” “includes”
and “including” shall be deemed to be followed by the phrase “without
limitation”.

 

1.2.                              Exchange Rates.  For purposes of determining
compliance under Sections 10.4, 10.5, 10.6, 10.9, 10.10 and 10.11 with respect
to any amount in a Foreign Currency, such amount shall be deemed to equal the
Dollar Equivalent thereof based on the average Exchange Rate for a Foreign
Currency for the most recent twelve-month period immediately prior to the date
of determination determined in a manner consistent with that used in calculating
Consolidated EBITDA for the related period.  For purposes of determining
compliance with Sections 10.1 and 10.2, with respect to any amount of
Indebtedness in a Foreign Currency, compliance

 

43

--------------------------------------------------------------------------------


 

will be determined at the time of incurrence thereof using the Dollar Equivalent
thereof at the Exchange Rate in effect at the time of such incurrence.

 


SECTION 2.                                AMOUNT AND TERMS OF CREDIT


 

2.1.                              Commitments.  (a)  Subject to and upon the
terms and conditions herein set forth,

 

(I)                                     EACH LENDER HAVING A TRANCHE A-1 TERM
LOAN COMMITMENT SEVERALLY AGREES TO MAKE A LOAN OR LOANS (EACH A “TRANCHE A-1
TERM LOAN”) ON THE CLOSING DATE TO THE BORROWER IN DOLLARS, WHICH TRANCHE A-1
TERM LOANS SHALL NOT EXCEED FOR ANY SUCH LENDER THE TRANCHE A-1 TERM LOAN
COMMITMENT OF SUCH LENDER AND IN THE AGGREGATE SHALL NOT EXCEED $550,000,000;

 

(II)                                  EACH LENDER HAVING A TRANCHE A-2 TERM LOAN
COMMITMENT SEVERALLY AGREES TO MAKE A LOAN OR LOANS (EACH A “TRANCHE A-2 TERM
LOAN”) ON OR AFTER THE CLOSING DATE AND ON OR PRIOR TO THE TRANCHE A-2 TERM LOAN
COMMITMENT TERMINATION DATE, TO THE BORROWER IN DOLLARS IN AN AMOUNT EQUAL TO
THE PORTION OF SUCH LENDER’S TRANCHE A-2 TERM LOAN COMMITMENT AS REQUESTED BY
THE BORROWER TO BE MADE ON SUCH DATE, WHICH TRANCHE A-2 TERM LOANS SHALL NOT
EXCEED FOR ANY SUCH LENDER THE TRANCHE A-2 TERM LOAN COMMITMENT OF SUCH LENDER
AND IN THE AGGREGATE SHALL NOT EXCEED $250,000,000; AND

 

(III)                               EACH LENDER HAVING A TRANCHE B COMMITMENT
SEVERALLY AGREES TO MAKE A LOAN OR LOANS (EACH A “TRANCHE B TERM LOAN”) ON THE
CLOSING DATE TO THE BORROWER IN DOLLARS, WHICH TRANCHE B TERM LOANS SHALL NOT
EXCEED FOR ANY SUCH LENDER THE TRANCHE B TERM LOAN COMMITMENT OF SUCH LENDER AND
IN THE AGGREGATE SHALL NOT EXCEED $1,660,000,000.

 


SUCH TERM LOANS (I) SHALL BE MADE ON THE CLOSING DATE OR THEREAFTER IN
ACCORDANCE WITH PARAGRAPH (II) ABOVE, (II) MAY AT THE OPTION OF THE BORROWER BE
INCURRED AND MAINTAINED AS, AND/OR CONVERTED INTO, ABR LOANS OR LIBOR TERM
LOANS, PROVIDED THAT ALL SUCH TERM LOANS MADE BY EACH OF THE LENDERS PURSUANT TO
THE SAME BORROWING SHALL, UNLESS OTHERWISE SPECIFICALLY PROVIDED HEREIN, CONSIST
ENTIRELY OF TERM LOANS OF THE SAME TYPE, (III) MAY BE REPAID OR PREPAID IN
ACCORDANCE WITH THE PROVISIONS HEREOF, BUT ONCE REPAID OR PREPAID, MAY NOT BE
REBORROWED, (IV) SHALL NOT EXCEED FOR ANY SUCH LENDER THE TRANCHE A-1 TERM LOAN
COMMITMENT, TRANCHE A-2 TERM LOAN COMMITMENT OR TRANCHE B TERM LOAN COMMITMENT,
AS APPLICABLE, OF SUCH LENDER AND (V) SHALL NOT EXCEED IN THE AGGREGATE THE
TOTAL OF ALL TRANCHE A TERM LOAN COMMITMENTS OR TRANCHE B TERM LOAN COMMITMENTS,
AS APPLICABLE.  ON THE TRANCHE A TERM LOAN MATURITY DATE, ALL THEN UNPAID
TRANCHE A TERM LOANS SHALL BE REPAID IN FULL.  ON THE TRANCHE B TERM LOAN
MATURITY DATE, ALL THEN UNPAID TRANCHE B TERM LOANS SHALL BE REPAID IN FULL.


 


(B)                                 (I)  SUBJECT TO AND UPON THE TERMS AND
CONDITIONS HEREIN SET FORTH, EACH LENDER HAVING A REVOLVING CREDIT COMMITMENT
SEVERALLY AGREES TO MAKE A LOAN OR LOANS DENOMINATED IN DOLLARS (EACH A
“REVOLVING CREDIT LOAN” AND, COLLECTIVELY, THE “REVOLVING CREDIT LOANS”) TO THE
BORROWER WHICH REVOLVING CREDIT LOANS (A) SHALL BE MADE AT ANY TIME AND FROM
TIME TO TIME ON AND AFTER THE CLOSING DATE AND PRIOR TO THE REVOLVING CREDIT
MATURITY DATE,

 

44

--------------------------------------------------------------------------------

 

 


(B) MAY, AT THE OPTION OF THE BORROWER BE INCURRED AND MAINTAINED AS, AND/OR
CONVERTED INTO, ABR LOANS OR LIBOR REVOLVING CREDIT LOANS, PROVIDED THAT ALL
REVOLVING CREDIT LOANS MADE BY EACH OF THE LENDERS PURSUANT TO THE SAME
BORROWING SHALL, UNLESS OTHERWISE SPECIFICALLY PROVIDED HEREIN, CONSIST ENTIRELY
OF REVOLVING CREDIT LOANS OF THE SAME TYPE, (C) MAY BE REPAID AND REBORROWED IN
ACCORDANCE WITH THE PROVISIONS HEREOF, (D) SHALL NOT, FOR ANY SUCH LENDER AT ANY
TIME, AFTER GIVING EFFECT THERETO AND TO THE APPLICATION OF THE PROCEEDS
THEREOF, RESULT IN SUCH LENDER’S REVOLVING CREDIT EXPOSURE AT SUCH TIME
EXCEEDING SUCH LENDER’S REVOLVING CREDIT COMMITMENT AT SUCH TIME AND (E) SHALL
NOT, AFTER GIVING EFFECT THERETO AND TO THE APPLICATION OF THE PROCEEDS THEREOF,
RESULT AT ANY TIME IN THE AGGREGATE AMOUNT OF THE LENDERS’ REVOLVING CREDIT
EXPOSURES AT SUCH TIME EXCEEDING THE TOTAL REVOLVING CREDIT COMMITMENT THEN IN
EFFECT.


 

(ii)                                  Each Lender may at its option make any
LIBOR Loan by causing any domestic or foreign branch or Affiliate of such Lender
to make such Loan, provided that (A) any exercise of such option shall not
affect the obligation of the Borrower to repay such Loan and (B) in exercising
such option, such Lender shall use its reasonable efforts to minimize any
increased costs to the Borrower resulting therefrom (which obligation of the
Lender shall not require it to take, or refrain from taking, actions that it
determines would result in increased costs for which it will not be compensated
hereunder or that it determines would be otherwise disadvantageous to it and in
the event of such request for costs for which compensation is provided under
this Agreement, the provisions of Section 3.5 shall apply).  On the Revolving
Credit Maturity Date, all Revolving Credit Loans shall be repaid in full.

 


(C)                                  SUBJECT TO AND UPON THE TERMS AND
CONDITIONS HEREIN SET FORTH, THE SWINGLINE LENDER IN ITS INDIVIDUAL CAPACITY
AGREES, AT ANY TIME AND FROM TIME TO TIME ON AND AFTER THE CLOSING DATE AND
PRIOR TO THE SWINGLINE MATURITY DATE, TO MAKE A LOAN OR LOANS (EACH A “SWINGLINE
LOAN” AND, COLLECTIVELY, THE “SWINGLINE LOANS”) TO THE BORROWER IN DOLLARS,
WHICH SWINGLINE LOANS (I) SHALL BE ABR LOANS, (II) SHALL HAVE THE BENEFIT OF THE
PROVISIONS OF SECTION 2.1(D), (III) SHALL NOT EXCEED AT ANY TIME OUTSTANDING THE
SWINGLINE COMMITMENT, (IV) SHALL NOT, AFTER GIVING EFFECT THERETO AND TO THE
APPLICATION OF THE PROCEEDS THEREOF, RESULT AT ANY TIME IN THE AGGREGATE AMOUNT
OF THE LENDERS’ REVOLVING CREDIT EXPOSURES AT SUCH TIME EXCEEDING THE TOTAL
REVOLVING CREDIT COMMITMENT THEN IN EFFECT AND (V) MAY BE REPAID AND REBORROWED
IN ACCORDANCE WITH THE PROVISIONS HEREOF.  ON THE SWINGLINE MATURITY DATE, EACH
OUTSTANDING SWINGLINE LOAN SHALL BE REPAID IN FULL.  THE SWINGLINE LENDER SHALL
NOT MAKE ANY SWINGLINE LOAN AFTER RECEIVING A WRITTEN NOTICE FROM THE BORROWER
OR ANY LENDER STATING THAT A DEFAULT OR EVENT OF DEFAULT EXISTS AND IS
CONTINUING UNTIL SUCH TIME AS THE SWINGLINE LENDER SHALL HAVE RECEIVED WRITTEN
NOTICE OF (I) RESCISSION OF ALL SUCH NOTICES FROM THE PARTY OR PARTIES
ORIGINALLY DELIVERING SUCH NOTICE OR (II) THE WAIVER OF SUCH DEFAULT OR EVENT OF
DEFAULT IN ACCORDANCE WITH THE PROVISIONS OF SECTION 13.1.


 


(D)                                 ON ANY BUSINESS DAY, THE SWINGLINE LENDER
MAY, IN ITS SOLE DISCRETION, GIVE NOTICE TO THE LENDERS WITH A REVOLVING CREDIT
COMMITMENT THAT ALL THEN-OUTSTANDING SWINGLINE LOANS SHALL BE FUNDED WITH A
BORROWING OF REVOLVING CREDIT LOANS, IN WHICH CASE REVOLVING CREDIT LOANS
CONSTITUTING ABR LOANS (EACH SUCH BORROWING, A “MANDATORY BORROWING”) SHALL BE
MADE ON THE IMMEDIATELY SUCCEEDING BUSINESS DAY BY ALL LENDERS WITH A REVOLVING
CREDIT COMMITMENT PRO RATA BASED ON EACH LENDER’S REVOLVING CREDIT COMMITMENT
PERCENTAGE, AND THE PROCEEDS THEREOF SHALL BE APPLIED DIRECTLY TO THE SWINGLINE
LENDER TO REPAY THE

 

45

--------------------------------------------------------------------------------


 


SWINGLINE LENDER FOR SUCH OUTSTANDING SWINGLINE LOANS.  EACH LENDER WITH A
REVOLVING CREDIT COMMITMENT HEREBY IRREVOCABLY AGREES TO MAKE SUCH REVOLVING
CREDIT LOANS UPON ONE BUSINESS DAY’S NOTICE PURSUANT TO EACH MANDATORY BORROWING
IN THE AMOUNT AND IN THE MANNER SPECIFIED IN THE PRECEDING SENTENCE AND ON THE
DATE SPECIFIED TO IT IN WRITING BY THE SWINGLINE LENDER NOTWITHSTANDING (I) THAT
THE AMOUNT OF THE MANDATORY BORROWING MAY NOT COMPLY WITH THE MINIMUM AMOUNT FOR
EACH BORROWING SPECIFIED IN SECTION 2.2, (II) WHETHER ANY CONDITIONS SPECIFIED
IN SECTION 7 ARE THEN SATISFIED, (III) WHETHER A DEFAULT OR AN EVENT OF DEFAULT
HAS OCCURRED AND IS CONTINUING, (IV) THE DATE OF SUCH MANDATORY BORROWING OR (V)
ANY REDUCTION IN THE TOTAL COMMITMENT AFTER ANY SUCH SWINGLINE LOANS WERE MADE. 
IN THE EVENT THAT, IN THE SOLE JUDGMENT OF THE SWINGLINE LENDER, ANY MANDATORY
BORROWING CANNOT FOR ANY REASON BE MADE ON THE DATE OTHERWISE REQUIRED ABOVE
(INCLUDING AS A RESULT OF THE COMMENCEMENT OF A PROCEEDING UNDER THE BANKRUPTCY
CODE IN RESPECT OF THE BORROWER), EACH LENDER WITH A REVOLVING CREDIT COMMITMENT
HEREBY AGREES THAT IT SHALL FORTHWITH PURCHASE FROM THE SWINGLINE LENDER
(WITHOUT RECOURSE OR WARRANTY) SUCH PARTICIPATION OF THE OUTSTANDING SWINGLINE
LOANS AS SHALL BE NECESSARY TO CAUSE THE LENDERS TO SHARE IN SUCH SWINGLINE
LOANS RATABLY BASED UPON THEIR RESPECTIVE REVOLVING CREDIT COMMITMENT
PERCENTAGES, PROVIDED THAT ALL PRINCIPAL AND INTEREST PAYABLE ON SUCH SWINGLINE
LOANS SHALL BE FOR THE ACCOUNT OF THE SWINGLINE LENDER UNTIL THE DATE THE
RESPECTIVE PARTICIPATION IS PURCHASED AND, TO THE EXTENT ATTRIBUTABLE TO THE
PURCHASED PARTICIPATION, SHALL BE PAYABLE TO THE LENDER PURCHASING SAME FROM AND
AFTER SUCH DATE OF PURCHASE.


 

2.2.                              Minimum Amount of Each Borrowing; Maximum
Number of Borrowings.  The aggregate principal amount of each Borrowing of Term
Loans or Revolving Credit Loans shall be in a multiple of $1,000,000 and
Swingline Loans shall be in a multiple of $10,000 and, in each case, shall not
be less than the Minimum Borrowing Amount with respect thereto (except that
Mandatory Borrowings shall be made in the amounts required by Section 2.1(d)). 
More than one Borrowing may be incurred on any date, provided that at no time
shall there be outstanding more than 20 Borrowings of LIBOR Loans under this
Agreement.

 

2.3.                              Notice of Borrowing.  (a)  The Borrower shall
give the Administrative Agent at the Administrative Agent’s Office (i) prior to
12:00 Noon (New York City time) at least three Business Days’ prior written
notice (or telephonic notice promptly confirmed in writing) of the Borrowing of
Term Loans if all or any of such Term Loans are to be initially LIBOR Loans, and
(ii) prior written notice (or telephonic notice promptly confirmed in writing)
prior to 10:00 a.m. (New York City time) on the date of the Borrowing of Term
Loans if all such Term Loans are to be ABR Loans.  Such notice (together with
each notice of a Borrowing of Revolving Credit Loans pursuant to Section 2.3(b)
and each notice of a Borrowing of Swingline Loans pursuant to Section 2.3(c), a
“Notice of Borrowing”) shall be irrevocable and shall specify (i) the aggregate
principal amount of the Term Loans to be made, (ii) the date of the Borrowing
(which shall be the Closing Date) and (iii) whether the Term Loans shall consist
of ABR Loans and/or LIBOR Term Loans and, if the Term Loans are to include LIBOR
Term Loans, the Interest Period to be initially applicable thereto.  The
Administrative Agent shall promptly give each Lender written notice (or
telephonic notice promptly confirmed in writing) of the proposed Borrowing of
Term Loans, of such Lender’s proportionate share thereof and of the other
matters covered by the related Notice of Borrowing.

 

46

--------------------------------------------------------------------------------


 


(B)                                 WHENEVER THE BORROWER DESIRES TO INCUR
REVOLVING CREDIT LOANS (OTHER THAN MANDATORY BORROWINGS OR BORROWINGS TO REPAY
UNPAID DRAWINGS), IT SHALL GIVE THE ADMINISTRATIVE AGENT AT THE ADMINISTRATIVE
AGENT’S OFFICE, (I) PRIOR TO 12:00 NOON (NEW YORK CITY TIME) AT LEAST THREE
BUSINESS DAYS’ PRIOR WRITTEN NOTICE (OR TELEPHONIC NOTICE PROMPTLY CONFIRMED IN
WRITING) OF EACH BORROWING OF LIBOR REVOLVING CREDIT LOANS, AND (II) PRIOR TO
12:00 NOON (NEW YORK CITY TIME) AT LEAST ONE BUSINESS DAY’S PRIOR WRITTEN NOTICE
(OR TELEPHONIC NOTICE PROMPTLY CONFIRMED IN WRITING) OF EACH BORROWING OF ABR
LOANS.  EACH SUCH NOTICE OF BORROWING, EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN
SECTION 2.10, SHALL BE IRREVOCABLE AND SHALL SPECIFY (I) THE AGGREGATE PRINCIPAL
AMOUNT OF THE REVOLVING CREDIT LOANS TO BE MADE PURSUANT TO SUCH BORROWING, (II)
THE DATE OF BORROWING (WHICH SHALL BE A BUSINESS DAY) AND (III) WHETHER THE
RESPECTIVE BORROWING SHALL CONSIST OF ABR LOANS OR LIBOR REVOLVING CREDIT LOANS
AND, IF LIBOR REVOLVING CREDIT LOANS, THE INTEREST PERIOD TO BE INITIALLY
APPLICABLE THERETO.  THE ADMINISTRATIVE AGENT SHALL PROMPTLY GIVE EACH LENDER
WRITTEN NOTICE (OR TELEPHONIC NOTICE PROMPTLY CONFIRMED IN WRITING) OF EACH
PROPOSED BORROWING OF REVOLVING CREDIT LOANS, OF SUCH LENDER’S PROPORTIONATE
SHARE THEREOF AND OF THE OTHER MATTERS COVERED BY THE RELATED NOTICE OF
BORROWING.


 


(C)                                  WHENEVER THE BORROWER DESIRES TO INCUR
SWINGLINE LOANS HEREUNDER, IT SHALL GIVE THE ADMINISTRATIVE AGENT WRITTEN NOTICE
(OR TELEPHONIC NOTICE PROMPTLY CONFIRMED IN WRITING) OF EACH BORROWING OF
SWINGLINE LOANS PRIOR TO 2:30 P.M. (NEW YORK CITY TIME) ON THE DATE OF SUCH
BORROWING.  EACH SUCH NOTICE SHALL BE IRREVOCABLE AND SHALL SPECIFY (I) THE
AGGREGATE PRINCIPAL AMOUNT OF THE SWINGLINE LOANS TO BE MADE PURSUANT TO SUCH
BORROWING AND (II) THE DATE OF BORROWING (WHICH SHALL BE A BUSINESS DAY).  THE
ADMINISTRATIVE AGENT SHALL PROMPTLY GIVE THE SWINGLINE LENDER WRITTEN NOTICE (OR
TELEPHONIC NOTICE PROMPTLY CONFIRMED IN WRITING) OF EACH PROPOSED BORROWING OF
SWINGLINE LOANS AND OF THE OTHER MATTERS COVERED BY THE RELATED NOTICE OF
BORROWING.


 


(D)                                 MANDATORY BORROWINGS SHALL BE MADE UPON THE
NOTICE SPECIFIED IN SECTION 2.1(D), WITH THE BORROWER IRREVOCABLY AGREEING, BY
ITS INCURRENCE OF ANY SWINGLINE LOAN, TO THE MAKING OF MANDATORY BORROWINGS AS
SET FORTH IN SUCH SECTION.


 


(E)                                  BORROWINGS TO REIMBURSE UNPAID DRAWINGS
SHALL BE MADE UPON THE NOTICE SPECIFIED IN SECTION 3.4(A).


 


(F)                                    WITHOUT IN ANY WAY LIMITING THE
OBLIGATION OF THE BORROWER TO CONFIRM IN WRITING ANY NOTICE IT MAY GIVE
HEREUNDER BY TELEPHONE, THE ADMINISTRATIVE AGENT MAY ACT PRIOR TO RECEIPT OF
WRITTEN CONFIRMATION WITHOUT LIABILITY UPON THE BASIS OF SUCH TELEPHONIC NOTICE
BELIEVED BY THE ADMINISTRATIVE AGENT IN GOOD FAITH TO BE FROM AN AUTHORIZED
OFFICER OF THE BORROWER.  IN EACH SUCH CASE, THE BORROWER HEREBY WAIVES THE
RIGHT TO DISPUTE THE ADMINISTRATIVE AGENT’S RECORD OF THE TERMS OF ANY SUCH
TELEPHONIC NOTICE.


 

2.4.                              Disbursement of Funds.  (a)  No later than
12:00 Noon (New York City time) on the date specified in each Notice of
Borrowing (including Mandatory Borrowings), each Lender will make available its
pro rata portion, if any, of each Borrowing requested to be made on such date in
the manner provided below, provided that all Swingline Loans shall be made
available in the full amount thereof by the Swingline Lender no later than 3:00
p.m. (New York City time) on the date requested.

 

47

--------------------------------------------------------------------------------


 


(B)                                 EACH LENDER SHALL MAKE AVAILABLE ALL AMOUNTS
IT IS TO FUND TO THE BORROWER UNDER ANY BORROWING FOR ITS APPLICABLE
COMMITMENTS, AND IN IMMEDIATELY AVAILABLE FUNDS TO THE ADMINISTRATIVE AGENT AT
THE ADMINISTRATIVE AGENT’S OFFICE AND THE ADMINISTRATIVE AGENT WILL (EXCEPT IN
THE CASE OF MANDATORY BORROWINGS AND BORROWINGS TO REPAY UNPAID DRAWINGS) MAKE
AVAILABLE TO THE BORROWER, BY DEPOSITING TO THE BORROWER’S ACCOUNT AT THE
ADMINISTRATIVE AGENT’S OFFICE THE AGGREGATE OF THE AMOUNTS SO MADE AVAILABLE IN
DOLLARS.  UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE BEEN NOTIFIED BY ANY LENDER
PRIOR TO THE DATE OF ANY SUCH BORROWING THAT SUCH LENDER DOES NOT INTEND TO MAKE
AVAILABLE TO THE ADMINISTRATIVE AGENT ITS PORTION OF THE BORROWING OR BORROWINGS
TO BE MADE ON SUCH DATE, THE ADMINISTRATIVE AGENT MAY ASSUME THAT SUCH LENDER
HAS MADE SUCH AMOUNT AVAILABLE TO THE ADMINISTRATIVE AGENT ON SUCH DATE OF
BORROWING, AND THE ADMINISTRATIVE AGENT, IN RELIANCE UPON SUCH ASSUMPTION, MAY
(IN ITS SOLE DISCRETION AND WITHOUT ANY OBLIGATION TO DO SO) MAKE AVAILABLE TO
THE BORROWER A CORRESPONDING AMOUNT.  IF SUCH CORRESPONDING AMOUNT IS NOT IN
FACT MADE AVAILABLE TO THE ADMINISTRATIVE AGENT BY SUCH LENDER AND THE
ADMINISTRATIVE AGENT HAS MADE AVAILABLE SAME TO THE BORROWER, THE ADMINISTRATIVE
AGENT SHALL BE ENTITLED TO RECOVER SUCH CORRESPONDING AMOUNT FROM SUCH LENDER. 
IF SUCH LENDER DOES NOT PAY SUCH CORRESPONDING AMOUNT FORTHWITH UPON THE
ADMINISTRATIVE AGENT’S DEMAND THEREFOR THE ADMINISTRATIVE AGENT SHALL PROMPTLY
NOTIFY THE BORROWER AND THE BORROWER SHALL IMMEDIATELY PAY SUCH CORRESPONDING
AMOUNT TO THE ADMINISTRATIVE AGENT.  THE ADMINISTRATIVE AGENT SHALL ALSO BE
ENTITLED TO RECOVER FROM SUCH LENDER OR THE BORROWER INTEREST ON SUCH
CORRESPONDING AMOUNT IN RESPECT OF EACH DAY FROM THE DATE SUCH CORRESPONDING
AMOUNT WAS MADE AVAILABLE BY THE ADMINISTRATIVE AGENT TO THE BORROWER TO THE
DATE SUCH CORRESPONDING AMOUNT IS RECOVERED BY THE ADMINISTRATIVE AGENT, AT A
RATE PER ANNUM EQUAL TO (I) IF PAID BY SUCH LENDER, THE FEDERAL FUNDS EFFECTIVE
RATE OR (II) IF PAID BY THE BORROWER, THE THEN-APPLICABLE RATE OF INTEREST OR
FEES, CALCULATED IN ACCORDANCE WITH SECTION 2.8, FOR THE RESPECTIVE LOANS.


 


(C)                                  NOTHING IN THIS SECTION 2.4 SHALL BE DEEMED
TO RELIEVE ANY LENDER FROM ITS OBLIGATION TO FULFILL ITS COMMITMENTS HEREUNDER
OR TO PREJUDICE ANY RIGHTS THAT THE BORROWER MAY HAVE AGAINST ANY LENDER AS A
RESULT OF ANY DEFAULT BY SUCH LENDER HEREUNDER (IT BEING UNDERSTOOD, HOWEVER,
THAT NO LENDER SHALL BE RESPONSIBLE FOR THE FAILURE OF ANY OTHER LENDER TO
FULFILL ITS COMMITMENTS HEREUNDER).


 

2.5.                              Repayment of Loans; Evidence of Debt.  (a) 
The Borrower shall repay to the Administrative Agent, for the benefit of the
Lenders, (i) on the Tranche A Term Loan Maturity Date, the then-unpaid Tranche A
Term Loans, in Dollars and (ii) on the Tranche B Term Loan Maturity Date, the
then-unpaid Tranche B Term Loans, in Dollars.  The Borrower shall repay to the
Administrative Agent in Dollars, for the benefit of the applicable Lenders, on
the Revolving Credit Maturity Date, the then-unpaid Revolving Credit Loans made
to the Borrower.  The Borrower shall repay to the Administrative Agent in
Dollars, for the account of the Swingline Lender, on the Swingline Maturity
Date, the then-unpaid Swingline Loans.

 


(B)                                 (I)  THE BORROWER SHALL REPAY TO THE
ADMINISTRATIVE AGENT, IN DOLLARS, FOR THE BENEFIT OF THE LENDERS OF TRANCHE A-1
TERM LOANS, ON EACH DATE SET FORTH BELOW (EACH, A “TRANCHE A-1 REPAYMENT DATE”),
THE PRINCIPAL AMOUNT OF THE TRANCHE A-1 TERM LOANS EQUAL TO (X) THE OUTSTANDING
PRINCIPAL AMOUNT OF TRANCHE A-1 TERM LOANS IMMEDIATELY AFTER CLOSING ON THE
CLOSING DATE MULTIPLIED BY (Y) THE PERCENTAGE SET FORTH BELOW OPPOSITE SUCH
TRANCHE A-1 REPAYMENT DATE (EACH, A “TRANCHE A-1 REPAYMENT AMOUNT”):

 

48

--------------------------------------------------------------------------------



 

Number of Months
From Closing Date

 

Tranche A-1
Repayment Amount

 

 

 

 

 

6

 

2.5

%

9

 

2.5

%

12

 

2.5

%

15

 

5.0

%

18

 

5.0

%

21

 

5.0

%

24

 

5.0

%

27

 

5.0

%

30

 

5.0

%

33

 

5.0

%

36

 

5.0

%

39

 

5.0

%

42

 

5.0

%

45

 

5.0

%

48

 

5.0

%

51

 

8.125

%

54

 

8.125

%

57

 

8.125

%

Tranche A-1 Term Loan Maturity Date

 

8.125

%

 

(II)                                  THE BORROWER SHALL REPAY TO THE
ADMINISTRATIVE AGENT, IN DOLLARS, FOR THE BENEFIT OF THE LENDERS OF TRANCHE A-2
TERM LOANS, ON EACH DATE SET FORTH BELOW (EACH, A “TRANCHE A-2 REPAYMENT DATE”),
THE PRINCIPAL AMOUNT OF THE TRANCHE A-2 TERM LOANS EQUAL TO (X) THE OUTSTANDING
PRINCIPAL AMOUNT OF TRANCHE A-2 TERM LOANS AFTER THE CLOSING DATE MULTIPLIED BY
(Y) THE PERCENTAGE SET FORTH BELOW OPPOSITE SUCH TRANCHE A-2 REPAYMENT DATE
(EACH, A “TRANCHE A-2 REPAYMENT AMOUNT”):

 

Number of Months
From Closing Date

 

Tranche A-2
Repayment Amount

 

 

 

 

 

9

 

5.0

%

12

 

2.5

%

15

 

5.0

%

18

 

5.0

%

21

 

5.0

%

24

 

5.0

%

27

 

5.0

%

30

 

5.0

%

33

 

5.0

%

36

 

5.0

%

39

 

5.0

%

42

 

5.0

%

45

 

5.0

%

 

49

--------------------------------------------------------------------------------


 

Number of Months
From Closing Date

 

Tranche A-2
Repayment Amount

 

 

 

 

 

48

 

5.0

%

51

 

8.125

%

54

 

8.125

%

57

 

8.125

%

Tranche A-2 Term Loan Maturity Date

 

8.125

%

 


(C)                                  THE BORROWER SHALL REPAY TO THE
ADMINISTRATIVE AGENT, IN DOLLARS, FOR THE BENEFIT OF THE LENDERS OF TRANCHE B
TERM LOANS, ON EACH DATE SET FORTH BELOW (EACH A “TRANCHE B REPAYMENT DATE”),
THE PRINCIPAL AMOUNT OF THE TRANCHE B TERM LOANS EQUAL TO (X) THE OUTSTANDING
PRINCIPAL AMOUNT OF TRANCHE B TERM LOANS IMMEDIATELY AFTER CLOSING ON THE
CLOSING DATE MULTIPLIED BY (Y) THE PERCENTAGE SET FORTH BELOW OPPOSITE SUCH
TRANCHE B REPAYMENT DATE (EACH A “TRANCHE B REPAYMENT AMOUNT”):

 

Number of Months
From Closing Date

 

Tranche B
Repayment Amount

 

 

 

 

 

6

 

0.25

%

9

 

0.25

%

12

 

0.25

%

15

 

0.25

%

18

 

0.25

%

21

 

0.25

%

24

 

0.25

%

27

 

0.25

%

30

 

0.25

%

33

 

0.25

%

36

 

0.25

%

39

 

0.25

%

42

 

0.25

%

45

 

0.25

%

48

 

0.25

%

51

 

0.25

%

54

 

0.25

%

57

 

0.25

%

60

 

0.25

%

63

 

0.25

%

66

 

0.25

%

69

 

0.25

%

72

 

0.25

%

75

 

0.25

%

78

 

0.25

%

81

 

0.25

%

Tranche B Term Loan Maturity Date

 

93.50

%

 

50

--------------------------------------------------------------------------------


 

; provided, in the event any New Tranche B Term Loans are made, such New Tranche
B Term Loans shall be repaid on each Repayment Date occurring on or after the
applicable Increased Amount Date in an amount equal to (i) the aggregate
principal amount of New Tranche B Term Loans of the applicable Series of New
Tranche B Term Loans, times (ii) the ratio (expressed as a percentage) of (y)
the amount of all other Tranche B Term Loans being repaid on such Repayment Date
and (z) the total aggregate principal amount of all other Tranche B Term Loans
outstanding on such Increased Amount Date.

 


(D)                                 EACH LENDER SHALL MAINTAIN IN ACCORDANCE
WITH ITS USUAL PRACTICE AN ACCOUNT OR ACCOUNTS EVIDENCING THE INDEBTEDNESS OF
THE BORROWER TO THE APPROPRIATE LENDING OFFICE OF SUCH LENDER RESULTING FROM
EACH LOAN MADE BY SUCH LENDING OFFICE OF SUCH LENDER FROM TIME TO TIME,
INCLUDING THE AMOUNTS OF PRINCIPAL AND INTEREST PAYABLE AND PAID TO SUCH LENDING
OFFICE OF SUCH LENDER FROM TIME TO TIME UNDER THIS AGREEMENT.


 


(E)                                  THE ADMINISTRATIVE AGENT SHALL MAINTAIN THE
REGISTER PURSUANT TO SECTION 13.6(B), AND A SUBACCOUNT FOR EACH LENDER, IN WHICH
REGISTER AND SUBACCOUNTS (TAKEN TOGETHER) SHALL BE RECORDED (I) THE AMOUNT OF
EACH LOAN MADE HEREUNDER, WHETHER SUCH LOAN IS A TERM LOAN, A REVOLVING CREDIT
LOAN OR A SWINGLINE LOAN, THE TYPE OF EACH LOAN MADE AND THE INTEREST PERIOD
APPLICABLE THERETO, (II) THE AMOUNT OF ANY PRINCIPAL OR INTEREST DUE AND PAYABLE
OR TO BECOME DUE AND PAYABLE FROM THE BORROWER TO EACH LENDER OR THE SWINGLINE
LENDER HEREUNDER AND (III) THE AMOUNT OF ANY SUM RECEIVED BY THE ADMINISTRATIVE
AGENT HEREUNDER FROM THE BORROWER AND EACH LENDER’S SHARE THEREOF.


 


(F)                                    THE ENTRIES MADE IN THE REGISTER AND
ACCOUNTS AND SUBACCOUNTS MAINTAINED PURSUANT TO PARAGRAPHS (D) AND (E) OF THIS
SECTION 2.5 SHALL, TO THE EXTENT PERMITTED BY APPLICABLE LAW, BE PRIMA FACIE
EVIDENCE OF THE EXISTENCE AND AMOUNTS OF THE OBLIGATIONS OF THE BORROWER THEREIN
RECORDED; PROVIDED, HOWEVER, THAT THE FAILURE OF ANY LENDER OR THE
ADMINISTRATIVE AGENT TO MAINTAIN SUCH ACCOUNT, SUCH REGISTER OR SUCH SUBACCOUNT,
AS APPLICABLE, OR ANY ERROR THEREIN, SHALL NOT IN ANY MANNER AFFECT THE
OBLIGATION OF THE BORROWER TO REPAY (WITH APPLICABLE INTEREST) THE LOANS MADE TO
THE BORROWER BY SUCH LENDER IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT.


 

2.6.                              Conversions and Continuations.  (a)  The
Borrower shall have the option on any Business Day to convert all or a portion
equal to at least the Minimum Borrowing Amount of the outstanding principal
amount of Term Loans or Revolving Credit Loans made to the Borrower (as
applicable) of one Type into a Borrowing or Borrowings of another Type and the
Borrower shall have the option on any Business Day to continue the outstanding
principal amount of any LIBOR Term Loans or LIBOR Revolving Credit Loans as
LIBOR Term Loans or LIBOR Revolving Credit Loans, as the case may be, for an
additional Interest Period, provided that (i) no partial conversion of LIBOR
Term Loans or LIBOR Revolving Credit Loans shall reduce the outstanding
principal amount of LIBOR Term Loans or LIBOR Revolving Credit Loans made
pursuant to a single Borrowing to less than the Minimum Borrowing Amount, (ii)
ABR Loans may not be converted into LIBOR Term Loans or LIBOR Revolving Credit
Loans if a Default or Event of Default is in existence on the date of the
conversion and the Administrative Agent has or the Required Lenders have
determined in its or their sole discretion not to permit such conversion,
(iii) LIBOR Loans may not be continued as LIBOR Loans for an additional

 

51

--------------------------------------------------------------------------------


 

Interest Period if a Default or Event of Default is in existence on the date of
the proposed continuation and the Administrative Agent has or the Required
Lenders have determined in its or their sole discretion not to permit such
continuation and (iv) Borrowings resulting from conversions pursuant to this
Section 2.6 shall be limited in number as provided in Section 2.2.  Each such
conversion or continuation shall be effected by the Borrower by giving the
Administrative Agent at the Administrative Agent’s Office prior to 12:00 Noon
(New York City time) at least three Business Days’ (or one Business Day’s notice
in the case of a conversion into ABR Loans) prior written notice (or telephonic
notice promptly confirmed in writing) (each, a “Notice of Conversion or
Continuation”) specifying the Term Loans or Revolving Credit Loans to be so
converted or continued, the Type of Term Loans or Revolving Credit Loans to be
converted or continued into and, if such Term Loans or Revolving Credit Loans
are to be converted into or continued as LIBOR Loans, the Interest Period to be
initially applicable thereto.  The Administrative Agent shall give each Lender
notice as promptly as practicable of any such proposed conversion or
continuation affecting any of its Term Loans or Revolving Credit Loans.

 


(B)                                 IF ANY DEFAULT OR EVENT OF DEFAULT IS IN
EXISTENCE AT THE TIME OF ANY PROPOSED CONTINUATION OF ANY LIBOR LOANS AND THE
ADMINISTRATIVE AGENT HAS OR THE REQUIRED LENDERS HAVE DETERMINED IN ITS OR THEIR
SOLE DISCRETION NOT TO PERMIT SUCH CONTINUATION, SUCH LIBOR LOANS SHALL BE
AUTOMATICALLY CONVERTED ON THE LAST DAY OF THE CURRENT INTEREST PERIOD INTO ABR
LOANS.  IF UPON THE EXPIRATION OF ANY INTEREST PERIOD IN RESPECT OF LIBOR LOANS,
THE BORROWER HAS FAILED TO ELECT A NEW INTEREST PERIOD TO BE APPLICABLE THERETO
AS PROVIDED IN PARAGRAPH (A) ABOVE, THE BORROWER SHALL BE DEEMED TO HAVE ELECTED
TO CONTINUE SUCH BORROWING OF LIBOR LOANS INTO A BORROWING OF ABR LOANS,
EFFECTIVE AS OF THE EXPIRATION DATE OF SUCH CURRENT INTEREST PERIOD.


 

2.7.                              Pro Rata Borrowings.  Each Borrowing of
(i) Tranche A Term Loans and (ii) Tranche B Term Loans under this Agreement
shall be granted by the Lenders pro rata on the basis of their then-applicable
Tranche A Term Loan and Tranche B Term Loan Commitments, respectively.  Each
Borrowing of Revolving Credit Loans under this Agreement shall be granted by the
Lenders pro rata on the basis of their then-applicable Revolving Credit
Commitments.  Each Borrowing of New Tranche B Term Loans under this Agreement
shall be granted by the Lenders pro rata on the basis of their then-applicable
New Tranche B Term Loan Commitments.  It is understood that no Lender shall be
responsible for any default by any other Lender in its obligation to make Loans
hereunder and that each Lender shall be obligated to make the Loans provided to
be made by it hereunder, regardless of the failure of any other Lender to
fulfill its commitments hereunder.

 

2.8.                              Interest.  (a)  The unpaid principal amount of
each ABR Loan shall bear interest from the date of the Borrowing thereof until
maturity (whether by acceleration or otherwise) at a rate per annum that shall
at all times be the Applicable ABR Margin plus the ABR in effect from time to
time.

 


(B)                                 THE UNPAID PRINCIPAL AMOUNT OF EACH LIBOR
LOAN SHALL BEAR INTEREST FROM THE DATE OF THE BORROWING THEREOF UNTIL MATURITY
THEREOF (WHETHER BY ACCELERATION OR OTHERWISE) AT A RATE PER ANNUM THAT SHALL AT
ALL TIMES BE THE APPLICABLE LIBOR MARGIN IN EFFECT FROM TIME TO TIME PLUS THE
RELEVANT LIBOR RATE.

 

52

--------------------------------------------------------------------------------


 


(C)                                  IF ALL OR A PORTION OF (I) THE PRINCIPAL
AMOUNT OF ANY LOAN OR (II) ANY INTEREST PAYABLE THEREON SHALL NOT BE PAID WHEN
DUE (WHETHER AT THE STATED MATURITY, BY ACCELERATION OR OTHERWISE), SUCH OVERDUE
AMOUNT SHALL BEAR INTEREST AT A RATE PER ANNUM THAT IS (X) IN THE CASE OF
OVERDUE PRINCIPAL, THE RATE THAT WOULD OTHERWISE BE APPLICABLE THERETO PLUS 2%
OR (Y) IN THE CASE OF ANY OVERDUE INTEREST, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, THE RATE DESCRIBED IN SECTION 2.8(A) PLUS 2% FROM AND INCLUDING
THE DATE OF SUCH NON-PAYMENT TO BUT EXCLUDING THE DATE ON WHICH SUCH AMOUNT IS
PAID IN FULL (AFTER AS WELL AS BEFORE JUDGMENT).


 


(D)                                 INTEREST ON EACH LOAN SHALL ACCRUE FROM AND
INCLUDING THE DATE OF ANY BORROWING TO BUT EXCLUDING THE DATE OF ANY REPAYMENT
THEREOF AND SHALL BE PAYABLE (I) IN RESPECT OF EACH ABR LOAN, QUARTERLY IN
ARREARS ON THE LAST DAY OF EACH MARCH, JUNE, SEPTEMBER AND DECEMBER, (II) IN
RESPECT OF EACH LIBOR LOAN, ON THE LAST DAY OF EACH INTEREST PERIOD APPLICABLE
THERETO AND, IN THE CASE OF AN INTEREST PERIOD IN EXCESS OF THREE MONTHS, ON
EACH DATE OCCURRING AT THREE-MONTH INTERVALS AFTER THE FIRST DAY OF SUCH
INTEREST PERIOD, (III) IN RESPECT OF EACH LOAN (EXCEPT, OTHER THAN IN THE CASE
OF PREPAYMENTS, ANY ABR LOAN), ON ANY PREPAYMENT (ON THE AMOUNT PREPAID), AT
MATURITY (WHETHER BY ACCELERATION OR OTHERWISE) AND, AFTER SUCH MATURITY, ON
DEMAND.


 


(E)                                  ALL COMPUTATIONS OF INTEREST HEREUNDER
SHALL BE MADE IN ACCORDANCE WITH SECTION 5.5.


 


(F)                                    THE ADMINISTRATIVE AGENT, UPON
DETERMINING THE INTEREST RATE FOR ANY BORROWING OF LIBOR LOANS, SHALL PROMPTLY
NOTIFY THE BORROWER AND THE RELEVANT LENDERS THEREOF.  EACH SUCH DETERMINATION
SHALL, ABSENT CLEARLY DEMONSTRABLE ERROR, BE FINAL AND CONCLUSIVE AND BINDING ON
ALL PARTIES HERETO.


 

2.9.                              Interest Periods.  At the time the Borrower
gives a Notice of Borrowing or Notice of Conversion or Continuation in respect
of the making of, or conversion into or continuation as, a Borrowing of LIBOR
Loans (in the case of the initial Interest Period applicable thereto) or prior
to 10:00 a.m. (New York City time) on the third Business Day prior to the
expiration of an Interest Period applicable to a Borrowing of LIBOR Loans, the
Borrower shall have the right to elect by giving the Administrative Agent
written notice (or telephonic notice promptly confirmed in writing) the Interest
Period applicable to such Borrowing, which Interest Period shall, at the option
of the Borrower be a one, two, three, six or (in the case of Revolving Credit
Loans, if available to all the Lenders making such loans as determined by such
Lenders in good faith based on prevailing market conditions) a nine or twelve
month period, provided that the initial Interest Period may be for a period less
than one month if agreed upon by the Borrower and the Agents.

 

Notwithstanding anything to the contrary contained above:

 

(a)                                  the initial Interest Period for any
Borrowing of LIBOR Loans shall commence on the date of such Borrowing (including
the date of any conversion from a Borrowing of ABR Loans or) and each Interest
Period occurring thereafter in respect of such Borrowing shall commence on the
day on which the next preceding Interest Period expires;

 

53

--------------------------------------------------------------------------------


 

(b)                                 if any Interest Period relating to a
Borrowing of LIBOR Revolving Credit Loans begins on the last Business Day of a
calendar month or begins on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period, such
Interest Period shall end on the last Business Day of the calendar month at the
end of such Interest Period;

 

(c)                                  if any Interest Period would otherwise
expire on a day that is not a Business Day, such Interest Period shall expire on
the next succeeding Business Day, provided that if any Interest Period in
respect of a LIBOR Loan would otherwise expire on a day that is not a Business
Day but is a day of the month after which no further Business Day occurs in such
month, such Interest Period shall expire on the next preceding Business Day; and

 

(d)                                 the Borrower shall not be entitled to elect
any Interest Period in respect of any LIBOR Loan if such Interest Period would
extend beyond the applicable Maturity Date of such Loan.

 

2.10.                        Increased Costs, Illegality, etc.  (a)  In the
event that (x) in the case of clause (i) below, the Administrative Agent or
(y) in the case of clauses (ii) and (iii) below, any Lender shall have
reasonably determined (which determination shall, absent clearly demonstrable
error, be final and conclusive and binding upon all parties hereto):

 

(I)                                     ON ANY DATE FOR DETERMINING THE LIBOR
RATE FOR ANY INTEREST PERIOD THAT (X) DEPOSITS IN THE PRINCIPAL AMOUNTS OF THE
LOANS COMPRISING SUCH LIBOR BORROWING ARE NOT GENERALLY AVAILABLE IN THE
RELEVANT MARKET OR (Y) BY REASON OF ANY CHANGES ARISING ON OR AFTER THE CLOSING
DATE AFFECTING THE INTERBANK LIBOR MARKET, ADEQUATE AND FAIR MEANS DO NOT EXIST
FOR ASCERTAINING THE APPLICABLE INTEREST RATE ON THE BASIS PROVIDED FOR IN THE
DEFINITION OF LIBOR RATE; OR

 

(II)                                  AT ANY TIME, THAT SUCH LENDER SHALL INCUR
INCREASED COSTS OR REDUCTIONS IN THE AMOUNTS RECEIVED OR RECEIVABLE HEREUNDER
WITH RESPECT TO ANY LIBOR LOANS (OTHER THAN ANY SUCH INCREASE OR REDUCTION
ATTRIBUTABLE TO TAXES) BECAUSE OF (X) ANY CHANGE SINCE THE DATE HEREOF IN ANY
APPLICABLE LAW, GOVERNMENTAL RULE, REGULATION, GUIDELINE OR ORDER (OR IN THE
INTERPRETATION OR ADMINISTRATION THEREOF AND INCLUDING THE INTRODUCTION OF ANY
NEW LAW OR GOVERNMENTAL RULE, REGULATION, GUIDELINE OR ORDER), SUCH AS, FOR
EXAMPLE, WITHOUT LIMITATION, A CHANGE IN OFFICIAL RESERVE REQUIREMENTS, AND/OR
(Y) OTHER CIRCUMSTANCES AFFECTING THE INTERBANK LIBOR MARKET OR THE POSITION OF
SUCH LENDER IN SUCH MARKET; OR

 

(III)                               AT ANY TIME, THAT THE MAKING OR CONTINUANCE
OF ANY LIBOR LOAN HAS BECOME UNLAWFUL BY COMPLIANCE BY SUCH LENDER IN GOOD FAITH
WITH ANY LAW, GOVERNMENTAL RULE, REGULATION, GUIDELINE OR ORDER (OR WOULD
CONFLICT WITH ANY SUCH GOVERNMENTAL RULE, REGULATION, GUIDELINE OR ORDER NOT
HAVING THE FORCE OF LAW EVEN THOUGH THE FAILURE TO COMPLY THEREWITH WOULD NOT BE
UNLAWFUL), OR HAS BECOME IMPRACTICABLE AS A RESULT OF A CONTINGENCY OCCURRING
AFTER THE DATE HEREOF THAT MATERIALLY AND ADVERSELY AFFECTS THE INTERBANK LIBOR
MARKET;

 

54

--------------------------------------------------------------------------------


 

then, and in any such event, such Lender (or the Administrative Agent, in the
case of clause (i) above) shall within a reasonable time thereafter give notice
(if by telephone, confirmed in writing) to the Borrower and to the
Administrative Agent of such determination (which notice the Administrative
Agent shall promptly transmit to each of the other Lenders).  Thereafter (x) in
the case of clause (i) above, LIBOR Term Loans and LIBOR Revolving Credit Loans
shall no longer be available until such time as the Administrative Agent
notifies the Borrower and the Lenders that the circumstances giving rise to such
notice by the Administrative Agent no longer exist (which notice the
Administrative Agent agrees to give at such time when such circumstances no
longer exist), and any Notice of Borrowing or Notice of Conversion given by the
Borrower with respect to LIBOR Term Loans or LIBOR Revolving Credit Loans that
have not yet been incurred shall be deemed rescinded by the Borrower (y) in the
case of clause (ii) above, the Borrower shall pay to such Lender, promptly after
receipt of written demand therefor such additional amounts (in the form of an
increased rate of, or a different method of calculating, interest or otherwise
as such Lender in its reasonable discretion shall determine) as shall be
required to compensate such Lender for such increased costs or reductions in
amounts receivable hereunder (it being agreed that a written notice as to the
additional amounts owed to such Lender, showing in reasonable detail the basis
for the calculation thereof, submitted to the Borrower by such Lender shall,
absent clearly demonstrable error, be final and conclusive and binding upon all
parties hereto) and (z) in the case of clause (iii) above, the Borrower shall
take one of the actions specified in Section 2.10(b) as promptly as possible
and, in any event, within the time period required by law.

 


(B)                                 AT ANY TIME THAT ANY LIBOR LOAN IS AFFECTED
BY THE CIRCUMSTANCES DESCRIBED IN SECTION 2.10(A)(II) OR (III), THE BORROWER MAY
(AND IN THE CASE OF A LIBOR LOAN AFFECTED PURSUANT TO SECTION 2.10(A)(III)
SHALL) EITHER (X) IF THE AFFECTED LIBOR LOAN IS THEN BEING MADE PURSUANT TO A
BORROWING, CANCEL SAID BORROWING BY GIVING THE ADMINISTRATIVE AGENT TELEPHONIC
NOTICE (CONFIRMED PROMPTLY IN WRITING) THEREOF ON THE SAME DATE THAT THE
BORROWER WAS NOTIFIED BY A LENDER PURSUANT TO SECTION 2.10(A)(II) OR (III) OR
(Y) IF THE AFFECTED LIBOR LOAN IS THEN OUTSTANDING, UPON AT LEAST THREE BUSINESS
DAYS’ NOTICE TO THE ADMINISTRATIVE AGENT, REQUIRE THE AFFECTED LENDER TO CONVERT
EACH SUCH LIBOR REVOLVING CREDIT LOAN AND LIBOR TERM LOAN INTO AN ABR LOAN,
PROVIDED THAT IF MORE THAN ONE LENDER IS AFFECTED AT ANY TIME, THEN ALL AFFECTED
LENDERS MUST BE TREATED IN THE SAME MANNER PURSUANT TO THIS SECTION 2.10(B).


 


(C)                                  IF, AFTER THE DATE HEREOF, THE ADOPTION OF
ANY APPLICABLE LAW, RULE OR REGULATION REGARDING CAPITAL ADEQUACY, OR ANY CHANGE
THEREIN, OR ANY CHANGE IN THE INTERPRETATION OR ADMINISTRATION THEREOF BY ANY
GOVERNMENTAL AUTHORITY, THE NATIONAL ASSOCIATION OF INSURANCE COMMISSIONERS,
CENTRAL BANK OR COMPARABLE AGENCY CHARGED WITH THE INTERPRETATION OR
ADMINISTRATION THEREOF, OR COMPLIANCE BY A LENDER OR ITS PARENT WITH ANY REQUEST
OR DIRECTIVE MADE OR ADOPTED AFTER THE DATE HEREOF REGARDING CAPITAL ADEQUACY
(WHETHER OR NOT HAVING THE FORCE OF LAW) OF ANY SUCH AUTHORITY, ASSOCIATION,
CENTRAL BANK OR COMPARABLE AGENCY, HAS OR WOULD HAVE THE EFFECT OF REDUCING THE
RATE OF RETURN ON SUCH LENDER’S OR ITS PARENT’S OR ITS AFFILIATE’S CAPITAL OR
ASSETS AS A CONSEQUENCE OF SUCH LENDER’S COMMITMENTS OR OBLIGATIONS HEREUNDER TO
A LEVEL BELOW THAT WHICH SUCH LENDER OR ITS PARENT OR ITS AFFILIATE COULD HAVE
ACHIEVED BUT FOR SUCH ADOPTION, EFFECTIVENESS, CHANGE OR COMPLIANCE (TAKING INTO
CONSIDERATION SUCH LENDER’S OR ITS PARENT’S POLICIES WITH RESPECT TO CAPITAL
ADEQUACY), THEN FROM TIME TO TIME, PROMPTLY AFTER DEMAND BY SUCH LENDER (WITH A
COPY TO THE ADMINISTRATIVE AGENT), THE BORROWER SHALL PAY TO SUCH LENDER SUCH

 

55

--------------------------------------------------------------------------------


 


ADDITIONAL AMOUNT OR AMOUNTS AS WILL COMPENSATE SUCH LENDER OR ITS PARENT FOR
SUCH REDUCTION, IT BEING UNDERSTOOD AND AGREED, HOWEVER, THAT A LENDER SHALL NOT
BE ENTITLED TO SUCH COMPENSATION AS A RESULT OF SUCH LENDER’S COMPLIANCE WITH,
OR PURSUANT TO ANY REQUEST OR DIRECTIVE TO COMPLY WITH, ANY SUCH LAW, RULE OR
REGULATION AS IN EFFECT ON THE DATE HEREOF.  EACH LENDER, UPON DETERMINING IN
GOOD FAITH THAT ANY ADDITIONAL AMOUNTS WILL BE PAYABLE PURSUANT TO THIS
SECTION 2.10(C), WILL GIVE PROMPT WRITTEN NOTICE THEREOF TO THE BORROWER WHICH
NOTICE SHALL SET FORTH IN REASONABLE DETAIL THE BASIS OF THE CALCULATION OF SUCH
ADDITIONAL AMOUNTS, ALTHOUGH THE FAILURE TO GIVE ANY SUCH NOTICE SHALL NOT,
SUBJECT TO SECTION 2.13, RELEASE OR DIMINISH THE BORROWER’S OBLIGATIONS TO PAY
ADDITIONAL AMOUNTS PURSUANT TO THIS SECTION 2.10(C) UPON RECEIPT OF SUCH NOTICE.


 


(D)                                 IT IS UNDERSTOOD THAT TO THE EXTENT
DUPLICATIVE OF SECTION 5.4, THIS SECTION 2.10 SHALL NOT APPLY TO TAXES.


 

2.11.                        Compensation.  If (a) any payment of principal of
any LIBOR Loan is made by the Borrower to or for the account of a Lender other
than on the last day of the Interest Period for such LIBOR Loan as a result of a
payment or conversion pursuant to Section 2.5, 2.6, 2.10, 5.1, 5.2 or 13.7, as a
result of acceleration of the maturity of the Loans pursuant to Section 11 or
for any other reason, (b) any Borrowing of LIBOR Loans is not made as a result
of a withdrawn Notice of Borrowing, (c) any ABR Loan is not converted into a
LIBOR Loan as a result of a withdrawn Notice of Conversion or Continuation,
(d) any LIBOR Loan is not continued as an LIBOR Loan, as the case may be, as a
result of a withdrawn Notice of Conversion or Continuation or (e) any prepayment
of principal of any LIBOR Loan is not made as a result of a withdrawn notice of
prepayment pursuant to Section 5.1 or 5.2, the Borrower shall, after receipt of
a written request by such Lender (which request shall set forth in reasonable
detail the basis for requesting such amount), pay to the Administrative Agent
for the account of such Lender any amounts required to compensate such Lender
for any additional losses, costs or expenses that such Lender may reasonably
incur as a result of such payment, failure to convert, failure to continue or
failure to prepay, including any loss, cost or expense (excluding loss of
anticipated profits) actually incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by any Lender to fund or
maintain such LIBOR Loan.

 

2.12.                        Change of Lending Office.  Each Lender agrees that,
upon the occurrence of any event giving rise to the operation of
Section 2.10(a)(ii), 2.10(a)(iii), 2.10(b), 3.5 or 5.4 with respect to such
Lender, it will, if requested by the Borrower use reasonable efforts (subject to
overall policy considerations of such Lender) to designate another lending
office for any Loans affected by such event, provided that such designation is
made on such terms that such Lender and its lending office suffer no economic,
legal or regulatory disadvantage, with the object of avoiding the consequence of
the event giving rise to the operation of any such Section.  Nothing in this
Section 2.12 shall affect or postpone any of the obligations of the Borrower or
the right of any Lender provided in Section 2.10, 3.5 or 5.4.

 

2.13.                        Notice of Certain Costs.  Notwithstanding anything
in this Agreement to the contrary, to the extent any notice required by
Section 2.10, 2.11, 3.5 or 5.4 is given by any Lender more than 180 days after
such Lender has knowledge (or should have had knowledge) of the occurrence of
the event giving rise to the additional cost, reduction in amounts, loss, tax or
other additional amounts described in such Sections, such Lender shall not be
entitled to

 

56

--------------------------------------------------------------------------------


 

compensation under Section 2.10, 2.11, 3.5 or 5.4, as the case may be, for any
such amounts incurred or accruing prior to the 181st day prior to the giving of
such notice to the Borrower.

 

2.14.                        Incremental Facilities  Borrower may by written
notice to Administrative Agent elect to request the establishment of one or more
(x) New Tranche B Term Loan commitments (the “New Tranche B Term Loan
Commitments”) and/or (y) New Revolving Credit Commitments (the “New Revolving
Credit Commitment” and, together with the New Tranche B Term Loan Commitments,
the “New Loan Commitments”), by an aggregate amount not in excess of
$600,000,000 in the aggregate and not less than $75,000,000 individually (or
such lesser amount which shall be approved by Administrative Agent or such
lesser amount that shall constitute the difference between $600,000,000 and all
such New Loan Commitments obtained prior to such date), and integral multiples
of $5,000,000 in excess of that amount.  Each such notice shall specify the date
(each, an “Increased Amount Date”) on which the Borrower proposes that the New
Loan Commitments shall be effective, which shall be a date not less than 10
Business Days after the date on which such notice is delivered to Administrative
Agent; provided that the Borrower shall first offer the Lenders, on a pro rata
basis, the opportunity to provide all of the New Loan Commitments prior to
offering any other Person that is an eligible assignee pursuant to
Section 13.6(b); provided, further, that any Lender offered or approached to
provide all or a portion of the New Loan Commitments may elect or decline, in
its sole discretion, to provide a New Loan Commitment.  Such New Loan
Commitments shall become effective, as of such Increased Amount Date; provided
that (1) no Default or Event of Default shall exist on such Increased Amount
Date before or after giving effect to such New Loan Commitments, as applicable;
(2) both before and after giving effect to the making of any Series of New
Tranche B Term Loans or New Revolving Loans, each of the conditions set forth in
Section 7 shall be satisfied; (3) Borrower and its Subsidiaries shall be in pro
forma compliance with each of the covenants set forth in Sections 10.9 and 10.10
as of the last day of the most recently ended fiscal quarter after giving effect
to such New Loan Commitments and any Investment to be consummated in connection
therewith; (4) the New Loan Commitments shall be effected pursuant to one or
more Joinder Agreements executed and delivered by the Borrower and
Administrative Agent, and each of which shall be recorded in the Register and
shall be subject to the requirements set forth in Section 5.4(d); (5) Borrower
shall make any payments required pursuant to Section 2.11 in connection with the
New Loan Commitments, as applicable; and (6) Borrower shall deliver or cause to
be delivered any legal opinions or other documents reasonably requested by
Administrative Agent in connection with any such transaction. Any New Tranche B
Term Loans made on an Increased Amount Date shall be designated, a separate
series (a “Series”) of New Tranche B Term Loans for all purposes of this
Agreement.

 

On any Increased Amount Date on which New Revolving Loan Commitments are
effected, subject to the satisfaction of the foregoing terms and conditions, (a)
each of the Lenders with Revolving Credit Commitments shall assign to each
Lender with a New Revolving Credit Commitment (each, a “New Revolving Loan
Lender”) and each of the New Revolving Loan Lenders shall purchase from each of
the Lenders with Revolving Credit Commitments, at the principal amount thereof
(together with accrued interest), such interests in the Revolving Credit Loans
outstanding on such Increased Amount Date as shall be necessary in order that,
after giving effect to all such assignments and purchases, such Revolving Credit
Loans will be held by existing Lenders with Revolving Credit Loans and New
Revolving Loan Lenders ratably in

 

57

--------------------------------------------------------------------------------


 

accordance with their Revolving Credit Commitments after giving effect to the
addition of such New Revolving Credit Commitments to the Revolving Credit
Commitments, (b) each New Revolving Credit Commitment shall be deemed for all
purposes a Revolving Credit Commitment and each Loan made thereunder (a “New
Revolving Loan”) shall be deemed, for all purposes, a Revolving Credit Loan and
(c) each New Revolving Loan Lender shall become a Lender with respect to the New
Revolving Loan Commitment and all matters relating thereto.

 

On any Increased Amount Date on which any New Tranche B Term Loan Commitments of
any Series are effective, subject to the satisfaction of the foregoing terms and
conditions, (i) each Lender with a New Tranche B Term Loan Commitment (each, a
“New Tranche B Loan Lender”) of any Series shall make a Loan to the Borrower (a
“New Tranche B Term Loan”) in an amount equal to its New Tranche B Term Loan
Commitment of such Series, and (ii) each New Tranche B Term Loan Lender of any
Series shall become a Lender hereunder with respect to the New Tranche B Term
Loan Commitment of such Series and the New Tranche B Term Loans of such Series
made pursuant thereto.

 

The terms and provisions of the New Tranche B Term Loans and New Tranche B Term
Loan Commitments of any Series shall be, except as otherwise set forth herein or
in the Joinder Agreement, identical to the Tranche B Term Loans; provided,
however, that (i) the applicable New Tranche B Term Loan Maturity Date of each
Series shall be no shorter than the final maturity of the Revolving Credit Loans
and the Tranche B Term Loans and (ii) the rate of interest applicable to the New
Tranche B Term Loans of each Series shall be determined by the Borrower and the
applicable new Lenders and shall be set forth in each applicable Joinder
Agreement.  The terms and provisions of the New Revolving Loans and New
Revolving Credit Commitments shall be identical to the Revolving Credit Loans
and the Revolving Credit Commitments.

 

Each Joinder Agreement may, without the consent of any other Lenders, effect
such amendments to this Agreement and the other Credit Documents as may be
necessary or appropriate, in the opinion of the Administrative Agent, to effect
the provision of this Section 2.14.

 


SECTION 3.                                LETTERS OF CREDIT


 

3.1.                              Letters of Credit.  (a)  Subject to and upon
the terms and conditions herein set forth, at any time and from time to time
after the Closing Date and prior to the L/C Maturity Date, the Borrower, may
request that the Letter of Credit Issuer issue for the account of the Borrower a
standby letter of credit or letters of credit in Dollars (the “Letters of
Credit” and each, a “Letter of Credit”) in such form as may be approved by the
Letter of Credit Issuer in its reasonable discretion.

 


(B)                                 NOTWITHSTANDING THE FOREGOING, (I) NO LETTER
OF CREDIT SHALL BE ISSUED THE STATED AMOUNT OF WHICH, WHEN ADDED TO THE LETTERS
OF CREDIT OUTSTANDING AT SUCH TIME, WOULD EXCEED THE LETTER OF CREDIT COMMITMENT
THEN IN EFFECT; (II) NO LETTER OF CREDIT SHALL BE ISSUED THE STATED AMOUNT OF
WHICH WOULD CAUSE THE AGGREGATE AMOUNT OF THE LENDER’S REVOLVING CREDIT
EXPOSURES AT SUCH TIME TO EXCEED THE REVOLVING CREDIT COMMITMENT THEN IN EFFECT;
(III) EACH LETTER OF CREDIT SHALL HAVE AN EXPIRATION DATE OCCURRING NO LATER
THAN ONE YEAR AFTER THE DATE OF ISSUANCE THEREOF, UNLESS OTHERWISE AGREED UPON
BY THE ADMINISTRATIVE AGENT AND THE LETTER OF

 

58

--------------------------------------------------------------------------------


 


CREDIT ISSUER, PROVIDED THAT IN NO EVENT SHALL SUCH EXPIRATION DATE OCCUR LATER
THAN THE L/C MATURITY DATE; (IV) EACH LETTER OF CREDIT SHALL BE DENOMINATED IN
DOLLARS; (V) NO LETTER OF CREDIT SHALL BE ISSUED IF IT WOULD BE ILLEGAL UNDER
ANY APPLICABLE LAW FOR THE BENEFICIARY OF THE LETTER OF CREDIT TO HAVE A LETTER
OF CREDIT ISSUED IN ITS FAVOR; (VI) NO LETTER OF CREDIT SHALL BE ISSUED BY A
LETTER OF CREDIT ISSUER AFTER IT HAS RECEIVED A WRITTEN NOTICE FROM THE BORROWER
OR ANY LENDER STATING THAT A DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING UNTIL SUCH TIME AS THE LETTER OF CREDIT ISSUER SHALL HAVE RECEIVED A
WRITTEN NOTICE OF (VII) RESCISSION OF SUCH NOTICE FROM THE PARTY OR PARTIES
ORIGINALLY DELIVERING SUCH NOTICE OR (Y) THE WAIVER OF SUCH DEFAULT OR EVENT OF
DEFAULT IN ACCORDANCE WITH THE PROVISIONS OF SECTION 13.1.  NOTWITHSTANDING
ANYTHING HEREIN TO THE CONTRARY, THE ISSUANCE OF LETTERS OF CREDIT FOR THE
ACCOUNT OF THE BORROWER SHALL BE DEEMED A UTILIZATION OF THE REVOLVING CREDIT
COMMITMENTS ALLOCATED TO THE BORROWER.


 


(C)                                  UPON AT LEAST ONE BUSINESS DAY’S PRIOR
WRITTEN NOTICE (OR TELEPHONIC NOTICE PROMPTLY CONFIRMED IN WRITING) TO THE
ADMINISTRATIVE AGENT AND THE LETTER OF CREDIT ISSUER (WHICH NOTICE THE
ADMINISTRATIVE AGENT SHALL PROMPTLY TRANSMIT TO EACH OF THE APPLICABLE LENDERS),
THE BORROWER SHALL HAVE THE RIGHT, ON ANY DAY, PERMANENTLY TO TERMINATE OR
REDUCE THE LETTER OF CREDIT COMMITMENT IN WHOLE OR IN PART, PROVIDED THAT, AFTER
GIVING EFFECT TO SUCH TERMINATION OR REDUCTION, THE LETTERS OF CREDIT
OUTSTANDING SHALL NOT EXCEED THE LETTER OF CREDIT COMMITMENT.


 


(D)                                 THE PARTIES HERETO AGREE THAT THE EXISTING
LETTERS OF CREDIT SHALL BE DEEMED LETTERS OF CREDIT FOR ALL PURPOSES UNDER THIS
AGREEMENT, WITHOUT ANY FURTHER ACTION BY THE BORROWER.


 

3.2.                              Letter of Credit Requests.  (a)  Whenever the
Borrower desires that a Letter of Credit be issued for its account, it shall
give the Administrative Agent and the Letter of Credit Issuer at least five (or
such lesser number as may be agreed upon by the Administrative Agent and the
Letter of Credit Issuer) Business Days’ written notice thereof.  Each notice
shall be executed by the Borrower and shall be in the form of Exhibit H (each a
“Letter of Credit Request”).  The Administrative Agent shall promptly transmit
copies of each Letter of Credit Request to each Lender.

 


(B)                                 THE MAKING OF EACH LETTER OF CREDIT REQUEST
SHALL BE DEEMED TO BE A REPRESENTATION AND WARRANTY BY THE BORROWER THAT THE
LETTER OF CREDIT MAY BE ISSUED IN ACCORDANCE WITH, AND WILL NOT VIOLATE THE
REQUIREMENTS OF, SECTION 3.1(B).


 

3.3.                              Letter of Credit Participations.  (a) 
Immediately upon the issuance by the Letter of Credit Issuer of any Letter of
Credit, the Letter of Credit Issuer shall be deemed to have sold and transferred
to each other Lender that has a Revolving Credit Commitment (each such other
Lender, in its capacity under this Section 3.3, an “L/C Participant”), and each
such L/C Participant shall be deemed irrevocably and unconditionally to have
purchased and received from the Letter of Credit Issuer, without recourse or
warranty, an undivided interest and participation (each an “L/C Participation”),
to the extent of such L/C Participant’s Revolving Credit Commitment Percentage
in such Letter of Credit, each substitute letter of credit, each drawing made
thereunder and the obligations of the Borrower under this Agreement with respect
thereto, and any security therefor or guaranty pertaining thereto (although
Letter of Credit Fees will be paid directly to the Administrative Agent for the
ratable account of the L/C Participants as

 

59

--------------------------------------------------------------------------------


 

provided in Section 4.1(b) and the L/C Participants shall have no right to
receive any portion of any Fronting Fees).

 


(B)                                 IN DETERMINING WHETHER TO PAY UNDER ANY
LETTER OF CREDIT, THE RELEVANT LETTER OF CREDIT ISSUER SHALL HAVE NO OBLIGATION
RELATIVE TO THE L/C PARTICIPANTS OTHER THAN TO CONFIRM THAT ANY DOCUMENTS
REQUIRED TO BE DELIVERED UNDER SUCH LETTER OF CREDIT HAVE BEEN DELIVERED AND
THAT THEY APPEAR TO COMPLY ON THEIR FACE WITH THE REQUIREMENTS OF SUCH LETTER OF
CREDIT.  ANY ACTION TAKEN OR OMITTED TO BE TAKEN BY THE RELEVANT LETTER OF
CREDIT ISSUER UNDER OR IN CONNECTION WITH ANY LETTER OF CREDIT ISSUED BY IT, IF
TAKEN OR OMITTED IN THE ABSENCE OF GROSS NEGLIGENCE OR WILLFUL MISCONDUCT, SHALL
NOT CREATE FOR THE LETTER OF CREDIT ISSUER ANY RESULTING LIABILITY.


 


(C)                                  IN THE EVENT THAT THE LETTER OF CREDIT
ISSUER MAKES ANY PAYMENT UNDER ANY LETTER OF CREDIT ISSUED BY IT AND THE
BORROWER SHALL NOT HAVE REPAID SUCH AMOUNT IN FULL TO THE RESPECTIVE LETTER OF
CREDIT ISSUER PURSUANT TO SECTION 3.4(A), THE LETTER OF CREDIT ISSUER SHALL
PROMPTLY NOTIFY THE ADMINISTRATIVE AGENT AND EACH APPLICABLE L/C PARTICIPANT OF
SUCH FAILURE, AND EACH SUCH L/C PARTICIPANT SHALL PROMPTLY AND UNCONDITIONALLY
PAY TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE LETTER OF CREDIT ISSUER,
THE AMOUNT OF SUCH L/C PARTICIPANT’S REVOLVING CREDIT COMMITMENT PERCENTAGE OF
SUCH UNREIMBURSED PAYMENT IN DOLLARS AND IN IMMEDIATELY AVAILABLE FUNDS;
PROVIDED, HOWEVER, THAT NO L/C PARTICIPANT SHALL BE OBLIGATED TO PAY TO THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE RESPECTIVE LETTER OF CREDIT ISSUER
ITS REVOLVING CREDIT COMMITMENT PERCENTAGE OF SUCH UNREIMBURSED AMOUNT ARISING
FROM ANY WRONGFUL PAYMENT MADE BY THE LETTER OF CREDIT ISSUER UNDER A LETTER OF
CREDIT AS A RESULT OF ACTS OR OMISSIONS CONSTITUTING WILLFUL MISCONDUCT OR GROSS
NEGLIGENCE ON THE PART OF THE LETTER OF CREDIT ISSUER.  IF THE LETTER OF CREDIT
ISSUER SO NOTIFIES, PRIOR TO 11:00 A.M. (NEW YORK CITY TIME) ON ANY BUSINESS
DAY, ANY L/C PARTICIPANT REQUIRED TO FUND A PAYMENT UNDER A LETTER OF CREDIT,
SUCH L/C PARTICIPANT SHALL MAKE AVAILABLE TO THE ADMINISTRATIVE AGENT FOR THE
ACCOUNT OF THE LETTER OF CREDIT ISSUER SUCH L/C PARTICIPANT’S REVOLVING CREDIT
COMMITMENT PERCENTAGE OF THE AMOUNT OF SUCH PAYMENT ON SUCH BUSINESS DAY IN
IMMEDIATELY AVAILABLE FUNDS.  IF AND TO THE EXTENT SUCH L/C PARTICIPANT SHALL
NOT HAVE SO MADE ITS REVOLVING CREDIT COMMITMENT PERCENTAGE OF THE AMOUNT OF
SUCH PAYMENT AVAILABLE TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE LETTER
OF CREDIT ISSUER, SUCH L/C PARTICIPANT AGREES TO PAY TO THE ADMINISTRATIVE AGENT
FOR THE ACCOUNT OF THE LETTER OF CREDIT ISSUER, FORTHWITH ON DEMAND, SUCH
AMOUNT, TOGETHER WITH INTEREST THEREON FOR EACH DAY FROM SUCH DATE UNTIL THE
DATE SUCH AMOUNT IS PAID TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE
LETTER OF CREDIT ISSUER AT THE FEDERAL FUNDS EFFECTIVE RATE.  THE FAILURE OF ANY
L/C PARTICIPANT TO MAKE AVAILABLE TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF
THE LETTER OF CREDIT ISSUER ITS REVOLVING CREDIT COMMITMENT PERCENTAGE OF ANY
PAYMENT UNDER ANY LETTER OF CREDIT SHALL NOT RELIEVE ANY OTHER L/C PARTICIPANT
OF ITS OBLIGATION HEREUNDER TO MAKE AVAILABLE TO THE ADMINISTRATIVE AGENT FOR
THE ACCOUNT OF THE LETTER OF CREDIT ISSUER ITS REVOLVING CREDIT COMMITMENT
PERCENTAGE OF ANY PAYMENT UNDER SUCH LETTER OF CREDIT ON THE DATE REQUIRED, AS
SPECIFIED ABOVE, BUT NO L/C PARTICIPANT SHALL BE RESPONSIBLE FOR THE FAILURE OF
ANY OTHER L/C PARTICIPANT TO MAKE AVAILABLE TO THE ADMINISTRATIVE AGENT SUCH
OTHER L/C PARTICIPANT’S REVOLVING CREDIT COMMITMENT PERCENTAGE OF ANY SUCH
PAYMENT.


 


(D)                                 WHENEVER THE LETTER OF CREDIT ISSUER
RECEIVES A PAYMENT IN RESPECT OF AN UNPAID REIMBURSEMENT OBLIGATION AS TO WHICH
THE ADMINISTRATIVE AGENT HAS RECEIVED FOR THE ACCOUNT OF THE LETTER OF CREDIT
ISSUER ANY PAYMENTS FROM THE L/C PARTICIPANTS PURSUANT TO

 

60

--------------------------------------------------------------------------------


 


PARAGRAPH (C) ABOVE, THE LETTER OF CREDIT ISSUER SHALL PAY TO THE ADMINISTRATIVE
AGENT AND THE ADMINISTRATIVE AGENT SHALL PROMPTLY PAY TO EACH L/C PARTICIPANT
THAT HAS PAID ITS REVOLVING CREDIT COMMITMENT PERCENTAGE OF SUCH REIMBURSEMENT
OBLIGATION, IN DOLLARS AND IN IMMEDIATELY AVAILABLE FUNDS, AN AMOUNT EQUAL TO
SUCH L/C PARTICIPANT’S SHARE (BASED UPON THE PROPORTIONATE AGGREGATE AMOUNT
ORIGINALLY FUNDED BY SUCH L/C PARTICIPANT TO THE AGGREGATE AMOUNT FUNDED BY ALL
L/C PARTICIPANTS) OF THE PRINCIPAL AMOUNT OF SUCH REIMBURSEMENT OBLIGATION AND
INTEREST THEREON ACCRUING AFTER THE PURCHASE OF THE RESPECTIVE L/C
PARTICIPATIONS.


 


(E)                                  THE OBLIGATIONS OF THE L/C PARTICIPANTS TO
MAKE PAYMENTS TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF A LETTER OF CREDIT
ISSUER WITH RESPECT TO LETTERS OF CREDIT SHALL BE IRREVOCABLE AND NOT SUBJECT TO
COUNTERCLAIM, SET-OFF OR OTHER DEFENSE OR ANY OTHER QUALIFICATION OR EXCEPTION
WHATSOEVER AND SHALL BE MADE IN ACCORDANCE WITH THE TERMS AND CONDITIONS OF THIS
AGREEMENT UNDER ALL CIRCUMSTANCES, INCLUDING UNDER ANY OF THE FOLLOWING
CIRCUMSTANCES:


 

(I)                                     ANY LACK OF VALIDITY OR ENFORCEABILITY
OF THIS AGREEMENT OR ANY OF THE OTHER CREDIT DOCUMENTS;

 

(II)                                  THE EXISTENCE OF ANY CLAIM, SET-OFF,
DEFENSE OR OTHER RIGHT THAT THE BORROWER MAY HAVE AT ANY TIME AGAINST A
BENEFICIARY NAMED IN A LETTER OF CREDIT, ANY TRANSFEREE OF ANY LETTER OF CREDIT
(OR ANY PERSON FOR WHOM ANY SUCH TRANSFEREE MAY BE ACTING), THE ADMINISTRATIVE
AGENT, THE LETTER OF CREDIT ISSUER, ANY LENDER OR OTHER PERSON, WHETHER IN
CONNECTION WITH THIS AGREEMENT, ANY LETTER OF CREDIT, THE TRANSACTIONS
CONTEMPLATED HEREIN OR ANY UNRELATED TRANSACTIONS (INCLUDING ANY UNDERLYING
TRANSACTION BETWEEN THE BORROWER AND THE BENEFICIARY NAMED IN ANY SUCH LETTER OF
CREDIT);

 

(III)                               ANY DRAFT, CERTIFICATE OR ANY OTHER DOCUMENT
PRESENTED UNDER ANY LETTER OF CREDIT PROVING TO BE FORGED, FRAUDULENT, INVALID
OR INSUFFICIENT IN ANY RESPECT OR ANY STATEMENT THEREIN BEING UNTRUE OR
INACCURATE IN ANY RESPECT;

 

(IV)                              THE SURRENDER OR IMPAIRMENT OF ANY SECURITY
FOR THE PERFORMANCE OR OBSERVANCE OF ANY OF THE TERMS OF ANY OF THE CREDIT
DOCUMENTS; OR

 

(V)                                 THE OCCURRENCE OF ANY DEFAULT OR EVENT OF
DEFAULT;

 

provided, however, that no L/C Participant shall be obligated to pay to the
Administrative Agent for the account of the Letter of Credit Issuer its
Revolving Credit Commitment Percentage of any unreimbursed amount arising from
any wrongful payment made by the Letter of Credit Issuer under a Letter of
Credit as a result of acts or omissions constituting willful misconduct or gross
negligence on the part of the Letter of Credit Issuer.

 

3.4.                              Agreement to Repay Letter of Credit Drawings. 
(a)  The Borrower hereby agrees to reimburse the relevant Letter of Credit
Issuer, by making payment in Dollars to the Administrative Agent (in the case of
reimbursement made by the Borrower) in immediately available funds for any
payment or disbursement made by the Letter of Credit Issuer under any Letter of
Credit (each such amount so paid until reimbursed, an “Unpaid Drawing”)
immediately after, and in any event on the date of, such payment, with interest
on the amount so paid or disbursed by the Letter of Credit Issuer, to the extent
not reimbursed prior to 5:00 p.m. (New York

 

61

--------------------------------------------------------------------------------


 

City time) on the date of such payment or disbursement, from and including the
date paid or disbursed to but excluding the date the Letter of Credit Issuer is
reimbursed therefor at a rate per annum that shall at all times be the
Applicable ABR Margin plus the ABR Rate as in effect from time to time, provided
that, notwithstanding anything contained in this Agreement to the contrary,
(i) unless the Borrower shall have notified the Administrative Agent and the
relevant Letter of Credit Issuer prior to 10:00 a.m. (New York City time) on the
date of such drawing that the Borrower intends to reimburse the relevant Letter
of Credit Issuer for the amount of such drawing with funds other than the
proceeds of Loans, the Borrower shall be deemed to have given a Notice of
Borrowing requesting that, with respect to Letters of Credit, that the Lenders
with Revolving Credit Commitments make Revolving Credit Loans (which shall be
ABR Loans) and (ii) the Administrative Agent shall promptly notify each relevant
L/C Participant of such drawing and the amount of its Revolving Credit Loan to
be made in respect thereof, and each L/C Participant shall be irrevocably
obligated to make a Revolving Credit Loan to the Borrower in the manner deemed
to have been requested in the amount of its Revolving Credit Commitment
Percentage of the applicable Unpaid Drawing by 12:00 noon (New York City time)
on such Business Day by making the amount of such Revolving Credit Loan
available to the Administrative Agent.  Such Revolving Credit Loans shall be
made without regard to the Minimum Borrowing Amount.  The Administrative Agent
shall use the proceeds of such Revolving Credit Loans solely for purpose of
reimbursing the Letter of Credit Issuer for the related Unpaid Drawing.

 


(B)                                 THE OBLIGATIONS OF THE BORROWER UNDER THIS
SECTION 3.4 TO REIMBURSE THE LETTER OF CREDIT ISSUER WITH RESPECT TO UNPAID
DRAWINGS (INCLUDING, IN EACH CASE, INTEREST THEREON) SHALL BE ABSOLUTE AND
UNCONDITIONAL UNDER ANY AND ALL CIRCUMSTANCES AND IRRESPECTIVE OF ANY SET-OFF,
COUNTERCLAIM OR DEFENSE TO PAYMENT THAT THE BORROWER OR ANY OTHER PERSON MAY
HAVE OR HAVE HAD AGAINST THE LETTER OF CREDIT ISSUER, THE ADMINISTRATIVE AGENT
OR ANY LENDER (INCLUDING IN ITS CAPACITY AS AN L/C PARTICIPANT), INCLUDING ANY
DEFENSE BASED UPON THE FAILURE OF ANY DRAWING UNDER A LETTER OF CREDIT (EACH A
“DRAWING”) TO CONFORM TO THE TERMS OF THE LETTER OF CREDIT OR ANY
NON-APPLICATION OR MISAPPLICATION BY THE BENEFICIARY OF THE PROCEEDS OF SUCH
DRAWING, PROVIDED THAT THE BORROWER SHALL NOT BE OBLIGATED TO REIMBURSE THE
LETTER OF CREDIT ISSUER FOR ANY WRONGFUL PAYMENT MADE BY THE LETTER OF CREDIT
ISSUER UNDER THE LETTER OF CREDIT ISSUED BY IT AS A RESULT OF ACTS OR OMISSIONS
CONSTITUTING WILLFUL MISCONDUCT OR GROSS NEGLIGENCE ON THE PART OF THE LETTER OF
CREDIT ISSUER.


 

3.5.                              Increased Costs.  If after the date hereof,
the adoption of any applicable law, rule or regulation, or any change therein,
or any change in the interpretation or administration thereof by any
Governmental Authority, central bank or comparable agency charged with the
interpretation or administration thereof, or actual compliance by the Letter of
Credit Issuer or any L/C Participant with any request or directive made or
adopted after the date hereof (whether or not having the force of law), by any
such authority, central bank or comparable agency shall either (a) impose,
modify or make applicable any reserve, deposit, capital adequacy or similar
requirement against letters of credit issued by the Letter of Credit Issuer, or
any L/C Participant’s L/C Participation therein, or (b) impose on the Letter of
Credit Issuer or any L/C Participant any other conditions affecting its
obligations under this Agreement in respect of Letters of Credit or L/C
Participations therein or any Letter of Credit or such L/C Participant’s L/C
Participation therein, and the result of any of the foregoing is to increase the
cost to the Letter of Credit Issuer or such L/C Participant of issuing,
maintaining or participating in any Letter of Credit, or to

 

62

--------------------------------------------------------------------------------


 

reduce the amount of any sum received or receivable by the Letter of Credit
Issuer or such L/C Participant hereunder (other than any such increase or
reduction attributable to taxes) in respect of Letters of Credit or L/C
Participations therein, then, promptly after receipt of written demand to the
Borrower by the Letter of Credit Issuer or such L/C Participant, as the case may
be, (a copy of which notice shall be sent by the Letter of Credit Issuer or such
L/C Participant to the Administrative Agent (with respect to Letter of Credit
issued on account of the Borrower)) the Borrower shall pay to the Letter of
Credit Issuer or such L/C Participant such additional amount or amounts as will
compensate the Letter of Credit Issuer or such L/C Participant for such
increased cost or reduction, it being understood and agreed, however, that the
Letter of Credit Issuer or a L/C Participant shall not be entitled to such
compensation as a result of such Person’s compliance with, or pursuant to any
request or directive to comply with, any such law, rule or regulation as in
effect on the date hereof.  A certificate submitted to the Borrower by the
relevant Letter of Credit Issuer or a L/C Participant, as the case may be, (a
copy of which certificate shall be sent by the Letter of Credit Issuer or such
L/C Participant to the Administrative Agent (with respect to Letters of Credit
issued on account of the Borrower)) setting forth in reasonable detail the basis
for the determination of such additional amount or amounts necessary to
compensate the Letter of Credit Issuer or such L/C Participant as aforesaid
shall be conclusive and binding on the Borrower absent clearly demonstrable
error.

 

3.6.                              Successor Letter of Credit Issuer.  A Letter
of Credit Issuer may resign as Letter of Credit Issuer upon 60 days’ prior
written notice to the Administrative Agent, the Lenders and the Borrower.  If
the Letter of Credit Issuer shall resign as Letter of Credit Issuer under this
Agreement, then the Borrower shall appoint from among the Lenders with Revolving
Credit Commitments a successor issuer of Letters of Credit, whereupon such
successor issuer shall succeed to the rights, powers and duties of the Letter of
Credit Issuer, and the term “Letter of Credit Issuer” shall mean such successor
issuer effective upon such appointment.  At the time such resignation shall
become effective, the Borrower shall pay to the resigning Letter of Credit
Issuer all accrued and unpaid fees pursuant to Sections 4.1(c) and (e).  The
acceptance of any appointment as the Letter of Credit Issuer hereunder by a
successor Lender shall be evidenced by an agreement entered into by such
successor, in a form satisfactory to the Borrower and the Administrative Agent
and, from and after the effective date of such agreement, such successor Lender
shall have all the rights and obligations of the previous Letter of Credit
Issuer under this Agreement and the other Credit Documents.  At the time such
resignation shall become effective, the Borrower shall pay to the resigning
Letter of Credit Issuer all accrued and unpaid fees pursuant to Sections 4.1(d)
and (e).  After the resignation of the Letter of Credit Issuer hereunder, the
resigning Letter of Credit Issuer shall remain a party hereto and shall continue
to have all the rights and obligations of a Letter of Credit Issuer under this
Agreement and the other Loan Documents with respect to Letters of Credit issued
by it prior to such resignation, but shall not be required to issue additional
Letters of Credit.  After any retiring Letter of Credit Issuer’s resignation as
Letter of Credit Issuer, the provisions of this Agreement relating to the Letter
of Credit Issuer shall inure to its benefit as to any actions taken or omitted
to be taken by it (a) while it was Letter of Credit Issuer under this Agreement
or (b) at any time with respect to Letters of Credit issued by such Letter of
Credit Issuer.

 

63

--------------------------------------------------------------------------------


 


SECTION 4.                                FEES; COMMITMENTS


 

4.1.                              Fees.  (a)  (i)  The Borrower agrees to pay to
the Administrative Agent in Dollars, for the account of each Lender having a
Revolving Credit Commitment (in each case pro rata according to the respective
Revolving Credit Commitments of all such Lenders), a commitment fee for each day
from and including the Closing Date to but excluding the Final Date.  Such
commitment fee shall be payable in arrears (x) on the last day of each March,
June, September and December (for the three-month period (or portion thereof)
ended on such day for which no payment has been received) and (y) on the Final
Date (for the period ended on such date for which no payment has been received
pursuant to clause (x) above), and shall be computed for each day during such
period at a rate per annum equal to the Commitment Fee Rate in effect on such
day on the Available Commitments in effect on such day.

 

(ii)                                  The Borrower agrees to pay to the
Administrative Agent in Dollars, for the account of each Lender having a Tranche
A-2 Term Loan Commitment (in each case pro rata according to the respective
Tranche A-2 Term Loan Commitments of all such Lenders), a commitment fee for
each day from and including the Closing Date to but excluding the Tranche A-2
Term Loan Commitment Termination Date.  Such commitment fee shall be payable in
arrears (x) on the last day of each March, June, September and December (for the
three-month period (or portion thereof) ended on such day for which no payment
has been received) and (y) on the Tranche A-2 Term Loan Commitment Termination
Date (for the period ended on such date for which no payment has been received
pursuant to clause (x) above), and shall be computed for each day during such
period at a rate per annum equal to the Commitment Fee Rate in effect on such
day on the remaining Tranche A-2 Term Loan Commitments in effect on such day.

 

(iii)                               Notwithstanding the foregoing, the Borrower
shall not be obligated to pay any amounts to any Defaulting Lender pursuant to
this Section 4.1.

 


(B)                                 THE BORROWER AGREES TO PAY TO THE
ADMINISTRATIVE AGENT IN DOLLARS FOR THE ACCOUNT OF THE LENDERS PRO RATA ON THE
BASIS OF THEIR RESPECTIVE LETTER OF CREDIT EXPOSURE, A FEE IN RESPECT OF EACH
LETTER OF CREDIT (THE “LETTER OF CREDIT FEE”), FOR THE PERIOD FROM AND INCLUDING
THE DATE OF ISSUANCE OF SUCH LETTER OF CREDIT TO BUT EXCLUDING THE TERMINATION
DATE OF SUCH LETTER OF CREDIT COMPUTED AT THE PER ANNUM RATE FOR EACH DAY EQUAL
TO THE APPLICABLE LIBOR MARGIN FOR REVOLVING CREDIT LOANS MINUS 0.125% PER ANNUM
ON THE AVERAGE DAILY STATED AMOUNT OF SUCH LETTER OF CREDIT.  SUCH LETTER OF
CREDIT FEES SHALL BE DUE AND PAYABLE QUARTERLY IN ARREARS ON THE LAST DAY OF
EACH MARCH, JUNE, SEPTEMBER AND DECEMBER AND ON THE DATE UPON WHICH THE TOTAL
REVOLVING CREDIT COMMITMENT TERMINATES AND THE LETTERS OF CREDIT OUTSTANDING
SHALL HAVE BEEN REDUCED TO ZERO.


 


(C)                                  THE BORROWER AGREES TO PAY TO THE
ADMINISTRATIVE AGENT IN DOLLARS FOR THE ACCOUNT OF THE LETTER OF CREDIT ISSUER A
FEE IN RESPECT OF EACH LETTER OF CREDIT ISSUED BY IT (THE “FRONTING FEE”), FOR
THE PERIOD FROM AND INCLUDING THE DATE OF ISSUANCE OF SUCH LETTER OF CREDIT TO
BUT EXCLUDING THE TERMINATION DATE OF SUCH LETTER OF CREDIT, COMPUTED AT THE
RATE FOR EACH DAY EQUAL TO 0.125% PER ANNUM ON THE AVERAGE DAILY STATED AMOUNT
OF SUCH LETTER OF CREDIT.  SUCH FRONTING FEES SHALL BE DUE AND PAYABLE QUARTERLY
IN ARREARS ON THE LAST DAY OF EACH MARCH, JUNE, SEPTEMBER AND DECEMBER AND ON
THE DATE UPON WHICH THE TOTAL REVOLVING CREDIT COMMITMENT TERMINATES AND THE
LETTERS OF CREDIT OUTSTANDING SHALL HAVE BEEN REDUCED TO ZERO.

 

64

--------------------------------------------------------------------------------


 


(D)                                 THE BORROWER AGREES TO PAY DIRECTLY TO THE
LETTER OF CREDIT ISSUER IN DOLLARS UPON EACH ISSUANCE OF, DRAWING UNDER, AND/OR
AMENDMENT OF, A LETTER OF CREDIT ISSUED BY IT SUCH AMOUNT AS THE LETTER OF
CREDIT ISSUER AND THE BORROWER SHALL HAVE AGREED UPON FOR ISSUANCES OF, DRAWINGS
UNDER OR AMENDMENTS OF, LETTERS OF CREDIT ISSUED BY IT.


 

4.2.                              Voluntary Reduction of Revolving Credit
Commitments.  Upon at least one Business Day’s prior written notice (or
telephonic notice promptly confirmed in writing) to the Administrative Agent at
the Administrative Agent’s Office (which notice the Administrative Agent shall
promptly transmit to each of the Lenders), the Borrower (on behalf of itself)
shall have the right, without premium or penalty, on any day, permanently to
terminate or reduce the Revolving Credit Commitments in whole or in part,
provided that (a) any such reduction shall apply proportionately and permanently
to reduce the Revolving Credit Commitment of each of the Lenders, (b) any
partial reduction pursuant to this Section 4.2 shall be in the amount of at
least $5,000,000 and (c) after giving effect to such termination or reduction
and to any prepayments of the Loans made on the date thereof in accordance with
this Agreement, the aggregate amount of the Lenders’ Revolving Credit Exposures
shall not exceed the Total Revolving Credit Commitment.

 

4.3.                              Mandatory Termination of Commitments.  (a) (i)
(x) The Tranche A-1 Term Loan Commitments shall terminate at 5:00 p.m. (New York
City time) on the Closing Date and (y) the Tranche A-2 Term Loan Commitments
shall terminate at 5:00 p.m. (New York City time) on the Tranche A-2 Term Loan
Commitment Termination Date.

 

(ii)                                  The Tranche B Term Loan Commitments shall
terminate at 5:00 p.m. (New York City time) on the Closing Date.

 


(B)                                 THE TOTAL REVOLVING CREDIT COMMITMENT SHALL
TERMINATE AT 5:00 P.M. (NEW YORK CITY TIME) ON THE REVOLVING CREDIT MATURITY
DATE.


 


(C)                                  THE SWINGLINE COMMITMENT SHALL TERMINATE AT
5:00 P.M. (NEW YORK CITY TIME) ON THE SWINGLINE MATURITY DATE.


 


(D)                                 THE NEW TRANCHE B TERM LOAN COMMITMENT FOR
ANY SERIES SHALL TERMINATE AT 5:00 P.M. (NEW YORK CITY TIME) ON THE INCREASED
AMOUNT DATE FOR SUCH SERIES.


 


(E)                                  IF ANY PREPAYMENT OF TERM LOANS WOULD
OTHERWISE BE REQUIRED PURSUANT TO SECTION 5.2(A) BUT CANNOT BE MADE BECAUSE
THERE ARE NO TERM LOANS OUTSTANDING, OR BECAUSE THE AMOUNT OF THE REQUIRED
PREPAYMENT EXCEEDS THE OUTSTANDING AMOUNT OF TERM LOANS, THEN, ON THE DATE THAT
SUCH PREPAYMENT IS REQUIRED, THE REVOLVING CREDIT COMMITMENTS SHALL BE
PERMANENTLY REDUCED BY AN AGGREGATE AMOUNT EQUAL TO THE AMOUNT OF THE REQUIRED
PREPAYMENT, OR THE EXCESS OF SUCH AMOUNT OVER THE OUTSTANDING AMOUNT OF TRANCHE
B TERM LOANS, AS THE CASE MAY BE, AND BORROWER SHALL COMPLY WITH SECTION 5.2(B)
AFTER GIVING EFFECT TO SUCH REDUCTION.


 


SECTION 5.                                PAYMENTS


 

5.1.                              Voluntary Prepayments.  The Borrower shall
have the right to prepay Term Loans, Revolving Credit Loans and Swingline Loans,
in each case, without premium or

 

65

--------------------------------------------------------------------------------


 

penalty, in whole or in part from time to time on the following terms and
conditions: (a) the Borrower shall give the Administrative Agent and at the
Administrative Agent’s Office written notice (or telephonic notice promptly
confirmed in writing) of its intent to make such prepayment, the amount of such
prepayment and (in the case of LIBOR Loans) the specific Borrowing(s) pursuant
to which made, which notice shall be given by the Borrower no later than (i) in
the case of Term Loans or Revolving Credit Loans, 10:00 a.m. (New York City
time) one Business Day prior to, or (ii) in the case of Swingline Loans, 10:00
a.m. (New York City time) on, the date of such prepayment and shall promptly be
transmitted by the Administrative Agent to each of the Lenders or the Swingline
Lender, as the case may be; (b) each partial prepayment of any Borrowing of Term
Loans or Revolving Credit Loans shall be in a multiple of $100,000 and in an
aggregate principal amount of at least $1,000,000 and each partial prepayment of
Swingline Loans shall be in a multiple of $10,000 and in an aggregate principal
amount of at least $100,000, provided that no partial prepayment of LIBOR Term
Loans or LIBOR Revolving Credit Loans made pursuant to a single Borrowing shall
reduce the outstanding LIBOR Term Loans or LIBOR Revolving Credit Loans made
pursuant to such Borrowing to an amount less than the Minimum Borrowing Amount
for LIBOR Term Loans or LIBOR Revolving Credit Loans and (c) any prepayment of
LIBOR Term Loans or LIBOR Revolving Credit Loans pursuant to this Section 5.1 on
any day other than the last day of an Interest Period applicable thereto shall
be subject to compliance by the Borrower with the applicable provisions of
Section 2.11.  Each prepayment in respect of any tranche of Term Loans pursuant
to this Section 5.1 shall be (a) applied to Term Loans in such manner as the
Borrower may determine and (b) applied to reduce Tranche A Repayment Amounts or
Tranche B Repayment Amounts, as the case may be, in such order as the Borrower
may determine.  At the Borrower’s election in connection with any prepayment
pursuant to this Section 5.1, such prepayment shall not be applied to any Term
Loan or Revolving Credit Loan of a Defaulting Lender.

 

5.2.                              Mandatory Prepayments.  (a)  Term Loan
Prepayments.  (i)  On each occasion that a Prepayment Event occurs, the Borrower
shall, within one Business Day after the occurrence of a Debt Incurrence
Prepayment Event and within five Business Days after the occurrence of any other
Prepayment Event, prepay, in accordance with paragraph (c) below, the principal
amount of Term Loans in an amount equal to 100% of the Net Cash Proceeds from
such Prepayment Event, provided that, that at the option of the Borrower, the
Net Cash Proceeds from any transaction permitted by Section 10.4(e) (including
pursuant to any securitization) may be applied to repay Revolving Credit Loans,
which repayment shall automatically result in the reduction of the Revolving
Credit Commitment of each Lender by an amount equal to the amount of the
Revolving Credit Loans prepaid to such Lender.

 

(ii)                                  Not later than the date that is ninety
days after the last day of any fiscal year (commencing with the fiscal year
ending December 31, 2005),  the Borrower shall prepay, in accordance with
paragraph (c) below, the principal of Term Loans in an amount equal to (x) 50%
of Excess Cash Flow for such fiscal year (provided such percentage shall be
reduced to 25% if the Consolidated Total Debt to Consolidated EBITDA Ratio as of
the end of such fiscal year is less than 5.25 to 1.00, and, provided further,
that such percentage shall be reduced to 0% if the Consolidated Total Debt to
Consolidated EBITDA Ratio as of the end of such fiscal year is less than 4.75 to
1.00), minus (y) the principal amount of Term Loans voluntarily prepaid pursuant
to Section 5.1 during such fiscal year.

 

66

--------------------------------------------------------------------------------


 

(iii)                               Not later than the date that is sixty-five
(65) days after the Closing Date, the Borrower shall prepay, in accordance with
paragraph (c) below, the principal amount of Tranche A-1 Term Loans in an amount
equal to the 2005 Unpaid Refinancing Amount as of the date of such prepayment,
plus all accrued and unpaid interest thereon.

 

(iv)                              Not later than the date that is thirty (30)
days after the Closing Date, the Borrower shall prepay, in accordance with
paragraph (c) below, the principal amount of Tranche A-1 Term Loans or, at its
option, to the extent outstanding on such date, Tranche A-2 Term Loans, in an
amount equal to the 2012 Unpaid Refinancing Amount, plus all accrued and unpaid
interest thereon.

 


(B)                                 REPAYMENT OF REVOLVING CREDIT LOANS.  IF ON
ANY DATE THE AGGREGATE AMOUNT OF THE LENDERS’ REVOLVING CREDIT EXPOSURES (ALL
THE FOREGOING, COLLECTIVELY, THE “AGGREGATE REVOLVING CREDIT OUTSTANDINGS”)
EXCEEDS 100% OF THE TOTAL REVOLVING CREDIT COMMITMENT AS THEN IN EFFECT, THE
BORROWER SHALL FORTHWITH REPAY ON SUCH DATE THE PRINCIPAL AMOUNT OF SWINGLINE
LOANS AND, AFTER ALL SWINGLINE LOANS HAVE BEEN PAID IN FULL, REVOLVING CREDIT
LOANS IN AN AMOUNT EQUAL TO SUCH EXCESS.  IF, AFTER GIVING EFFECT TO THE
PREPAYMENT OF ALL OUTSTANDING SWINGLINE LOANS AND REVOLVING CREDIT LOANS, THE
AGGREGATE REVOLVING CREDIT OUTSTANDINGS EXCEED THE TOTAL REVOLVING CREDIT
COMMITMENT THEN IN EFFECT, THE BORROWER SHALL PAY TO THE ADMINISTRATIVE AGENT AN
AMOUNT IN CASH EQUAL TO SUCH EXCESS AND THE ADMINISTRATIVE AGENT SHALL HOLD SUCH
PAYMENT FOR THE BENEFIT OF THE LENDERS AS SECURITY FOR THE OBLIGATIONS OF THE
BORROWER HEREUNDER (INCLUDING OBLIGATIONS IN RESPECT OF LETTERS OF CREDIT
OUTSTANDING) PURSUANT TO A CASH COLLATERAL AGREEMENT TO BE ENTERED INTO IN FORM
AND SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE AGENT (WHICH SHALL PERMIT
CERTAIN INVESTMENTS IN PERMITTED INVESTMENTS SATISFACTORY TO THE ADMINISTRATIVE
AGENT, UNTIL THE PROCEEDS ARE APPLIED TO THE SECURED OBLIGATIONS).


 


(C)                                  APPLICATION TO REPAYMENT AMOUNTS.  EACH
PREPAYMENT OF TERM LOANS REQUIRED BY SECTION 5.2(A)(I) OR (II) SHALL BE
INITIALLY ALLOCATED PRO RATA AMONG THE TRANCHE A TERM LOANS AND THE TRANCHE B
TERM LOANS AND SHALL BE APPLIED TO REDUCE THE APPLICABLE REPAYMENT AMOUNTS IN
SUCH ORDER AS THE BORROWER MAY DETERMINE UP TO AN AMOUNT EQUAL TO THE AGGREGATE
AMOUNT OF THE APPLICABLE REPAYMENT AMOUNTS REQUIRED TO BE MADE BY THE BORROWER
PURSUANT TO SECTION 2.5(B) AND (C) DURING THE TWO YEAR PERIOD IMMEDIATELY
FOLLOWING THE DATE OF THE PREPAYMENT (SUCH AMOUNT BEING, THE “AMORTIZATION
AMOUNT”), PROVIDED THAT TO THE EXTENT THAT THE AMOUNT OF THE PREPAYMENT EXCEEDS
THE AMORTIZATION AMOUNT, SUCH EXCESS SHALL BE APPLIED RATABLY TO REDUCE THE THEN
REMAINING REPAYMENT AMOUNTS UNDER SUCH CREDIT FACILITY.  WITH RESPECT TO EACH
SUCH PREPAYMENT, (I) THE BORROWER WILL, NOT LATER THAN THE DATE SPECIFIED IN
SECTION 5.2(A) FOR MAKING SUCH PREPAYMENT, GIVE THE ADMINISTRATIVE AGENT
TELEPHONIC NOTICE (PROMPTLY CONFIRMED IN WRITING) REQUESTING THAT THE
ADMINISTRATIVE AGENT PROVIDE NOTICE OF SUCH PREPAYMENT TO EACH TRANCHE A TERM
LOAN LENDER AND TRANCHE B TERM LOAN LENDER, (II) SO LONG AS ANY TRANCHE A TERM
LOANS ARE OUTSTANDING, EACH TRANCHE B TERM LOAN LENDER WILL HAVE THE RIGHT TO
REFUSE ANY SUCH PREPAYMENT BY GIVING WRITTEN NOTICE OF SUCH REFUSAL TO THE
BORROWER WITHIN FIFTEEN BUSINESS DAYS AFTER SUCH LENDER’S RECEIPT OF NOTICE FROM
THE ADMINISTRATIVE AGENT OF SUCH PREPAYMENT (AND THE BORROWER SHALL NOT PREPAY
ANY SUCH TRANCHE B TERM LOANS UNTIL THE DATE THAT IS SPECIFIED IN THE
IMMEDIATELY FOLLOWING CLAUSE), (III) THE BORROWER WILL MAKE ALL SUCH PREPAYMENTS
NOT SO REFUSED UPON THE EARLIER OF (X) SUCH FIFTEENTH BUSINESS DAY AND (Y) SUCH
TIME AS THE BORROWER HAS RECEIVED NOTICE FROM EACH LENDER THAT IT CONSENTS TO OR
REFUSES SUCH PREPAYMENT

 

67

--------------------------------------------------------------------------------


 


AND (IV) ANY PREPAYMENT SO REFUSED MAY BE RETAINED BY THE BORROWER, PROVIDED
THAT ANY PREPAYMENT SO REFUSED THAT RELATES TO NET CASH PROCEEDS FROM A DEBT
INCURRENCE PREPAYMENT EVENT IN RESPECT OF THE ISSUANCE OF PERMITTED ADDITIONAL
NOTES SHALL BE ALLOCATED TO THE THEN OUTSTANDING TRANCHE A TERM LOANS AND SHALL
BE APPLIED AS SET FORTH ABOVE IN THIS PARAGRAPH (C).


 


(D)                                 APPLICATION TO TERM LOANS.  WITH RESPECT TO
EACH PREPAYMENT OF TRANCHE A TERM LOANS AND TRANCHE B TERM LOANS REQUIRED BY
SECTION 5.2(A), THE BORROWER MAY DESIGNATE THE TYPES OF LOANS THAT ARE TO BE
PREPAID AND THE SPECIFIC BORROWING(S) PURSUANT TO WHICH MADE, PROVIDED THAT
(I) LIBOR TERM LOANS MAY BE DESIGNATED FOR PREPAYMENT PURSUANT TO THIS
SECTION 5.2 ONLY ON THE LAST DAY OF AN INTEREST PERIOD APPLICABLE THERETO UNLESS
ALL LIBOR TERM LOANS WITH INTEREST PERIODS ENDING ON SUCH DATE OF REQUIRED
PREPAYMENT AND ALL ABR LOANS HAVE BEEN PAID IN FULL; AND (II) LIBOR TERM LOANS
MADE PURSUANT TO A SINGLE BORROWING SHALL REDUCE THE OUTSTANDING TERM LOANS MADE
PURSUANT TO SUCH BORROWING TO AN AMOUNT LESS THAN THE MINIMUM BORROWING AMOUNT
FOR LIBOR LOANS SUCH BORROWING SHALL IMMEDIATELY BE CONVERTED INTO ABR LOANS. 
IN THE ABSENCE OF A DESIGNATION BY THE BORROWER AS DESCRIBED IN THE PRECEDING
SENTENCE, THE ADMINISTRATIVE AGENT SHALL, SUBJECT TO THE ABOVE, MAKE SUCH
DESIGNATION IN ITS REASONABLE DISCRETION WITH A VIEW, BUT NO OBLIGATION, TO
MINIMIZE BREAKAGE COSTS OWING UNDER SECTION 2.11.


 


(E)                                  APPLICATION TO REVOLVING CREDIT LOANS. 
WITH RESPECT TO EACH PREPAYMENT OF REVOLVING CREDIT LOANS ELECTED BY THE
BORROWER PURSUANT TO SECTION 5.2(A) OR REQUIRED BY SECTION 5.2(B), THE BORROWER
MAY DESIGNATE (I) THE TYPES OF LOANS THAT ARE TO BE PREPAID AND THE SPECIFIC
BORROWING(S) PURSUANT TO WHICH MADE AND (II) THE REVOLVING CREDIT LOANS TO BE
PREPAID, PROVIDED THAT (W) LIBOR REVOLVING CREDIT LOANS MAY BE DESIGNATED FOR
PREPAYMENT PURSUANT TO THIS SECTION 5.2 ONLY ON THE LAST DAY OF AN INTEREST
PERIOD APPLICABLE THERETO UNLESS ALL LIBOR LOANS WITH INTEREST PERIODS ENDING ON
SUCH DATE OF REQUIRED PREPAYMENT AND ALL ABR LOANS HAVE BEEN PAID IN FULL; (X)
IF ANY PREPAYMENT BY THE BORROWER OF LIBOR REVOLVING CREDIT LOANS MADE PURSUANT
TO A SINGLE BORROWING SHALL REDUCE THE OUTSTANDING REVOLVING CREDIT LOANS MADE
PURSUANT TO SUCH BORROWING TO AN AMOUNT LESS THAN THE MINIMUM BORROWING AMOUNT
FOR LIBOR REVOLVING CREDIT LOANS, SUCH BORROWING SHALL IMMEDIATELY BE CONVERTED
INTO ABR LOANS; (Y) EACH PREPAYMENT OF ANY LOANS MADE PURSUANT TO A BORROWING
SHALL BE APPLIED PRO RATA AMONG SUCH LOANS; AND (Z) NOTWITHSTANDING THE
PROVISIONS OF THE PRECEDING CLAUSE (Y), NO PREPAYMENT MADE PURSUANT TO
SECTION 5.2(A) OR SECTION 5.2(B) OF REVOLVING CREDIT LOANS SHALL BE APPLIED TO
THE REVOLVING CREDIT LOANS OF ANY DEFAULTING LENDER.  IN THE ABSENCE OF A
DESIGNATION BY THE BORROWER AS DESCRIBED IN THE PRECEDING SENTENCE, THE
ADMINISTRATIVE AGENT SHALL, SUBJECT TO THE ABOVE, MAKE SUCH DESIGNATION IN ITS
REASONABLE DISCRETION WITH A VIEW, BUT NO OBLIGATION, TO MINIMIZE BREAKAGE COSTS
OWING UNDER SECTION 2.11.


 


(F)                                    LIBOR INTEREST PERIODS.  IN LIEU OF
MAKING ANY PAYMENT PURSUANT TO THIS SECTION 5.2 IN RESPECT OF ANY LIBOR LOAN
OTHER THAN ON THE LAST DAY OF THE INTEREST PERIOD THEREFOR SO LONG AS NO DEFAULT
OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, THE BORROWER AT ITS
OPTION MAY DEPOSIT WITH THE ADMINISTRATIVE AGENT AN AMOUNT EQUAL TO THE AMOUNT
OF THE LIBOR LOAN TO BE PREPAID AND SUCH LIBOR LOAN SHALL BE REPAID ON THE LAST
DAY OF THE INTEREST PERIOD THEREFOR IN THE REQUIRED AMOUNT.  SUCH DEPOSIT SHALL
BE HELD BY THE ADMINISTRATIVE AGENT IN A CORPORATE TIME DEPOSIT ACCOUNT
ESTABLISHED ON TERMS REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT,
EARNING INTEREST AT THE THEN-CUSTOMARY RATE FOR ACCOUNTS OF SUCH TYPE.

 

68

--------------------------------------------------------------------------------


 


SUCH DEPOSIT SHALL CONSTITUTE CASH COLLATERAL FOR THE OBLIGATIONS, PROVIDED THAT
THE BORROWER MAY AT ANY TIME DIRECT THAT SUCH DEPOSIT BE APPLIED TO MAKE THE
APPLICABLE PAYMENT REQUIRED PURSUANT TO THIS SECTION 5.2.


 


(G)                                 MINIMUM AMOUNT.  NO PREPAYMENT SHALL BE
REQUIRED PURSUANT TO SECTION 5.2(A)(I) UNLESS AND UNTIL THE AMOUNT AT ANY TIME
OF NET CASH PROCEEDS FROM PREPAYMENT EVENTS REQUIRED TO BE APPLIED AT OR PRIOR
TO SUCH TIME PURSUANT TO SUCH SECTION AND NOT YET APPLIED AT OR PRIOR TO SUCH
TIME TO PREPAY TERM LOANS PURSUANT TO SUCH SECTION EXCEEDS $25,000,000 IN THE
AGGREGATE FOR ALL SUCH PREPAYMENT EVENTS.


 


(H)                                 FOREIGN ASSET SALES.  NOTWITHSTANDING ANY
OTHER PROVISIONS OF THIS SECTION 5.2, (I) TO THE EXTENT THAT ANY OF OR ALL THE
NET CASH PROCEEDS OF ANY ASSET SALE BY A RESTRICTED FOREIGN SUBSIDIARY GIVING
RISE TO AN ASSET SALE PREPAYMENT EVENT (A “FOREIGN ASSET SALE”) OR EXCESS CASH
FLOW ARE PROHIBITED OR DELAYED BY APPLICABLE LOCAL LAW FROM BEING REPATRIATED TO
THE UNITED STATES, THE PORTION OF SUCH NET CASH PROCEEDS OR EXCESS CASH FLOW SO
AFFECTED WILL NOT BE REQUIRED TO BE APPLIED TO REPAY TERM LOANS AT THE TIMES
PROVIDED IN THIS SECTION 5.2 BUT MAY BE RETAINED BY THE APPLICABLE RESTRICTED
FOREIGN SUBSIDIARY SO LONG, BUT ONLY SO LONG, AS THE APPLICABLE LOCAL LAW WILL
NOT PERMIT REPATRIATION TO THE UNITED STATES (THE BORROWER HEREBY AGREEING TO
CAUSE THE APPLICABLE RESTRICTED FOREIGN SUBSIDIARY TO PROMPTLY TAKE ALL ACTIONS
REQUIRED BY THE APPLICABLE LOCAL LAW TO PERMIT SUCH REPATRIATION), AND ONCE SUCH
REPATRIATION OF ANY OF SUCH AFFECTED NET CASH PROCEEDS OR EXCESS CASH FLOW IS
PERMITTED UNDER THE APPLICABLE LOCAL LAW, SUCH REPATRIATION WILL BE IMMEDIATELY
EFFECTED AND SUCH REPATRIATED NET CASH PROCEEDS OR EXCESS CASH FLOW WILL BE
PROMPTLY (AND IN ANY EVENT NOT LATER THAN TWO BUSINESS DAYS AFTER SUCH
REPATRIATION) APPLIED (NET OF ADDITIONAL TAXES PAYABLE OR RESERVED AGAINST AS A
RESULT THEREOF) TO THE REPAYMENT OF THE TERM LOANS PURSUANT TO THIS SECTION 5.2
AND (II) TO THE EXTENT THAT THE BORROWER HAS DETERMINED IN GOOD FAITH THAT
REPATRIATION OF ANY OF OR ALL THE NET CASH PROCEEDS OF ANY FOREIGN ASSET SALE OR
EXCESS CASH FLOW WOULD HAVE A MATERIAL ADVERSE TAX COST CONSEQUENCE WITH RESPECT
TO SUCH NET CASH PROCEEDS OR EXCESS CASH FLOW, THE NET CASH PROCEEDS OR EXCESS
CASH FLOW SO AFFECTED MAY BE RETAINED BY THE APPLICABLE RESTRICTED FOREIGN
SUBSIDIARY, PROVIDED THAT, IN THE CASE OF THIS CLAUSE (II), ON OR BEFORE THE
DATE ON WHICH ANY NET CASH PROCEEDS SO RETAINED WOULD OTHERWISE HAVE BEEN
REQUIRED TO BE APPLIED TO REINVESTMENTS OR PREPAYMENTS PURSUANT TO
SECTION 5.2(A) (OR SUCH EXCESS CASH FLOW WOULD HAVE BEEN SO REQUIRED IF IT WERE
NET CASH PROCEEDS), (X) THE BORROWER APPLIES AN AMOUNT EQUAL TO SUCH NET CASH
PROCEEDS OR EXCESS CASH FLOW TO SUCH REINVESTMENTS OR PREPAYMENTS AS IF SUCH NET
CASH PROCEEDS OR EXCESS CASH FLOW HAD BEEN RECEIVED BY THE BORROWER RATHER THAN
SUCH RESTRICTED FOREIGN SUBSIDIARY, LESS THE AMOUNT OF ADDITIONAL TAXES THAT
WOULD HAVE BEEN PAYABLE OR RESERVED AGAINST IF SUCH NET CASH PROCEEDS OR EXCESS
CASH FLOW HAD BEEN REPATRIATED (OR, IF LESS, THE NET CASH PROCEEDS OR EXCESS
CASH FLOW THAT WOULD BE CALCULATED IF RECEIVED BY SUCH FOREIGN SUBSIDIARY) OR
(Y) SUCH NET CASH PROCEEDS OR EXCESS CASH FLOW ARE APPLIED TO THE REPAYMENT OF
INDEBTEDNESS OF A RESTRICTED FOREIGN SUBSIDIARY.


 

5.3.                              Method and Place of Payment.  (a)  Except as
otherwise specifically provided herein, all payments under this Agreement shall
be made by the Borrower, without set-off, counterclaim or deduction of any kind,
to the Administrative Agent for the ratable account of the Lenders entitled
thereto, the Letter of Credit Issuer or the Swingline Lender, as the case may
be, not later than 12:00 Noon (New York City time) on the date when due and
shall be made in

 

69

--------------------------------------------------------------------------------

 

 

immediately available funds at the Administrative Agent’s Office or at such
other office as the Administrative Agent shall specify for such purpose by
notice to the Borrower, it being understood that written or facsimile notice by
the Borrower to the Administrative Agent to make a payment from the funds in the
Borrower’s account at the Administrative Agent’s Office shall constitute the
making of such payment to the extent of such funds held in such account.  All
payments under each Credit Document (whether of principal, interest or
otherwise) shall be made in Dollars.  The Administrative Agent will thereafter
cause to be distributed on the same day (if payment was actually received by the
Administrative Agent prior to 2:00 p.m. (New York City time) on such day) like
funds relating to the payment of principal or interest or Fees ratably to the
Lenders entitled thereto.

 

(b)           Any payments under this Agreement that are made later than
2:00 p.m. (New York City time) shall be deemed to have been made on the next
succeeding Business Day.  Whenever any payment to be made hereunder shall be
stated to be due on a day that is not a Business Day, the due date thereof shall
be extended to the next succeeding Business Day and, with respect to payments of
principal, interest shall be payable during such extension at the applicable
rate in effect immediately prior to such extension.

 

5.4.          Net Payments.  (a)  Any and all payments made by or on behalf of
the Borrower or any Guarantor under this Agreement or any other Credit Document
shall be made free and clear of, and without deduction or withholding for or on
account of, any Indemnified Taxes; provided that if Borrower or any Guarantor
shall be required by law to deduct or withhold any Indemnified Taxes from such
payments, then (i) the sum payable shall be increased as necessary so that after
making all required deductions and withholdings (including deductions or
withholdings applicable to additional sums payable under this Section 5.4) the
Administrative Agent or any Lender, as the case may be, receives an amount equal
to the sum it would have received had no such deductions or withholdings been
made, (ii) Borrower or any Guarantor shall make such deductions or withholdings
and (iii) Borrower or any Guarantor shall pay the full amount deducted or
withheld to the relevant Governmental Authority in accordance with applicable
law.  Whenever any Indemnified Taxes are payable by the Borrower, as promptly as
possible thereafter, the Borrower shall send to the Administrative Agent for its
own account or for the account of such Lender, as the case may be, a certified
copy of an original official receipt (or other evidence acceptable to such
Lender, acting reasonably) received by the Borrower showing payment thereof.

 

(b)           Borrower shall pay and shall indemnify and hold harmless the
Administrative Agent and each Lender (whether or not such Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority)
with regard to any Other Taxes.

 

(c)           Borrower shall indemnify and hold harmless the Administrative
Agent and each Lender within 15 Business Days after written demand therefor, for
the full amount of any Indemnified Taxes imposed on the Administrative Agent or
such Lender as the case may be, on or with respect to any payment by or on
account of any obligation of Borrower or any Guarantor hereunder or under any
other Credit Document (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 5.4) and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly

 

70

--------------------------------------------------------------------------------


 

or legally imposed or asserted by the relevant Governmental Authority.  A
certificate as to the amount of such payment or liability delivered to Borrower
by a Lender or by the Administrative Agent on its own behalf or on behalf of a
Lender shall be conclusive absent manifest error.

 

(d)           Each Non-U.S. Lender shall to the extent it is legally entitled to
do so:

 

(I)            DELIVER TO THE BORROWER AND THE ADMINISTRATIVE AGENT TWO COPIES
OF EITHER (X) IN THE CASE OF A NON-U.S. LENDER CLAIMING EXEMPTION FROM U.S.
FEDERAL WITHHOLDING TAX UNDER SECTION 871(H) OR 881(C) OF THE CODE WITH RESPECT
TO PAYMENTS OF “PORTFOLIO INTEREST”, UNITED STATES INTERNAL REVENUE SERVICE
FORM W-8BEN (TOGETHER WITH A CERTIFICATE REPRESENTING THAT SUCH NON-U.S. LENDER
IS NOT A BANK FOR PURPOSES OF SECTION 881(C) OF THE CODE, IS NOT A 10-PERCENT
SHAREHOLDER (WITHIN THE MEANING OF SECTION 871(H)(3)(B) OF THE CODE) OF THE
BORROWER AND IS NOT A CONTROLLED FOREIGN CORPORATION RELATED TO THE BORROWER
(WITHIN THE MEANING OF SECTION 864(D)(4) OF THE CODE)), OR (Y) INTERNAL REVENUE
SERVICE FORM W-8BEN OR FORM W-8ECI, IN EACH CASE PROPERLY COMPLETED AND DULY
EXECUTED BY SUCH NON-U.S. LENDER CLAIMING COMPLETE EXEMPTION FROM, OR REDUCED
RATE OF, U.S. FEDERAL WITHHOLDING TAX ON PAYMENTS BY THE BORROWER UNDER THIS
AGREEMENT; AND

 

(II)           DELIVER TO THE BORROWER AND THE ADMINISTRATIVE AGENT TWO FURTHER
COPIES OF ANY SUCH FORM OR CERTIFICATION (OR ANY APPLICABLE SUCCESSOR FORM) ON
OR BEFORE THE DATE THAT ANY SUCH FORM OR CERTIFICATION EXPIRES OR BECOMES
OBSOLETE AND AFTER THE OCCURRENCE OF ANY EVENT REQUIRING A CHANGE IN THE MOST
RECENT FORM PREVIOUSLY DELIVERED BY IT TO THE BORROWER;

 

unless in any such case any Change in Law has occurred prior to the date on
which any such delivery would otherwise be required that renders any such form
inapplicable or would prevent such Lender from duly completing and delivering
any such form with respect to it and such Lender so advises the Borrower and the
Administrative Agent.  Each Person that shall become a Participant pursuant to
Section 13.6 or a Lender pursuant to Section 13.6 shall, upon the effectiveness
of the related transfer, be required to provide all the forms and statements
required pursuant to this Section 5.4(d), provided that in the case of a
Participant such Participant shall furnish all such required forms and
statements to the Lender from which the related participation shall have been
purchased.

 

(e)           If the Borrower determines in good faith that a reasonable basis
exists for contesting any taxes for which indemnification has been demanded
hereunder, the relevant Lender or the Administrative Agent, as applicable, shall
cooperate with the Borrower in challenging such taxes at the Borrower’s expense
if so requested by the Borrower.  If any Lender or the Administrative Agent, as
applicable, receives a refund of a tax for which a payment has been made by the
Borrower pursuant to this Agreement, which refund in the good faith judgment of
such Lender or Administrative Agent, as the case may be, is attributable to such
payment made by the Borrower, then the Lender or the Administrative Agent, as
the case may be, shall reimburse the Borrower for such amount (together with any
interest received thereon) as the Lender or Administrative Agent, as the case
may be, determines to be the proportion of the refund as will leave it, after
such reimbursement, in no better or worse position (taking into account expenses
or any taxes imposed on the refund) than it would have been in if the payment
had not been required.  A Lender or Administrative Agent shall claim any refund
that it determines is

 

71

--------------------------------------------------------------------------------


 

available to it, unless it concludes in its reasonable discretion that it would
be adversely affected by making such a claim.  Neither the Lender nor the
Administrative Agent shall be obliged to disclose any information regarding its
tax affairs or computations to the Borrower in connection with this
paragraph (e) or any other provision of this Section 5.4.

 

(f)            The agreements in this Section 5.4 shall survive the termination
of this Agreement and the payment of the Loans and all other amounts payable
hereunder.

 

5.5.          Computations of Interest and Fees.  (a)  Interest on LIBOR Loans
and, except as provided in the next succeeding sentence, ABR Loans shall be
calculated on the basis of a 360-day year for the actual days elapsed.  Interest
on ABR Loans in respect of which the rate of interest is calculated on the basis
of the Prime Rate and interest on overdue interest shall be calculated on the
basis of a 365- (or 366-, as the case may be) day year for the actual days
elapsed.

 

(b)           Fees and Letters of Credit Outstanding shall be calculated on the
basis of a 365- (or 366-, as the case may be) day year for the actual days
elapsed.

 

5.6.          Limit on Rate of Interest.

 

(a)           No Payment shall exceed Lawful Rate.  Notwithstanding any other
term of this Agreement, the Borrower shall not be obliged to pay any interest or
other amounts under or in connection with this Agreement in excess of the amount
or rate permitted under or consistent with any applicable law, rule or
regulation.

 

(b)           Payment at Highest Lawful Rate.  If the Borrower is not obliged to
make a payment which it would otherwise be required to make, as a result of
Section 5.6(a), the Borrower shall make such payment to the maximum extent
permitted by or consistent with applicable laws, rules and regulations.

 

(c)           Adjustment if any Payment exceeds Lawful Rate.  If any provision
of this Agreement or any of the other Credit Documents would obligate the
Borrower to make any payment of interest or other amount payable to any Lender
in an amount or calculated at a rate which would be prohibited by any applicable
law, rule or regulation, then notwithstanding such provision, such amount or
rate shall be deemed to have been adjusted with retroactive effect to the
maximum amount or rate of interest, as the case may be, as would not be so
prohibited by law, such adjustment to be effected, to the extent necessary, by
reducing the amount or rate of interest required to be paid by the Borrower to
the affected Lender under Section 2.8.

 

Notwithstanding the foregoing, and after giving effect to all adjustments
contemplated thereby, if any Lender shall have received from the Borrower an
amount in excess of the maximum permitted by any applicable law, rule or
regulation, then the Borrower shall be entitled, by notice in writing to the
Administrative Agent to obtain reimbursement from that Lender in an amount equal
to such excess, and pending such reimbursement, such amount shall be deemed to
be an amount payable by that Lender to the Borrower.

 

72

--------------------------------------------------------------------------------


 


SECTION 6.           CONDITIONS PRECEDENT TO INITIAL BORROWING


 

The initial Borrowing under this Agreement is subject to the satisfaction of the
following conditions precedent, except as otherwise agreed between the Borrower
and the Administrative Agent.

 

6.1.          Credit Documents.  The Administrative Agent, or Collateral Trustee
(as applicable), shall have received:

 

(a)           this Agreement, executed and delivered by a duly authorized
officer of the Borrower and each Lender;

 

(b)           the Guarantee, executed and delivered by a duly authorized officer
of each Guarantor;

 

(c)           the Lender Pledge Agreement, executed and delivered by a duly
authorized officer of each pledgor party thereto;

 

(d)           the Shared Pledge Agreement, executed and delivered by a duly
authorized officer of each pledgor party thereto;

 

(e)           the Lender Security Agreement, executed and delivered by a duly
authorized officer of each grantor party thereto;

 

(f)            the Shared Security Agreement, executed and delivered by a duly
authorized officer of each grantor party thereto;

 

(g)           the Intercreditor and Collateral Trust Agreement, executed and
delivered by a duly authorized officer of each pledge party thereto; and

 

(h)           a Mortgage in respect of each Mortgaged Property to be Mortgaged
on the Closing Date, executed and delivered by a duly authorized officer of each
mortgagor party thereto.

 

6.2.          Collateral.  (a)  All outstanding equity interests in whatever
form of the Borrower and each Restricted Subsidiary directly owned by or on
behalf of any Credit Party shall have been pledged pursuant to the Pledge
Agreements (except that the Borrower and its Restricted Subsidiaries shall not
be required to pledge more than 65% of the outstanding voting equity interests
of any Restricted Foreign Subsidiary) and the Administrative Agent or the
Collateral Trustee, as applicable, shall have received all certificates
representing securities pledged under the Pledge Agreements to the extent
certificated, accompanied by instruments of transfer and undated stock powers
endorsed in blank.

 

(b)           All Indebtedness for borrowed money in excess of $1,000,000 of the
Borrower and each Subsidiary that is owing to any Credit Party shall be
evidenced by one or more global promissory notes and shall have been pledged
pursuant to the Pledge Agreements, and the

 

73

--------------------------------------------------------------------------------


 

Administrative Agent or the Collateral Trustee, as applicable, shall have
received all such promissory notes, together with instruments of transfer with
respect thereto endorsed in blank.

 

(c)           All documents and instruments, including Uniform Commercial Code
or other applicable personal property and fixture security financing statements,
required by law or reasonably requested by the Administrative Agent or
Collateral Trustee, as applicable, to be filed, registered or recorded to create
the Liens intended to be created by the Security Agreements and perfect such
Liens to the extent required by, and with the priority required by, the Security
Agreements and each Mortgage, as applicable, shall have been filed, registered
or recorded or delivered to the Administrative Agent for filing, registration or
recording.

 

(d)           The Collateral Trustee shall have received, in respect of each
Mortgaged Property owned by the Borrower or a Subsidiary Guarantor:  a policy or
policies of title insurance issued by a nationally recognized title insurance
company insuring the Lien of each Mortgage as a valid first Lien on the
Mortgaged Property described therein, free of any other Liens except as
expressly permitted by Section 10.2 or the Collateral Trustee, together with
such endorsements, coinsurance and reinsurance as the Collateral Trustee may
reasonably request.

 

(e)           The Borrower shall deliver to each of the Administrative Agent and
the Collateral Trustee a completed Perfection Certificate, executed and
delivered by an Authorized Officer and the chief legal officer of the Borrower,
together with all attachments contemplated thereby.

 

6.3.          Legal Opinions.  The Administrative Agent shall have received the
executed legal opinions of (a) Simpson Thacher & Bartlett LLP, special New York
counsel to the Borrower, substantially in the form of Exhibit I-1, (b) James
Cuminale, General Counsel to the Borrower substantially in the form of Exhibit
I-2, (c) Goldberg, Godles, Wiener & Wright, special communications counsel for
the Borrower, substantially in the form of Exhibit I-3, (d) local counsel to the
Borrower in certain jurisdictions as may be reasonably requested by the
Administrative Agent, substantially in the form of Exhibit I-4 and (e) Milbank,
Tweed, Hadley & McCloy LLP, special Satellite Counsel to the Lenders,
substantially in the form of Exhibit I-5.  The Borrower, the other Credit
Parties and the Administrative Agent hereby instruct such counsel to deliver
such legal opinions.

 

6.4.          No Default.  After giving effect to the Borrowings on the Closing
Date and the other transactions contemplated hereby, no Default or Event of
Default has occurred and is continuing.

 

6.5.          Senior Notes.  The Borrower shall have received gross proceeds of
up to $1,010,000,000 (or such lesser amount sufficient, together with the Equity
Investments and the proceeds generated hereunder, to consummate the
Transactions) from the issuance of Senior Notes under the Senior Note Indenture
in a Rule 144A or other private placement (the terms and conditions of the
Senior Notes (including, but not limited to, subordination, maturity, covenants,
events of default, remedies, redemption and prepayment events) shall be
reasonably satisfactory to the Agents).

 

74

--------------------------------------------------------------------------------


 

6.6.          Equity Investments.  The Equity Investments shall have been
irrevocably committed to the payment of a portion of the Transactions on terms
and conditions and pursuant to documentation reasonably acceptable to the
Administrative Agent.

 

6.7.          Closing Certificates.  The Administrative Agent shall have
received a certificate of each Credit Party, dated the Closing Date,
substantially in the form of Exhibit J, with appropriate insertions, executed by
the President or any Vice President and the Secretary or any Assistant Secretary
of such Credit Party, and attaching the documents referred to in Sections 6.8
and 6.9.

 

6.8.          Corporate Proceedings of Each Credit Party.  The Administrative
Agent shall have received a copy of the resolutions, in form and substance
satisfactory to the Administrative Agent, of the board of directors of each
Credit Party (or a duly authorized committee thereof) authorizing (a) the
execution, delivery and performance of the Credit Documents (and any agreements
relating thereto) to which it is a party and (b) in the case of the Borrower,
the extensions of credit contemplated hereunder.

 

6.9.          Corporate Documents.  The Administrative Agent shall have received
true and complete copies of the certificate of incorporation and by-laws (or
equivalent organizational documents) of each Credit Party.

 

6.10.        Fees.  The Lenders shall have received the fees in the amounts
previously agreed in writing by the Agents and such Lenders to be received on
the Closing Date and all expenses (including the reasonable fees, disbursements
and other charges of counsel) for which invoices have been presented on or prior
to the Closing Date shall have been paid.

 

6.11.        Representations and Warranties.  On the Closing Date, the
representations and warranties made by the Borrower in Section 8, as they relate
to the Credit Parties at such time, shall be true and correct in all material
respects.

 

6.12.        Related Agreements.  Administrative Agent shall have received a
fully executed or conformed copy of the Acquisition Agreement which shall be in
full force and effect and in form and substance reasonably satisfactory to the
Agents.

 

6.13.        Solvency Certificate.  On the Closing Date, Administrative Agent
shall have received a certificate from the chief financial officer of the
Borrower in form, scope and substance satisfactory to Administrative Agent, with
appropriate attachments and demonstrating that after giving effect to the
consummation of the Transactions, the Borrower on a consolidated basis with its
Subsidiaries is Solvent.

 

6.14.        Governmental Authorizations and Consents.  Each Credit Party shall
have obtained all approval and authorizations of Governmental Authorities
(including, without limitation, the FCC) and all consents of other Persons, in
each case that are necessary in connection with the Transactions and the
execution and delivery of the Credit Documents and each of the foregoing shall
be in full force and effect.  All applicable waiting periods shall have expired
without any action being taken or threatened by any competent authority which
would restrain, prevent or otherwise impose adverse conditions on the
transactions contemplated by the Acquisition

 

75

--------------------------------------------------------------------------------


 

and the Credit Documents and no action, request for stay, petition for review or
rehearing, reconsideration, or appeal with respect to any of the foregoing shall
be pending, and the time for any applicable agency to take action to set aside
its consent on its own motion shall have expired.

 

6.15.        Financial Statements.  Lenders shall have received not later than
45 days prior to the Closing Date from the Borrower (i) the Historical Financial
Statements and (ii) to the extent reasonably available, unaudited consolidated
and consolidating balance sheets and related statements of income, stockholders’
equity and cash flows of the Borrower for each completed fiscal quarter since
the date of the most recent audited financial statements included in such
Historical Financial Statements which financial statements shall be in form and
substance satisfactory to Administrative Agent.

 

6.16.        Acquisition.  Concurrently with the initial Credit Event made
hereunder, the Acquisition shall have been consummated on terms and conditions
reasonably satisfactory to the Agents and all amounts outstanding and
commitments to lend under the 364-day Facility shall have been terminated and
all liens in respect of amounts due under the 364-day Facility shall have been
released or arrangements for such release reasonably satisfactory to the
Administrative Agent shall have been made.

 

6.17.        Insurance.  Certificates of insurance evidencing the existence of
all insurance required to be maintained by the Borrower pursuant to Section 9.3
and, if applicable, the designation of the Administrative Agent and the
Collateral Trustee, as applicable, as an additional insured and loss payee as
its interest may appear thereunder, or solely as the additional insured, as the
case may be, thereunder, such certificates to be in such form and contain such
information as is specified in Section 9.3 (provided that if such endorsement as
additional insured cannot be delivered by the Closing Date, the Administrative
Agent may consent to such endorsement being delivered at such later date as it
deems appropriate in the circumstances).  In addition, the Borrower shall have
delivered (i) a certificate of an Authorized Officer of the Borrower setting
forth the insurance obtained by it in accordance with the requirements of
Section 9.3 and stating that such insurance is in full force and effect and that
all premiums then due and payable thereon have been paid and (ii) a written
report, dated reasonably near the date the Loans are being made, of Marsh USA,
Inc., or any other firm of independent insurance brokers of nationally
recognized standing, as to Launch Insurance and In-Orbit Insurance and stating
that such Insurance is in compliance with the provisions of Section 9.3.

 

6.18.        Pro Forma Financial Statements.  The Administrative Agent shall
have received a pro forma consolidated balance sheet of Borrower as of the
Closing Date, after giving effect to the Transactions, together with a
certificate of the chief financial officer of Borrower to the effect that such
statements accurately present the pro forma financial position of Borrower and
its subsidiaries in accordance with GAAP.

 

6.19.        Existing Indebtedness.  (a)  The Requisite Consents (as defined in
the Tender Offer relating to the Existing Senior Notes) shall have been
obtained, the supplemental indenture shall have been executed and delivered by
the parties thereto and the Borrower shall have accepted for payment all
Existing Senior Notes validly tendered pursuant to the Tender Offer.

 

76

--------------------------------------------------------------------------------


 

(b)           The Existing Credit Agreement and 364-day Facility shall have been
repaid and all commitments thereunder terminated.

 


SECTION 7.           CONDITIONS PRECEDENT TO ALL CREDIT EVENTS

 

The agreement of each Lender to make any Loan requested to be made by it on any
date (excluding Mandatory Borrowings) and the obligation of the Letter of Credit
Issuer to issue Letters of Credit on any date is subject to the satisfaction of
the following conditions precedent:

 

7.1.          No Default; Representations and Warranties.  At the time of each
Credit Event and also after giving effect thereto (a) no Default or Event of
Default shall have occurred and be continuing and (b) all representations and
warranties made by any Credit Party contained herein or in the other Credit
Documents shall be true and correct in all material respects with the same
effect as though such representations and warranties had been made on and as of
the date of such Credit Event (except where such representations and warranties
expressly relate to an earlier date, in which case such representations and
warranties shall have been true and correct in all material respects as of such
earlier date).

 

7.2.          Notice of Borrowing; Letter of Credit Request.  (a)  Prior to the
making of each Term Loan, each Revolving Credit Loan (other than any Revolving
Credit Loan made pursuant to Section 3.4(a)) and each Swingline Loan, the
Administrative Agent shall have received a Notice of Borrowing (whether in
writing or by telephone) meeting the requirements of Section 2.3.

 

(b)           Prior to the issuance of each Letter of Credit, the Administrative
Agent and the Letter of Credit Issuer shall have received a Letter of Credit
Request meeting the requirements of Section 3.2(a).

 

The acceptance of the benefits of each Credit Event shall constitute a
representation and warranty by each Credit Party to each of the Lenders that all
the applicable conditions specified above exist as of that time.

 


SECTION 8.           REPRESENTATIONS, WARRANTIES AND AGREEMENTS

 

In order to induce the Lenders to enter into this Agreement, to make the Loans
and issue or participate in Letters of Credit as provided for herein, the
Borrower makes the following representations and warranties to, and agreements
with, the Lenders, all of which shall survive the execution and delivery of this
Agreement and the making of the Loans and the issuance of the Letters of Credit:

 

8.1.          Corporate Status.  The Borrower and each Material Subsidiary (a)
is a duly organized and validly existing corporation or other entity in good
standing under the laws of the jurisdiction of its organization and has the
corporate or other organizational power and authority to own its property and
assets and to transact the business in which it is engaged and (b) has duly
qualified and is authorized to do business and is in good standing in all
jurisdictions

 

77

--------------------------------------------------------------------------------


 

where it is required to be so qualified, except where the failure to be so
qualified could not reasonably be expected to result in a Material Adverse
Effect.

 

8.2.          Corporate Power and Authority.  Each Credit Party has the
corporate or other organizational power and authority to execute, deliver and
carry out the terms and provisions of the Credit Documents to which it is a
party and has taken all necessary corporate or other organizational action to
authorize the execution, delivery and performance of the Credit Documents to
which it is a party.  Each Credit Party has duly executed and delivered each
Credit Document to which it is a party and each such Credit Document constitutes
the legal, valid and binding obligation of such Credit Party enforceable in
accordance with its terms, except as the enforceability thereof may be limited
by bankruptcy, insolvency or similar laws affecting creditors’ rights generally
and subject to general principles of equity.

 

8.3.          No Violation.  Neither the execution, delivery or performance by
any Credit Party of the Credit Documents to which it is a party nor compliance
with the terms and provisions thereof nor the consummation of the Acquisition
and the other transactions contemplated hereby or thereby will (a) contravene
any applicable provision of any material law, statute, rule, regulation, order,
writ, injunction or decree of any court or governmental instrumentality,
(b) result in any breach of any of the terms, covenants, conditions or
provisions of, or constitute a default under, or result in the creation or
imposition of (or the obligation to create or impose) any Lien upon any of the
property or assets of the Borrower or any of the Restricted Subsidiaries (other
than Liens created under (x) the Senior 1998 Notes Indenture and (y) the Credit
Documents) pursuant to, the terms of any material indenture (including the
Senior Note Indenture), loan agreement, lease agreement, mortgage, deed of
trust, agreement or other material instrument to which the Borrower or any of
the Restricted Subsidiaries is a party or by which it or any of its property or
assets is bound or (c) violate any provision of the certificate of
incorporation, by-laws or other constitutional documents of the Borrower or any
of the Restricted Subsidiaries.

 

8.4.          Litigation.  There are no actions, suits or proceedings (including
Environmental Claims) pending or, to the knowledge of the Borrower, threatened
with respect to the Borrower or any of its Subsidiaries that could reasonably be
expected to result in a Material Adverse Effect or a Material Adverse Change.

 

8.5.          Margin Regulations.  Neither the making of any Loan hereunder nor
the use of the proceeds thereof will violate the provisions of Regulation T, U
or X of the Board.

 

8.6.          Governmental Approvals.  The execution, delivery and performance
of the Acquisition Agreement or any Credit Document does not require any consent
or approval of, registration or filing with, or any other action by, any
Governmental Authority, except for (i) such as have been obtained or made and
are in full force and effect, (ii) filings and recordings in respect of the
Liens created pursuant to the Security Documents, (iii) such FCC consents,
approvals, registrations, and filings as may be required in connection with the
exercise of rights under the Security Documents following an Event of Default,
(iv) such FCC consents, approvals, registrations, and filings as may be required
in the ordinary course of business of the Borrower and its Subsidiaries in
connection with the use of proceeds of the Loans hereunder, (v) such licenses,
approvals, authorizations and consents as may be required by the U.S. Department
of State pursuant to the International Traffic in Arms Regulations, the U.S.
Department of

 

78

--------------------------------------------------------------------------------


 

Commerce pursuant to the Export Administration Regulations and the U.S.
Department of Treasury pursuant to Foreign Asset Control Regulations in
connection with the exercise of rights hereunder and under the Security
Documents following an Event of Default and (vi) such licenses, approvals,
authorizations or consents the failure to obtain or make could not reasonably be
expected to have a Material Adverse Effect.

 

8.7.          Investment Company Act.  The Borrower is not an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.

 

8.8.          True and Complete Disclosure.  (a)  None of the factual
information and data (taken as a whole) heretofore or contemporaneously
furnished by the Borrower, any of the Subsidiaries or any of their respective
authorized representatives in writing to the Administrative Agent and/or any
Lender on or before the Closing Date (including (i) the Confidential Information
Memorandum and (ii) all information contained in the Credit Documents) for
purposes of or in connection with this Agreement or any transaction contemplated
herein contained any untrue statement or omitted to state any material fact
necessary to make such information and data (taken as a whole) not misleading at
such time in light of the circumstances under which such information or data was
furnished, it being understood and agreed that for purposes of this Section
8.8(a), such factual information and data shall not include projections and pro
forma financial information.

 

(b)           The projections and pro forma financial information contained in
the information and data referred to in paragraph (a) above were based on good
faith estimates and assumptions believed by such Persons to be reasonable at the
time made, it being recognized by the Lenders that such projections as to future
events are not to be viewed as facts and that actual results during the period
or periods covered by any such projections may differ from the projected
results.

 

8.9.          Financial Condition; Financial Statements.  The (a) unaudited
historical consolidated financial information of the Borrower as set forth in
the Confidential Information Memorandum, and (b) the Historical Financial
Statements, in each case present or will, when provided, present fairly in all
material respects the combined financial position of the Borrower at the
respective dates of said information, statements and results of operations for
the respective periods covered thereby.  The financial statements referred to in
clause (b) of this Section 8.9 have been prepared in accordance with GAAP
consistently applied except to the extent provided in the notes to said
financial statements.  After the Closing Date, there has been no Material
Adverse Change since December 31, 2003.

 

8.10.        Tax Returns and Payments.  The Borrower and each of the
Subsidiaries has filed all federal income tax returns and all other material tax
returns, domestic and foreign, required to be filed by it and has paid all
material Taxes payable by it that have become due, other than those (a) not yet
delinquent or (b) contested in good faith as to which adequate reserves have
been provided in accordance with GAAP and which could not reasonably be expected
to result in a Material Adverse Effect.  The Borrower and each of the
Subsidiaries have paid, or have provided adequate reserves (in the good faith
judgment of the management of the Borrower) in accordance with GAAP for the
payment of, all material federal, state, provincial

 

79

--------------------------------------------------------------------------------


 

and foreign income taxes applicable for all prior fiscal years and for the
current fiscal year to the Closing Date.

 

8.11.        Compliance with ERISA.  (a)  Each Plan is in compliance with ERISA,
the Code and any applicable Requirement of Law; no Reportable Event has occurred
(or is reasonably likely to occur) with respect to any Plan; no Plan is
insolvent or in reorganization (or is reasonably likely to be insolvent or in
reorganization), and no written notice of any such insolvency or reorganization
has been given to the Borrower, any Subsidiary or any ERISA Affiliate; no Plan
(other than a multiemployer plan) has an accumulated or waived funding
deficiency (or is reasonably likely to have such a deficiency); none of the
Borrower, any Subsidiary or any ERISA Affiliate has incurred (or is reasonably
likely expected to incur) any liability to or on account of a Plan pursuant to
Section 409, 502(i), 502(l), 515, 4062, 4063, 4064, 4069, 4201 or 4204 of ERISA
or Section 4971 or 4975 of the Code or has been notified in writing that it will
incur any liability under any of the foregoing Sections with respect to any
Plan; no proceedings have been instituted (or are reasonably likely to be
instituted) to terminate or to reorganize any Plan or to appoint a trustee to
administer any Plan, and no written notice of any such proceedings has been
given to the Borrower, any Subsidiary or any ERISA Affiliate; and no lien
imposed under the Code or ERISA on the assets of the Borrower or any Subsidiary
or any ERISA Affiliate exists (or is reasonably likely to exist) nor has the
Borrower, any Subsidiary or any ERISA Affiliate been notified in writing that
such a lien will be imposed on the assets of the Borrower, any Subsidiary or any
ERISA Affiliate on account of any Plan, except to the extent that a breach of
any of the representations, warranties or agreements in this Section 8.11 would
not result, individually or in the aggregate, in an amount of liability that
would be reasonably likely to have a Material Adverse Effect or relates to any
matter disclosed in the financial statements of the Borrower contained in the
Confidential Information Memorandum.  No Plan (other than a multiemployer plan)
has an Unfunded Current Liability that would, individually or when taken
together with any other liabilities referenced in this Section 8.11, be
reasonably likely to have a Material Adverse Effect.  With respect to Plans that
are multiemployer plans (as defined in Section 3(37) of ERISA), the
representations and warranties in this Section 8.11(a), other than any made with
respect to (i) liability under Section 4201 or 4204 of ERISA or (ii) liability
for termination or reorganization of such Plans under ERISA, are made to the
best knowledge of the Borrower.

 

(b)           All Foreign Plans are in compliance with, and have been
established, administered and operated in accordance with, the terms of such
Foreign Plans and applicable law, except for any failure to so comply,
establish, administer or operate the Foreign Plans as would not reasonably be
expected to have a Material Adverse Effect.  All contributions or other payments
which are due with respect to each Foreign Plan have been made in full and there
are no funding deficiencies thereunder, except to the extent any such events
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 

8.12.        Subsidiaries.  Schedule 8.12 lists each Subsidiary of the Borrower
(and the direct and indirect ownership interest of the Borrower therein), in
each case existing on the Closing Date.  To the knowledge of the Borrower, after
due inquiry, each Material Subsidiary as of the Closing Date has been so
designated on Schedule 8.12.

 

80

--------------------------------------------------------------------------------


 

8.13.        Patents, etc.  The Borrower and each of the Restricted Subsidiaries
have obtained all patents, trademarks, servicemarks, trade names, copyrights,
licenses and other rights, free from burdensome restrictions, that are necessary
for the operation of their respective businesses as currently conducted and as
proposed to be conducted, except where the failure to obtain any such rights
could not reasonably be expected to have a Material Adverse Effect.

 

8.14.        Environmental Laws.  (a)  Except as could not reasonably be
expected to have a Material Adverse Effect:  (i) the Borrower and each of the
Subsidiaries and all Real Estate are in compliance with all Environmental Laws;
(ii) neither the Borrower, nor any of the Subsidiaries is subject to any
Environmental Claim or any other liability under any Environmental Law; (iii)
the Borrower and its Subsidiaries are not conducting any investigation, removal,
remedial or other corrective action pursuant to any Environmental Law at any
location; and (iv) no underground storage tank or related piping, or any
impoundment or other disposal area containing Hazardous Materials is located at,
on or under any Real Estate currently owned or leased by the Borrower or any of
its Subsidiaries.

 

(b)           Neither the Borrower, nor any of the Subsidiaries has treated,
stored, transported, released or disposed or arranged for disposal or transport
for disposal of Hazardous Materials at, on, under or from any currently or
formerly owned or leased Real Estate or facility in a manner that could
reasonably be expected to have a Material Adverse Effect.

 

8.15.        Properties.  (a)  The Borrower and each of the Subsidiaries have
good and marketable title to or leasehold interest in all properties that are
necessary for the operation of their respective businesses as currently
conducted and as proposed to be conducted, free and clear of all Liens (other
than any Liens permitted by this Agreement) and except where the failure to have
such good title could not reasonably be expected to have a Material Adverse
Effect and (b) no Mortgage encumbers improved Real Estate that is located in an
area that has been identified by the Secretary of Housing and Urban Development
as an area having special flood hazards within the meaning of the National Flood
Insurance Act of 1968 unless flood insurance available under such Act has been
obtained in accordance with Section 9.3.

 

8.16.        Solvency.  On the Closing Date (after giving effect to the
Transactions), immediately following the making of each Loan and after giving
effect to the application of the proceeds of such Loans, the Borrower on a
consolidated basis with its Subsidiaries will be Solvent.

 

8.17.        Public Utility Holding Company Act.  The Borrower is not a “holding
company”, or a “subsidiary company” of a “holding company”, or an “affiliate” of
a “holding company” or of a “subsidiary company” of a “holding company”, within
the meaning of the Public Utility Holding Company Act of 1935, as amended.

 

8.18.        FCC Licenses, Etc.  As of the date hereof, Schedule 8.18 accurately
and completely lists for each Satellite (a) all space station licenses for the
launch and operation of Satellites with C-band or Ku-band transponders issued by
the FCC to the Borrower or any Restricted Subsidiary and (b) all licenses and
all other approvals, orders or authorizations issued or granted by any
Governmental Authority outside of the United States of America to launch and
operate any such Satellite.  As of the date hereof, the FCC Licenses and the
other licenses,

 

81

--------------------------------------------------------------------------------


 

approvals or authorizations listed on Schedule 8.19 with respect to any
Satellite include all material authorizations, licenses and permits issued by
the FCC or any other Governmental Authority that are required or necessary to
launch or operate such Satellite, as applicable.  Except as could not reasonably
be expected to have a Material Adverse Effect, each of the Subject Licenses is
held in the name of a License Subsidiary and is validly issued and in full force
and effect, and the Borrower and its Restricted Subsidiaries have fulfilled and
performed in all respects all of their obligations with respect thereto and have
full power and authority to operate thereunder.

 

8.19.        Satellites.  Schedule 8.19 accurately and completely lists as of
the date hereof each of the Satellites owned by the Borrower and its Restricted
Subsidiaries on the date hereof, and setting forth for each such Satellite that
is in orbit, the orbital slot and number and frequency band of the transponders
on such Satellite.

 


SECTION 9.           AFFIRMATIVE COVENANTS

 

The Borrower hereby covenants and agrees that on the Closing Date and
thereafter, until the Commitments, the Swingline Commitment and each Letter of
Credit have terminated and the Loans and Unpaid Drawings, together with
interest, Fees and all other Obligations incurred hereunder, are paid in full:

 

9.1.          Information Covenants.  The Borrower will furnish to each Lender
and the Administrative Agent:

 

(a)           Annual Financial Statements.  As soon as available and in any
event on or before the date on which such financial statements are required to
be filed with the SEC or delivered to the holders of the Senior Notes (or, if
such financial statements are not required to be filed with the SEC or delivered
to the holders of the Senior Notes, on or before the date that is 120 days after
the end of each such fiscal year), the consolidated balance sheet of the
Borrower and the Restricted Subsidiaries as at the end of such fiscal year, and
the related consolidated statement of operations and cash flows for such fiscal
year, setting forth comparative consolidated figures for the preceding fiscal
year, and certified by independent certified public accountants of recognized
national standing whose opinion shall not be qualified as to the scope of audit
or as to the status of the Borrower or any of the Material Subsidiaries (or
group of Subsidiaries that together would constitute a Material Subsidiary) as a
going concern, together in any event with a certificate of such accounting firm
stating that in the course of its regular audit of the business of the Borrower
and the Material Subsidiaries, which audit was conducted in accordance with
generally accepted auditing standards, such accounting firm has obtained no
knowledge of any Default or Event of Default relating to Section 10.9 or 10.10
that has occurred and is continuing or, if in the opinion of such accounting
firm such a Default or Event of Default has occurred and is continuing, a
statement as to the nature thereof.

 

(b)           Quarterly Financial Statements.  As soon as available and in any
event on or before the date on which such financial statements are required to
be filed with the SEC or delivered to the holders of the Senior Notes with
respect to each of the first three quarterly accounting periods in each fiscal
year of the Borrower (or, if such financial statements are not required to be
filed with the SEC or delivered to the holders of the

 

82

--------------------------------------------------------------------------------


 

Senior Notes, on or before the date that is 60 days after the end of each such
quarterly accounting period), the consolidated balance sheet of (i) the Borrower
and the Restricted Subsidiaries and (ii) the Borrower and its Subsidiaries, in
each case as at the end of such quarterly period and the related consolidated
statement of operations for such quarterly accounting period and for the elapsed
portion of the fiscal year ended with the last day of such quarterly period, and
the related consolidated statement of cash flows for the elapsed portion of the
fiscal year ended with the last day of such quarterly period, and setting forth
comparative consolidated figures for the related periods in the prior fiscal
year or, in the case of such consolidated balance sheet, for the last day of the
prior fiscal year, all of which shall be certified by an Authorized Officer of
the Borrower, subject to changes resulting from audit and normal year-end audit
adjustments.

 

(c)           Budgets.  Within 60 days after the commencement of each fiscal
year of the Borrower, budgets of the Borrower in reasonable detail for such
fiscal year as customarily prepared by management of the Borrower for their
internal use consistent in scope with the financial statements provided pursuant
to Section 9.1(a), setting forth the principal assumptions upon which such
budgets are based.

 

(d)           Officer’s Certificates.  At the time of the delivery of the
financial statements provided for in Sections 9.1(a) and (b), a certificate of
an Authorized Officer of the Borrower to the effect that no Default or Event of
Default exists or, if any Default or Event of Default does exist, specifying the
nature and extent thereof, which certificate shall set forth (i) the
calculations required to establish whether the Borrower and the Subsidiaries
were in compliance with the provisions of Sections 10.9 and 10.10 as at the end
of such fiscal year or period, as the case may be, (ii) a specification of any
change in the identity of the Restricted Subsidiaries, Unrestricted Subsidiaries
and Foreign Subsidiaries as at the end of such fiscal year or period, as the
case may be, from the Restricted Subsidiaries, Unrestricted Subsidiaries and
Foreign Subsidiaries, respectively, provided to the Lenders on the Closing Date
or the most recent fiscal year or period, as the case may be, (iii) the then
applicable Status and (iv) the amount of any Pro Forma Adjustment not previously
set forth in a Pro Forma Adjustment Certificate or any change in the amount of a
Pro Forma Adjustment set forth in any Pro Forma Adjustment Certificate
previously provided and, in either case, in reasonable detail, the calculations
and basis therefor.  At the time of the delivery of the financial statements
provided for in Section 9.1(a), (i) a certificate of an Authorized Officer of
the Borrower setting forth in reasonable detail the Applicable Amount as at the
end of the fiscal year to which such financial statements relate and (ii) a
certificate of an Authorized Officer and the chief legal officer of the Borrower
(x) setting forth the information required pursuant to Section 1(a) of the
Perfection Certificate or confirming that there has been no change in such
information since the Closing Date or the date of the most recent certificate
delivered pursuant to this subsection (d)(ii), as the case may be, and
(ii) certifying that all Uniform Commercial Code financing statements (including
fixture filings, as applicable) or other appropriate filings, recordings or
registrations, including all refilings, rerecordings and reregistrations,
containing a description of the Collateral have been filed of record in each
governmental, municipal or other appropriate office in each jurisdiction
identified pursuant to

 

83

--------------------------------------------------------------------------------


 

clause (x) above to the extent necessary to protect and perfect the security
interests under the Security Documents.

 

(e)           Notice of Default or Litigation.  Promptly after an Authorized
Officer of the Borrower or any of the Subsidiaries obtains knowledge thereof,
notice of (i) the occurrence of any event that constitutes a Default or Event of
Default, which notice shall specify the nature thereof, the period of existence
thereof and what action the Borrower proposes to take with respect thereto, (ii)
any litigation or governmental proceeding pending against the Borrower or any of
the Subsidiaries that could reasonably be expected to result in a Material
Adverse Effect or a Material Adverse Change, and (iii) any actual or
constructive total or material partial loss event with respect to any Satellite.

 

(f)            Environmental Matters.  The Borrower will promptly advise the
Lenders in writing after obtaining knowledge of any one or more of the following
environmental matters, unless such environmental matters would not, individually
or when aggregated with all other such matters, be reasonably expected to result
in a Material Adverse Effect:

 

(i)            Any pending or threatened Environmental Claim against the
Borrower or any of the Subsidiaries or any Real Estate;

 

(ii)           Any condition or occurrence on any Real Estate that (x) could
reasonably be expected to result in noncompliance by the Borrower or any of the
Subsidiaries with any applicable Environmental Law or (y) could reasonably be
anticipated to form the basis of an Environmental Claim against the Borrower or
any of the Subsidiaries or any Real Estate;

 

(iii)          Any condition or occurrence on any Real Estate that could
reasonably be anticipated to cause such Real Estate to be subject to any
restrictions on the ownership, occupancy, use or transferability of such Real
Estate under any Environmental Law; and

 

(iv)          The conduct of any investigation, or any removal, remedial or
other corrective action in response to the actual or alleged presence, release
or threatened release of any Hazardous Material on, at, under or from any Real
Estate.

 

All such notices shall describe in reasonable detail the nature of the claim,
investigation, condition, occurrence or removal or remedial action and the
response thereto.  The term “Real Estate” shall mean land, buildings and
improvements owned or leased by the Borrower or any of the Subsidiaries, but
excluding all operating fixtures and equipment, whether or not incorporated into
improvements.

 

(g)           Other Information.  Promptly upon filing thereof, copies of any
filings (including on Form 10-K, 10-Q or 8-K) or registration statements with,
and reports to, the SEC or any analogous Government Authority in any relevant
jurisdiction by the Borrower or any of the Subsidiaries (other than amendments
to any registration statement (to the extent such registration statement, in the
form it becomes effective, is delivered to the

 

84

--------------------------------------------------------------------------------


 

Lenders), exhibits to any registration statement and, if applicable, any
registration statements on Form S-8) and copies of all financial statements,
proxy statements, notices and reports that the Borrower or any of the
Subsidiaries shall send to the holders of any publicly issued debt of the
Borrower and/or any of the Subsidiaries (including any Senior Notes (whether
publicly issued or not)) in their capacity as such holders (in each case to the
extent not theretofore delivered to the Lenders pursuant to this Agreement) and,
with reasonable promptness, such other information (financial or otherwise) as
the Administrative Agent on its own behalf or on behalf of any Lender may
reasonably request in writing from time to time.

 

(h)           Pro Forma Adjustment Certificate.  Not later than the consummation
of the acquisition of any Acquired Entity or Business by the Borrower or any
Restricted Subsidiary for which there shall be a Pro Forma Adjustment or not
later than any date on which financial statements are delivered with respect to
any four-quarter period in which a Pro Forma Adjustment is made as a result of
the consummation of the acquisition of any Acquired Entity or Business by the
Borrower or any Restricted Subsidiary for which there shall be a Pro Forma
Adjustment, a certificate of an Authorized Officer of the Borrower setting forth
the amount of such Pro Forma Adjustment and, in reasonable detail, the
calculations and basis therefor.

 

(i)            FCC Reports.  Promptly upon their becoming available, copies of
any and all periodic or special reports filed by the Borrower or any of its
Restricted Subsidiaries with the FCC or with any other Federal, state or local
governmental authority, if such reports indicate any material adverse change in
the business, operations, affairs or condition of the Borrower or any of its
Restricted Subsidiaries, and copies of any and all notices and other
communications from the FCC or from any other Federal, state or local
governmental authority with respect to the Borrower, any of its Subsidiaries or
any Satellite relating to any matter that could reasonably be expected to result
in a Material Adverse Effect.

 

(j)            Satellite Health Report.  No less than annually, and at any time
upon the reasonable request of the Administrative Agent, a satellite health
report prepared by the Borrower and certified by an Authorized Officer setting
forth the operational status of each Satellite (other than Satellites yet to be
launched) based on reasonable assumptions of the Borrower made in good faith and
including such information with respect to the projected solar array life based
on the total satellite power requirements, projected battery life based on total
satellite power requirements, projected satellite life, information concerning
whether any transponder spares or preemptible transponders on such Satellite
have been employed and such other information pertinent to the operation of such
Satellite and the transponders thereon as the Administrative Agent may
reasonably request, it being understood that to the extent that any such
satellite health report contains any forward looking statements, estimates or
projections, such statements, estimates or projections are subject to
significant uncertainties and contingencies, many of which are beyond the
Borrower’s control, and no assurance can be given that such forward looking
statements, estimates, projections will be realized, provided that nothing in
this clause (j) shall

 

85

--------------------------------------------------------------------------------


 

require the Borrower to deliver any information to any Lender to the extent
delivery of such information is restricted by applicable law or regulation.

 

9.2.          Books, Records and Inspections.  The Borrower will, and will cause
each of the Subsidiaries to, permit officers and designated representatives of
the Administrative Agent or the Required Lenders to visit and inspect any of the
properties or assets the Borrower and any such Subsidiary in whomsoever’s
possession to the extent that it is within such party’s control to permit such
inspection, and to examine the books and records of the Borrower and any such
Subsidiary and discuss the affairs, finances and accounts the Borrower and of
any such Subsidiary with, and be advised as to the same by, its and their
officers and independent accountants, all at such reasonable times and intervals
and to such reasonable extent as the Administrative Agent or the Required
Lenders may desire.

 

9.3.          Maintenance of Insurance.  (a)  Generally.  The Borrower will, and
will cause each of the Material Subsidiaries to, at all times maintain in full
force and effect, with insurance companies that the Borrower believes (in the
good faith judgment of the management of the Borrower) are financially sound and
responsible at the time the relevant coverage is placed or renewed, insurance in
at least such amounts and against at least such risks (and with such risk
retentions) as are usually insured against in the same general area by companies
engaged in the same or a similar business; and will furnish to the Lenders, upon
written request from the Administrative Agent, information presented in
reasonable detail as to the insurance so carried.

 

(b)           Covered Satellites.  The Borrower will, and will cause each of its
Restricted Subsidiaries to, maintain insurance with respect to Satellites as
follows:

 

(I)            ALL RISKS INSURANCE.  THE BORROWER WILL PROCURE OR WILL CAUSE
EACH SATELLITE MANUFACTURER TO PROCURE AT ITS OWN EXPENSE AND MAINTAIN IN FULL
FORCE AND EFFECT, AT ALL TIMES PRIOR TO THE LAUNCH OF ANY SATELLITE PURCHASED BY
THE BORROWER OR ANY OF ITS RESTRICTED SUBSIDIARIES PURSUANT TO THE TERMS OF A
SATELLITE PURCHASE AGREEMENT, ALL RISKS INSURANCE WITH SUCH TERMS AS ARE
REASONABLY COMMERCIALLY AVAILABLE AND CUSTOMARY IN THE INDUSTRY WITH RESPECT TO
SUCH SATELLITE, IT BEING UNDERSTOOD THAT IF A SATELLITE MANUFACTURER PROCURES
ALL RISKS INSURANCE FOR SATELLITES IN ACCORDANCE WITH THE REQUIREMENTS OF THE
APPLICABLE SATELLITE PURCHASE AGREEMENT, THE BORROWER’S OBLIGATIONS UNDER THIS
CLAUSE (I) WITH RESPECT TO SUCH SATELLITES SHALL BE SATISFIED. IN NO EVENT SHALL
THE BORROWER BE REQUIRED TO, OR BE REQUIRED TO CAUSE ANY SATELLITE MANUFACTURER
TO, PROCURE OR MAINTAIN ALL RISKS INSURANCE TO INSURE RISKS THAT MAY BE REQUIRED
TO BE INSURED BY, OR THAT COVERS THE SAME RISKS OR THE SAME PERIOD OF COVERAGE
AS, LAUNCH INSURANCE.

 

(II)           LAUNCH INSURANCE.  THE BORROWER WILL, OR WILL CAUSE THE RELEVANT
SATELLITE MANUFACTURER TO, OBTAIN, MAINTAIN AND KEEP IN FULL FORCE AND EFFECT
WITH RESPECT TO EACH COVERED SATELLITE THAT IS TO BE LAUNCHED, LAUNCH INSURANCE
(IT BEING UNDERSTOOD THAT IF A SATELLITE MANUFACTURER PROCURES LAUNCH INSURANCE
FOR COVERED SATELLITES IN ACCORDANCE WITH THE TERMS OF THIS CLAUSE (II), THE
BORROWER’S OBLIGATIONS UNDER THIS CLAUSE (II) WITH RESPECT TO SUCH COVERED
SATELLITES SHALL BE SATISFIED), TO BE PROCURED PRIOR TO THE THEN-SCHEDULED
LAUNCH OF SUCH COVERED SATELLITE, WHICH INSURANCE SHALL ATTACH NOT LATER THAN AT
LAUNCH AND CONTINUE IN FULL FORCE AND EFFECT UNTIL NO SOONER THAN THE COMPLETION
OF INITIAL IN-ORBIT TESTING, PROVIDED THAT IF THE BOARD OF DIRECTORS DETERMINES
IN GOOD FAITH AS

 

86

--------------------------------------------------------------------------------


 

EVIDENCED BY A BOARD RESOLUTION DELIVERED TO THE ADMINISTRATIVE AGENT NOT TO
PROCURE LAUNCH INSURANCE FOR A SPECIFIED COVERED SATELLITE AND THE REQUIRED
LENDERS APPROVE IN WRITING OF SUCH ELECTION, THE PROVISIONS OF THIS SECTION
9.3(B)(II) SHALL NOT APPLY TO SUCH COVERED SATELLITE.  THE LAUNCH INSURANCE FOR
EACH COVERED SATELLITE:

 

(A)          shall provide coverage for all of the risks of loss of and damage
to such Covered Satellite (other than any risks borne by the relevant Launch
Services Provider pursuant to any launch risk guarantee in accordance with the
terms of the applicable Launch Services Agreement or by the relevant Satellite
Manufacturer in accordance with the terms of the applicable Satellite Purchase
Agreement), including for partial loss, constructive total loss and total loss,
subject to (x) Acceptable Exclusions, (y) such other exclusions or limitations
of coverage applicable to all satellites of the same model or relating to
systemic anomalies as are then customary in the satellite insurance market and
as are reasonably acceptable to the Administrative Agent, and (z) such specific
exclusions applicable to the performance of such Covered Satellite as are
reasonably accepted by the board of directors in order to obtain Launch
Insurance for such Covered Satellite for a price that is, and on other terms and
conditions that are, commercially reasonable;

 

(B)           shall be in an amount not less than the aggregate of the purchase
price of such Covered Satellite, the purchase price of launch services therefor
(other than for risks borne by the relevant Launch Services Provider pursuant to
any launch risk guarantee in accordance with the terms of the applicable Launch
Services Agreement or by the relevant Satellite Manufacturer in accordance with
the terms of the applicable Satellite Purchase Agreement) and the premium
payable for such insurance, and subject to any then customary deductible but in
no event in an amount exceeding 15% of operational capacity of such Covered
Satellite, unless otherwise agreed by the Administrative Agent;

 

(C)           shall name the applicable Satellite Purchaser as the named insured
and the Collateral Trustee as additional insured and loss payee as its interests
may appear (except that, in the case of Covered Satellites that are financed
with Indebtedness permitted by Section 10.1, such Launch Insurance shall name
the respective holder of such Indebtedness, together with the Collateral
Trustee, as loss payees as their interests may appear), provided that (x) in the
case of any such endorsement as additional insured to be delivered by the
Closing Date, the Administrative Agent may consent to such endorsement being
delivered at such later date as it deems appropriate in the circumstances (y) in
the case of any Covered Satellite that is not owned by the Borrower or any
Guarantor or that is subject to a Lien permitted by Section 10.2(c), (f) or (g)
and the terms of the Indebtedness secured by such Lien prohibit the assignment
of, or granting of a security interest in such Covered Satellite, the Collateral
Trustee shall not be named as a loss payee with respect to such Covered
Satellite;

 

(D)          shall provide that it will not be canceled or reduced, amended or
allowed to lapse without renewal, except after not less than 30 days’ prior
notice

 

87

--------------------------------------------------------------------------------


 

to the Administrative Agent or not less than 15 days’ prior notice to the
Administrative Agent if 30 days is not then commercially available at a
reasonable cost; and

 

(E)           shall, in the case of a Satellite a portion of which is owned by
the Borrower or any of its Restricted Subsidiaries and the balance of which is
owned by any Person that is not an Affiliate of either the Borrower or any of
its Restricted Subsidiaries (other than by reason of the Borrower or any
Restricted Subsidiary holding an equity interest in such Person), only be
required with respect to that portion of such Satellite that is owned by the
Borrower or any of its Restricted Subsidiaries or for which the Borrower or any
of its Restricted Subsidiaries otherwise retains the risk of loss.

 

(III)          IN-ORBIT RISK MANAGEMENT.  OTHER THAN WITH RESPECT TO (A)
EXCLUDED SATELLITES, (B) ANY IN-ORBIT SPARE SATELLITE (BUT ONLY TO THE EXTENT
THAT SUCH IN-ORBIT SPARE SATELLITE IS NOT EXPECTED OR INTENDED, IN THE GOOD
FAITH DETERMINATION OF THE BOARD OF DIRECTORS AND EVIDENCED BY A BOARD
RESOLUTION DELIVERED TO THE ADMINISTRATIVE AGENT, TO EARN REVENUES IN EXCESS OF
$25,000,000 FOR THE IMMEDIATELY SUCCEEDING TWELVE CALENDAR MONTHS), AND (C) ANY
OTHER COVERED SATELLITE AS THE BORROWER SHALL DESIGNATE, WITH THE PRIOR CONSENT
OF THE REQUIRED LENDERS, THE BORROWER EITHER WILL OBTAIN, MAINTAIN AND KEEP IN
FULL FORCE AND EFFECT, WITH RESPECT TO EACH COVERED SATELLITE, IN-ORBIT
INSURANCE OR COMPLY WITH THE TERMS OF THE SATELLITE RISK MANAGEMENT PROGRAM,
WITH RESPECT TO EACH COVERED SATELLITE, PROVIDED THAT IN NO EVENT, AT ANY TIME,
SHALL MORE THAN 47% OF THE AGGREGATE NUMBER OF TRANSPONDERS ON ALL COVERED
SATELLITES (OTHER THAN EXCLUDED SATELLITES) THAT ARE IN ORBIT BE PROTECTED BY
IN-ORBIT SPARE SATELLITES IN ACCORDANCE WITH THE SATELLITE RISK MANAGEMENT
PROGRAM.

 

(A)          Attachment of In-Orbit Insurance.  Any In-Orbit Insurance procured
with respect to a Covered Satellite shall attach (A) upon the expiration of the
Launch Insurance or any In-Orbit Insurance then in effect, as the case may be,
(B) as may be required under the terms of the Satellite Risk Management Program,
or (C) upon the withdrawal of such Covered Satellite from the Satellite Risk
Management Program, and in each such case shall continue in full force and
effect until the Commitments shall have been terminated and all amounts owing
hereunder shall have been paid in full or until such Covered Satellite is placed
back into the Satellite Risk Management Program in accordance with its terms.

 

(B)           Terms of In-Orbit Insurance.  Any In-Orbit Insurance procured with
respect to a Covered Satellite:

 

(1)           SHALL PROVIDE COVERAGE FOR ALL OF THE RISKS OF LOSS OF AND DAMAGE
TO SUCH COVERED SATELLITE (OTHER THAN THE RISKS BORNE BY THE RELEVANT LAUNCH
SERVICES PROVIDER PURSUANT TO ANY LAUNCH RISK GUARANTEE IN ACCORDANCE WITH THE
TERMS OF THE APPLICABLE LAUNCH SERVICES AGREEMENT OR BY THE RELEVANT SATELLITE
MANUFACTURER PURSUANT TO THE TERMS OF THE APPLICABLE SATELLITE PURCHASE
AGREEMENT), INCLUDING FOR PARTIAL LOSS, CONSTRUCTIVE TOTAL LOSS AND TOTAL LOSS,
SUBJECT TO (X) ACCEPTABLE EXCLUSIONS, (Y)

 

88

--------------------------------------------------------------------------------


 

SUCH OTHER EXCLUSIONS OR LIMITATIONS OF COVERAGE APPLICABLE TO ALL SATELLITES OF
THE SAME MODEL OR RELATING TO SYSTEMIC ANOMALIES AS ARE THEN CUSTOMARY IN THE
SATELLITE INSURANCE MARKET AND AS ARE REASONABLY ACCEPTABLE TO THE
ADMINISTRATIVE AGENT, AND (Z) SUCH SPECIFIC EXCLUSIONS APPLICABLE TO THE
PERFORMANCE OF SUCH COVERED SATELLITE AS ARE REASONABLY ACCEPTED BY THE BOARD OF
DIRECTORS IN ORDER TO OBTAIN IN-ORBIT INSURANCE FOR SUCH COVERED SATELLITE FOR A
PRICE THAT IS, AND ON OTHER TERMS AND CONDITIONS THAT ARE, COMMERCIALLY
REASONABLE;

 

(2)           SHALL BE IN AN AMOUNT NOT LESS THAN 33% OF THE AGGREGATE BOOK
VALUE OF ALL COVERED SATELLITES INSURED IN ACCORDANCE WITH SECTION 9.3(B)(III)
(IT BEING UNDERSTOOD THAT ANY COVERED SATELLITE PROTECTED BY AN IN-ORBIT SPARE
SATELLITE SHALL BE DEEMED TO BE INSURED FOR 100% OF ITS BOOK VALUE) (WITH THE
ALLOCATION OF SUCH INSURANCE AMONG SUCH COVERED SATELLITES BEING IN THE
BORROWER’S DISCRETION); IN THE EVENT ANY LOSS, DAMAGE OR FAILURE AFFECTING A
COVERED SATELLITE OR THE EXPIRATION AND NON-RENEWAL OF AN INSURANCE POLICY FOR A
COVERED SATELLITE RESULTING FROM A CLAIM OF LOSS UNDER SUCH POLICY THAT CAUSES A
FAILURE TO COMPLY WITH THIS CLAUSE (2), THE BORROWER AND ITS RESTRICTED
SUBSIDIARIES SHALL BE DEEMED TO BE IN COMPLIANCE WITH THIS CLAUSE (2) FOR THE
120 DAYS IMMEDIATELY FOLLOWING SUCH LOSS, DAMAGE OR FAILURE OR POLICY
EXPIRATION, PROVIDED THAT THE BORROWER PROCURES SUCH INSURANCE OR IN-ORBIT SPACE
SATELLITE AS NECESSARY TO COMPLY WITH THIS CLAUSE (2) WITHIN SUCH 120 DAY
PERIOD;

 

(3)           SHALL NAME THE APPLICABLE SATELLITE PURCHASER AS THE NAMED INSURED
AND THE COLLATERAL TRUSTEE AS ADDITIONAL INSURED AND LOSS PAYEE AS ITS INTERESTS
MAY APPEAR (EXCEPT THAT, IN THE CASE OF COVERED SATELLITES THAT ARE FINANCED
WITH INDEBTEDNESS PERMITTED BY SECTION 10.1, SUCH IN-ORBIT INSURANCE SHALL NAME
THE RESPECTIVE HOLDER OF SUCH INDEBTEDNESS, TOGETHER WITH THE COLLATERAL
TRUSTEE, AS LOSS PAYEES AS THEIR INTERESTS MAY APPEAR), PROVIDED THAT (X) IN THE
CASE OF ANY SUCH ENDORSEMENT AS ADDITIONAL INSURED TO BE DELIVERED BY THE
CLOSING DATE, THE ADMINISTRATIVE AGENT MAY CONSENT TO SUCH ENDORSEMENT BEING
DELIVERED AT SUCH LATER DATE AS IT DEEMS APPROPRIATE IN THE CIRCUMSTANCES (Y) IN
THE CASE OF ANY COVERED SATELLITE THAT IS NOT OWNED BY THE BORROWER OR ANY
GUARANTOR OR THAT IS SUBJECT TO A LIEN PERMITTED BY SECTION 10.2(C), (F) OR (G)
AND THE TERMS OF THE INDEBTEDNESS SECURED BY SUCH LIEN PROHIBIT THE ASSIGNMENT
OF, OR GRANTING OF A SECURITY INTEREST IN SUCH COVERED SATELLITE, THE COLLATERAL
TRUSTEE SHALL NOT BE NAMED AS A LOSS PAYEE WITH RESPECT TO SUCH COVERED
SATELLITE;

 

(4)           SHALL PROVIDE THAT IT WILL NOT BE CANCELED OR REDUCED, AMENDED OR
ALLOWED TO LAPSE WITHOUT RENEWAL, EXCEPT AFTER NOT LESS THAN 30 DAYS’ PRIOR
NOTICE TO THE ADMINISTRATIVE AGENT OR NOT LESS THAN 15 DAYS’ PRIOR NOTICE TO THE
ADMINISTRATIVE AGENT IF 30 DAYS IS NOT THEN COMMERCIALLY AVAILABLE AT A
REASONABLE COST; AND

 

89

--------------------------------------------------------------------------------


 

(5)           SHALL, IN THE CASE OF A SATELLITE A PORTION OF WHICH IS OWNED BY
THE BORROWER OR ANY OF ITS RESTRICTED SUBSIDIARIES AND THE BALANCE OF WHICH IS
OWNED BY ANY PERSON THAT IS NOT AN AFFILIATE OF EITHER THE BORROWER OR ANY OF
ITS RESTRICTED SUBSIDIARIES (OTHER THAN BY REASON OF THE BORROWER OR ANY
RESTRICTED SUBSIDIARY HOLDING AN EQUITY INTEREST IN SUCH PERSON), ONLY BE
REQUIRED WITH RESPECT TO THAT PORTION OF THE SATELLITE THAT IS OWNED BY THE
BORROWER OR ANY OF ITS RESTRICTED SUBSIDIARIES OR FOR WHICH THE BORROWER OR ANY
OF ITS RESTRICTED SUBSIDIARIES OTHERWISE RETAINS THE RISK OF LOSS.

 

(IV)          THIRD PARTY LAUNCH LIABILITY INSURANCE.  THE BORROWER WILL CAUSE
EACH LAUNCH SERVICES PROVIDER TO PROCURE AND MAINTAIN THIRD PARTY LAUNCH
LIABILITY INSURANCE IN FULL FORCE AND EFFECT FOR THE PERIOD REQUIRED UNDER THE
RELEVANT LAUNCH SERVICES AGREEMENT AND TO NAME THE ADMINISTRATIVE AGENT OR
COLLATERAL TRUSTEE, AS APPLICABLE, AND THE LENDERS AS ADDITIONAL INSUREDS
THEREUNDER.

 

(V)           DELIVERY OF INSURANCE POLICIES.  THE BORROWER SHALL USE
COMMERCIALLY REASONABLE EFFORTS TO DELIVER TO THE ADMINISTRATIVE AGENT, OR THE
COLLATERAL TRUSTEE, AS THE CASE MAY BE, NOT LATER THAN 30 DAYS BEFORE THE
THEN-SCHEDULED LAUNCH OF ANY COVERED SATELLITE AND, WITH RESPECT TO IN-ORBIT
INSURANCE PROCURED, NOT LATER THAN 15 DAYS BEFORE THE EXPIRATION OF THE RELEVANT
LAUNCH INSURANCE, A PRELIMINARY COPY OF THE LAUNCH INSURANCE POLICY AND THE
IN-ORBIT INSURANCE POLICY, AS THE CASE MAY BE, WITH RESPECT THERETO, AND NOT
LATER THAN THE DATE ON WHICH SUCH INSURANCE IS REQUIRED TO BE PROCURED AS
PROVIDED IN CLAUSE (II) OR CLAUSE (III) ABOVE, AS THE CASE MAY BE, SHALL DELIVER
TO THE ADMINISTRATIVE AGENT THE FINAL COPY OF SUCH POLICY TOGETHER WITH
CERTIFICATES OF INSURANCE WITH RESPECT THERETO, CONFIRMING (A) THAT SUCH
INSURANCE IS IN FULL FORCE AND EFFECT AS OF SUCH DATE, (B) THE NAMES AND
PERCENTAGES OF THE RELEVANT INSURANCE COMPANIES, (C) THE AMOUNT AND EXPIRATION
DATES OF SUCH POLICY, (D) THAT ALL PREMIUMS AND OTHER AMOUNTS DUE FOR SUCH
INSURANCE HAVE BEEN PAID IN FULL, (E) THAT, IN THE RELEVANT BROKER’S OPINION,
SUCH POLICY IS IN COMPLIANCE WITH THIS SECTION 9.3, AND (F) THAT THE COLLATERAL
TRUSTEE (AND, IN THE CASE OF THIRD PARTY LAUNCH LIABILITY INSURANCE POLICIES,
THE LENDERS) IS NAMED AS ADDITIONAL INSURED AND THE COLLATERAL TRUSTEE IS NAMED
AS LOSS PAYEE THEREUNDER AS ITS INTERESTS MAY APPEAR, TO THE EXTENT REQUIRED
HEREBY.

 

(c)           Procurement of Insurance by Administrative Agent.  Without
limiting the obligations of the Borrower under this Section 9.3, in the event
the Borrower or any Restricted Subsidiary shall fail to maintain in full force
and effect insurance as required by this Section 9.3, then the Administrative
Agent may, but shall have no obligation to, upon reasonable prior notice to the
Borrower of its intention to do so, procure insurance covering the interests of
the Lenders and the Administrative Agent in such amounts and against such risks
as are required hereby, and the Borrower shall reimburse the Administrative
Agent in respect of any premiums paid by the Administrative Agent in respect
thereof.

 

9.4.          Payment of Taxes.  The Borrower will pay and discharge, and will
cause each of the Subsidiaries to pay and discharge, all material taxes,
assessments and governmental charges or levies imposed upon it or upon its
income or profits, or upon any properties belonging

 

90

--------------------------------------------------------------------------------


 

to it, prior to the date on which material penalties attach thereto, and all
lawful material claims that, if unpaid, could reasonably be expected to become a
material Lien upon any properties of the Borrower or any of the Restricted
Subsidiaries, provided that neither the Borrower, nor any of the Subsidiaries
shall be required to pay any such tax, assessment, charge, levy or claim that is
being contested in good faith and by proper proceedings if it has maintained
adequate reserves (in the good faith judgment of the management of the Borrower)
with respect thereto in accordance with GAAP and the failure to pay could not
reasonably be expected to result in a Material Adverse Effect.

 

9.5.          Consolidated Corporate Franchises.  The Borrower will do, and will
cause each Material Subsidiary to do, or cause to be done, all things necessary
to preserve and keep in full force and effect its existence, corporate rights
and authority, except to the extent that the failure to do so could not
reasonably be expected to have a Material Adverse Effect; provided, however,
that the Borrower and its Subsidiaries may consummate any transaction permitted
under Section 10.3, 10.4 or 10.5.

 

9.6.          Compliance with Statutes, Regulations, etc.  The Borrower will,
and will cause each Subsidiary to, comply with all applicable laws, rules,
regulations and orders applicable to it or its property (including all FCC
Licenses and all other governmental approvals or authorizations required to
launch and operate the Satellites and the TT&C Stations related thereto) and to
transmit signals to and receive transmissions from the Satellites, and to
maintain all such FCC Licenses and other governmental approvals or
authorizations in full force and effect, in each case except where the failure
to do so could not reasonably be expected to have a Material Adverse Effect (it
being understood that any failure as it may relate to any FCC License for a
Satellite that is yet to be launched shall not, in itself, be considered or
deemed to result in a Material Adverse Effect).

 

9.7.          ERISA.  Promptly after the Borrower or any Subsidiary or any ERISA
Affiliate knows or has reason to know of the occurrence of any of the following
events that, individually or in the aggregate (including in the aggregate such
events previously disclosed or exempt from disclosure hereunder, to the extent
the liability therefor remains outstanding), would be reasonably likely to have
a Material Adverse Effect, the Borrower will deliver to each of the Lenders a
certificate of an Authorized Officer or any other senior officer of the Borrower
setting forth details as to such occurrence and the action, if any, that the
Borrower, such Subsidiary or such ERISA Affiliate is required or proposes to
take, together with any notices (required, proposed or otherwise) given to or
filed with or by the Borrower, such Subsidiary, such ERISA Affiliate, the PBGC,
a Plan participant (other than notices relating to an individual participant’s
benefits) or the Plan administrator with respect thereto:  that a Reportable
Event has occurred; that an accumulated funding deficiency has been incurred or
an application is to be made to the Secretary of the Treasury for a waiver or
modification of the minimum funding standard (including any required installment
payments) or an extension of any amortization period under Section 412 of the
Code with respect to a Plan; that a Plan having an Unfunded Current Liability
has been or is to be terminated, reorganized, partitioned or declared insolvent
under Title IV of ERISA (including the giving of written notice thereof); that a
Plan has an Unfunded Current Liability that has or will result in a lien under
ERISA or the Code; that proceedings will be or have been instituted to terminate
a Plan having an Unfunded Current Liability (including the giving of

 

91

--------------------------------------------------------------------------------


 

written notice thereof); that a proceeding has been instituted against the
Borrower, a Subsidiary or an ERISA Affiliate pursuant to Section 515 of ERISA to
collect a delinquent contribution to a Plan; that the PBGC has notified the
Borrower, any Subsidiary or any ERISA Affiliate of its intention to appoint a
trustee to administer any Plan; that the Borrower, any Subsidiary or any ERISA
Affiliate has failed to make a required installment or other payment pursuant to
Section 412 of the Code with respect to a Plan; or that the Borrower, any
Subsidiary or any ERISA Affiliate has incurred or will incur (or has been
notified in writing that it will incur) any liability (including any contingent
or secondary liability) to or on account of a Plan pursuant to Section 409,
502(i), 502(l), 515, 4062, 4063, 4064, 4069, 4201 or 4204 of ERISA or Section
4971 or 4975 of the Code.

 

9.8.          Maintenance of Properties .  The Borrower will, and will cause
each of its Restricted Subsidiaries to, keep and maintain all property material
to the conduct of its business in good working order and condition, ordinary
wear and tear excepted, which shall include, in the case of Satellites (other
than Satellites yet to be launched), the provision of tracking, telemetry,
control and monitoring of Satellites in their designated orbital positions in
accordance with prudent and diligent standards in the commercial satellite
industry, except to the extent that the failure to do so could reasonably be
expected to have a Material Adverse Effect.

 

9.9.          Transactions with Affiliates.  The Borrower will conduct, and
cause each of the Restricted Subsidiaries to conduct, all transactions with any
of its Affiliates (other than Borrower or its Restricted Subsidiaries) on terms
that are substantially as favorable to the Borrower or such Restricted
Subsidiary as it would obtain in a comparable arm’s-length transaction with a
Person that is not an Affiliate, provided that the foregoing restrictions shall
not apply to (a) the payment of customary annual fees the Sponsors for
management, consulting and financial services rendered to the Borrower and the
Subsidiaries and customary investment banking fees paid to the Sponsors for
services rendered to the Borrower and the Subsidiaries in connection with
divestitures, acquisitions, financings and other transactions, (b) customary
fees paid to members of the board of directors of the Borrower and the
Subsidiaries and (c) transactions permitted by Section 10.6.

 

9.10.        End of Fiscal Years; Fiscal Quarters.  The Borrower will, for
financial reporting purposes, cause (a) each of its, and each of its
Subsidiaries’, fiscal years to end on December 31 of each year and (b) each of
its, and each of its Subsidiaries’, fiscal quarters to end on dates consistent
with such fiscal year-end and the Borrower’s past practice; provided, however,
that the Borrower may, upon written notice to the Administrative Agent, change
the financial reporting convention specified above to any other financial
reporting convention reasonably acceptable to the Administrative Agent, in which
case the Borrower and the Administrative Agent will, and are hereby authorized
by the Lenders to, make any adjustments to this Agreement that are necessary in
order to reflect such change in financial reporting.

 

9.11.        Additional Guarantors and Grantors.  Except as set forth in
Section 10.1(A)(j) or (A)(k), the Borrower will cause (i) each direct or
indirect Domestic Subsidiary (other than any Unrestricted Subsidiary or any
Domestic Subsidiary owned by a Foreign Subsidiary) formed or otherwise purchased
or acquired after the date hereof (including pursuant to a Permitted
Acquisition), (ii) each Subsidiary (other than any Unrestricted Subsidiary) that
is not a

 

92

--------------------------------------------------------------------------------


 

Domestic Subsidiary on the date hereof but subsequently becomes a Domestic
Subsidiary (other than any Unrestricted Subsidiary) and (iii) each inactive
Subsidiary listed on Schedule 1.1(d) (unless such Subsidiary is designated an
Unrestricted Subsidiary in accordance with terms of this Agreement) which
acquires any material assets or is otherwise no longer deemed inactive, in each
case to execute a supplement to each of the Guarantee and the Security
Agreements, substantially in the form of Annex B or Annex 1, as applicable, to
the respective agreement in order to become a Guarantor under the Guarantee and
a grantor under the Security Agreements (it being understood that any such
property constituting “Principal Property” under the Senior 1998 Notes Indenture
shall be subjected to Liens under the applicable Security Documents in favor or
the Collateral Trustee, and all other property shall be subject to Liens under
the applicable Security Documents in favor of the Administrative Agent).

 

9.12.        Pledges of Additional Stock and Evidence of Indebtedness.  (a) 
Except as set forth in Section 10.1(A)(j) or (A)(k), the Borrower will pledge,
and, if applicable, will cause each Domestic Subsidiary to pledge, to the
Administrative Agent or the Collateral Trustee, as applicable, for the benefit
of the Secured Parties, (i) all the capital stock of each Domestic Subsidiary
(other than any Unrestricted Subsidiary or any Domestic Subsidiary owned by a
Foreign Subsidiary), Minority Investment and each Foreign Subsidiary (other than
an Unrestricted Subsidiary or any capital stock representing in excess of 65% of
the issued and outstanding capital stock in any Foreign Subsidiary) held by the
Borrower or a Domestic Subsidiary, in each case, formed or otherwise purchased
or acquired after the date hereof, in each case pursuant to a supplement to the
Pledge Agreements in form and substance reasonably satisfactory to the
Administrative Agent, (ii) all evidences of Indebtedness in excess of $1,000,000
received by the Borrower or any of the Domestic Subsidiaries (other than any
Unrestricted Subsidiary) in connection with any disposition of assets pursuant
to Section 10.4(b), in each case pursuant to a supplement to the Pledge
Agreements, substantially in the form of Annex A thereto and (iii) any global
promissory notes executed after the date hereof evidencing Indebtedness of the
Borrower, each Subsidiary and each Minority Investment that is owing to the
Borrower or any Domestic Subsidiary (other than any Unrestricted Subsidiary), in
each case pursuant to a supplement to the Pledge Agreements, substantially in
the form of Annex A thereto (it being understood that any such capital stock or
evidence of Indebtedness described in clauses (i), (ii) or (iii) above issued by
a “Restricted Subsidiary” (as described in the Senior 1998 Notes Indenture)
shall be subjected to Liens under the applicable Security Documents in favor of
the Collateral Trustee, and all other capital stock or evidence of Indebtedness
shall be subject to Liens under the applicable Security Documents in favor of
the Administrative Agent).

 

(b)           The Borrower agrees that all Indebtedness in excess of $1,000,000
of the Borrower and each Subsidiary that is owing to any Credit Party to the
Pledge Agreement shall be evidenced by one or more global promissory notes.

 

9.13.        Use of Proceeds.  The Borrower will use the Letters of Credit and
the proceeds of all Loans for the purposes set forth in the introductory
statement to this Agreement.

 

9.14.        Changes in Business.  (a)  The Borrower and the Subsidiaries, taken
as a whole, will not fundamentally and substantively alter the character of
their business, taken as a

 

93

--------------------------------------------------------------------------------


 

whole, from the business conducted by the Borrower and the Subsidiaries, taken
as a whole, on the Closing Date and other business activities incidental or
related to any of the foregoing.

 

(b)           No License Subsidiary will engage in any line or lines of business
activity other than to hold FCC Licenses issued to it and to enter into
arrangements with the Borrower or other Restricted Subsidiaries (other than
other License Subsidiaries) to manage and operate such FCC Licenses under its
direction and control, in each case to the maximum extent permitted by
applicable law.  The Borrower will cause all Subject Licenses at all times to be
held in the name of a License Subsidiary (which shall be the sole legal and
beneficial owner thereof).  Any license issued after the date hereof by the FCC
that constitutes a Subject License shall be held in the name of a License
Subsidiary (which shall be the sole legal and beneficial owner thereof).

 

9.15.        Further Assurances.  (a)  The Borrower will, and will cause each
other Credit Party to, execute any and all further documents, financing
statements, agreements and instruments, and take all such further actions
(including the filing and recording of financing statements, fixture filings,
mortgages, deeds of trust and other documents), which may be required under any
applicable law, or which the Administrative Agent or the Required Lenders may
reasonably request, in order to grant, preserve, protect and perfect the
validity and priority of the security interests created or intended to be
created by the Security Agreements, the Pledge Agreements or any Mortgage, all
at the expense of the Borrower and the Restricted Subsidiaries (it being
understood that any such property constituting “Principal Property” under the
Senior 1998 Notes Indenture shall be subjected to Liens under the applicable
Security Documents in favor of the Collateral Trustee, and all other property
shall be subject to Liens under the applicable Security Documents in favor of
the Administrative Agent).

 

(b)           If any assets (including any real estate or improvements thereto
or any interest therein) with a book value or fair market value in excess of
$1,000,000 are acquired by the Borrower or any other Credit Party after the
Closing Date (other than assets constituting Collateral under the Security
Agreements that become subject to the Lien of the Security Agreement upon
acquisition thereof) that are of the nature secured by the Security Agreements
or any Mortgage, as the case may be, the Borrower will notify the Administrative
Agent and the Lenders thereof, and, if requested by the Administrative Agent or
the Required Lenders, the Borrower will cause such assets to be subjected to a
Lien securing the applicable Obligations and will take, and cause the other
Credit Parties to take, such actions as shall be necessary or reasonably
requested by the Administrative Agent to grant and perfect such Liens consistent
with the applicable requirements of the Security Documents, including actions
described in paragraph (a) of this Section 9.15, all at the expense of the
Credit Parties.  Any Mortgage delivered to the Administrative Agent in
accordance with the preceding sentence shall be accompanied by (x) a policy or
policies of title insurance issued by a nationally recognized title insurance
company insuring the Lien of each Mortgage as a valid first Lien on the
Mortgaged Property described therein, free of any other Liens except as
expressly permitted by Section 10.2, together with such endorsements,
coinsurance and reinsurance as the Administrative Agent may reasonably request
and (y) an opinion of local counsel to the Borrower (or in the event a
Subsidiary of the Borrower is the mortgagor, to such Subsidiary) substantially
in the form of Exhibit I-4 (it being understood that any such property
constituting “Principal Property” under the Senior 1998 Notes Indenture shall be
subjected to Liens under the applicable Security Documents in favor of the
Collateral Trustee,

 

94

--------------------------------------------------------------------------------

 

and all other property shall be subject to Liens under the applicable Security
Documents in favor of the Administrative Agent).  Any provision contained herein
or in the Security Documents to the contrary notwithstanding, the Collateral
shall not include at any time any FCC License to the extent (but only to the
extent) that at such time the Administrative Agent may not validly possess a
security interest therein pursuant to the Communications Act of 1934, as
amended, and the regulations promulgated thereunder, as in effect at such time,
but the Collateral shall include, to the maximum extent permitted by law, all
rights incident or appurtenant to the FCC Licenses and the right to receive all
proceeds derived from or in connection with the sale, assignment or transfer of
the FCC Licenses.

 

9.16.        Access and Command Codes.  (a)  The Borrower will, and will cause
each of its Restricted Subsidiaries, at the request of the Administrative Agent
to use commercially reasonable efforts to obtain promptly from each provider
(other than the Borrower) of tracking, telemetry, control and monitoring
services for any Satellite, consents and agreements with the Collateral Trustee
to:

 

(I)            DELIVER EXPEDITIOUSLY TO THE COLLATERAL TRUSTEE, UPON
NOTIFICATION BY THE ADMINISTRATIVE AGENT THAT AN ACCELERATION PURSUANT TO
SECTION ELEVEN HAS OCCURRED, SUBJECT TO HAVING OBTAINED ANY CONSENT OR APPROVAL
OF, OR REGISTRATION OR FILING WITH, ANY GOVERNMENTAL AUTHORITY FOR SUCH
DELIVERY, ALL ACCESS CODES, COMMAND CODES AND COMMAND ENCRYPTION NECESSARY TO
ESTABLISH ACCESS TO AND PERFORM TRACKING, TELEMETRY, CONTROL AND MONITORING OF
ANY SUCH SATELLITE, INCLUDING ACTIVATION AND CONTROL OF ANY SPACECRAFT
SUBSYSTEMS AND PAYLOAD COMPONENTS AND THE TRANSPONDERS THEREON;

 

(II)           TAKE COMMERCIALLY REASONABLE STEPS NECESSARY, UPON NOTIFICATION
BY THE ADMINISTRATIVE AGENT THAT AN ACCELERATION PURSUANT TO SECTION ELEVEN HAS
OCCURRED, TO OBTAIN ANY CONSENT OR APPROVAL OF, OR REGISTRATION OR FILING WITH,
ANY GOVERNMENTAL AUTHORITY REQUIRED TO EFFECT ANY TRANSFER OF OPERATIONAL
CONTROL OVER ANY SUCH SATELLITE AND RELATED TECHNICAL DATA (INCLUDING ANY
LICENSE APPROVING THE EXPORT OR RE-EXPORT OF SUCH SATELLITE TO ANY PERSON OR
PERSONS AS DESIGNATED BY THE ADMINISTRATIVE AGENT); AND

 

(III)          DELIVER TO THE COLLATERAL TRUSTEE WRITTEN EVIDENCE OF THE
ISSUANCE OF ANY SUCH CONSENT, APPROVAL, REGISTRATION OR FILING ONCE SUCH
CONSENT, APPROVAL, REGISTRATION OR FILING HAS BEEN OBTAINED;

 

(b)           if, after having used its commercially reasonable efforts to
obtain the consents and agreements referred to in clause (i) above, any such
consents or agreements shall not have been so obtained, instruct each such
provider of tracking, telemetry, control and monitoring services (and each
Satellite Manufacturer in respect of Satellites that have yet to be launched, to
the extent that the Borrower or a Restricted Subsidiary does not have in its
possession all items referred to in clause (iii) below) to cooperate in
providing the access codes, command codes and command encryption referred to in
said clause (i), in each case subject to having obtained any consent or approval
of, or registration or filing with, any Governmental Authority for such
delivery; and

 

(c)           at any time upon an acceleration pursuant to Section Eleven, and
upon notification thereof by the Administrative Agent, to promptly deliver to
the Collateral Trustee, subject

 

95

--------------------------------------------------------------------------------


 

to having obtained any requisite consent or approval of, or registration or
filing with, any Governmental Authority for such delivery, all access codes,
command codes and command encryption necessary, in the sole judgment of the
Administrative Agent, to establish access to and perform tracking, telemetry,
control and monitoring of any Satellite, including activation and control of any
spacecraft subsystems and payload components and the transponders thereon and
any changes to or modifications of such codes and encryption.

 

9.17.        TTC&M Providers.  The Borrower will, and will use its commercially
reasonable efforts to cause each provider (other than the Borrower) of tracking,
telemetry, control and monitoring services for any Satellite to agree to, not
change any access codes, command codes or command encryption necessary to
establish access to and perform tracking, telemetry, control and monitoring of
each Satellite at any time that an Event of Default exists and such provider of
tracking, telemetry, control and monitoring services, as the case may be, has
been notified by the Borrower or the Administrative Agent thereof, without
promptly furnishing to the Administrative Agent the new access codes, command
codes and command encryption necessary to establish access to and perform
tracking, telemetry, control and monitoring of such Satellite, once such access
codes, command codes and command encryption have been delivered to the
Administrative Agent pursuant to this Section 9.17.

 

9.18.        Maintenance of Rating of Facilities.  Borrower will cause a senior
secured credit rating with respect to the Credit Facilities from each of S&P and
Moody’s to be available at all times thereafter until the last Maturity Date
under this Agreement.

 

9.19.        Tender Payments.  Within ten (10) days of the Closing Date, the
Borrower shall (a) waive any remaining conditions precedent relating to the
Tender Offer and (b) make any payments required to be made pursuant to the
Tender Offer relating to the Existing Senior Notes and 2005 Notes.

 

SECTION 10.         Negative Covenants

 

The Borrower hereby covenants and agrees that on the Closing Date and
thereafter, until the Commitments, the Swingline Commitment and each Letter of
Credit have terminated and the Loans and Unpaid Drawings, together with
interest, Fees and all other Obligations incurred hereunder, are paid in full:

 

10.1.        Limitation on Indebtedness.  (A)  The Borrower will not, and will
not permit any of the Restricted Subsidiaries to, create, incur, assume or
suffer to exist any Indebtedness, except:

 

(a)           Indebtedness arising under the Credit Documents;

 

(b)           Indebtedness of (i) the Borrower to any Subsidiary of the Borrower
and (ii) subject to compliance with Section 10.5(g), any Subsidiary to the
Borrower or any other Restricted Subsidiary of the Borrower;

 

(c)           Indebtedness in respect of any bankers’ acceptance, letter of
credit, warehouse receipt or similar facilities entered into in the ordinary
course of business;

 

96

--------------------------------------------------------------------------------


 

(d)           except as provided in clauses (j) and (k) below, subject to
compliance with Section 10.5(g), Guarantee Obligations (A) incurred by
(i) Restricted Subsidiaries in respect of Indebtedness of the Borrower or other
Restricted Subsidiaries that is permitted to be incurred under this Agreement
and (ii) the Borrower in respect of Indebtedness of the Restricted Subsidiaries
that is permitted to be incurred under this Agreement, provided that there shall
be no Guarantee (a) by a Restricted Foreign Subsidiary or another Restricted
Subsidiary that is not a Guarantor of any Indebtedness of the Borrower and
(b) in respect of the Senior Notes or Permitted Additional Notes, unless such
Guarantee is made by a Guarantor and such Guarantee is unsecured (and
subordinated in the case of Permitted Additional Notes that are subordinated) or
(B) in respect of any India Tax Obligations;

 

(e)           Guarantee Obligations incurred in the ordinary course of business
in respect of obligations of suppliers, customers, franchisees, lessors and
licensees;

 

(f)            (i) Indebtedness (including Indebtedness arising under Capital
Leases) incurred within 270 days of the acquisition, construction or improvement
of fixed or capital assets to finance the acquisition, construction or
improvement of such fixed or capital assets or otherwise incurred in respect of
Capital Expenditures permitted by Section 10.11, (ii) Indebtedness arising under
Capital Leases entered into in connection with Permitted Sale Leasebacks and
(iii) Indebtedness arising under Capital Leases, other than Capital Leases in
effect on the date hereof and Capital Leases entered into pursuant to
subclauses (i) and (ii) above, provided, that the aggregate amount of
Indebtedness incurred pursuant to this subclause (iii) shall not exceed
$75,000,000 at any time outstanding, and (iv) any refinancing, refunding,
renewal or extension of any Indebtedness specified in subclause (i), (ii) or
(iii) above, provided that the principal amount thereof is not increased above
the principal amount thereof outstanding immediately prior to such refinancing,
refunding, renewal or extension;

 

(g)           Indebtedness outstanding on the date hereof (other than the Senior
1998 Notes) and listed on Schedule 10.1 and any refinancing, refunding, renewal
or extension thereof, provided that (i) the principal amount thereof is not
increased above the principal amount thereof outstanding immediately prior to
such refinancing, refunding, renewal or extension, except to the extent
otherwise permitted hereunder and (ii) the direct and contingent obligors with
respect to such Indebtedness are not changed;

 

(h)           Indebtedness in respect of Hedge Agreements;

 

(i)            Indebtedness in respect of the Senior Notes in an aggregate
principal amount not to exceed $1,010,000,000 (or such lesser aggregate
principal amount as may be incurred on the Closing Date);

 

(j)            (i) Indebtedness of a Person or Indebtedness attaching to assets
of a Person that, in either case, becomes a Restricted Subsidiary or
Indebtedness attaching to assets that are acquired by the Borrower or any
Restricted Subsidiary, in each case after the Closing Date as the result of a
Permitted Acquisition, provided that (w) such Indebtedness

 

97

--------------------------------------------------------------------------------


 

existed at the time such Person became a Restricted Subsidiary or at the time
such assets were acquired and, in each case, was not created in anticipation
thereof, (x) such Indebtedness is not guaranteed in any respect by the Borrower
or any Restricted Subsidiary (other than by any such person that so becomes a
Restricted Subsidiary) and (y)(A) the capital stock of such Person is pledged to
the Administrative Agent or the Collateral Trustee, as applicable, to the extent
required under Section 9.12 and (B) such Person executes a supplement to each of
the Guarantee, the Security Agreements and the Pledge Agreements (or alternative
guarantee and security arrangements in relation to the Obligations reasonably
acceptable to the Administrative Agent or the Collateral Trustee, as applicable)
to the extent required under Section 9.11 or 9.12, as applicable, provided that
the requirements of this subclause (y) shall not apply to an aggregate amount at
any time outstanding of up to (and including) the Guarantee and Collateral
Exception Amount at such time of the aggregate of (1) such Indebtedness and
(2) all Indebtedness as to which the proviso to clause (k)(i)(y) below then
applies, and (ii) any refinancing, refunding, renewal or extension of any
Indebtedness specified in subclause (i) above, provided that, except to the
extent otherwise permitted hereunder, (x) the principal amount of any such
Indebtedness is not increased above the principal amount thereof outstanding
immediately prior to such refinancing, refunding, renewal or extension and
(y) the direct and contingent obligors with respect to such Indebtedness are not
changed;

 

(k)           (i) Indebtedness of the Borrower or any Restricted Subsidiary
(including any Permitted Additional Notes) incurred to finance a Permitted
Acquisition, provided that (x) except in the case of Permitted Additional Notes,
such Indebtedness is not guaranteed in any respect by any Restricted Subsidiary
(other than any Person acquired (the “acquired Person”) as a result of such
Permitted Acquisition or the Restricted Subsidiary so incurring such
Indebtedness) or, in the case of Indebtedness of any Restricted Subsidiary,
subject to compliance with Section 10.5(h), by the Borrower and (y)(A) the
Borrower pledges the capital stock of such acquired Person to the Administrative
Agent or the Collateral Trustee, as applicable, to the extent required under
Section 9.12 and (B) such acquired Person executes a supplement to the
Guarantee, the Security Agreements and the Pledge Agreements (or alternative
guarantee and security arrangements in relation to the Obligations reasonably
acceptable to the Administrative Agent) to the extent required under
Section 9.11 or 9.12, as applicable, provided that the requirements of this
subclause (y) shall not apply to an aggregate amount at any time outstanding of
up to (and including) the amount of the Guarantee and Collateral Exception
Amount at such time of the aggregate of (1) such Indebtedness and (2) all
Indebtedness as to which the proviso to clause (j)(i)(y) above then applies, and
(ii) any refinancing, refunding, renewal or extension of any such Indebtedness,
provided that (x) the principal amount of any such Indebtedness is not increased
above the principal amount thereof outstanding immediately prior to such
refinancing, refunding, renewal or extension and (y) the direct and contingent
obligors with respect to such Indebtedness are not changed, except to the extent
otherwise permitted hereunder;

 

(l)            Indebtedness in respect of performance bonds, bid bonds, appeal
bonds, surety bonds and completion guarantees and similar obligations not in
connection with money borrowed, in each case provided in the ordinary course of
business, including

 

98

--------------------------------------------------------------------------------


 

those incurred to secure health, safety and environmental obligations in the
ordinary course of business;

 

(m)          (i) Indebtedness incurred in connection with any Permitted Sale
Leaseback (provided that the Net Cash Proceeds thereof are promptly applied to
the extent required by Section 5.2) and (ii) any refinancing, refunding, renewal
or extension of any Indebtedness specified in subclause (i) above, provided
that, except to the extent otherwise permitted hereunder, (x) the principal
amount of any such Indebtedness is not increased above the principal amount
thereof outstanding immediately prior to such refinancing, refunding, renewal or
extension and (y) the direct and contingent obligors with respect to such
Indebtedness are not changed;

 

(n)           (i) additional Indebtedness and (ii) any refinancing, refunding,
renewal or extension of any Indebtedness specified in subclause (i) above;
provided that the aggregate amount of Indebtedness incurred and remaining
outstanding pursuant to this clause (n) shall not at any time exceed
$150,000,000; provided, however, not more than $75,000,000 in aggregate
principal amount of Indebtedness of the Borrower or any Restricted Subsidiary
(other than a Restricted Foreign Subsidiary) incurred under this clause (n)
shall be secured;

 

(o)           Indebtedness in respect of Permitted Additional Notes to the
extent that the Net Cash Proceeds therefrom are, immediately after the receipt
thereof, applied to the prepayment of Term Loans in accordance with Section 5.2;

 

(p)           Indebtedness under the Senior 1998 Notes and any refinancing,
refunding, renewal or extension thereof, provided that the same does not
increase, other than for amounts attributable to premium and expenses, the
principal amount or shorten the maturity thereof (it being understood that any
replacement or refinancing thereof shall in any event be unsecured), provided,
further, that in connection with any such refinancing, refunding, renewal or
extension that shall require any modifications to the Security Documents, such
modifications shall be in form and substance reasonably satisfactory to the
Administrative Agent; and

 

(q)           (i) the 2005 Unpaid Refinancing Amount for a period of up to
sixty-five (65) days after the Closing Date, (ii) the 2012 Unpaid Refinancing
Amount and (iii) the Existing Senior Notes for a period of up to thirty (30)
days after the Closing Date.

 

(B)           The Borrower will not issue any preferred stock or other preferred
equity interests other than Qualified PIK Securities.

 

10.2.        Limitation on Liens.  The Borrower will not, and will not permit
any of the Restricted Subsidiaries to, create, incur, assume or suffer to exist
any Lien upon any property or assets of any kind (real or personal, tangible or
intangible) of the Borrower or any Restricted Subsidiary, whether now owned or
hereafter acquired, except:

 

(a)           Liens arising under the Credit Documents;

 

99

--------------------------------------------------------------------------------


 

(b)           Permitted Liens;

 

(c)           Liens securing Indebtedness permitted pursuant to
Section 10.1(A)(f), provided that such Liens attach at all times only to the
assets so financed, and Liens on the assets of Foreign Subsidiaries securing
Indebtedness permitted pursuant to Section 10.1(A)(n);

 

(d)           Liens existing on the date hereof and listed on Schedule 10.2;

 

(e)           the replacement, extension or renewal of any Lien permitted by
clauses (a) through (d) above and clause (f) of this Section 10.2 upon or in the
same assets theretofore subject to such Lien or the replacement, extension or
renewal (without increase in the amount or change in any direct or contingent
obligor except to the extent otherwise permitted hereunder) of the Indebtedness
secured thereby;

 

(f)            Liens existing on the assets of any Person that becomes a
Restricted Subsidiary, or existing on assets acquired, pursuant to a Permitted
Acquisition to the extent the Liens on such assets secure Indebtedness permitted
by Section 10.1(A)(j), provided that such Liens attach at all times only to the
same assets that such Liens attached to, and secure only the same Indebtedness
that such Liens secured, immediately prior to such Permitted Acquisition;

 

(g)           (i) Liens placed upon the capital stock of any Restricted
Subsidiary acquired pursuant to a Permitted Acquisition to secure Indebtedness
of the Borrower or any other Restricted Subsidiary in an aggregate amount at any
time outstanding not to exceed the Guarantee and Collateral Exception Amount
incurred pursuant to Section 10.1(A)(k) in connection with such Permitted
Acquisition and (ii) Liens placed upon the assets of such Restricted Subsidiary
to secure a guarantee by such Restricted Subsidiary of any such Indebtedness of
the Borrower or any other Restricted Subsidiary in an aggregate amount at any
time outstanding not to exceed the Guarantee and Collateral Exception Amount;

 

(h)           additional Liens so long as the aggregate principal amount of the
obligations so secured does not exceed $75,000,000 at any time outstanding; and

 

(i)            Liens under the Senior 1998 Notes, so long as the Senior 1998
Notes are required to be secured by equal and ratable Liens; provided that such
Liens are subject to the Intercreditor and Collateral Trust Agreement.

 

10.3.        Limitation on Fundamental Changes.  Except as expressly permitted
by Section 10.4 or 10.5, the Borrower will not, and will not permit any of the
Restricted Subsidiaries to, enter into any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or convey, sell, lease, assign, transfer or
otherwise dispose of, all or substantially all its business units, assets or
other properties, except that:

 

(a)           any Subsidiary (other than a License Subsidiary) of the Borrower
or any other Person may be merged or consolidated with or into the Borrower,
provided that

 

100

--------------------------------------------------------------------------------


 

(i) the Borrower shall be the continuing or surviving corporation or the Person
formed by or surviving any such merger or consolidation (if other than the
Borrower) shall be an entity organized or existing under the laws of the United
States, any state thereof, the District of Columbia or any territory thereof
(the Borrower or such Person, as the case may be, being herein referred to as
the “Successor Borrower”), (ii) the Successor Borrower (if other than the
Borrower) shall expressly assume all the obligations of the Borrower under this
Agreement and the other Credit Documents pursuant to a supplement hereto or
thereto in form reasonably satisfactory to the Administrative Agent, (iii) no
Default or Event of Default would result from the consummation of such merger or
consolidation, (iv) the Successor Borrower shall be in compliance, on a pro
forma basis after giving effect to such merger or consolidation, with the
covenants set forth in Sections 10.9 and 10.10, as such covenants are recomputed
as at the last day of the most recently ended Test Period under such Section as
if such merger or consolidation had occurred on the first day of such Test
Period, (v) each Guarantor, unless it is the other party to such merger or
consolidation, shall have by a supplement to the Guarantee confirmed that its
Guarantee shall apply to the Successor Borrower’s obligations under this
Agreement, (vi) each Subsidiary grantor and each Subsidiary pledgor, unless it
is the other party to such merger or consolidation, shall have by a supplement
to the Security Agreements or the Pledge Agreements, as applicable, confirmed
that its obligations thereunder shall apply to the Successor Borrower’s
obligations under this Agreement, (vii) each mortgagor of a Mortgaged Property,
unless it is the other party to such merger or consolidation, shall have by an
amendment to or restatement of the applicable Mortgage confirmed that its
obligations thereunder shall apply to the Successor Borrower’s obligations under
this Agreement, and (viii) the Borrower shall have delivered to the
Administrative Agent an officer’s certificate and an opinion of counsel, each
stating that such merger or consolidation and such supplement to this Agreement
or any Security Document comply with this Agreement; provided, further, that if
the foregoing are satisfied, the Successor Borrower (if other than the Borrower)
will succeed to, and be substituted for, the Borrower under this Agreement;

 

(b)           any Subsidiary of the Borrower (other than a License Subsidiary)
or any other Person may be merged, amalgamated or consolidated with or into any
one or more Subsidiaries of the Borrower, provided that (i) in the case of any
merger, amalgamation or consolidation involving one or more Restricted
Subsidiaries, (A) a Restricted Subsidiary shall be the continuing or surviving
corporation or (B) the Borrower shall take all steps necessary to cause the
Person formed by or surviving any such merger, amalgamation or consolidation (if
other than a Restricted Subsidiary) to become a Restricted Subsidiary, (ii) in
the case of any merger, amalgamation or consolidation involving one or more
Guarantors, a Guarantor shall be the continuing or surviving corporation or the
Person formed by or surviving any such merger, amalgamation or consolidation (if
other than a Guarantor) shall execute a supplement to the Guarantee Agreement,
the Pledge Agreements and the Security Agreements and any applicable Mortgage in
form and substance reasonably satisfactory to the Administrative Agent or
Collateral Trustee, as applicable, in order to become a Guarantor and pledgor,
mortgagor and grantor of Collateral for the benefit of the Secured Parties,
(iii) no Default or Event of Default would result from the consummation of such
merger, amalgamation or consolidation, (iv) the Borrower

 

101

--------------------------------------------------------------------------------


 

shall be in compliance, on a pro forma basis after giving effect to such merger,
amalgamation or consolidation, with the covenants set forth in Sections 10.9 and
10.10, as such covenants are recomputed as at the last day of the most recently
ended Test Period under such Section as if such merger or consolidation had
occurred on the first day of such Test Period, and (v) the Borrower shall have
delivered to the Administrative Agent an officers’ certificate stating that such
merger, amalgamation or consolidation and such supplements to any Security
Document comply with this Agreement;

 

(c)           any Restricted Subsidiary (other than a License Subsidiary) that
is not a Guarantor may sell, lease, transfer or otherwise dispose of any or all
of its assets (upon voluntary liquidation or otherwise) to the Borrower, a
Guarantor or any other Restricted Subsidiary of the Borrower;

 

(d)           any Guarantor may sell, lease, transfer or otherwise dispose of
any or all of its assets (upon voluntary liquidation or otherwise) to the
Borrower or any other Guarantor;

 

(e)           any Restricted Subsidiary (other than a License Subsidiary) may
liquidate or dissolve if (x) the Borrower determines in good faith that such
liquidation or dissolution is in the best interests of the Borrower and is not
materially disadvantageous to the Lenders and (y) to the extent such Restricted
Subsidiary is a Credit Party, any assets or business not otherwise disposed of
or transferred in accordance with Section 10.4 or 10.5, or, in the case of any
such business, discontinued, shall be transferred to, or otherwise owned or
conducted by, another Credit Party after giving effect to such liquidation or
dissolution; and

 

(f)            any License Subsidiary may (i) be merged or consolidated with any
other License Subsidiary, (ii) sell, lease, transfer or otherwise dispose of any
or all of its property (upon voluntary liquidation or otherwise) only to another
License Subsidiary, (iii) sell, transfer or otherwise dispose of capital stock
or other ownership interest of such License Subsidiary only to a Credit Party.

 

10.4.        Limitation on Sale of Assets.  The Borrower will not, and will not
permit any of the Restricted Subsidiaries to, (i) convey, sell, lease, assign,
transfer or otherwise dispose of any of its property, business or assets
(including receivables and leasehold interests), whether now owned or hereafter
acquired (other than any such sale, transfer, assignment or other disposition
resulting from any casualty or condemnation, of any assets of the Borrower or
the Restricted Subsidiaries) or (ii) sell to any Person (other than the Borrower
or a Guarantor) any shares owned by it of any Restricted Subsidiary’s capital
stock, except that:

 

(a)           the Borrower and the Restricted Subsidiaries may sell, transfer or
otherwise dispose of used or surplus equipment, vehicles, inventory and other
assets in the ordinary course of business;

 

(b)           the Borrower and the Restricted Subsidiaries may sell, transfer or
otherwise dispose of other assets (other than accounts receivable) for fair
value, provided that (i) the total non-cash consideration received since the
Closing Date in respect of sales,

 

102

--------------------------------------------------------------------------------


 

transfers and dispositions for which less than 50% of such consideration
consisted of cash shall not exceed $250,000,000 (it being agreed that, with
respect to any one or more sale, transfer or disposition in which such
$250,000,000 limitation is exceeded, at least 50% of the portion of the
consideration in excess of the then available portion of such $250,000,000 shall
consist of cash), (ii) any non-cash proceeds received are pledged to the
Administrative Agent to the extent required under Section 9.12, (iii) with
respect to any such sale, transfer or disposition (or series of related sales,
transfers or dispositions), the Borrower shall be in compliance, on a pro forma
basis after giving effect to such sale, transfer or disposition, with the
covenants set forth in Sections 10.9 and 10.10, as such covenants are recomputed
as at the last day of the most recently ended Test Period under such Sections as
if such sale, transfer or disposition had occurred on the first day of such Test
Period, (iv) to the extent applicable, the Net Cash Proceeds thereof to the
Borrower and its Restricted Subsidiaries are promptly applied to the prepayment
and/or commitment reductions as provided for in Section 5.2 and (v) after giving
effect to any such sale, transfer or disposition, no Default or Event of Default
shall have occurred and be continuing;

 

(c)           the Borrower and the Restricted Subsidiaries may make sales of
assets to the Borrower or to any Restricted Subsidiary, provided that with
respect to any such sales to Restricted Subsidiaries that are not Guarantors
(i) such sale, transfer or disposition shall be for fair value, (ii) the total
non-cash consideration received since the Closing Date in respect of such sales,
transfers and dispositions for which less than 50% of such consideration
consisted of cash shall not exceed $250,000,000 (it being agreed that, with
respect to any one or more sale, transfer or disposition in which such
$250,000,000 limitation is exceeded, at least 50% of the portion of the
consideration in excess of the then available portion of such $250,000,000 shall
consist of cash) and (iii) any non-cash proceeds received are pledged to the
Administrative Agent to the extent required under Section 9.12;

 

(d)           any Restricted Subsidiary may effect any transaction permitted by
Section 10.3;

 

(e)           in addition to selling or transferring accounts receivable
pursuant to the other provisions hereof, the Borrower and the Restricted
Subsidiaries may (i) sell or discount without recourse accounts receivable
arising in the ordinary course of business in connection with the compromise or
collection thereof and (ii) sell or transfer accounts receivable and related
rights pursuant to customary receivables financing facilities so long as, in the
case of clauses (i) and (ii), the Net Cash Proceeds thereof to the Borrower and
its Restricted Subsidiaries (except in the case of transactions permitted by
Section 10.4(e)(i) to the extent the Net Cash Proceeds of any such transaction
do not exceed $10,000) are promptly applied to the prepayment and/or commitment
reductions as provided for in Section 5.2;

 

(f)            the Borrower and its Restricted Subsidiaries may lease, or
sub-lease, any real property or personal property in the ordinary course of
business; and

 

103

--------------------------------------------------------------------------------


 

(g)           the Borrower and its Restricted Subsidiaries may sell or transfer
Globo Receivables pursuant to the Purchase Agreement dated as of August 20, 2004
between DirecTV and the Borrower.

 

10.5.        Limitation on Investments.  The Borrower will not, and will not
permit any of the Restricted Subsidiaries to, make any advance, loan, extensions
of credit or capital contribution to, or purchase any stock, bonds, notes,
debentures or other securities of or any assets of, or make any other Investment
in, any Person, except:

 

(a)           extensions of trade credit and asset purchases in the ordinary
course of business;

 

(b)           Permitted Investments;

 

(c)           loans and advances to officers, directors and employees of the
Borrower or any of its Subsidiaries in an aggregate principal amount at any time
outstanding under this clause (c) not exceeding $25,000,000;

 

(d)           Investments existing on the date hereof and listed on
Schedule 10.5 and any extensions, renewals or reinvestments thereof, so long as
the aggregate amount of all Investments pursuant to this clause (d) is not
increased at any time above the amount of such Investments existing on the date
hereof;

 

(e)           Investments received in connection with the bankruptcy or
reorganization of suppliers or customers and in settlement of delinquent
obligations of, and other disputes with, customers arising in the ordinary
course of business;

 

(f)            Investments to the extent that payment for such Investments is
made solely with capital stock of the Borrower;

 

(g)           Investments in (i) any Guarantor or the Borrower and (ii) in
Restricted Subsidiaries that are not Guarantors, in the case of this clause
(g)(ii), in an aggregate amount not to exceed $30,000,000 plus the Applicable
Amount at any one time outstanding;

 

(h)           Investments constituting Permitted Acquisitions;

 

(i)            (i) Investments (including Investments in Minority Investments
and Unrestricted Subsidiaries) and (ii) Investments in joint ventures or similar
entities that do not constitute Restricted Subsidiaries, in each case, as valued
at the fair market value of such Investment at the time each such Investment is
made, (A) in an amount that, at the time such Investment is made, would not
exceed the sum of (x) the Applicable Amount at such time plus (y) an amount
equal to any repayments, interest, returns, profits, distributions, income and
similar amounts actually received in cash in respect of any such Investment
(which amount shall not exceed the amount of such Investment valued at the fair
market value of such Investment at the time such Investment was made) and/or
(B) in the case of clause (ii) only, in any amount that, at the time such
Investment is made, would be

 

104

--------------------------------------------------------------------------------


 

permitted to be expended as a Capital Expenditure under Section 10.11, to the
extent that (x) such joint venture owns an interest in assets the addition of
which would have been a Capital Expenditure if acquired or constructed, and
owned, directly by the Borrower or a Restricted Subsidiary, and (y) the ability
of the Borrower and/or one or more Restricted Subsidiaries to receive cash flows
attributable to its interest therein substantially as they would if they
directly owned such asset or portion thereof is not prohibited by contract,
applicable law or otherwise,

 

(j)            Investments constituting non-cash proceeds of sales, transfers
and other dispositions of assets to the extent permitted by Section 10.4(b) or
(c);

 

(k)           Investments made to repurchase or retire common stock of the
Borrower owned by any employee stock ownership plan or key employee stock
ownership plan of the Borrower;

 

(l)            Investments permitted under Section 10.6; and

 

(m)          to the extent constituting Investments, any payments under any
contracts to construct, launch, operate or insure Satellites which contracts are
entered into in the ordinary course of business.

 

10.6.        Limitation on Dividends.  The Borrower will not declare or pay any
dividends (other than dividends payable solely in its capital stock) or return
any capital to its stockholders or make any other distribution, payment or
delivery of property or cash to its stockholders as such, or redeem, retire,
purchase or otherwise acquire, directly or indirectly, for consideration, any
shares of any class of its capital stock or the capital stock of any direct or
indirect parent now or hereafter outstanding (or any options or warrants or
stock appreciation rights issued with respect to any of its capital stock), or
set aside any funds for any of the foregoing purposes, or permit any of the
Restricted Subsidiaries to purchase or otherwise acquire for consideration
(other than in connection with an Investment permitted by Section 10.5) any
shares of any class of the capital stock of the Borrower, now or hereafter
outstanding (or any options or warrants or stock appreciation rights issued with
respect to any of its capital stock) (all of the foregoing “dividends”),
provided that, so long as no Default or Event of Default exists or would exist
after giving effect thereto, (a) the Borrower may redeem in whole or in part any
of its capital stock for another class of capital stock or rights to acquire its
capital stock or with proceeds from substantially concurrent equity
contributions or issuances of new shares of its capital stock, provided that
such other class of capital stock contains terms and provisions at least as
advantageous to the Lenders in all respects material to their interests as those
contained in the capital stock redeemed thereby, (b) the Borrower may repurchase
shares of its capital stock (or any options or warrants or stock appreciation
rights issued with respect to any of its capital stock) held by officers,
directors and employees of the Borrower and its Subsidiaries, so long as such
repurchase is pursuant to, and in accordance with the terms of, management
and/or employee stock plans, stock subscription agreements or shareholder
agreements, (c) the Borrower may declare and pay dividends on its capital stock,
provided that (i) the amount of any such dividends pursuant to this clause (c)
shall not exceed an amount equal to the Applicable Amount at such time and (d)
the Borrower may declare and pay dividends and/or make distributions to its
parent solely to pay administrative and similar expenses related to ownership of
the Borrower, provided that the amount of such

 

105

--------------------------------------------------------------------------------


 

dividends does not exceed in any fiscal year the amount of such expenses payable
for such fiscal year (it being understood that such expenses shall in no event
exceed $1,000,000 in the aggregate per fiscal year).

 

10.7.        Limitations on Debt Payments and Amendments; Unpaid Refinancing
Amount.  (a)  Except as required pursuant to Section 9.19, the Borrower will
not, and will not permit any Restricted Subsidiary to, prepay, repurchase or
redeem or otherwise defease any Subordinated Indebtedness; provided, however,
that so long as no Default or Event of Default has occurred and is continuing,
the Borrower or any Restricted Subsidiary may prepay, repurchase or redeem
Subordinated Indebtedness (x) for an aggregate price not in excess of the
Applicable Amount at the time of such prepayment, repurchase or redemption, or
(y) with the proceeds of Subordinated Indebtedness that (1) is permitted by
Section 10.1 (other than Section 10.1(A)(o)) and (2) has terms material to the
interests of the Lenders not materially less advantageous to the Lenders than
those of such Subordinated Indebtedness being refinanced.

 

(b)           The Borrower will not waive, amend, modify, terminate or release
any Subordinated Indebtedness to the extent that any such waiver, amendment,
modification, termination or release would be adverse to the Lenders in any
material respect.

 

10.8.        Limitations on Sale Leasebacks.  The Borrower will not, and will
not permit any of the Restricted Subsidiaries to, enter into or effect any Sale
Leasebacks, other than Permitted Sale Leasebacks.

 

10.9.        Consolidated Total Debt to Consolidated EBITDA Ratio.  The Borrower
will not permit the Consolidated Total Debt to Consolidated EBITDA Ratio for any
Test Period ending during any period set forth below to be greater than the
ratio set forth below opposite such period:

 

Period

 

Ratio

 

 

 

 

 

October 1, 2004 to December 31, 2004

 

6.75 to 1.00

 

January 1, 2005 to March 31, 2005

 

6.75 to 1.00

 

April 1, 2005 to June 30, 2005

 

6.75 to 1.00

 

July 1, 2005 to September 30, 2005

 

6.75 to 1.00

 

October 1, 2005 to December 31, 2005

 

6.50 to 1.00

 

January 1, 2006 to March 31, 2006

 

6.50 to 1.00

 

April 1, 2006 to June 30, 2006

 

6.50 to 1.00

 

July 1, 2006 to September 30, 2006

 

6.50 to 1.00

 

October 1, 2006 to December 31, 2006

 

6.25 to 1.00

 

January 1, 2007 to March 31, 2007

 

6.25 to 1.00

 

April 1, 2007 to June 30, 2007

 

6.25 to 1.00

 

July 1, 2007 to September 30, 2007

 

6.25 to 1.00

 

October 1, 2007 to December 31, 2007

 

6.00 to 1.00

 

January 1, 2008 to March 31, 2008

 

6.00 to 1.00

 

April 1, 2008 to June 30, 2008

 

6.00 to 1.00

 

July 1, 2008 to September 30, 2008

 

6.00 to 1.00

 

October 1, 2008 to December 31, 2008

 

5.50 to 1.00

 

 

106

--------------------------------------------------------------------------------


 

Period

 

Ratio

 

 

 

 

 

January 1, 2009 to March 31, 2009

 

5.50 to 1.00

 

April 1, 2009 to June 30, 2009

 

5.50 to 1.00

 

July 1, 2009 to September 30, 2009

 

5.50 to 1.00

 

October 1, 2009 to December 31, 2009

 

5.00 to 1.00

 

January 1, 2010 to March 31, 2010

 

5.00 to 1.00

 

April 1, 2010 to June 30, 2010

 

5.00 to 1.00

 

July 1, 2010 to September 30, 2010

 

5.00 to 1.00

 

October 1, 2010 to December 31, 2010

 

4.50 to 1.00

 

January 1, 2011 to March 31, 2011

 

4.50 to 1.00

 

April 1, 2011 to June 30, 2011

 

4.50 to 1.00

 

July 1, 2011 and thereafter

 

4.50 to 1.00

 

 

10.10.      Consolidated EBITDA to Consolidated Interest Expense Ratio.  The
Borrower will not permit the Consolidated EBITDA to Consolidated Interest
Expense Ratio for any Test Period ending during any period set forth below to be
less than the ratio set forth below opposite such period:

 

Period

 

Ratio

 

 

 

 

 

October 1, 2004 to December 31, 2004

 

2.00 to 1.00

 

January 1, 2005 to March 31, 2005

 

2.00 to 1.00

 

April 1, 2005 to June 30, 2005

 

2.00 to 1.00

 

July 1, 2005 to September 30, 2005

 

2.00 to 1.00

 

October 1, 2005 to December 31, 2005

 

2.00 to 1.00

 

January 1, 2006 to March 31, 2006

 

2.00 to 1.00

 

April 1, 2006 to June 30, 2006

 

2.00 to 1.00

 

July 1, 2006 to September 30, 2006

 

2.00 to 1.00

 

October 1, 2006 to December 31, 2006

 

2.00 to 1.00

 

January 1, 2007 to March 31, 2007

 

2.00 to 1.00

 

April 1, 2007 to June 30, 2007

 

2.00 to 1.00

 

July 1, 2007 to September 30, 2007

 

2.00 to 1.00

 

October 1, 2007 to December 31, 2007

 

2.00 to 1.00

 

January 1, 2008 to March 31, 2008

 

2.10 to 1.00

 

April 1, 2008 to June 30, 2008

 

2.10 to 1.00

 

July 1, 2008 to September 30, 2008

 

2.10 to 1.00

 

October 1, 2008 to December 31, 2008

 

2.10 to 1.00

 

January 1, 2009 to March 31, 2009

 

2.10 to 1.00

 

April 1, 2009 to June 30, 2009

 

2.10 to 1.00

 

July 1, 2009 to September 30, 2009

 

2.10 to 1.00

 

October 1, 2009 to December 31, 2009

 

2.10 to 1.00

 

January 1, 2010 and thereafter

 

2.20 to 1.00

 

 

10.11.      Capital Expenditures.  The Borrower will not, and will not permit
any of the Restricted Subsidiaries to, make any Capital Expenditures (other than
Permitted Acquisitions

 

107

--------------------------------------------------------------------------------


 

that constitute Capital Expenditures), that would cause the aggregate amount of
such Capital Expenditures made by the Borrower and the Restricted Subsidiaries
in any fiscal year of the Borrower (including the whole fiscal year of 2004) set
forth below to exceed the amount set forth in the table below opposite such
fiscal year (such amount, together with the carry-forward amount (as defined
below) for such fiscal year and subject to the last paragraph of this Section
10.11, the “Permitted Capital Expenditure Amount”):

 

Period

 

Amount

 

 

 

 

 

January 1, 2004 to December 31, 2004

 

$

400,000,000

 

January 1, 2005 to December 31, 2005

 

$

300,000,000

 

January 1, 2006 to December 31, 2006

 

$

300,000,000

 

January 1, 2007 to December 31, 2007

 

$

300,000,000

 

January 1, 2008 to December 31, 2008

 

$

300,000,000

 

January 1, 2009 to December 31, 2009

 

$

300,000,000

 

January 1, 2010 to December 31, 2010

 

$

300,000,000

 

January 1, 2011 to December 31, 2011

 

$

300,000,000

 

 

To the extent that Capital Expenditures (other than Permitted Acquisitions that
constitute Capital Expenditures) made by the Borrower and the Restricted
Subsidiaries during any fiscal year are less than the Permitted Capital
Expenditure Amount for such fiscal year, 100% of such unused amount (each such
amount, a “carry-forward amount”) may be carried forward to the immediately
succeeding fiscal year and utilized to make such Capital Expenditures in such
immediately succeeding fiscal year; provided that no carry-forward amount may be
carried forward beyond the first two fiscal years immediately succeeding the
fiscal year in which it arose.

 

Notwithstanding the foregoing, the Permitted Capital Expenditure Amount for any
fiscal year shall be reduced at the time of and in the amount of any Investment
made pursuant to clause (B) of Section 10.5(i) during such fiscal year.

 

SECTION 11.         Events of Default

 

Upon the occurrence of any of the following specified events (each an “Event of
Default”):

 

11.1.        Payments.  The Borrower shall (a) default in the payment when due
of any principal of the Loans or (b) default, and such default shall continue
for five or more days, in the payment when due of any interest or stamping fees
on the Loans or any Fees or any Unpaid Drawings or of any other amounts owing
hereunder or under any other Credit Document; or

 

11.2.        Representations, etc.  Any representation, warranty or statement
made or deemed made by any Credit Party herein or in any Security Document or
any certificate delivered or required to be delivered pursuant hereto or thereto
shall prove to be untrue in any material respect on the date as of which made or
deemed made; or

 

11.3.        Covenants.  Any Credit Party shall:

 

108

--------------------------------------------------------------------------------


 

(a)           default in the due performance or observance by it of any term,
covenant or agreement contained in Section 9.1(e) or Section 10; or

 

(b)           default in the due performance or observance by it of any term,
covenant or agreement (other than those referred to in Section 11.1 or 11.2 or
clause (a) of this Section 11.3) contained in this Agreement, any Security
Document or the Fee Letter dated May 7, 2004 between the Borrower and the Agents
and such default shall continue unremedied for a period of at least 30 days
after receipt of written notice by the Borrower from the Administrative Agent or
the Required Lenders; or

 

11.4.        Default Under Other Agreements.  (a) The Borrower or any of the
Restricted Subsidiaries shall (i) default in any payment with respect to any
Indebtedness (other than the Obligations) in excess of $50,000,000 in the
aggregate, for the Borrower and such Restricted Subsidiaries, beyond the period
of grace, if any, provided in the instrument or agreement under which such
Indebtedness was created or (ii) default in the observance or performance of any
agreement or condition relating to any such Indebtedness or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event shall occur or condition exist (other than, with respect to Indebtedness
consisting of any Hedge Agreements, termination events or equivalent events
pursuant to the terms of such Hedge Agreements), the effect of which default or
other event or condition is to cause, or to permit the holder or holders of such
Indebtedness (or a trustee or agent on behalf of such holder or holders) to
cause, any such Indebtedness to become due prior to its stated maturity; or
(b) without limiting the provisions of clause (a) above, any such Indebtedness
shall be declared to be due and payable, or required to be prepaid other than by
a regularly scheduled required prepayment or as a mandatory prepayment (and,
with respect to Indebtedness consisting of any Hedge Agreements, other than due
to a termination event or equivalent event pursuant to the terms of such Hedge
Agreements), prior to the stated maturity thereof; or

 

11.5.        Bankruptcy, etc.  The Borrower or any Specified Subsidiary shall
commence a voluntary case, proceeding or action concerning itself under
(a) Title 11 of the United States Code entitled “Bankruptcy,” or (b) in the case
of any Foreign Subsidiary that is a Specified Subsidiary, any domestic or
foreign law relating to bankruptcy, insolvency reorganization or relief of
debtors legislation of its jurisdiction of incorporation, in each case as now or
hereafter in effect, or any successor thereto (collectively, the “Bankruptcy
Code”); or an involuntary case, proceeding or action is commenced against the
Borrower or any Specified Subsidiary and the petition is not controverted within
10 days after commencement of the case, proceeding or action; or an involuntary
case, proceeding or action is commenced against the Borrower or any Specified
Subsidiary and the petition is not dismissed within 60 days after commencement
of the case, proceeding or action; or a custodian (as defined in the Bankruptcy
Code) receiver, receiver manager, trustee or similar person is appointed for, or
takes charge of, all or substantially all of the property of the Borrower or any
Specified Subsidiary; or the Borrower or any Specified Subsidiary commences any
other proceeding or action under any reorganization, arrangement, adjustment of
debt, relief of debtors, dissolution, insolvency or liquidation or similar law
of any jurisdiction whether now or hereafter in effect relating to the Borrower
or any Specified Subsidiary; or there is commenced against the Borrower or any
Specified Subsidiary any such proceeding or action that remains undismissed for
a period of 60 days; or the Borrower or any Specified

 

109

--------------------------------------------------------------------------------


 

Subsidiary is adjudicated insolvent or bankrupt; or any order of relief or other
order approving any such case or proceeding or action is entered; or the
Borrower or any Specified Subsidiary suffers any appointment of any custodian
receiver, receiver manager, trustee or the like for it or any substantial part
of its property to continue undischarged or unstayed for a period of 60 days; or
the Borrower or any Specified Subsidiary makes a general assignment for the
benefit of creditors; or any corporate action is taken by the Borrower or any
Specified Subsidiary for the purpose of effecting any of the foregoing; or

 

11.6.        ERISA.  (a) Any Plan shall fail to satisfy the minimum funding
standard required for any plan year or part thereof or a waiver of such standard
or extension of any amortization period is sought or granted under Section 412
of the Code; any Plan is or shall have been terminated or is the subject of
termination proceedings under ERISA (including the giving of written notice
thereof); an event shall have occurred or a condition shall exist in either case
entitling the PBGC to terminate any Plan or to appoint a trustee to administer
any Plan (including the giving of written notice thereof); any Plan shall have
an accumulated funding deficiency (whether or not waived); the Borrower or any
Subsidiary or any ERISA Affiliate has incurred or is likely to incur a liability
to or on account of a Plan under Section 409, 502(i), 502(l), 515, 4062, 4063,
4064, 4069, 4201 or 4204 of ERISA or Section 4971 or 4975 of the Code (including
the giving of written notice thereof); (b) there could result from any event or
events set forth in clause (a) of this Section 11.6 the imposition of a lien,
the granting of a security interest, or a liability, or the reasonable
likelihood of incurring a lien, security interest or liability; and (c) such
lien, security interest or liability will or would be reasonably likely to have
a Material Adverse Effect; or

 

11.7.        Guarantee.  The Guarantees or any material provision thereof shall
cease to be in full force or effect or any Guarantor thereunder or any Credit
Party shall deny or disaffirm in writing any Guarantor’s obligations under the
Guarantee; or

 

11.8.        Pledge Agreements.  The Pledge Agreements or any material provision
thereof shall cease to be in full force or effect (other than pursuant to the
terms hereof or thereof or as a result of acts or omissions of the
Administrative Agent or the Collateral Trustee, as applicable, or any Lender) or
any pledgor thereunder or any Credit Party shall deny or disaffirm in writing
any pledgor’s obligations under the Pledge Agreements; or

 

11.9.        Security Agreements.  The Security Agreements or any material
provision thereof shall cease to be in full force or effect (other than pursuant
to the terms hereof or thereof or as a result of acts or omissions of the
Administrative Agent or Collateral Trustee, as applicable, or any Lender) or any
grantor thereunder or any Credit Party shall deny or disaffirm in writing any
grantor’s obligations under the Security Agreements; or

 

11.10.      Mortgages.  Any Mortgage or any material provision of any Mortgage
relating to any material portion of the Collateral shall cease to be in full
force or effect (other than pursuant to the terms hereof or thereof or as a
result of acts or omissions of the Collateral Trustee or any Lender) or any
mortgagor thereunder or any Credit Party shall deny or disaffirm in writing any
mortgagor’s obligations under any Mortgage; or

 

110

--------------------------------------------------------------------------------


 

11.11.      Judgments.  One or more judgments or decrees shall be entered
against the Borrower or any of the Restricted Subsidiaries involving a liability
of $50,000,000 or more in the aggregate for all such judgments and decrees for
the Borrower and the Restricted Subsidiaries (to the extent not paid or fully
covered by insurance provided by a carrier not disputing coverage) and any such
judgments or decrees shall not have been satisfied, vacated, discharged or
stayed or bonded pending appeal within 60 days from the entry thereof; or

 

11.12.      Change of Control.  A Change of Control shall occur;

 

then, and in any such event, and at any time thereafter, if any Event of Default
shall then be continuing, the Administrative Agent shall, upon the written
request of the Required Lenders, by written notice to the Borrower, take any or
all of the following actions, without prejudice to the rights of the
Administrative Agent or any Lender to enforce its claims against the Borrower,
except as otherwise specifically provided for in this Agreement (provided that,
if an Event of Default specified in Section 11.5 shall occur with respect to the
Borrower or any Specified Subsidiary, the result that would occur upon the
giving of written notice by the Administrative Agent as specified in clauses
(i), (ii) and (iv) below shall occur automatically without the giving of any
such notice):  (i) declare the Total Revolving Credit Commitment terminated,
whereupon the Commitments and Swingline Commitment, if any, of each Lender or
the Swingline Lender, as the case may be, shall forthwith terminate immediately
and any Fees theretofore accrued shall forthwith become due and payable without
any other notice of any kind; (ii) declare the principal of and any accrued
interest and fees in respect of all Loans and all Obligations owing hereunder
and thereunder to be, whereupon the same shall become, forthwith due and payable
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Borrower; (iii) terminate any Letter of Credit that may
be terminated in accordance with its terms; and/or (iv) direct the Borrower to
pay (and the Borrower agrees that upon receipt of such notice, or upon the
occurrence of an Event of Default specified in Section 11.5 with respect to the
Borrower or any Specified Subsidiary, it will pay) to the Administrative Agent
at the Administrative Agent’s Office such additional amounts of cash, to be held
as security for the Borrower’s respective reimbursement obligations for Drawings
that may subsequently occur thereunder, equal to the aggregate Stated Amount of
all Letters of Credit issued and then outstanding.

 

SECTION 12.         The Administrative Agent

 

12.1.        Appointment.  Each Lender hereby irrevocably designates and
appoints the Administrative Agent as the agent of such Lender under this
Agreement and the other Credit Documents, and each such Lender irrevocably
authorizes the Administrative Agent, in such capacity, to take such action on
its behalf under the provisions of this Agreement and the other Credit Documents
and to exercise such powers and perform such duties as are expressly delegated
to the Administrative Agent by the terms of this Agreement and the other Credit
Documents, together with such other powers as are reasonably incidental
thereto.  Notwithstanding any provision to the contrary elsewhere in this
Agreement, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Credit Document or otherwise

 

111

--------------------------------------------------------------------------------


 

exist against the Administrative Agent.  Neither the Syndication Agent nor the
Documentation Agents, in their respective capacities as such, shall have any
obligations, duties or responsibilities under this Agreement but shall be
entitled to all benefits of this Section 12.

 

12.2.        Delegation of Duties.  The Administrative Agent may execute any of
its duties under this Agreement and the other Credit Documents by or through
agents or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties.  The Administrative Agent
shall not be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it with reasonable care.

 

12.3.        Exculpatory Provisions.  Neither the Administrative Agent nor any
of its officers, directors, employees, agents, attorneys-in-fact or Affiliates
shall be (a) liable for any action lawfully taken or omitted to be taken by it
or such Person under or in connection with this Agreement or any other Credit
Document (except for its or such Person’s own gross negligence or willful
misconduct) or (b) responsible in any manner to any of the Lenders for any
recitals, statements, representations or warranties made by the Borrower, any
Guarantor, any other Credit Party or any officer thereof contained in this
Agreement or any other Credit Document or in any certificate, report, statement
or other document referred to or provided for in, or received by the
Administrative Agent under or in connection with, this Agreement or any other
Credit Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Credit Document or
for any failure of the Borrower, any Guarantor or any other Credit Party to
perform its obligations hereunder or thereunder.  The Administrative Agent shall
not be under any obligation to any Lender to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement or any other Credit Document, or to inspect the properties,
books or records of the Borrower.

 

12.4.        Reliance by Administrative Agent.  The Administrative Agent shall
be entitled to rely, and shall be fully protected in relying, upon any writing,
resolution, notice, consent, certificate, affidavit, letter, telecopy, telex or
teletype message, statement, order or other document or conversation believed by
it to be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of legal counsel (including
counsel to the Borrower), independent accountants and other experts selected by
the Administrative Agent.  The Administrative Agent may deem and treat the
Lender specified in the Register with respect to any amount owing hereunder as
the owner thereof for all purposes unless a written notice of assignment,
negotiation or transfer thereof shall have been filed with the Administrative
Agent.  The Administrative Agent shall be fully justified in failing or refusing
to take any action under this Agreement or any other Credit Document unless it
shall first receive such advice or concurrence of the Required Lenders as it
deems appropriate or it shall first be indemnified to its satisfaction by the
Lenders against any and all liability and expense that may be incurred by it by
reason of taking or continuing to take any such action.  The Administrative
Agent shall in all cases be fully protected in acting, or in refraining from
acting, under this Agreement and the other Credit Documents in accordance with a
request of the Required Lenders, and such request and any action taken or
failure to act pursuant thereto shall be binding upon all the Lenders and all
future holders of the Loans.

 

112

--------------------------------------------------------------------------------


 

12.5.        Notice of Default.  The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless the Administrative Agent has received notice from a Lender or
the Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”.  In the event
that the Administrative Agent receives such a notice, the Administrative Agent
shall give notice thereof to the Lenders.  The Administrative Agent shall take
such action with respect to such Default or Event of Default as shall be
reasonably directed by the Required Lenders, provided that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders (except to the extent that
this Agreement requires that such action be taken only with the approval of the
Required Lenders or each of the Lenders, as applicable).

 

12.6.        Non-Reliance on Administrative Agent and Other Lenders.  Each
Lender expressly acknowledges that neither the Administrative Agent nor any of
its officers, directors, employees, agents, attorneys-in-fact or Affiliates has
made any representations or warranties to it and that no act by the
Administrative Agent hereinafter taken, including any review of the affairs of
the Borrower, any Guarantor or any other Credit Party, shall be deemed to
constitute any representation or warranty by the Administrative Agent to any
Lender.  Each Lender represents to the Administrative Agent that it has,
independently and without reliance upon the Administrative Agent or any other
Lender, and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
operations, property, financial and other condition and creditworthiness of the
Borrower, any Guarantor and any other Credit Party and made its own decision to
make its Loans hereunder and enter into this Agreement.  Each Lender also
represents that it will, independently and without reliance upon the
Administrative Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Credit Documents, and to make such investigation as
it deems necessary to inform itself as to the business, operations, property,
financial and other condition and creditworthiness of the Borrower, any
Guarantor and any other Credit Party.  Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, assets, operations, properties, financial condition,
prospects or creditworthiness of the Borrower, any Guarantor or any other Credit
Party that may come into the possession of the Administrative Agent or any of
its officers, directors, employees, agents, attorneys-in-fact or Affiliates.

 

12.7.        Indemnification.  The Lenders agree to indemnify the Administrative
Agent in its capacity as such (to the extent not reimbursed by the Borrower and
without limiting the obligation of the Borrower to do so), ratably according to
their respective portions of the Total Credit Exposure in effect on the date on
which indemnification is sought (or, if indemnification is sought after the date
upon which the Commitments shall have terminated and the Loans shall have been
paid in full, ratably in accordance with their respective portions of the Total
Credit Exposure in effect immediately prior to such date), from and against any
and all liabilities,

 

113

--------------------------------------------------------------------------------


 

obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind whatsoever that may at any time (including
at any time following the payment of the Loans) be imposed on, incurred by or
asserted against the Administrative Agent in any way relating to or arising out
of, the Commitments, this Agreement, any of the other Credit Documents or any
documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by the
Administrative Agent under or in connection with any of the foregoing, provided
that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from the Administrative Agent’s gross
negligence or willful misconduct.  The agreements in this Section 12.7 shall
survive the payment of the Loans and all other amounts payable hereunder.

 

12.8.        Administrative Agent in its Individual Capacity.  The
Administrative Agent and its Affiliates may make loans to, accept deposits from
and generally engage in any kind of business with the Borrower, any Guarantor,
and any other Credit Party as though the Administrative Agent were not the
Administrative Agent hereunder and under the other Credit Documents.  With
respect to the Loans made by it, the Administrative Agent shall have the same
rights and powers under this Agreement and the other Credit Documents as any
Lender and may exercise the same as though it were not the Administrative Agent,
and the terms “Lender” and “Lenders” shall include the Administrative Agent in
its individual capacity.

 

12.9.        Successor Agent.  The Administrative Agent may resign as
Administrative Agent upon 20 days’ prior written notice to the Lenders and the
Borrower.  If the Administrative Agent shall resign as Administrative Agent
under this Agreement and the other Credit Documents, then the Required Lenders
shall appoint from among the Lenders a successor agent for the Lenders, which
successor agent shall be approved by the Borrower (which approval shall not be
unreasonably withheld) so long as no Default or Event of Default is continuing,
whereupon such successor agent shall succeed to the rights, powers and duties of
the Administrative Agent, and the term “Administrative Agent” shall mean such
successor agent effective upon such appointment and approval, and the former
Administrative Agent’s rights, powers and duties as Administrative Agent shall
be terminated, without any other or further act or deed on the part of such
former Administrative Agent or any of the parties to this Agreement or any
holders of the Loans.  After any retiring Administrative Agent’s resignation as
Administrative Agent, the provisions of this Section 12 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under this Agreement and the other Credit Documents.

 

12.10.      Withholding Tax.  To the extent required by any applicable law, the
Administrative Agent may withhold from any interest payment to any Lender an
amount equivalent to any applicable withholding tax.  If the Internal Revenue
Service or any authority of the United States or other jurisdiction asserts a
claim that the Administrative Agent did not properly withhold tax from amounts
paid to or for the account of any Lender (because the appropriate form was not
delivered, was not properly executed, or because such Lender failed to notify
the Administrative Agent of a change in circumstances which rendered the
exemption from, or reduction of, withholding tax ineffective, or for any other
reason), such Lender shall indemnify the Administrative Agent (to the extent
that the Administrative Agent has not already been reimbursed by the Borrower
and without limiting the obligation of the Borrower to do so) fully for all

 

114

--------------------------------------------------------------------------------


 

amounts paid, directly or indirectly, by the Administrative Agent as tax or
otherwise, including penalties and interest, together with all expenses
incurred, including legal expenses, allocated staff costs and any out of pocket
expenses.

 

SECTION 13.         Miscellaneous

 

13.1.        Amendments and Waivers.  Neither this Agreement nor any other
Credit Document, nor any terms hereof or thereof may be amended, supplemented or
modified except in accordance with the provisions of this Section 13.1.  The
Required Lenders may, or, with the written consent of the Required Lenders, the
Administrative Agent may, from time to time, (a) enter into with the relevant
Credit Party or Credit Parties written amendments, supplements or modifications
hereto and to the other Credit Documents for the purpose of adding any
provisions to this Agreement or the other Credit Documents or changing in any
manner the rights of the Lenders or of the Credit Parties hereunder or
thereunder or (b) waive, on such terms and conditions as the Required Lenders or
the Administrative Agent, as the case may be, may specify in such instrument,
any of the requirements of this Agreement or the other Credit Documents or any
Default or Event of Default and its consequences; provided, however, that no
such waiver and no such amendment, supplement or modification shall directly (i)
forgive or reduce any portion of any Loan or extend the final scheduled maturity
date of any Loan or reduce the stated rate, or forgive any portion, or extend
the date for the payment, of any interest or fee payable hereunder (other than
as a result of waiving the applicability of any post-default increase in
interest rates), or extend the final expiration date of any Lender’s Commitment
or extend the final expiration date of any Letter of Credit beyond the L/C
Maturity Date, or increase the aggregate amount of the Commitments of any
Lender, or amend or modify any provisions of Section 5.3(a) (with respect to the
ratable allocation of any payments only) and 13.8(a), in each case without the
written consent of each Lender directly and adversely affected thereby, or
(ii) amend, modify or waive any provision of this Section 13.1 or reduce the
percentages specified in the definitions of the terms “Required Lenders”,
“Required Tranche A Term Loan Lenders”, “Required Tranche B Term Loan Lenders”
or consent to the assignment or transfer by the Borrower of its rights and
obligations under any Credit Document to which it is a party (except as
permitted pursuant to Section 10.3), in each case without the written consent of
each Lender directly and adversely affected thereby, or (iii) amend, modify or
waive any provision of Section 12 without the written consent of the
then-current Administrative Agent, or (iv) amend, modify or waive any provision
of Section 3 without the written consent of the Letter of Credit Issuer, or
(v) amend, modify or waive any provisions hereof relating to Swingline Loans
without the written consent of the Swingline Lender, or (vi) change any
Revolving Credit Commitment to a Term Loan Commitment, or change any Term Loan
Commitment to a Revolving Credit Commitment, in each case without the prior
written consent of each Lender directly and adversely affected thereby, or
(vii) release all or substantially all of the Guarantors under the Guarantee
(except as expressly permitted by the Guarantee) or release all or substantially
all of the Collateral under the Pledge Agreements, the Security Agreements and
the Mortgages, in each case without the prior written consent of each Lender, or
(viii) amend Section 2.9 so as to permit Interest Period intervals greater than
six months without regard to availability to Lenders, without the written
consent of each Lender directly and adversely affected thereby, or (ix) decrease
any Tranche A Repayment Amount, extend any scheduled Tranche A Repayment Date or
decrease the amount or allocation of any mandatory prepayment to be received by
any Lender holding any Tranche A Term Loans,

 

115

--------------------------------------------------------------------------------


 

in each case without the written consent of the Required Tranche A Term Loan
Lenders, or (x) decrease any Tranche B Repayment Amount, extend any scheduled
Tranche B Repayment Date or decrease the amount or allocation of any mandatory
prepayment to be received by any Lender holding any Tranche B Term Loans, in
each case without the written consent of the Required Tranche B Term Loan
Lenders.  Any such waiver and any such amendment, supplement or modification
shall apply equally to each of the affected Lenders and shall be binding upon
the Borrower, such Lenders, the Administrative Agent and all future holders of
the affected Loans.  In the case of any waiver, the Borrower, the Lenders and
the Administrative Agent shall be restored to their former positions and rights
hereunder and under the other Credit Documents, and any Default or Event of
Default waived shall be deemed to be cured and not continuing, it being
understood that no such waiver shall extend to any subsequent or other Default
or Event of Default or impair any right consequent thereon.

 

13.2.        Notices.  Except as set forth in Section 13.17, all notices,
requests and demands to or upon the respective parties hereto to be effective
shall be in writing (including by facsimile or electronic mail), and, unless
otherwise expressly provided herein, shall be deemed to have been duly given or
made when delivered, or three days after being deposited in the mail, postage
prepaid, or, in the case of telecopy or electronic mail notice, when received,
addressed as follows in the case of the Borrower and the Administrative Agent,
and as set forth on Schedule 1.1(c) in the case of the other parties hereto, or
to such other address as may be hereafter notified by the respective parties
hereto:

 

The Borrower:

 

PanAmSat Corporation
20 Westport Road
Wilton, Connecticut  06897
Attention:  James W. Cuminale
Fax:  203-210-8683

 

 

 

 

 

with a copy to:

 

 

 

 

 

Kohlberg Kravis Roberts & Co., L.P.
9 West 57th Street
Suite 4200
New York, New York  10019
Attention:  Joe Bae
Fax:  212-750-0003

 

 

 

The Administrative Agent:

 

Citicorp USA, Inc.
2 Penns Way, Suite 200
New Castle, Delaware 19720
Attention:  Betsy Weir
Fax:  (212) 994-0961
Email: elizabeth.j.wier@citigroup.com

 

116

--------------------------------------------------------------------------------


 

 

 

with a copy to:

 

 

 

 

 

Cahill Gordon & Reindel LLP
80 Pine Street
New York, New York  10005
Attention:  Michael E. Michetti, Esq.
Fax:  212-269-5420
E-mail: mmichetti@cahill.com

 

provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders pursuant to Sections 2.3, 2.6, 2.9, 4.2 and 5.1 shall not be
effective until received.

 

13.3.        No Waiver; Cumulative Remedies.  No failure to exercise and no
delay in exercising, on the part of the Administrative Agent or any Lender, any
right, remedy, power or privilege hereunder or under the other Credit Documents
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

 

13.4.        Survival of Representations and Warranties.  All representations
and warranties made hereunder, in the other Credit Documents and in any
document, certificate or statement delivered pursuant hereto or in connection
herewith shall survive the execution and delivery of this Agreement and the
making of the Loans hereunder.

 

13.5.        Payment of Expenses and Taxes.  The Borrower agrees (a) to pay or
reimburse the Agents for all their reasonable out-of-pocket costs and expenses
incurred in connection with the development, preparation and execution of, and
any amendment, supplement or modification to, this Agreement and the other
Credit Documents and any other documents prepared in connection herewith or
therewith, and the consummation and administration of the transactions
contemplated hereby and thereby, including the reasonable fees, disbursements
and other charges of counsel to the Agents, (b) to pay or reimburse each Lender
and Agent for all its reasonable and documented costs and expenses incurred in
connection with the enforcement or preservation of any rights under this
Agreement, the other Credit Documents and any such other documents, including
the reasonable fees, disbursements and other charges of counsel to each Lender
and of counsel to the Agents, (c) to pay, indemnify, and hold harmless each
Lender and Agent from, any and all recording and filing fees and (d) to pay,
indemnify, and hold harmless each Lender and Agent and their respective
directors, officers, employees, trustees, investment advisors and agents from
and against any and all other liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever, including reasonable and documented fees,
disbursements and other charges of counsel, with respect to the execution,
delivery, enforcement, performance and administration of this Agreement, the
other Credit Documents and any such other documents, including, without
limitation, any of the foregoing relating to the violation of, noncompliance
with or liability under, any Environmental Law or to any actual or alleged
presence, release or threatened release of

 

117

--------------------------------------------------------------------------------


 

Hazardous Materials involving or attributable to the operations of the Borrower,
any of its Subsidiaries or any of the Real Estate (all the foregoing in this
clause (d), collectively, the “indemnified liabilities”), provided that the
Borrower shall have no obligation hereunder to the Administrative Agent or any
Lender nor any of their respective directors, officers, employees and agents
with respect to indemnified liabilities to the extent attributable to (i) the
gross negligence or willful misconduct of the party to be indemnified as
determined in a final and non-appealable judgment by a court of competent
jurisdiction or (ii) disputes among the Administrative Agent, the Lenders and/or
their transferees.  The agreements in this Section 13.5 shall survive repayment
of the Loans and all other amounts payable hereunder.

 

13.6.        Successors and Assigns; Participations and Assignments.  (a)  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby
(including any Affiliate of the Letter of Credit Issuer that issues any Letter
of Credit), except that (i) the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender (and any attempted assignment or transfer by the Borrower or without
such consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section 13.6.  Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
the Letter of Credit Issuer that issues any Letter of Credit), Participants (to
the extent provided in paragraph (c) of this Section 13.6) and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent, the Letter of Credit Issuer and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

 

(b)           (i)  Subject to the conditions set forth in paragraph (b)(ii)
below, any Lender may assign to one or more assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitments and the Loans at the time owing to it) with the prior written
consent (such consent not be unreasonably withheld or delayed; it being
understood that, without limitation, the Borrower shall have the right to
withhold its consent to any assignment if, in order for such assignment to
comply with applicable law, the Borrower would be required to obtain the consent
of, or make any filing or registration with, any Governmental Authority) of:

 

(A)          the Borrower (which consent shall not be unreasonably withheld or
delayed), provided that no consent of the Borrower shall be required for an
assignment to a Lender, an Affiliate of a Lender (unless increased costs would
result therefrom except if an Event of Default under Section 11.1 or Section
11.5 has occurred and is continuing), an Approved Fund or, if an Event of
Default under Section 11.1 or Section 11.5 has occurred and is continuing, any
other assignee; and

 

(B)           the Administrative Agent (which consent shall not be unreasonably
withheld or delayed), and, in the case of Revolving Credit Commitments or
Revolving Credit Loans only, the Swingline Lender and the applicable Letter of
Credit Issuer, provided that no consent of the Administrative Agent, the
Swingline Lender or the Letter of Credit Issuer, as applicable, shall be
required for an assignment of (1) any Commitment to an

 

118

--------------------------------------------------------------------------------


 

assignee that is a Lender with a Commitment of the same Class immediately prior
to giving effect to such assignment or (2) any Term Loan to a Lender, an
Affiliate of a Lender or an Approved Fund.

 

(ii)           Assignments shall be subject to the following additional
conditions:

 

(A)          except in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Acceptance with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 (or, in the case of a Tranche A Term Loan Commitment, Tranche B Term
Loan Commitment, Tranche A Term Loan or Tranche B Term Loan, $1,000,000), and
increments of $1,000,000 in excess thereof, unless each of the Borrower and the
Administrative Agent otherwise consents (which consents shall not be
unreasonably withheld or delayed), provided that no such consent of the Borrower
shall be required if an Event of Default under Section 11.1 or Section 11.5 has
occurred and is continuing; provided, further, that contemporaneous assignments
to a single assignee made by Affiliates of Lenders and related Approved Funds
shall be aggregated for purposes of meeting the minimum assignment amount
requirements stated above;

 

(B)           each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement, provided that this clause shall not be construed to prohibit the
assignment of a proportionate part of all the assigning Lender’s rights and
obligations in respect of one Class of Commitments or Loans;

 

(C)           the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, together with a processing
and recordation fee of $3,500, provided that only one such fee shall be payable
in the event of simultaneous assignments to or from two or more Approved Funds;
and

 

(D)          the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire in a form approved by the
Administrative Agent the “Administrative Questionnaire”.

 

For the purpose of this Section 13.6(b), the term “Approved Fund” means any
Person (other than a natural person) that is engaged in making, purchasing,
holding or investing in bank loans and similar extensions of credit in the
ordinary course and that is administered, advised or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers, advises or manages a Lender.

 

(iii)          Subject to acceptance and recording thereof pursuant to
paragraph (b)(v) of this Section 13.6, from and after the effective date
specified in each Assignment and Acceptance, the assignee thereunder shall be a
party hereto and, to the extent of the interest assigned by such Assignment and
Acceptance, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such

 

119

--------------------------------------------------------------------------------

 

Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.10, 2.11, 3.5, 5.4 and 13.5).  Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 13.6 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section 13.6.

 

(iv)          The Administrative Agent, acting for this purpose as an agent of
the Borrower shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Acceptance delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amount of the Loans and any payment made by the Letter of Credit Issuer under
any Letter of Credit owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”).  Further, the Register shall contain the name and
address of the Administrative Agent and the lending office through which each
such Person acts under this Agreement.  The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent, the Letter of Credit
Issuer and the Lenders may treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary.  The Register shall be
available for inspection by the Borrower, the Letter of Credit Issuer and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

 

(v)           Upon its receipt of a duly completed Assignment and Acceptance
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section 13.6 and any written consent to such assignment required by
paragraph (b) of this Section 13.6, the Administrative Agent shall accept such
Assignment and Acceptance and record the information contained therein in the
Register.  No assignment shall be effective for purposes of this Agreement
unless it has been recorded in the Register as provided in this paragraph.

 

(c)           (i)  Any Lender may, without the consent of the Borrower, the
Administrative Agent, the Letter of Credit Issuer or the Swingline Lender, sell
participations to one or more banks or other entities (each, a “Participant”) in
all or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitments and the Loans owing to it),
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (C) the Borrower, the
Administrative Agent, the Letter of Credit Issuer and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement.  Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this Agreement
or any other Credit Document, provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 13.1 that affects such Participant.  Subject to paragraph (c)(ii) of
this Section 13.6, the Borrower

 

120

--------------------------------------------------------------------------------


 

agrees that each Participant shall be entitled to the benefits of Sections 2.10,
2.11 and 5.4 to the same extent as if it were a Lender (subject to the
requirements of those Sections) and had acquired its interest by assignment
pursuant to paragraph (b) of this Section 13.6.  To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 13.8(b) as
though it were a Lender, provided such Participant agrees to be subject to
Section 13.8(a) as though it were a Lender.

 

(ii)           A Participant shall not be entitled to receive any greater
payment under Section 2.10 or 5.4 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent (which consent shall not be unreasonably
withheld).

 

(d)           Any Lender may, without the consent of the Borrower or the
Administrative Agent, at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section 13.6 shall not apply to any such pledge or
assignment of a security interest, provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto. 
In order to facilitate such pledge or assignment, the Borrower hereby agrees
that, upon request of any Lender at any time and from time to time after the
Borrower has made its initial borrowing hereunder, the Borrower shall provide to
such Lender, at the Borrower’s own expense, a promissory note, substantially in
the form of Exhibit L-1, L-2 or L-3, as the case may be, evidencing the Tranche
A Term Loans, Tranche B Term Loans and New Tranche B Term Loans, and Revolving
Credit Loans and Swingline Loans, respectively, owing to such Lender.

 

(e)           Subject to Section 13.16, the Borrower authorizes each Lender to
disclose to any Participant, secured creditor of such Lender or assignee (each,
a “Transferee”) and any prospective Transferee any and all financial information
in such Lender’s possession concerning the Borrower and its Affiliates that has
been delivered to such Lender by or on behalf of the Borrower and its Affiliates
pursuant to this Agreement or which has been delivered to such Lender by or on
behalf of the Borrower and its Affiliates in connection with such Lender’s
credit evaluation of the Borrower and its Affiliates prior to becoming a party
to this Agreement.

 

13.7.        Replacements of Lenders under Certain Circumstances.  (a) The
Borrower shall be permitted to replace any Lender that (a) requests
reimbursement for amounts owing pursuant to Section 2.10, 2.12, 3.5 or 5.4, (b)
is affected in the manner described in Section 2.10(a)(iii) and as a result
thereof any of the actions described in such Section is required to be taken or
(c) becomes a Defaulting Lender, with a replacement bank or other financial
institution, provided that (i) such replacement does not conflict with any
Requirement of Law, (ii) no Event of Default shall have occurred and be
continuing at the time of such replacement, (iii) the Borrower shall repay (or
the replacement bank or institution shall purchase, at par) all Loans and other
amounts (other than any disputed amounts), pursuant to Section 2.10, 2.11, 2.12,
3.5 or 5.4, as the case may be) owing to such replaced Lender prior to the date
of replacement, (iv) the replacement bank or institution, if not already a
Lender, and the terms and conditions of such

 

121

--------------------------------------------------------------------------------


 

replacement, shall be reasonably satisfactory to the Administrative Agent, (v)
the replaced Lender shall be obligated to make such replacement in accordance
with the provisions of Section 13.6 (provided that the Borrower shall be
obligated to pay the registration and processing fee referred to therein) and
(vi) any such replacement shall not be deemed to be a waiver of any rights that
the Borrower, the Administrative Agent or any other Lender shall have against
the replaced Lender.

 

(b)           If any Lender (such Lender, a “Non-Consenting Lender”) has failed
to consent to a proposed amendment, waiver, discharge or termination which
pursuant to the terms of Section 13.1 requires the consent of all of the Lenders
affected and with respect to which the Required Lenders shall have granted their
consent, then provided no Event of Default then exists, the Borrower shall have
the right (unless such Non-Consenting Lender grants such consent) to replace
such Non-Consenting Lender by requiring such Non-Consenting Lender to assign its
Loans, and its Commitments hereunder to one or more assignees reasonably
acceptable to the Administrative Agent, provided that: (a) all Obligations of
Borrower owing to such Non-Consenting Lender being replaced shall be paid in
full to such Non-Consenting Lender concurrently with such assignment, and (b)
the replacement Lender shall purchase the foregoing by paying to such
Non-Consenting Lender a price equal to the principal amount thereof plus accrued
and unpaid interest thereon.  In connection with any such assignment, the
Borrower, Administrative Agent, such Non-Consenting Lender and the replacement
Lender shall otherwise comply with Section 13.6.

 

13.8.        Adjustments; Set-off.  (a)  If any Lender (a “benefited Lender”)
shall at any time receive any payment of all or part of its Loans, or interest
thereon, or receive any collateral in respect thereof (whether voluntarily or
involuntarily, by set-off, pursuant to events or proceedings of the nature
referred to in Section 11.5, or otherwise), in a greater proportion than any
such payment to or collateral received by any other Lender, if any, in respect
of such other Lender’s Loans, or interest thereon, such benefited Lender shall
purchase for cash from the other Lenders a participating interest in such
portion of each such other Lender’s Loan, or shall provide such other Lenders
with the benefits of any such collateral, or the proceeds thereof, as shall be
necessary to cause such benefited Lender to share the excess payment or benefits
of such collateral or proceeds ratably with each of the Lenders; provided,
however, that if all or any portion of such excess payment or benefits is
thereafter recovered from such benefited Lender, such purchase shall be
rescinded, and the purchase price and benefits returned, to the extent of such
recovery, but without interest.

 

(b)           After the occurrence and during the continuance of an Event of
Default, in addition to any rights and remedies of the Lenders provided by law,
each Lender shall have the right, without prior notice to the Borrower, any such
notice being expressly waived by the Borrower to the extent permitted by
applicable law, upon any amount becoming due and payable by the Borrower
hereunder (whether at the stated maturity, by acceleration or otherwise) to
set-off and appropriate and apply against such amount any and all deposits
(general or special, time or demand, provisional or final), in any currency, and
any other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by such Lender or any branch or agency thereof to or for the
credit or the account of the Borrower.  Each Lender agrees promptly to notify
the Borrower and

 

122

--------------------------------------------------------------------------------


 

the Administrative Agent after any such set-off and application made by such
Lender, provided that the failure to give such notice shall not affect the
validity of such set-off and application.

 

13.9.        Counterparts.  This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts (including by
facsimile or other electronic transmission), and all of said counterparts taken
together shall be deemed to constitute one and the same instrument.  A set of
the copies of this Agreement signed by all the parties shall be lodged with the
Borrower and the Administrative Agent.

 

13.10.      Severability.  Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

13.11.      Integration.  This Agreement and the other Credit Documents
represent the agreement of the Borrower, the Administrative Agent and the
Lenders with respect to the subject matter hereof, and there are no promises,
undertakings, representations or warranties by the Administrative Agent or any
Lender relative to subject matter hereof not expressly set forth or referred to
herein or in the other Credit Documents.

 

13.12.      GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

13.13.      Submission to Jurisdiction; Waivers.  The Borrower hereby
irrevocably and unconditionally:

 

(a)           submits for itself and its property in any legal action or
proceeding relating to this Agreement and the other Credit Documents to which it
is a party, or for recognition and enforcement of any judgment in respect
thereof, to the non-exclusive general jurisdiction of the courts of the State of
New York, the courts of the United States of America for the Southern District
of New York and appellate courts from any thereof;

 

(b)           consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;

 

(c)           agrees that service of process in any such action or proceeding
may be effected by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, to the Borrower at its
address set forth in Section 13.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;

 

123

--------------------------------------------------------------------------------


 

(d)           agrees that nothing herein shall affect the right to effect
service of process in any other manner permitted by law or shall limit the right
to sue in any other jurisdiction; and

 

(e)           waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover in any legal action or proceeding referred to in
this Section 13.13 any special, exemplary, punitive or consequential damages.

 

13.14.      Acknowledgments.  The Borrower hereby acknowledges that:

 

(a)           it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Credit Documents;

 

(b)           neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Borrower arising out of or in connection with
this Agreement or any of the other Credit Documents, and the relationship
between Administrative Agent and Lenders, on one hand, and the Borrower, on the
other hand, in connection herewith or therewith is solely that of debtor and
creditor; and

 

(c)           no joint venture is created hereby or by the other Credit
Documents or otherwise exists by virtue of the transactions contemplated hereby
among the Lenders or among the Borrower and the Lenders.

 

13.15.      WAIVERS OF JURY TRIAL.  THE BORROWER, THE ADMINISTRATIVE AGENT AND
THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY
LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT
DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

13.16.      Confidentiality.  The Administrative Agent and each Lender shall
hold all non-public information furnished by or on behalf of the Borrower in
connection with such Lender’s evaluation of whether to become a Lender hereunder
or obtained by such Lender or the Administrative Agent pursuant to the
requirements of this Agreement (“Confidential Information”), confidential in
accordance with its customary procedure for handling confidential information of
this nature and (in the case of a Lender that is a bank) in accordance with safe
and sound banking practices and in any event may make disclosure as required or
requested by any governmental agency or representative thereof or pursuant to
legal process or to such Lender’s or the Administrative Agent’s attorneys,
professional advisors or independent auditors or Affiliates, provided that
unless specifically prohibited by applicable law or court order, each Lender and
the Administrative Agent shall notify the Borrower of any request by any
governmental agency or representative thereof (other than any such request in
connection with an examination of the financial condition of such Lender by such
governmental agency) for disclosure of any such non-public information prior to
disclosure of such information, and provided, further, that in no event shall
any Lender or the Administrative Agent be obligated or required to return any
materials furnished by the Borrower or any Subsidiary of the Borrower.  Each
Lender and the Administrative Agent agrees that it will not provide to
prospective Transferees or to prospective direct or indirect contractual
counterparties in swap agreements to be entered into in connection with

 

124

--------------------------------------------------------------------------------


 

Loans made hereunder any of the Confidential Information unless such Person is
advises of and agrees to be bound by the provisions of this Section 13.16.

 

13.17.      Citigroup Direct Website Communications.

 

(a)           Delivery.  (i)  The Borrower may, at its option, provide to the
Administrative Agent any information, documents and other materials that it is
obligated to furnish to the Administrative Agent pursuant to the Credit
Documents, including, without limitation, all notices, requests, financial
statements, financial and other reports, certificates and other information
materials, but excluding any such communication that (A) relates to a request
for a new, or a conversion of an existing, borrowing or other extension of
credit (including any election of an interest rate or interest period relating
thereto), (B) relates to the payment of any principal or other amount due under
the Credit Agreement prior to the scheduled date therefor, (C) provides notice
of any default or event of default under the Credit Agreement or (D) is required
to be delivered to satisfy any condition precedent to the effectiveness of the
Credit Agreement and/or any borrowing or other extension of credit thereunder
(all such non-excluded communications being referred to herein collectively as
“Communications”), by transmitting the Communications in an electronic/soft
medium in a format reasonably acceptable to the Administrative Agent to
oploanswebadmin@citigroup.com.  Nothing in this Section 13.17 shall prejudice
the right of the Borrower, the Administrative Agent or any Lender to give any
notice or other communication pursuant to any Credit Document in any other
manner specified in such Credit Document.

 

(ii)           The Administrative Agent agrees that the receipt of the
Communications by the Agent at its e-mail address set forth above shall
constitute effective delivery of the Communications to the Agent for purposes of
the Credit Documents.  Each Lender agrees that notice to it (as provided in the
next sentence) specifying that the Communications have been posted to the
Platform shall constitute effective delivery of the Communications to such
Lender for purposes of the Credit Documents.  Each Lender agrees (A) to notify
the Administrative Agent in writing (including by electronic communication) from
time to time of such Lender’s e-mail address to which the foregoing notice may
be sent by electronic transmission and (B) that the foregoing notice may be sent
to such e-mail address.

 

(b)           Posting.  The Borrower further agrees that the Administrative
Agent may make the Communications available to the Lenders by posting the
Communications on Intralinks or a substantially similar electronic transmission
system (the “Platform”), so long as the access to such Platform is limited (i)
to the Agents and the Lenders and (ii) remains subject the confidentiality
requirements set forth in Section 13.16.

 

(c)           The Platform is provided “as is” and “as available”.  The Agent
Parties do not warrant the accuracy or completeness of the Communications, or
the adequacy of the platform and expressly disclaim liability for errors or
omissions in the Communications.  No warranty of any kind, express, implied or
statutory, including, without limitation, any warranty of merchantability,
fitness for a particular purpose, non-infringement of third party rights or
freedom from viruses or other code defects, is made by the Agent Parties in
connection with the Communications or the platform.  In no event shall the
Administrative Agent or any of its affiliates or any of their respective
officers, directors, employees, agents, advisors or representatives
(collectively, “Agent Parties”) have any liability to the Borrower, any Lender
or any other person

 

125

--------------------------------------------------------------------------------


 

or entity for damages of any kind, including, without limitation, direct or
indirect, special, incidental or consequential damages, losses or expenses
(whether in tort, contract or otherwise) arising out of the Borrower’s or the
Administrative Agent’s transmission of Communications through the internet,
except to the extent the liability of any Agent Party is found in a final
non-appealable judgment by a court of competent jurisdiction to have resulted
primarily from such Agent Party’s gross negligence or willful misconduct.

 

13.18.      USA PATRIOT Act.  Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Patriot Act”), it is required to
obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Lender to identify the Borrower in accordance with the
Patriot Act.

 

126

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Agreement to be duly executed and delivered as of the date first above written.

 

 

PanAmSat Corporation

 

 

 

 

 

 

 

By:

/s/ James W. Cuminale

 

 

 

Name:

James W. Cuminale

 

 

Title:

Executive Vice President & General

 

 

 

Counsel

 

--------------------------------------------------------------------------------


 

 

Citicorp USA, Inc., as Administrative Agent and as a
Lender

 

 

 

 

 

 

 

By:

/s/ Edward T. Crook

 

 

 

Name: Edward T. Crook

 

 

Title: Managing Director

 

--------------------------------------------------------------------------------


 

 

Credit Suisse First Boston LLC, acting through its
Cayman Islands branch, as Syndication Agent and
as a Lender

 

 

 

 

 

 

 

By:

/s/ Thomas S. Hall

 

 

 

Name:  Thomas S. Hall

 

 

Title: Vice President

 

 

 

 

 

 

 

By:

Doreen B. Welch

 

 

 

Name:  Doreen B. Welch

 

 

Title:  Associate

 

--------------------------------------------------------------------------------


 

 

Citigroup Global Markets Inc., as Joint Lead Arranger

 

 

 

 

 

 

 

By:

/s/ Edward T. Crook

 

 

 

Name: Edward T. Crook

 

 

Title: Managing Director

 

--------------------------------------------------------------------------------


 

 

Credit Suisse First Boston LLC, as Joint Lead
Arranger

 

 

 

 

 

 

 

By:

/s/ Thomas S. Hall

 

 

 

Name:  Thomas S. Hall

 

 

Title: Vice President

 

 

 

 

 

 

 

By:

Doreen B. Welch

 

 

 

Name:  Doreen B. Welch

 

 

Title:  Associate

 

--------------------------------------------------------------------------------


 

 

Bear, Stearns & Co. Inc, as Co-Documentation Agent,

 

 

 

 

 

 

 

By:

/s/ Victor Bulzacchelli

 

 

 

Name:  Victor Bulzacchelli

 

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

 

Bear Stearns Corporate Lending Inc., as Lender,

 

 

 

 

 

 

 

By:

/s/ Victor Bulzacchelli

 

 

 

Name:  Victor Bulzacchelli

 

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

 

Lehman Brothers Inc., as Co-Documentation Agent
and as a Lender,

 

 

 

 

 

 

 

By:

/s/ William J. Hughes

 

 

 

Name:  William J. Hughes

 

 

Title: Managing Director

 

--------------------------------------------------------------------------------


 

 

Bank of America, N.A., as Co-Documentation Agent
and as a Lender,

 

 

 

 

 

 

 

By:

/s/ Gabriela Millhorn

 

 

 

Name:  Gabriela Millhorn

 

 

Title:Principal

 

--------------------------------------------------------------------------------
